                Case 8-19-76260-ast                     Doc 628        Filed 06/29/20                   Entered 06/29/20 15:07:49

                   ··--~,,,-.• v... ·~ ...··',




                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                                                               /,
                                                     EASTERN DISTRICT OF NEW YORK                                                              '

In re Absolut Care for Nursing and Rehabllltatlon al Westfield, LLC                             Case Ko. 19-76272,ast
      l>ehtor                                                                          Reporting Period: 1111/19 • 11/30/19

                                                                                    Federal Tax I.D.11 XX-XXXXXXX
                                                                                                                      ---------
                                                 CORPORATE MONTHLY OPERATING REPORT

     File with Oto Court .•nd sub1nit • copy to the United Stoles 'rrn!ltee within 20 dny, after tho end of the month and
     submit n copy of ih< report to any offiollll commltt•e appointed in (he case.
     (Reportsfm· Roc/;e,,ter ond l!effa/a !Jivliion,, ofWes/em Dlllricl ofNm,, York are due JS duys q/ler the end q(
     Jhrt r,wmh, a:1 are the rep,m~JOr Southern District ofN'etv York)

     REQUIRED DOCUMENTS                                                                     Form No,                  Doeument Explanation
                                                                                                                          AtUchcd   Attached
     Schedule of Cash Receipts and Disbursements                                    MOR,1                             X
     Bank Reconcilrntion (or copies of dcblor's bank rcconciliatiol!ll)             MOR-1 (CON'T) X
        Copies of bank statements                                                    : . ··:··:: .' . :'.,,. X

        Cash disbursements jo\lma!s                                                    ·, ,.· : .., ·:' '' ·. 'X
     S111temen1 of Operations                                                       MOR-2                             X
     Balance Sheet                                                                  MOR-3                             X
     Stams of Post-petition Taxes                                                   MOR-4                             X
        Copi,:s of IRS Fo1lll 6123 or payment receipt                               . . .. ,":. ,:··,   :             NIA
        Copies of lax r~lurns !Ued during l'eportiog period                         ..                      .·   .·   NIA
     Summary of Unpaid Post-petition Debts                                          MOR-4                             X
                                                                                                        .. .
        Listing of Aged Accounts Payable                                           I       ..
                                                                                        ·, , -.

     Accounts Receivable Reconciliation and Aging                                   MOR-5                             X
     Taxes Reconciliation and Aging                                                 MOR-5                             X
     Payments to Insiders and Professional                                          MOR-6                             X
     Post Petition Statll• of SC<!Urcd Notes, Leases Payable                        MOR-6                             X
     Debtor Questionnaire                                                           MOR-7                             X

     I declurc under penally of perjury (28 U,S.C, Section 1746) that this report and the attached document.,
     are true nnd correct to the b°'t of my knowledge and belief.

     SignatureofDcblul'                ~.........---::                                                                Dute   l) f?0/1°1
     Slgnatnrc of A'uthorizud fndtvidua1* - - - - - - - - - - - -                                                     Dale

     l'rln:<d Name of /\uthuriied hldividual                                                                          Date

     *A,1thorized individual must he an officer, director or shareholder if debtor is u corpor;!ltion; a partner if debtor Is a
     pti:ru1eralJjp; a nuuu..ger or member if debtor is a limited liabmty company,
                      Case 8-19-76260-ast                                        Doc 628                                     Filed 06/29/20                                            Entered 06/29/20 15:07:49


In re Absolut Care for Nursing and Rehabilitation at Westfield, LLC                                                                                      Case No. 19-76272-ast                                                                                    REVISED
      Debtor                                                                                                                                    Reporting Period: 11/1/19 - 11/30/19     ~==~==~----
                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTIJAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON'T)J

                                                                                                                                                                               BANK ACCOUNTS


     Appo@r;NU~~~-(cy~1r•>\:: ...
                                          ...
                                                 '.                 >. ·.). ;;<?'~'
                                                                              .. ./'···
                                                                                    ·.                                              (•
                                                                                                                                         . .•   • • . . \"t''Y"',····. •.·•· L'I·-: ···:.:· '·:JAX.
                                                                                                                                                                                                : :: '..
                                                                                                                                                                                                         ·.· ·,-/
                                                                                                                                                                                                                  .    1,---.'
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                               ..   iio~::\_: ·
                                                                                                                                                                                                                                    ·.• .,     ,'
                                                                                                                                                                                                                                                               ~:l\10NTH
                                                                                                                                                                                                                                                              _AcrQ~LdOTAL oF_
     CASHBEGINNING OF MONTH
     RECEIPTS• .• :;;< ..,·...... , ..... ••·•·•·                         ..::-·-:-:_-_,, . -:·:·_: -,-. ·.:>: ',
                                                                                                                            847,26
                                                                                                                    <<>: -·.' ---,i >' -'_:\i   ,:-:::c.i·_<.-:-·__-_::,i   '"'·'·':'.      ...........                 : "·-:-·;_· -->.>-<-         >.-·:
                                                                                                                                                                                                                                                                              847,262
                                                                                                                                                                                                                                                             I\:•·' '· ··• , . :.
     CASH SALES
     ACCOUNTS RECEIVABLE -
     PREPETITION
     ACCOUNTS RECEN ABLE -                                                                                                  815,70                                                                                                                                            815,702
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS
     OTHER timim! adjustment                                                                                            (133,284                                                                                                                                           /133,284)
     TRANSFERS (FROM DIP ACCTS)
       TOTAL RECEIPTS
     DISBURSEMENTS >                     ....                   •    •
                                                                                                                           682,41
                                                                         _,:;_:;-- :::·'· :---:·-:/'- ·, '.' ::, c'-->-- -'- '· I ,i -: <·.::,                  : ", .,. · :·-·. -:·   -· ··.     '" -..-·. :- > :.       ·-:-. >,,."_·,_ ._, __ ,_-- ::.-
                                                                                                                                                                                                                                                                              682,418
                                                                                                                                                                                                                                                              .;- -' : _. : .,., ' ,',,< '
    NET PAYROLL
    PAYROLL TAXES
    SALES, USE, & OTHER TAXES
    INVENTORY PURCHASES
    SECURED/ RENTAL/ LEASES
    INSURANCE
    ADMINISTRATNE
    SELLING
    OTHER (ATTACH LIST)                                                                                                    625.95                                                                                                                                            625,952
    OWNER DRAW*
    TRANSFERS (TO DIP ACCTS)
    PROFESSIONAL FEES                                                                                                                                                                                                                                                             4,875
    U.S. TRUSTEE QUARTERLY FEES                                                                                                 4,87
    COURT COSTS

          ..
    TOTAL DISBURSEMENTS
        ....
    NET CASH FLOW
                      ...
                       ••'
                            ••••••
                                     .                                   ;,,.•,•         •    ••       .                    ....,. ................. .....•
                                                                                                                           630,82

                                                                                                                              51,591
                                                                                                                                                                                '•                 .. ••: ...
                                                                                                                                                                                                                                                                             630,827
                                                                                                                                                                                                                        : ',-' ,:-:'._' :·'> :\ -::::__·; I:>.:_:,:-'::;•-::,:;-_-_---.:;:~
                                                                                                                                                                                                                                                                               51,591
    (RECEIPTS LESS DISBURSEMENTS
    -,,<:_:,;, .,._                      ••     ..   •,:.••··                                            •••                                           ...                      ., .
                                                                                                                                                                                          ................... , ....   <,::;._,     /:> __ ., ;.,_- ""       >,, ,:?-::.·:--:.-:· . ';,'-,_:-
    CASH - END OF MONTH                                           898,85                                                                                                                                                                                                     898,853
    * COWENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                                     THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: {FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS                                                                                                                                                     630,827
      LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION
    ACCOUNTS
     PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
    SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                                                                                630,827
    TRUSTEE QUARTERLY FEES

     • prior month included activity for 11/1 /19



                                                                                                                                                                                                                                                                   FORM MOR-1
                                                                                                                                                                                                                                                                            212008
                                                                                                                                                                                                                                                                   PAGE 1 OF 1
            Case 8-19-76260-ast       Doc 628      Filed 06/29/20    Entered 06/29/20 15:07:49


                              C AS~ JV'O        l "/ -    7G 2 7 L   c-f-!f-
                                               jV/<J,t: - ;
WESTFIELD WEEKLY CASH FLOW

                                                  Cumulative
                                                    Actual



Disbursements
Payroll/ Taxes                                      381,298
Insurance
Pharmacy
Utilities                                             12,001
Food                                                  21,203
Supplies                                               8,972
Vendors                                               15,290
Assessment (paid monthly - 15th)                      51,512
Back Office Support - Payroll
Back Office Support-Rent/Phone/Con Svc/Other
Rent                                                135,675
Capital Lease on AP Renovation
 Total Operating Disbursements                      625,952

Restructuring/Non-Recurring Disbursements
Total Restructuring Disbursements                        4,875
                  Case 8-19-76260-ast                        Doc 628           Filed 06/29/20   Entered 06/29/20 15:07:49


Westfield
Case #19-76272-ast ,MOR-1
SCHEDULE OF CASH/DISBURSEMENTS
!Reporting period 11{1{19-11/30119
                                                               120
                                                              NY304
       Description                                           Westfield
Beginning Balance                                            847,262.40

Deposits
  Home Office Deposits-MT                                     807,406.79
  Facility Deposits (nurse prac)                                    0.00
  Facility Deposits (SWEEPS)                                    1,759.02
Total Deposits                                                809,165.81

Checks
  Payroll - Checks                                             (91,604.67)
  Payroll - Direct Deposit                                    (235,094.69)
  Payables - Payments                                         (120,201.85)
   Payables - Voids                                                106.69
Total Checks                                                  (446,794.52)

Checks In Transit
  Payables - Payments        PrMo Reverse                             0.00
  Payables - Payments        CrMo                                     0.00
Total Checks in Transit                                               0.00

 EFTs
   Payroll                                                    (105,940.40)
   Payables                                                   (185,067.47)
 Total EFTs                                                   (291,007.87)

 Inter-Unit Cash Allocation
    Facility-Facility
    Facility-Shell
    Funds repaid to medical a/c
 Total Inter-Unit Cash Allocation                                     0.00

 Balance before Fees                                           918,625.82

 Fees
   Bank Fees                                                     (1,120.92)
   Bank Fees                                                         (2.18)

 Total Fees                                                      (1,123.10)

    Interest                                                          0.00

 Total Interest                                                       0.00

 Total Fees and Interest                                         (1,123.10)

 Balance before WCL Allocation                                 917,502.72

 WCL Allocation HUD
 WCL Allocation NONHUD
 .1111~:wq Res1/uc1u1ins.F.~•~."'~a9cte0Jtorn.~~pq.s:···•.•,:.• \1S,9!Q,~!1J
 11/19L()C A.n~l?•i~!.•?•!/F!•l!l 1'~W!'. Fe~~ ~~B~I• · {2,7~&;P8)
 10/.1HOC Fees. d$duc!ed:fron1:d~PCSits                            (S9J;6~)
 Balance before   H Cash Allocation                            898,852.74

 Interest
    Interest                                       0.00               0.00



 Total Interest                                                       0.00

 INTERFAClLITY BORROWINGS
 EQUITY DRAW/APIC                                                     0.00

 Ending Balance                                                898,852.74




                                                                                                                            12/20/2019
                       Case 8-19-76260-ast                      Doc 628            Filed 06/29/20            Entered 06/29/20 15:07:49


Absolut Facilities
Bank Reconciliation
M & T Accounts
November 30, 2019


Balance per Bank@1113012019:
                   M & T Operating Account NonHud (A/C #8890765079)                           764,947.81
                   M & T Operating Account Hud (AfC #9850261091)                            1,891,052.16
                    M & T Collection A/C NonHud (A/C #9847504595)                                 100.80
                    M & T Collection A/C Hud (A/C #9848664265)                                       0.00
                    Resident Trust (A/C 8890765087)                                                  0.00
                    M & T Aurora Park (A/C #8890765749)                                              0.00
                    M & T Orchard Par\< (A/C #8890765731)                                            0.00
                    M & T Three Rivers (AJC #9849194254)                                             0.00
                    M & T Westfield (AJC #9849195343)                                                0.00
                    M & T Allegany (A/C #9849195327)                                                 0.00
                    M & T Gasport (AJC #9849194247)                                                  0,00
                    M & T Allegany (AJC #9849195327)                                                 0,00
                    Paycard-Aurora Park                                                           703.02
                    Paycard-Orchard Park                                                          375.00
                    Paycard-Three Rivers                                                          200.00
                    Paycard-Westfield                                                             200.00
                    Paycard-Allegany                                                               200.00
                    Paycard-Gasport                                                                200.00
                    Paycard-Orchard Brooke                                                         200.00

                                                                                                             2,678,178.79



Accounts Payable Outstanding Checks;                           Non-HUD a/c 61000000146953                     (364,952.98)
                                                               HUD a/c 61000000151837                         (368,320.04)


Payroll Outstanding Checks :                                   Non-HUD ale 8890765095                          (25,915.31)
                                                               HUD a!c 9850261083                             (137,962.40}


Bank Corrections:
 CHECK CLEARING ERRORS:                              PAID         ISSUED
                  AP check #786755                    137.62          237.62                                      (100.00)
                  AP check #611487                  3,500.00        3,540.00                                       (40.00)
                  AP check #787657                    121.50          122.50                                        (1.00}
                  AP check #616572                  1,Q76.D0        1,076.10                                         (0.10)


Deposits in Transit:                                                                                           252,904.03




Loan from afc 9849195426                                                                                             0.00




Miscellaneous Adjustments:
                     Bank Fees - accrued on GIL                                                (14,572.00)
                        11/29/19 DIT from LOC - HUD                                           331,697.80
                        11/29/19 DIT from LOG - Non HUD                                       109,935.91
                        10/31119 HP Lease payment-Expecting funds to be returned                 4,302.25




                                                                                                               431,363.96



 Subtotal                                                                                                    2,465,154.95
 Unreconciled Difference                                                                                             0.00
 Balance per General Ledger@11/30/2019:                                                                      2,465,154.95



 Cash Concentration (101100) Balances@11/30/2019:
         Facility        Code     Balance
 Aurora Park, LLC       NY301     1,346,446.99
 Orchard Park, LLC      NY302       720,083.89
 Three Rivers, LLC      NY303       726,806.17
 Westfield, LLC         NY304       898,852.74
 Endicott, LLC          NY3D5        72,099.61
 Dunkirk Park, LLC      NY306        (3,029.08)
 Eden, LLC              NY307        (4,350.23)
 Allegany, LLC          NY308       315,039.51
 Gasport, LLC           NY309       224,145.79
 Orchard Brooke, LLC NY310          164,487.44
 Houghton, LLC          NY311         (3,442.11)
 Salamanca, LLC         NY312         (5,012.66)
 Management, LLC        NY700    {1,986,973.11)
            Grand Total           2,465,154.95

                                                                                                                                         12/20/2019
                                              Case 8-19-76260-ast             Doc 628            Filed 06/29/20               Entered 06/29/20 15:07:49

                                                                                                                                                                                                                         :·:j
Report ID: N_FN3004                                                                       PeopleSoft Financials                                                                  Page No:           1
                                                                              ACCOUNT REGISTER                                                                                   Run Date 18.Dec.2019
                                                           Unreconciled Transactions and Reconciled Voids {Outstanding)                                                          Run Time 12:35;24 PM

                                                                                                                                                                                                            -
 Bank Information~                                                                                                               Selected Date Range:
 Number:      221370632              Name:                               Account:     61000000151837                                     From:   06-01-2007          Thru:   11-30-2019

                                                                                                                                                                    Reconciliation
  Reference
   Number            Check Amount            Check Date    Bus Unit      VendorName                               Check Status   Check            Date             Method            Operator    Status
619657                       73.50           11-06-2019    NY303         Monroe County Sheriff's Office               Vold                                                                      ~
619796                       63.48           11-13-2019     NY303        Monroe County Sheriff's Office               Void                                                                         REC




                                                                      Voided Transaction:                         2

                                                                      Voided Transaction:                 136.98


506061                       20.04           02-10-2010     NY303        Estate of Albert Gunnison                     Pald                                      Unreconciled                     UNR
519555                      452.05           07-27-2011     NY301        Estate of William Klaus                       Paid                                      Unreconciled                     UNR
525951                       70.00           01-11-2012     NY308        Hen.ry J. Dlu9osz                             Paid                                      Unreconciled                      UNR
528074                    4,615.00           03-12-2012     NY305        Centers for Medicare & MedJcai                Paid                                      Unreconciled                     UNR
536362                      305.00           11-02-2012     NY302        Erle County Clerks Office                     Paid                                      Unreconciled                      UNR
541405                      305.00           03-27-2013     NY305        Broome County Clerk                           Paid                                      Unreconciled                      UNR
561674                    1,000_00           10-30-2014     NY301        NYS Department Of Health                      Paid                                      Unreconciled                      UNR
562011                       42.50           11-12-2014     NY301        Diagostino, Marcia                            Paid                                      Unreconciled                      UNR
562399                    1,436.50           11-19-2014     NY309        Niagara County Dept of Social                 Paid                                      Unreconciled                      UNR
563819                       85.00           12-31-2014     NY305        Douglas Darrah                                Paid                                      Unreconciled                      UNR
564475                        8.55           01-21-2015     NY301        Robert Stanton                                Paid                                      Unreconciled                      UNR
566177
566698
568301
                            120.00
                            192.n
                             26.98
                                             03-04-2015
                                             03-18-2015
                                             04-29-2015
                                                            NY307
                                                            NY302
                                                            NY305
                                                                         Trintty Medical Phannacy, LLC
                                                                         Kenmore Mercv Hospital
                                                                         COrtland Memorial RadioloJ:N
                                                                                                                       Paid
                                                                                                                       Paid
                                                                                                                       Paid
                                                                                                                                                                 Unreconciled
                                                                                                                                                                 Unreconciled
                                                                                                                                                                 Unreconciled
                                                                                                                                                                                                   UNR
                                                                                                                                                                                                   UNR
                                                                                                                                                                                                   UNR
                                                                                                                                                                                                                1
569283                    1,919.60           05-27-2015     NY301        Ascentium Capital LLC                         Paid                                      Unreconciled                      UNR          ': ii
                                                                                                                                                                                                                 ·:1
571404                    2,583.47           07-15-2015     NY310        Estate of John Worth                          Paid                                      Unreconciled.                     UNR
573793                      300.00           09-16-2015     NY309        Best Western Plus Lockport                    Paid -                                    Unreconciled                      UNR            :.TI


574209                       15.00           09-30-2015     NY303        Patricia Davis                                Paid                                      Unreconciled                      UNR           j
574296 ·:'                  115.00           09-30-2015     NY311        Patricia Webb                                 Paid ..                                   Unreconclled                    ''iJNR.
575634                      147.61           11-04-2015     NY309        Joan ·Halstead                                Paid:                                  . -.. u~;dondled                  -'·.:UtiR
576287                      157.50           11-25-2015     NY303        John Smith                                    Paid-                                     Unreconciled                     'UNR
576569                     1,198.60          12-02-2015     NY305        NYS Child Support Processin._q C              Paid                                      Unreconciled                      UNR
5n243                         70.63           12-16-2015    NY311        Total Senior Care                             Paid                                      Unreconciled                      UNR
577256                        30.00           12-23-2015    NY301        Shirley Becker                                Paid                                      Unreconciled                      UNR
577411                     2,738.49           12-30-2015    NY305        Excel\us Health Plan - Group                  Paid                                      Unreconciled                      UNR
5n716                       496.97           01-06-2016     NY309        1199 Education Fund                           Paid                                      Unreconciled                      UNR
578694                         0.50           02-03-2016    NY301        Conrad. Laura                                 Pald                                      Unreconciled                      UNR
                                              Case 8-19-76260-ast           Doc 628           Filed 06/29/20                 Entered 06/29/20 15:07:49



Report ID: N_FN3004                                                                    PeopleSoft Financials                                                                                          Page No,           2
                                                                             ACCOUNT REGISTER                                                                                                         Run Date 18.Dec.2019
                                                           Unreconciled Transactions and Reconciled Voids (Outstandini:il                                                                             Run Time 12:35:24 PM                                       ~




 Bank Information:                                                                                                                  Selected Date Range:
 Number. 221370632                   Name:                            Account:    61000000151837                                            From:           06-01-2007        Ihm: 11-30-2019

                                                                                                                                                                             Reconciliation
  Reference                                                                                                                                                                .. ------------ .... ·-----------          ---------
   Number         Check Amount               Check Date    Bus Unit   VendorName                               Check Status         Check                    Date          Method                            Operator        Status
578696                     0.50              02-03-2016    NY301      FelonS1, Todd                                 Paid                                                 Unreconciled                                      tiNR
578699                        0.50           02-03-2016     NY301     Martin, Alfred                                Paid                                                 Unreconciled                                        UNR
579025                     125.00            02-10-2016     NY305     Louise Kontos                                 Paid                                                 Unreconciled                                        UNR
580040                     500.00            03-09-2016     NY305     Department of Homeland Securit                Paid                                                 Unreconciled                                        UNR
580041                   1,500.00            03-09-2016     NY305     Department of Homeland Securit                Paid                                                 Unreconciled                                        UNR
580211                      26.84            03-16-2016     NY301     DeJames, Marisa                               Paid                                                 Unreconciled                                        UNR
581112                       80.00           03-30-2016     NY309     Gannon, Kathryn                               Paid                                                 Unreconciled                                        UNR
582219                      43.00            04-27-2016     NY311     Winans, Laura                                 Paid                                                 Unreconciled                                        UNR
583351                     305.00            06--01-2016    NY305     Neuhauser, Rubin & Mendlowitz,                Paid                                                 Unreconciled                                        UNR
584042                      55.00            06-22-2016     NY301     Winifred Reardon                              Paid                                                 Unreconciled                                        UNR
586821                       32.57           09-07-2016     NY302     Heinrich-Lvons, Georaia                       Paid                                                 Unreconciled                                        UNR                            a
586832                      50.84            09-07-2016     NY302     Swartz, Marv Anne                             Paid                                                 Unreconciled                                        UNR
587596                      27.40            09-28-2016     NY311     Coui:ihlin, Marv Kate                         Paid                                                 Uoreconciled                                        UNR
588444                     105.75            10-26-2016     NY301     Schmidt. Sarah                                Paid                                                 Unreconciled                                        UNR
588746                       18.00           11-()2-2016    NY303     Patrcia Robbins                               Paid                                                 UnreconCJled                                        UNR
589124                     412.64            11-09-2016     NY309     Maybelle Johnson                              Paid                                                 Unreconciled                                        UNR                            i/
590292                   1,454.20            12-14-2016     NY302     MobilexUSA                                    Paid                                                 Unreconciled                                        UNR
590458                     150.00            12-14-2016     NY311     Marshall Allen                                Paid                                                 Unreconciled                                         UNR
590982                     288.88            01-04--2017    NY301     Estate of Susan Riley                         Paid                                                 Unreconciled                                         UNR
591673                      14.00            01-25-2017     NY303     Meyer, Diana                                  Paid                                                 Unreconciled                                         UNR
592021                       45.00           02-01-2017     NY311     Murphy, Nicole                                Paid                                                 Unreconciled                                        UNR
592402                   2,m.10              02-15-2017     NY305     Jamma Consulting lnc.                         Paid                                                 Unreconciled                                         UNR
592610                      38.99            02-22-2017     NY302     Brady, Jo                                     Paid                                                 Unreconciled                                         UNR
593182                     170.10            03-08-2017     NY301     Commissioner OfTaxation & Fin                 Paid                                                   Unreconciled                                       UNR
593346                      34.99            03-08-2017     NY309     Commissioner Of Taxation & Fin                Paid.                                                  Unreconciled                                       UNR
593419                       75.00           03-15-2017     NY301.    Anthony Byroads.:.::;.-__ :.::                Paid·-~-                                             · unreconciled                                       UNR
593723 cc             ..--::: 247.54         03-22-2017     NY301     Erie C_ounty Sheriffs Office                  Paid.,-:-                 - .::-o· ~-                unreconciled:...                                     UNR
593790                   1,520.00            03-22-2017     NY303     Estate of John-PWaik::· -~                    Paid··,.:-:::                                        UnreconcUeg_~                                        UNR
594286                   1,500.00            04-04-2017     NY305     Department of Homeland Securit                Paid c                                               Unreconciled                                         UNR
594287                     500.00            04-04-2017     NY305     Department of Homeland Securtt                Paid                                                 Unreconciled                                         UNR
594288                     460.00            04-04-2017     NY305     Department of Homeland Securit                Paid-                                                Unreconciled                                         UNR
595094                   5,000.00            04-26-2017     NY301     Yum Capital                                   Paid                                                 Unreconciled                                         UNR
595912                      50.00            05-17-2017     NY302     Social Securttv Administration                Paid                                                 Unreconciled                                         UNR
596115                     100.00            05-24-2017     NY301     Approved Admissions, UC                       Paid                                                 Unreconciled                                         UNR
596146
599474
                            30.70
                             50.00
                                             05-24-2017
                                             08-23-2017
                                                            NY302
                                                            NY306
                                                                      Caldarella, Christine
                                                                      Crandall, Jacqueline
                                                                                                                    Paid
                                                                                                                    Paid
                                                                                                                                                                         Unreconciled
                                                                                                                                                                         Unreconciled
                                                                                                                                                                                                                              UNR
                                                                                                                                                                                                                              UNR
                                                                                                                                                                                                                                                    '.~i
                                                                                                                                                                                                                                                    /-1,(




                                                                                                                                                                                                                                                      i'
                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                    ·'i
                                                                                                                                                                                                                                                    C

                                                                                                                                                                                 ;_--_·_,·.,i\f.D~i-· ·-_   :;r,:·:          -- -- ·---=-·· -~-=::,
                                                                                                                                                                                                                                          ; ··~1!!3(/!
                                                        Case 8-19-76260-ast              Doc 628         Filed 06/29/20                Entered 06/29/20 15:07:49


Report JD: N_FN30D4                                                                             PeopleSoft Financials                                                                              Page No.                   3
                                                                                       ACCOUNT REGISTER                                                                                            Run Date         18.Dec.2019
                                                                    Unreconciled Transactions and Reconciled Voids (Outstandin~)                                                                   Run Time 12:35:24 PM


 Bank Information:                                                                                                                         Selected Date Range:
 Number: 221370632                           Na.me:                            Account      61000000151837                                         From:    06-01-2007               Thru:    11-30-2019

                                                                                                                                                                                    Reconciliation
  Reference                                                                                                                                                -··----------------------------------------
   Number            Check Amount                     Check Date    Bus Unlt   VendorName                               Check Status       Ched<               Date             Method                   Operator      status       ':
599798                           4,863.00             08-30-2017     NY308     James McOonou.Qh                             Paid                                               Unreconciled                           LiNR          !)
600876                               70.33            09-27-2017     NY307     Mercy Hospital                                   Paid                                           Unreconciled                             UNR
601463                             439.50             10-11-2017     NY303     Fldelis                                          Paid                                           Unreconciled                             UNR
601911                               59.81            10-25-2017     NY302     Cvnthia Davis                                    Paid                                           Unreconciled                             UNR
602231                            1,140.00            11-01-2017     NY306     Social Security Administration                   Paid                                           Unreconciled                             UNR
602659                               60.00            11-08-2017     NY311     NYS Department Of State                          Paid                                            Unreconciled                            UNR
603057                               62.71            11-22-2017     NY306     Richard Mazurek-Dunkirk Court.                   Paid                                            Unreconciled                            UNR
603254                                6.73            11-29-2017     NY303     Walters, Rachel                                  Paid                                           Unreconciled                             UNR
603298                               89.90            11-29-2017     NY306     Richard Mazurek-Dunkirk Court                    Paid                                            Unreconciled                            UNR
603651                               65.28            12-06-2017     NY306     Richard Mazurek-Dunkirk Court                    Paid                                           Unreconclled                             UNR
604044                             319.00             12-20-2017     NY306     Wemeiwski, Michelle                              Paid                                            Unreconciled                            UNR
604614                                5.95            01-10-2018     NY305     Sanico                                           Paid                                            Unreconciled                            UNR
605331                                5.00            01-31-2018     NY305     ChemUnQ County Sheriff                           Paid                                            Unreconciled                            UNR
                                                                                                                                                                                                                                  ,'(
605461                               78.15            02-01-2018     NY303     Allied Interstate LLC                            Pald                                            Unreconciled                            UNR       'i
606582                               50.56            03--07-2018    NY301     ConServ_e                                        Paid                                            Unreconciled                            UNR
606766                              75.00             03--07-2018    NY311     WNY LTC Network IPA                              Pald                                            Unreconciled                            UNR
607387                             211.41             03-28-2018     NY308     Jastrzab. Dlane                                  Paid                                            Unreconciled                            UNR
607999                              892.00            04-18--2018    NY302     Social Security Adminlstration                   Paid                                            Unreconciled                            UNR
608000                            2,442.00            04-18-2018     NY302     Social Security Administration                   Paid                                            Unreconciled                            UNR
608586                               17.46            05-09-2018     NY303     Knapp, Stephanie                                 Paid                                            Unreconciled                            UNR
608911                               11.00            05-23-2018     NY301     Klinck, Sean                                     Paid                                            Unreconciled                            UNR
608916                               57.00            05-23--2018    NY301     NYS Commissioner of Health, NY                   Paid                                            Unreconcrled                            UNR
608947                               16.84            05-23--2018    NY302     Nearv, Tim                                       Paid                                            Unreconciled                            UNR
608956                               32.90            05-23-2018     NY303     Anna Putnam                                      Paid                                            Unreconciled_                           UNR
609088                               68.00            05-30-2018     NY302     NYS Commissioner of Health, NY                   Paid -                                          Unreconciled. -.                        UNR
609244                          .: 1.15.00            06-06-2018     NY302     NYS Commissioner of Health, NY ·                 Paict··:                                        unreconciled                            UNR
609247          ,.,,_ ·-- <c115.00                    06-06-2018     NY302     NYS Commissioner of Heatth, NY                   Paid                                            llnreconci1ei;t·,~f•                  UNR
609250                       :' ~, s 115.00           06-06,2018     NY302     NYS Commissioner .of HealthT NY ·                Paid                                            Uh~nci~_::·~                  - '· ,· UNR
              -·--
609890               -   .        1,449.00            07-03--2018    NY305     Estate of Irene Chaplin                          Paid                                            Uni'econciled -.                        UNR
610247                              150.00            07-18-2018     NY302     Susan Donhauser                                  Paid                                            Unreconciled-_                         · UNR ·
610965                              608.91            08-22-2018     NY308     Olean General Hospital                           Paid                                            u nreCO-rlciled                         UNR
611561                              110.73            09-19-2018     NY307     TLC Health Network                               P.aid .                                         Unreconciled                            UNR
612793                               41.09            11-14-2018     NY302     Lawson, Katie                                    Paid                                            Unreconciled                             UNR
613020                               48.92            11-28-2018     NY301     Carty Blood                                      Paid                                            Unreconciled                             UNR
613026                                8.00            11-28-2018     NY301     Diane Johnson                                    Paid                                            Unreconciled                            UNR
613727                              186.30            12-28--2018    NY310     1199 SEIU Greater NY Education                   Paid                                            Unreconciled                             UNR




                                                                                                         -----·~ ·-···    ---
                                            Case 8-19-76260-ast           Doc 628            Filed 06/29/20               Entered 06/29/20 15:07:49


                                                                                                                                                                                                              _ ___jj
Report ID: N_FN.3004                                                                 PeopleSoft Financials                                                                        Page- No_          41                       j
                                                                            ACCOUNT REGISTER                                                                                      Run Date 1B-Dec.2019
                                                         Unreconciled Transactions and Reconciled Voids (Outstanding)                                                             Run Time 12:35:24 PM


 Bank Information:                                                                                                          Selected Date Range:
 Number.      221370632           Name:                             Account    61000000151837                                       From:  06-01-2007              Thru: 11-30-2019

                                                                                                                                                                   Reconciliation
  Reference                                                                                                                                   ----------- --- ----------- ---- --------
   Number            Check Amount         Check Date     Bus Unrt   VendorName                               Check Status   Check            Date               Method                    Operator   Status
614054                         1.02       01-16-2019     NY302      Mercy Hosprtal                               Paid                                         Unreconciled                           UNR
614064                     1.738.00       01-16-2019     NY302      Social Security Administration               Paid                                         Unreconciled                           UNR
614334                        3.50        01-30-2019      NY302     Ewert, Havlee                                 Paid                                        Unreconciled                           UNR
614737                       15.00        02-20-2019      NY302     Hutschenreuter, Joelle                        Paid                                        Unreconciled                           UNR
                                                                                                                                                                                                              :z;::.·~1   C
614860                    2,705.00        02-27-2019      NY301     Estate of Celia Kolasa                        Paid                                        Unreconciled                           UNR
614939                        0.24        02-27-2019      NY303     ECMC                                          Paid                                        Unreconciled                           UNR
615318                    4.500.00        03-14-2019      NY301     NYS Filin.Q Fee                               Paid                                        Unreconciled                           UNR
615319                    3,000.00        ~14-2019        NY302     N)'S Filing Fee                               Paid                                        Unreconciled                           UNR
615320                    3,000.00        03-14-2019      NY30S     NYS Filing Fee                                Paid                                        Unreconciled                           UNR
615321                     1,500.00       03-14-2019      NY306     NYS Filing Fee                                Paid                                        Unreconciled                           UNR
615322                     1,500.00       ~14-2019        NY307     NYS FlHn~ Fee                                 Paid                                        Unreconciled                           UNR
615323                     1,500.00       03-14-2019      NY308     NYS Filing Fee                                Paid                                        Unreconciled                           UNR
615324                     3,000.00       03-14-2019      NY309     NYSFilin~ Fee                                 Paid                                        Unreconciled                           UNR
615325                     1,500.00       03-14-2019      NY310     NYS Filing Fee                                Paid                                        Unreconciled                           UNR
615326                     3,000.00       03-14-2019      NY311     NYSFilil1Q Fee                                Paid                                        Unreconciled                           UNR
615327                     3,000.00       03-14-2019      NY303     NYS Filing Fee                                Paid                                        Unreconciled                           UNR
615328                     2,800.00       03-15-2019      NY301     American Arbitration Assoctatf                Paid                                        Unreconciled                           UNR
615975                     8,40428        09-30-2019      NY311     Medical Staffing Network                      Paid                                        Unreconciled                           UNR
615999                       26.18        04-17-2019      NY301     Rick.Skiba                                    Paid                                        Unreconctled                           UNR
616023                         9.50       04-17-2019      NY302     Slyder, Gina                                  Paid                                        Unreconciled                           UNR
616410                         6.50       05-01-2019      NY302     Slyder, Gina                                  Paid                                        Unreconciled                           UNR
616565                        1.50        05-08-2019      NY302     Slyder, Gina                                  Paid                                        Unreconciled                            UNR
617169                      343.31        06-05-2019      NY310     Ferrv,Anne                                    Paid                                        Unreconciled                           UNR
617518                       50.00        06-26-2019      NY303     Absolut at Three Rivers, LLC                  Paid                                        Unreconciled                           UNR
617677 .                    884.00        07-03-2019      NY309     NYS Department Of Health                      Paid                                        Unreconciled :                         UNR
617836 . _                   16.00        07-17-2019      NY302.    SJyder, Gina _,_ ·:...::::·                   Paid'                                       Unreconciled                           UNR
618345 ·                    300.00        08-07-2019      NY308     DR lnnovations; LLC:- .:, :...:.              Paid                                      ; .Unreconciled                           UNR
618918.c.                   126.60        09'18-2019      NY303     Monroe County Sheriff's Office                Paid:                                       Unrecohciled                            UNR
618978                       30.00        09--25-2019     NY301     Previte, Joshua                               Pald ·                                      Unreconciled                           UNR
618997                        6320        09--25-2019     NY303     rvtonroe County Sheriffs Office               Paid                                        Unreconciled                            UNR
619088                       63.95        10-02-2019      NY303     Monroe County Sheriff's Office                Paid.                                       Unreconciled                           UNR
619120                       39.33        1 D--04-2019    NY301     ReQQer, U..C                                  Paid                                        Unreconciled                           UNR
619127                       39.33        1D--04-2019     NY302     Reqqer,   LLC                                 Paid                                        Unreconciled                           UNR
619133                       39.33        10-04-2019      NY303     Reqqer,   U.C                                 Paid                                        Unreconciled                           UNR
619139                       39.33        10-04-2019      NY308     Reqqer.   LLC                                 Paid                                        Unreconciled                           UNR
619148                       39.33        10-04-2019      NY309     Reqqer,   LLC                                 Paid                                        Unreconciied                           UNR
                                                Case 8-19-76260-ast         Doc 628            Filed 06/29/20              Entered 06/29/20 15:07:49


Report ID: N_FN3004                                                                    PeopleSoft Financials                                                                  Page No.           5
                                                                             ACCOUNT REGISTER                                                                                 Run Date 18.Dec.2019
                                                           Unreconciled Transactions and Reconciled Voids (Outstanding)                                                       Run Time 12:35:24 PM


 Bank lrrformation:                                                                                                           Selected Date Range:
 Number.      221370632               Name:                           Account      61000000151837                                     From: 06-01-2007        Thru~     11-30-2019

                                                                                                                                                             Reconciliation
  Reference                                                                                                                                ----------      . ---- -·----- ---------
   Number             Check Amount            Check Date   Bus Unit   VendorName                               Check Status   Check            Date        Method                 Operator   Status
619175                       58.65            10-09-2019    NY301     Rondinem, Karen                               Paid                                 Unreconciled                        ~
619196                       50.00            10-09-2019    NY303     Absolut at Three Rivers, L1-C                 Paid                                 Unreconciled                        UNR
619201                       62.50            10-09-2019    NY303     Monroe County Sheriff's Office                Paid                                 Unreconciled                        UNR
619211                     1,347.50           10-09-2019    NY303     Town Of Erwin                                 Paid                                 Unreconciled                        UNR                   i
                                                                                                                                                                                                                  ,/
619255                       66.67            10-16-2019    NY301     Approved Admissions, LLC                      Paid                                 Unreconclled                        UNR
619287                         8.40           10-16-2019    NY302     Gong. Adina                                   Paid                                 Unreconciled                        UNR
619302                        50.00           10-16-2019    NY303     Absolut at Three Rivers, LLC                  Paid                                 Unreconciled                        UNR
619310                       35.80            10-16-2019    NY303     LO.Booth Inc.                                 Paid                                 UnreconcTied                        UNR
619345                      100.00            10-16-2019    NY309     David Stockton                                Pald                                 Unreconc!.led                       UNR
619618                      100.00            11-06-2019    NY301     Mari McN.eTI                                  Paid                                 UnreconCJled                        UNR
                                                                                                                                                                                                              C
619630                       59.00            11-06-2019    NY301     Reqqer, LLC                                   Pafd                                 Unreconciled                        UNR
619646                       59.00            11-06-2019    NY302     ReQqer, LLC                                   Paid                                 Unreconciled                        UNR
619661                        59.00           11-06-2019    NY303     Reqqer, LLC                                   Paid                                 Unreconciled                        UNR
619683                        59.00           11-06-2019    NY308     Reqqer, LLC                                   Pa[d                                 Unreconciled                        UNR
619706                       167.90           11-06-2019    NY309     Orkin lnc.                                    Paid                                 Unreconciled                        UNR
619707                        59.00           11-06-2019    NY309     Reqqer. LLC                                   Paid                                 Unreconciled                        UNR             ·!
619777                       10.00            11-13-2019    NY301     Vital Records                                 Paid                                 Unreconciled                        UNR
619784                      598.42            11-13~2019    NY303     Absolut at Three Rivers, LLC                  Pald                                 Unreconciled                        UNR
619808                        42.57           11-13-2019    NY308                                                   Pald
                                                                                                                                                                                                      :;J   '.J
                                                                      Cattaraugus County Sheriff                                                         Unreconciled                        UNR
619826                        75.00           11-13-2019    NY309     Dawn Hammer                                   Paid                                 Unreconciled                        UNR
619848                       125.00           11-13-2019    NY310     Marla AnQelova                                Paid                                 Unreconciled                        UNR
619878                    11,742.54           11-20-2019    NY301     1199 SEIU                                     Paid                                 Unreconciled                        UNR
619881                    11,398.28           11-20-2019    NY301     Sysco Frozen Foods                            Paid                                 Unreconciled                        UNR
619882                    16,354.15           11-20-2019    NY301     TwinMed LLC                                   Paid                                 Unreconciled                        UNR
619883                       265.01           11-20-2019    NY301     1199 SE!U                                     Paid                                 Unreconciled                        U.NR
619884.                    3,581.59           11'20-2019    NY301     1199 SEIU Greater NY Education                Paid--                               Unreconciled ··                     UNR
619886 .,                   288.75            11-20-2019    NY301     Albert J. Mogavero·:.·-                       Paid-.·                              Unreconciled                        UNR
619887.                      100.00           11,20-2019    NY301     Approved Admissions.- LLC                     Paid".                               Un~nciled :- ·                      UNR ,.
619888                       420.00           11-20-2019    NY301     Aurora Theater.                               Paid                                 Unreconctled                        UNR
619890                        66.82           11-20-2019    NY301     Buffalo City Court Marshals                   Paid                                 Unreconciled                        UNR
619891                     4,890.89           11-20-2019    NY301     Colonial Life                                 Pa[d                                 Unrecona1ed                         UNR
619895                       120.00           11-20-2019    NY301     Freibern Press, lnc.                          Paid                                 Unreconctled                        UNR
619896                       150.00           11-20-2019    NY301     Gene Hiltz                                    Paid                                 Unreconciled                        UNR
619897                       250.00           11-20-2019    NY301     Grand Fathers Orchestra                       Paid                                 Unreconciled                        UNR
619898                       650.48           11-20-2019    NY301     Interstate Gounnet Coffee Roas                Paid                                 Unreconciled                        UNR
619900                     7,167.58           11-20-201g    NY301     Kaleida Health                                Paid                                 Unreconciled                        UNR
                                              Case 8-19-76260-ast          Doc 628          Filed 06/29/20               Entered 06/29/20 15:07:49


Report to: N_FN3004                                                                 PeopleSott Financials                                                                       Page No.           s    I
                                                                            ACCOUNT REGISTER                                                                                    Run Date 18.Dec.2019
                                                         Unreconciled Transactions and Reconciled Voids (Outstandin!'.l)                                                        Run Time 12:35:24 PM


 Bank Information:                                                                                                          Selected Date Range~
 Number:     221370632              Name:                           Account     61000000151837                                      From:   06--01-2007        Thru~    11-30-2019

                                                                                                                                                              Reconciiiation
 Reference
   Number            Check Amount           Check Date   Bus Unit   VendorName                              Check Status    Check             Date          Method                Operator   Status
6199-02                     178.56          11-20-2019   NY301      Mobile Mini                                 Paid                                      unreconciled                       VNR
619903                                      11-20-2019                                                                                                                                                         I
                          2,322.75                       NY301      Modem Corporation                            Paid                                     Unreconciled                        UNR
                                                                                                                                                                                              UNR
619907
619908
                            115.00
                             115.00
                                            11-20-2019
                                            11-20-2019
                                                         NY301
                                                          NY301
                                                                    NYS Commissioner of Health, NY
                                                                    NYS Commissioner of Health, NY
                                                                                                                 Paid
                                                                                                                 Paid
                                                                                                                                                          Unreconciled
                                                                                                                                                          Unreconciled                        UNR
                                                                                                                                                                                                            tJ
619909                       115.00         11-20-2019    NY301     NYS Commissioner of Health, NY               Paid                                     Unreconciled                        UNR
619910                       115.00         11-20-2019    NY301     NYS Commissioner of Health, NY               Paid                                     Unreconciled                        UNR
619911                       115.00         11-20-2019    NY301     NYS Commissioner of Health, NY               Paid                                     Unreconciled                        UNR
619912                    2,643.67          11-20-2019    NY301     NYSEG                                        Paid                                     Unreconciled                        UNR
619914                      674.19          11-20-2019    NY301     Purchase Power                               Paid                                     Unreconciled                        UNR
619915                       16.00          11-20-2019    NY301     SJyder, Gina                                 Paid                                     Unreconciled                        UNR
619916                      126.46          11-20-2019    NY301     1X Child Support SOU                         Paid                                     Unreconciled                        UNR
619917                    1,158.44          11-20-2019    NY301     Tops Markets                                 Paid                                     Unreconciled                        UNR
619918                      287.84          11-20-2019    NY301     u_s. Department Of Education                 Paid                                     Unreconciled                        UNR
619919                      182.49          11-20-2019    NY.301    United states T reasurv                      Paid                                     l.lnreconciled                      UNR
619920                       20.00          11-20-2019    NY301     University Of Rochester                      Paid                                     Unreconciled                        UNR
619921                      799.84          11-20-2019    NY302     1199 SEIU                                    Paid                                     Unreconctled                        UNR                               C

619922                        28.05         11-20-2019    NY302     1199 SEIU                                    Pafd                                     Unreconciled                        UNR
619923                        5529          11-20-2019    NY302     1199 SEIU Greater NY Education               Paid                                     Unreconciled                        UNR
619924                       788.52         11-20-2019    NY302     Colonial Life                                Paid                                     Unreconciled                        UNR
619925                       292.28         11-20-2019    NY302     Interstate Gourmet Coffee Reas               Paid                                     Unreconciled                        UNR
619926                     1,735_38         11-20-2019    NY302     Marv Mamaret Keeley                          Paid                                     Unreconciled                        UNR
619929                       503.23         11-20-2019    NY302     Niceforo And Braun DDS, PC                   Paid                                     Unreconciled                        UNR
619931                    3,682.54          11-20-2019    NY302     TwinMedLLC                                   Paid                                     Unreconciled                        UNR
619932                     2,916.98         11-20-2019    NY303     1199SEIU                                     Paid                                     Unreconciled                        UNR
619933                          78.30       11-20-2019    NY303     1199 SEIU                                    Paid                                     Unreconciled                        UNR
619934 ..              - -- .1,021.39       11-20-2019    NY303     1199 SE!U Greater. NY Education              Paid ~'                                  Unreconciled _                      UNR.
61.9935              "'" ··- . 50.00 _      11-20-2019    NY303     Absolut at Three fl!vers, LLC                Paid.,,                                  Unreco_('!c:;iled_.                   UNR:·
619936                   ''. :150.00        11-20-2019    NY303     Absolut at lhree Rive,s; LLC                 Paid - -                                 Unre·cortd1€ld :_                  . .UNR.
619937                        80.00         11-20-2019    NY303     Absolut at Three Rivers, LLC                 Paid'                                    Unreconciled                        UNR
619938                       156.69         11-20-2019    NY303     Alabama Child Support Payment                Paid                                     Unreconciled                        UNR
619939                       265.00         11-20-2019    NY303     Alicia Hubbard                               Paid                                     Unreconciled                        UNR
619940                     1,423.32         11-20-2019    NY303     Colonial Life                                Paid                                     Unreconciled                        UNR
619941                     1,250.64         11-20-2019    NY303     Diamond Disposal Service                     Paki                                     Unreconciled                        UNR
619943                       572.40         11-20-2019    NY303     Formal Maintenance Services, I               Paid                                     Unreconciled                        UNR
619945                       833.39         11-20-2019    NY303     Harbor Linen                                 Paid                                     Unreconciled                        UNR
619950                        56.51         11-20-2019    NY303     Monroe County Sheriffs Office                Paid                                     Unreconciled                        UNR




                                                                                                                                                                                                             ;· ,.~-. ' ;   -
                                               Case 8-19-76260-ast            Doc 628            Filed 06/29/20             Entered 06/29/20 15:07:49


Report ID: N_FN3004                                                                    PeopleSoft Financials                                                                        Pag-e No.                 71             !
                                                                               ACCOUNT REGISTER                                                                                     Run Date 18.Dec.2019
                                                            Unreconciled Transactions and Reconciled Voids (Outstanding)                                                            Run Time 12:35:24 PM )
                                                                                                                                                                                                                       .J

 Bank Information:                                                                                                            Selected Date Range:
 Number.      221370632              Name:                             Account:    61000000151837                                     From: 06-01-2007              Thro:    11-30-2019

                                                                                                                                                                    Reconciliation
  Reference                                                                                                                                   ----------------------------------------
   Number            Check.Amount            Check Date     Bus Unit   VendorName                              Check Status   Check.          Date               Method                Operator      Status
                                                                                                                                                                                                                         i
619953                    2,024.60           1 t-20--2019   NY303      Spectrum                                     Paid                                       Unreconciled                         ~                  ',i
619954                      312-34           11-20--2019     NY303     Steuben County Sheriffs Civil                Paid                                       Unreconciled                          UNR
619955                    5,263.09           11-20-2019      NY303     Sysco Frozen Foods                           Paid                                       Unreconciled                          UNR
619956                    6,494.93           11-20-2019      NY303     TwinMed LLC                                  Paid                                       Unreconciled                          UNR
619957                      161.46           11-20--2019     NY303     U.S. Department Of Education                 Paid                                       Unreconciled                          UNR
619958                        5.76           11-20--2019     NY303     United States Treasury                       Paid                                       Unrecon.cited                         UNR
619959                      162.02           11-20-2019      NY303     Wes::iman's Food Market. Inc.                Paid                                       Unreconciled                          UNR
619960                    1,628.44           11-20-2019      NY308     1199 SEIU                                    Paid                                       Unreconciled                          UNR
619961                       43_92           11-20-2019      NY308     1199 SEIU                                    P-ald                                      Unreconciled                          UNR
619962                      386.31           11-20-2019      NY308     1199 SE\U Greater NY Education               Paid                                       Unreconciled                          UNR
619963                       51.03           11-20--2019     NY308     Airgas USA. UC                               Pald                                       Unreconciled                          UNR
619964                      441.12           11-20--2019     NY308     Casella Waste SeNices, Inc.                  Paid                                       Unreconciled                          UNR
619965                    1,434.56           11-20--2019     NY308     Colonial Life                                Paid                                       Unreconciled                          UNR
619967                      593-34           11-20-2019      NY308     Harbor Linen                                 Paid                                       Unreconciled                          UNR
619968                       5921            11-20-2019      NY308     Interstate Gounnet Coffee Roas               Pald                                       Unreconciled                          UNR
619971                       25.29           11-20--2019     NY308     National Grid                                Paid                                       Unreconciled                          UNR
619972                    1,228.71           11-20-2019      NY308     Sysco Frozen Foods                           Paid                                       Unreconcited                           UNR
619973                      515.72           11-20--2019     NY308     Tops Markets                                 Pald                                       Unreconciled                           UNR
619974                    2,001.67           11-20-2019      NY308     TwinMed LLC                                  Paid                                       Unreconciled                           UNR
619975                       50.23           11-20-2019      NY308     U.S. Department Of Education                 Paid                                       Unreconciled                           UNR
619977                    1,475.90            11-20--2019    NY309     1199 SEIU                                    Paid                                       Unreconciled                           UNR
619978                        8.00            11-20-2019     NY309     1199SEIU                                     Paid                                       Unreconciled                           UNR
619979                      200.00           11-20--2019     NY309     Absolut at Gasport, l.l..C                   Paid                                       Unreconciled                           UNR
619980                      180.00            11-20--2019    NY309     Absolut at Gasport. LLC                      Paid                                       Unreconciled                           UNR
619981                       518.40           11-20-2019     NY309     BH land and Snow                             Paid                                       Unreconciled                           UNR
619982                       938.12          11'20-2019      NY309     Coion1al Life       - ··--                   Paid                                       Unreconciled _                         UNR
619983                    - . 41.09          11-20-2019      NY309     Commissioner Of Taxation & Fin               Paid                                        Un.l"®Onciled_                      .. UNR         !
619984                     1,800.36          1r::.20-2019    NY309"    QDK                 ---·-    -               Paid'                                   ··: Urir_ec_'Oncil~ ·                   . -~~R
619985                    1,373.22            11-20--2019    NY309     Eastern Niagara Hospital_                    Paid                                        Unreconciled.                         UNR
619989                      398.06            11-20-2019     NY309     Home Depot                                   Paid                                      · Unl"$COnciled                         UNR
619993                      923.83            11-20--2019    NY309     Modem Corporation                            Paid                                       Unrecono1ed                            UNR
619995                    2,110.49            11-20--2019    NY309     NYSEG                                        Paid                                       Unreconciled                           UNR
619997                    3,708.82            11-20-2019     NY309     Sysco Frozen Foods                           Paid                                       Unreconciled                           UNR
619998                      183.67            11-20-2019     NY309     1X Chnd SuPPort SOU                          Paid                                       Unreconciled                           UNR
619999                      339.17            11-20-2019     NY309     TfmeWamer                                    Paid                                       Unreconciled                           UNR
620000                    3,.907.89           11-20-2019     NY309     TwinMedLLC                                   Paid                                       Unreconciled                           UNR




                                                                                                                                                                                          -.,.7"-
                                                   Case 8-19-76260-ast           Doc 628               Filed 06/29/20          Entered 06/29/20 15:07:49


                                                                                                                                                                                                                           ·-1-·t.. ,,.'.
Report ID: N_FN3004                                                                       PeopleSoft Financials                                                                                 Page No.           s   I
                                                                                 ACCOUNT REGISTER                                                                                               Run Date 18.Dec.2019
                                                               Unreconciled Transactions and Reconciled Voids (Outstanding)                                                                     Run Time 12:35:24 PM


 Bank lnfonnation:                                                                                                                  Selected Date Range:
 Number.   221370632                    Name.·                            Account"    61000000151837                                        From: 06-01-2007                   Thro:     11-30-2019

                                                                                                                                                                              Reconciliation
 Reference                                                                                                                                          ---------· ------- -         ----------···-----·
   Number                Check.Amount            Check Date    Bus Unit   VendorName                              Check Status      Check           Date                   Method                 Operator   Status
620001                          233.92           11-20-2019     NY309     U.S. Department Of Education                Pald                                               Unreconciled                        tJNR
620002                          784.81            11-20-2019    NY310     1199 SE!U                                   Paid                                               Unreconciled                         UNR
620003                            15.00          11-20-2019     NY310     1199 SEIU                                   Paid                                               U nreconciied                        UNR
620004                          252.80           11-20-2019     NY310     1199 SEIU Greater NY Education               Pafd                                              Unreconciled                        UNR
620005                          717.50           11-20-2019     NY310     Colonial Life                                Paid                                              Unreconciled                         UNR
620006                          500.00           11-20-2019     NY310     Crown Castle Fiber. LLC                      Pald                                              Unreconciled                         UNR
620007                           106.71          11-20-2019     NY310     Erle County Sheriffs Office                  Paid                                              Unreconciled                         UNR
620009                            90.00          11-20-2019     NY310     KathvBeck                                    Paid                                              Unreconciled                         UNR
620013                           368.67          11-20-2019     NY310     Penn Detroit Diesel-AHison                   Paid                                              Unreconciled                         UNR
620014                         1,383.21          11-20-2019     NY310     Plumb Master, Inc.                           Paid                                              Unreconctled                         UNR
620015                            4225           11-20-2019     NY310     Praxair Distribution, Inc.                   Paid                                              Unreconciled                         UNR
620016                           132.09          11-20-2019     NY310     Rockev, Dorothy                              Paid                                              UnreconcUed                          UNR
620017                         4,196.46          11-20-2019     NY310     Svsco Frozen Foods                           Paid                                              Unreconciled                         UNR
620018                           961.17          11-20-2019     NY310     Time Warner                                  Paid                                              Unreconciled                         UNR
620019                           100.00          11-20-2019     NY310     Town of Orchard Park                         Paid                                              Unreconciled                         UNR                           !!
620020                            37.93          11-20-2019     NY310     U.S. Department Of Education                 Paid                                              Unreconciled                         UNR
620021
620022
620023
                                 252...09
                              14,700.00
                              14,711.00
                                                 11-23-2019
                                                 11-27-2019
                                                 11-27-2019
                                                                NY303
                                                                NY301
                                                                NY301
                                                                          Steuben County Sheriff's Civil
                                                                          Roy's Plumbln._q, Heating & Cool
                                                                          Sysco Frozen Foods
                                                                                                                        Paid
                                                                                                                       'Paid
                                                                                                                       Paid
                                                                                                                                                                         Unreconciled
                                                                                                                                                                         Unreconciled
                                                                                                                                                                         Unreconciled
                                                                                                                                                                                                              UNR
                                                                                                                                                                                                              UNR
                                                                                                                                                                                                              UNR
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           it ..::~



620024                            20.00          11-27-2019     NY301     Absolut atAurora Park                        Paid                                              Unreconciled                         UNR
620025                            50.00          11-27-2019     NY301     Absolut at Aurora Park                       Paid                                               Unreconciled                        UNR
620026                           150.00          11-27-2019     NY301     Absolut at Aurora Park                       Paid                                              Unreconetled                         UNR
620027                            20.00          11-27-2019     NY301     Absolut at Aurora Park                       Paid                                               Unreconciled                        UNR
620028                           288.75          11-27-2019     NY301     Albert J. Mo.i:1.avero                       Paid                                               Unreconciled                        UNR
620029                             95.07         11-27-2019     NY301     Brian Parisi Copier Systems, I               Paid -                                             Unreconciled                        UNR
620030 c            - .. ,    .. _ 70.55         11-27-2019     NY301     Buffa(o CitY Court-Marshals                  Paid·-:·"·                                        · Unreconciled                       UNR
620031        ..                 707.32          11-27-2019     NY301     Eaton Office SupPty Co,..,.·lnc.             Paid·: -                               .-:-·__ :-;~_Vn.recor:iciled: ~                . UNR
620032".     ,;:   ,_. ,.:~      811.35          1F27-2019      NY301     Erie County Sheriffs~Office                  Paid                                            '"'-ul'!i:econdlect· ..... ·-          UNR
                                                                                                                                                                  ..
620034                            90.00          11-27-2019     NY301     Erle County St1rro9ates Court                Paid,                                           __ Unreconciled                        UNR
620035                            81.69          11-27-2019     NY301     First UNUM Life Insurance Co.                Pald                                               Unreconciled                        UNR
620036                           476.00          11-27-2019     NY301     Global Health Products.. Inc.                Paid.                                              Unreconciled                        UNR
620037                            22.50          11-27-2019     NY301     Independent Nursin9 Care                     Paid                                               Unreconciled                        UNR
620038                         1,000.00          11-27-2019     NY301     Irish Welding & Carbonic Corp                Paid                                               Unreconciled                        UNR
620039                           300.15          11-27-2019     NY301     J. C. Ehrlich Co., Inc.                      Paid                                               Unreconciled                        UNR
620040                           439.84           11-27-2019    NY301     Latina Boulevard Foods, LLC                  Paid                                               Un reconciled                       UNR
620041                            90.00           11-27-2019    NY301     Melissa Obermiller                           Paid                                               Unreconciled                        UNR
                                                Case 8-19-76260-ast               Doc 628         Filed 06/29/20               Entered 06/29/20 15:07:49



Report ID: N_FN3004                                                                       PeopleSoft Financials                                                                               Page No_           9
                                                                               ACCOUNT REGISTER                                                                                               Run Date 18.Dec.2019
                                                             Unreconciled Transactions and Reconciled Voids (Outstandin!ll                                                                    Run Time 12:35:24 PM


 Bank Information:                                                                                                               Selected Date Range:
 Number.     221370632                Name:                             Account     61000000151837                                       From: 06--01-2007                   Thro; 11-30-2019

                                                                                                                                                                            Reconciliation
 Reference                                                                                                                                    -- . ----- --- -------- --------------------- -. ----
   Number            Check Amount             Check Date     Bus Unit   VendorName                                Check Status   Check             Date                   Method                  Operator        Status
620042                       440.02           11-27-2019     NY301      Midstate Bakery DistributoIB,                  Paid                                            Unreconciled                               ""uNR
620043                     1,261.17           11-27-2019     NY301      NYS Chlld Support Processln~ C                 Paid                                            Unreconcfled                                UNR
620046                        40.00           11-27-2019      NY301     NYS Commissioner of Health, NY                 Paid                                            Unreconciled                                UNR
620047                        40.00           11-27-2019      NY301     NYS Commissioner of Health, NY                 Paid                                            Unreconciled                                UNR
620046                        40.00           11-27-2019      NY301     NYS Commissioner of Health. NY                 Paid                                            Unreconciled                                UNR
                                                                                                                                                                                                                                         J
620049                        40.00           11-27-2019      NY301     NYS Commissioner of Heam,, NY                  Paid                                            Unreconciled                                UNR
620050                        40.00           11-27-2019      NY301     NYS Commissioner of Health, NY                 Paid                                            Unreconcifed                                UNR
620051                        40.00           11-27-2019      NY301     NYS Commissioner of Health. NY                 Paid                                            Unreconciled                                UNR
620052                     9,168.40           11-27-2019      NY301     National Fuel                                  Paid                                            Unreconciled                                UNR
620053                       913.46           11-27-2019      NY301     O'Connor Mechanical Corp.                      Paid                                            Unreconciled                                UNR
620054                       279.02           11-27-2019      NY30i     PointClickCare Tecimolo~ies. t                 Paid                                            UnreconcUed                                 UNR
620055                        4524            11-27-2019      NY301     Pov1nelli Cutlery Inc.                         Paid                                            Unreconciled                                UNR
620056                     1,235.61           11-27-2019      NY301     Rote Rooter                                    Paid                                            Unreconciled                                UNR
620057                       126.46           11-27-2019      NY301     TX Child Support SOU                           Paid                                            Unreconciled                                UNR
620058                        41.89           11-27-2019      NY301     Troy Donaldson                                 Paid                                            Unreconciled                                UNR
620059                       818.98           11-27-2019      NY301     TwinMedlLC                                     Paid                                            Unreconciled                                UNR
620060                       272.64           11-27-2019      NY301     U.S. Department Of Education                   Paid                                            Unreconciled                                UNR
620061                       186.58           11-27-2019      NY301     United States Treasury                         Paid                                            Unreconciled                                UNR
620062                       370.18           11-27-2019      NY301     WernmeArellano-Likos. Custod                   Paid                                            Unreconciled                                UNR
620063                       300.00           11-27-2019      NY301     Wemille Arel\ano-Liko~ Custod                  Paid                                            Unreconclled                                UNR
620064                       15250            11-27-2019      NY302     Billtt AIT, LLC                                Paid                                            Unreconciled                                UNR
620065                     2,110.79           11-27-2019      NY302     Crown Energy Services, Inc.                    Paid                                            Unreconciled                                UNR
620066                     1,114.64           11-27-2019      NY302     Crown EnefSIY Servtces, Inc.                   Paid                                            Unreconciled                                UNR
620067                       176.13           11-27-2019      NY302     PointClickCare Technologies. I                 Paid                                            Unreconciled                                UNR
620068                        25.90           11-27-2019      NY302     Povinelli Cutlerv Inc..                        Paid                                            Unreconciled                                UNR
620069 : .                ., 200.00           11-27-2019      NY303     Absolut at Three Rivers. LLC                   Paid                                            ·Unreconciled                               UNR     !
620070:..                     :10.2_1         11-27-2019      NY303     Alm:as USA, LLC.::.: .--:..; ·                 Paid·                                         . Unreq)nciled                                UNR
620071               ···- .~_ 156.69          11.:.27-2019    NY303     Alabama Chi:I~ ~uppcirt Payment                Paid ·-                                         Unreconciled ·                 -·---   .
                                                                                                                                                                                                                   UNR
620072                        161.70          11-27-2019      NY303     Billit AIT. LLC ·                              Paid·                                           Unreconciled                                UNR
620073                        17.00           11-27-201.9     NY303     Coleman, Kafurvn                               Paid                                            Unreconciled_                               UNR
620074                     2,060.00            11-27-2019     NY303     Denlse!v Dental Service PC                     Paid                                             Unreconciled                               UNR
                                                                                                                                                                                                                            -_,'·]
620075                     3,369.54            11-27-2019     NY303     Fidelis                                        Paid                                             Unreconciled                               UNR
                                                                                                                                                                                                                                   :,.
620076                        38.46            11-27-2019     NY303     First UNUM Life Insurance Co.                  Paid                                             Unreconciled                               UNR        ··1

                             903.68            11-27-2019     NY303     Global Health Products, Inc.                   Paid                                            Un r-econciled                              UNR        '..]
620077
620078                        98.28            11-27-2019     NY303     Home Depot                                     Paid                                             Unreconciled                               UNR
                                                                                                                                                                                                                           ,--:;
620079                       118-42            11-27-2019     NY303     Interstate Gourmet Coffee Roas                 Paid                                             Unreconciled                               UNR
                                                                                                                                                                                                                             ::!
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                               :1



                                                                                                                                                                                                                           '"
                                                                                                                                                                                                                              l
                                                                                                                                                                                                                           ':·;,
                                                                                                                                                                                                                            )
                                                   Case 8-19-76260-ast          Doc 628               Filed 06/29/20          Entered 06/29/20 15:07:49


Report ID: N_FN3004                                                                       PeopleSoft Financials                                                                      Page No.           10                     . '.,
                                                                                                                                                                                                                           I
                                                                                ACCOUNT REGISTER
                                                              Unreconciled Transactions and Reconciled Voids (Outstanding)
                                                                                                                                        --
                                                                                                                                                                                     Run Date 18.Dec.2019
                                                                                                                                                                                     Run Time 12:35:24 PM
                                                                                                                                                                                                                               H
                                                                                                                                                                                                                               >~       s
 Bank Information:
                                                                                                                                        --
                                                                                                                                  Selected Date Range:
 Number:      221370632                  Name:                           Account     61000000151837                                       From_- 06-01-2007            Thro: 11-30-2019

                                                                                                                                                                      Reconciliation
  Reference                                                                                                                                    -----------    -------------------- .. ----
                                                                                                                                                                                                                                       : i
   Number             Check Amount               Check Date   Bus Unit   VendorName                               Check Status    Check            Date            Method                    Operator   Status                         :i
620080                           375.00          11-27-2019    NY303     Irish Weldin_q & Carbonlc Corp                Paid                                      Unreconciled                           ~                              ''
620081                           800.00          11-27-2019    NY303     Kris Schiel<. Custodian                       Paid                                      Unreconciled                           UNR
620082                           800.00          11-27-2019    NY303     Kris Schiek, Custodian                        Pald                                      Unreconciled                           UNR
620083                            88.07          11-27-2019    NY303     NYS Child Support Processini:i C              Paid                                      Unreconciled                           UNR
620084                           103.91          11-27-2019    NY303     PointClick.Care Technologies, I               Paid                                      Unreconciled                           UNR
620085                           952.15          11-27-2019    NY303     Service E:.mployees Benefits Fun              Paid                                      Unreconciled                           UNR
620086                           332.98          11-27-2019    NY303     steuben County Sheriff's Civil                Paid                                      Unreconciled                           UNR
620087                            39.57          11-27-2019    NY303     steven Bates. Constable                       Pald                                      Unrecone1led                           UNR
620088                         6,660.32          11-27-2019    NY303     Sysco Frozen Foods                            Paid                                      Unreconciled                            UNR
620089                             1.62          11-27-2019    NY303     ThomasMi\is                                   Paid                                      Unreconciled                            UNR
620090                            54.08          11-27-2019    NY303     TwinMedLLC                                    Paid                                      Unreconciled                            UNR
620091                            75.23          11-27-2019    NY303     U.S. Department Of Educatlon                  Paid                                      Unreconciled                            UNR
620092                             5.76          11-27-2019    NY303     United States Treasury                        Paid                                      Unreeonci!ed                            UNR
620095                           170.00          11-27-2019    NY308     All Weather Self Stora~e, Inc.                Paid                                      Unreconciled                            UNR
620096                            64.97          11-27-2019    NY308     Allegany County Sheriffs Offi                 Paid                                      Unreconciled                            UNR
620097                             63.80         11-27-2019    NY308     BilrrtAIT, LLC                                Paid                                      Unreconc~ed                            UNR
620098                             31.70         11-27-2019    NY308     Cattaraugus County Sheriff                    Paid                                      Unreconciled                           UNR
620099                             40.82         11-27-2019    NY308     Culligan Stewart.Water                        Paid                                       Unreconciled                           UNR
620100                            150_00         11-27-2019    NY308     Dentserv Dental Service PC                    Paid                                       Unreconciled                           UNR
620102                            160.00         11-27-2019    NY308     Irish Weldin~ & Carbonic Corp                 Paid                                      Unreconciled                            UNR
620104                              133.36       11-27-2019    NY308     NYS Child Support ProcessinQ C                Paid                                       Unreconcl\ed                           UNR
620105                              115.50       11-27-2019    NY308     Olean Times Herald                            Paid                                       Unreconciled                           UNR
620106                               32.04       11-27-2019    NY308     PointClick.Care TechnolOQies, I               Paid                                       Unreconciled                           UNR
620107                              243.00       11-27-2019    NY308     Southern Tier Prof. Pest Contr                Paid                                       Unreconciled                           UNR
620108                           1,643.00        11-27-2019    NY308     Sysco Frozen Foods                            Paid -                                     Unreconciled                           UNR
                 . _.,__-c--                                                                                           Paid····
620109                         · ·: :55.41       11-27-2019    NY308     U.S. Department Of Education                                                            Unrecona:1ed                            UNR
620110                              11S.00       11-27-2019    NY309     Billtt.AIT, LLC. ·                            Paid                                    :. Un,recQ11cfleQ,                        UNR
620111_.                            109.39       11'27-2019    NY309     60Q..QS He~ithcare .   ·o.                    Paid·.·                                -·i:· .Un~COnciled                         UNR
620112                             . 39.39       11-27-2019    NY309     Commissioner Of Taxation & Fin                PaTd                                     , Unreconciled                           UNR
620113                           · 742.69        11-27-2019    NY309     Dentserv Dental Service PC                    Paid                                    ·· · Unreconclled                         UNR
620114                              650.00       11-27-2019    NY309     Enka L.aPenna. Custodian                      Paid                                     · Unreconciled                           UNR
620115                              650.00       11-27-2019    NY309     Erika LaPenna, Custodian                      Paid                                       Unreconciled                           UNR
620116                           4,673.43        11-27-2019    NY309     Fidelis                                       Paid                                       Unreconciled                           UNR
620117                              118.42       11-27-2019    NY309     Interstate Gourmet Coffee Roas                Paid                                       Unreconciled                           UNR
620118                              175.00       11-27-2019    NY309     Irish Welding & Carbonic Corp                 Paid                                       Unreconciled                           UNR
 620119                            88.14         11-27-2019    NY309     Latina Boulevard Foods, LLC                   Paid                                       Unreconciled                           UNR




                                                                                                                                                                                                        ·-·-:   -------,
                                               Case 8-19-76260-ast              Doc 628              Filed 06/29/20            Entered 06/29/20 15:07:49



Report ID: N_FN3004                                                                        PeopleSoft Financials                                                                 Page No.                     11
                                                                             ACCOUNT REGISTER                                                                                    Run Date 18.Dec.2019
                                                           Unreconciled Transactions and Reconciled Voids {Outstandin_q)                                                         Run Time 12:35:24 PM


 Bank Information:                                                                                                                Selected Date Range:
 Number.      221370632              Name:                              Account·     61000000151837                                       From:   06-01-2007       Thro:    11-30-2019

                                                                                                                                                                  Reconciliation
  Reference                                                                                                                                                                                        --
                                                                                                                                                                  - -- --- ---~--------- -----~----- ---~--
   Number            Check Amount            Checi< Date   Bus Unit     VendorName                                 Check Status   Check             Date         Method              Operator           status
620120                      113.74           11-27-2019    NY309        Midstate Bakerv Distributors,                   Paid                                   Unreconciled                             UNR
620121                      134.62           11-27-2019    NY309        NYS Child Support Processing C                  Paid                                   Unreconciled                             UNR
620122                      134.11           11-27-2019     NY309       Nla.c:iara County Sheriff                       Paid                                   Unreconciled                             UNR                ·.i
                                                                                                                                                                                                                               ./
620123                       71.86           11-27-2019     NY309        PolntClickCare Technolo~ies. I                 Paid                                   Unreconciled                             UNR
620124                       16.60           11-27-2019     NY309       Povinem Cutlerv Inc.                            Pa1d                                   Unreconciled                             UNR
620125                     4,164.38          11-27-2019     NY309       Sysco Frozen Foods                              Paid                                   Unreconci]ed                             UNR
620126                       183.67           11-27-2019    NY309       TX Child Support SOU                            Paid                                   Unreconctled                             UNR
620127                        6.54           11-27-2019     NY309       TwinMed LI..C                                   Paid                                   Unreconciled                             UNR
620128                       251.81          11-27-2019     NY309       U.S. Department Of Education                    Paid                                   Unreconciled                             UNR
620129                     1,838.05          11-27-2019     NY310       Absolut at Orchard Brooke, LLC                  Paid                                   Unreconciled                             UNR
620130                      116.70           11-27-2019     NY310        Billi! AIT, LLC                                Paid                                   Unreconciled                             UNR
620131                       21.83           11-27-2019     NY310        Brian Parisi Copier SVstems. I                 Paid                                   Unreconciled                             UNR
620132                      440_50           11-27-2019     NY310        Eaton Office Supply Co., Inc.                  Paid                                   Unreconciled                             UNR
620133                       53.28           11-27-2019     NY310        Erie County Sheriffs Office                    Paid                                   Unreconciled                             UNR
620134                      544.00           11-27-2019     NY310        Hinman Straub                                  Paid                                   Unreconciled                             UNR
                                                                                                                                                                                                                          ·j
620135                      215.00           11-27-2019     NY310        Irish Weldin_q & Carbonic Corp                 Paid                                   Unreconciled                             UNR
620136                      164.49           11-27-2019     NY310        Latina Boulevard Foods, LLC                    Paid                                   Unreconciled                             UNR
620137                       69.88           11-27-2019     NY310        Midstate Bakery Oistnbutors,.                  Paid                                   Unreconciled                             UNR
620138                      391.21           11-27-2019     NY310        NYS Child Support Processin!'.I C              Paid                                   Unreconciled.                            UNR
620139                       150.76          11-27-2019     NY310        Plumb Master. Inc.                             Paid                                   Unreconciled                             UNR
620141                     1,418.59          11-27-2019     NY310        Sysco Frozen foods                             Paid                                   Unreconciled                             UNR
620142                      125.06           11-27-2019     NY310        W.G. Arthur Co., Inc.                          Paid                                   Unreconciled                             UNR
620143                     3,622.16          11-27-2019     NY308        Sysco Frozen Foods                             Paid                                   Unreconciled                             UNR
620144                    42,496.85          11-27-2019     NY301        Sterlin!'.! National Bank                      Paid                                   Unreconciled                             UNR
                                                                                                                                                                                                                   =.,
                                                                                                                                                                                                                   'fl
                                                                      Unreconctled Transactions:               375                                                                                                 }i
                                                                      Unreconciled Amount                368,183.06                                                                                                1.J

                                                                                                                                                                                                                     ~'
                                                                       Total Transactions:                      377                                                                                                J
                                                                       Total Amount:                   368,320.04                                                                                                  ~

                                                                                                                                                                                                                   jf
                                                                                               End of Report                                                                                                       ,11


                                                                                                                                                                                                                   i~
                                                                                                                                                                                               -   -~--,
                                              Case 8-19-76260-ast             Doc 628           Filed 06/29/20             Entered 06/29/20 15:07:49

                                                                                          PeopleSoft Financials                                                                            Page No_           1
Report ID: N_FN3004
                                                                               ACCOUNT REGISTER                                                                                            Run Date 18-Dec.2019
                                                                                                                                                                                           Run Time 12:34:49 PM
                                                             Unreconciled Transactions and Reconciled Voids (Outstandini:il

 Bank Information:                                                                                                               Selected Date Range:

 Number:      221370632               Name:     M & T-ABSOLUT           Account:     61000000146953                                      Frorrr: 06-01-2007                 Thro:    11-30-2019                          '"
                                                                                                                                                                           Reconcifiation
                                                                                                                                               ------------·------------------------ ---
  Reference
                                                                         VendorName                               Check Status   Check             Date                 Method                  Operator     Status
   Number               Check Amount          Check Date     Bus Unit
749348                         100.00         09-22-2010     NY302       UvinQston County DSS                         Paid                                            Unreconciled                          LiNR         :·i
                                                                         Estate of Marv Moesch                        Paid                                            Unreconciled                            UNR
751571                          53.16         12-15-2010     NY302
                                                                         Estate of Lamont Brown                        Paid                                           Unreconciled                            UNR
751800                          15.01         12-21-2010     NY302
                                                                         Estate of Peari Piazza                        Paid                                           Unreconciled                            UNR
751801                           96.12        12-21-2010     NY302
                                                                         Burlingame, William                           Patd                                           Unreconciled                            UNR
772111                           25.00        02-11-2015      NY312
                                                                         St. Vincent Health Genter                     Paid                                           Unreconciled                            UNR
772269                           16.00        02-25-2015      NY304
                                                                         stan GrochoW.na                               Paid                                           Unreconciled                            UNR
773!S74                          50.00        06-03-2015      NY312                                                                                                                                                      :,;
                                                                                                                       Paid                                           Unreconciled                            UNR        :. i
774374                        3,568.70        08-05-2015      NY700      AFLAC New York
                                                                         AFLAC New York                                Paid                                           Unreconciled                            UNR
774487                        3,569.68        08-12-2015      NY700
                                                                                                                       Paid                                           Unreconciled                            UNR
776009                        4,580.00        12-16-2015      NY312      MetlITe
                                                                         Total Senior Care                             Pafd                                           Unreconciled                            UNR
776019                          643.96        12-16-2015.     NY312
                                                                                                                       Paid                                           Unreconciled                            UNR
776533                           60.86        01~27-2016      NY700      Sikorski, Katie
                                                                         Olean General Hospital                        Paid                                           Unreconciled                            UNR
ns601                           492.70        02--03-2016     NY312
                                                                         Cross Countrv Education                       Paid                                           Unreconciled                            UNR
777263                          '199.99       03-23-2016      NY312
                                                                                                                       Paid                                            Unreconciled                           UNR
778534                        3,300.00        06-29-2016      NY304      Fidelis
                                                                         Spoon, Sarah                                  Paid                                            Unreconciled                           UNR
778899                             7.79       07-27-2016      NY304
                                                                                                                       PIDd                                            Unreconciled                           UNR
779169                            80.00        08-17-2016     NY312      STAA
                                                                                                                       Paid                                            Unrecondled                            UNR
780578                           140.14        12-14-2016     NY304      Bottomly, Rose
                                                                         James B. Sch.wab Co., Jnc.                    Paid                                            Unreconciled                           UNR
781274                           194.90        02-15-2017     NY304
                                                                         Commissioner Of.Taxation & Fin                Paid                                            Unreconciled                           UNR
781594                           122.01        03-08-2017      NY312
                                                                                                                       Paid                                            Unreconaled                            UNR
782854                        72,064.50        06-21-2017     NY700      Abe Schonfeld
                                                                          Wh[ppo, Holly                                Paid                                            Unreconciled                           UNR
783847                            60.00        09-06-2017      NY312
                                                                                                                       Paid                                            Unreconciled                           UNR
784692                           238.71        11-15-2017      NY304      NYS Child Support Processin~ C
                                                                                                                        Paid                                           Unreconciled                            UNR
784863                           872.00        11-29-2017      NY312      Fldelis
                                                                          VHA Office of Community Care                  Paid.                                          Unreconciled                            UNR
785419                            43.80        01-17-2018      NY312
785719                        ·__ 917.00       02'14-2018      NY304      Social Security Administration                Paid.                                             Un~econciled                        .. UNR -    .!
                                                                          Westfield Auto Center . : ·                   Paid                                     -: - ·-. Unreconciled                         :UNR- -
785876                            61.48        02-28-2018      NY304
                                                                                                                      . Paid                                        -~. ,t;Jn!e0)ncilC¥d- - ·              .. - 'UNR
786242.        . ·- --~· ..       26.00        04=04-2018     · NY304   ·. Westfield Auto ·eenter
                                                                                                                        Paid                                          · Unreconciled                           UNR
786328                            1290         04-11"2018      NY312      Jimerson. Nicole
                                                                                                                        Paid                                            Unreconciled ·                         UNR
786738                             7.55        05-30-2018      NY304      Carlson, Eric
                                                                                                                        Paid                                          · Unreconciled                           UNR
787090                             7.31        07-11-2018      NY304      Thornton. Lori
                                                                                                                        Paid                                           Unreconciled                            UNR
787213                            11.00        08-01-2018      NY304      Saint Vincent Institute
                                                                                                                        Paid                                           Unreconciled                            UNR
788797                         3,000.00        03-14--2019     NY304      NYS FilinQ Fee
                                                                                                                        Pald                                           Unreconciled                            UNR
788798                         3,000.00        03-14-2019      NY312      NYS Rling Fee
                                                                                                                        Paid                                           Un reconciled                           UNR
788799                         3,000.00        03~14-2019      NY700      NYS Filin~ Fee
                                                                                                                        Paid                                            Unreconciled                           UNR
 789536                             3.25       06-26-2019      NY700      Kowalski, Aru:iel
                                                        Case 8-19-76260-ast             Doc 628            Filed 06/29/20           Entered 06/29/20 15:07:49
                                                                                                                                                                                                                                          'I
                                                                                                                                                                                                                                    11
Report ID: N_FN3004                                                                                PeopleSoft Financials                                                                            Page No.                    2   ]     _j
                                                                                           ACCOUNT REGISTER                                                                                         Run Date 18.Dec.2019
                                                                                                                                                                                                    Run Time 12:34:49 PM
                                                                        Unreconciled Transactions and Reconciled Voids (Outstanding)
                                                                                                                                                                                                                                    ,;

                                                                                                                                             Selected Date Range:
 Bank lnfonnatfon:
                                                                                                 61000000146953                                      From: 06-01-2007                   Thru;   11-30-2019
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    ::
 Nomber.            221370632                   Name:     M & T-ABSOLUT            Account:

                                                                                                                                                                                       Reconciliation
                                                                                                                                                                                                                                    '1
                                                                                                                                                                                                                                          ·.·1
 Reference
   Number                    Check Amount               Check Date      Bus Unit   VendorName                              Check Status      Check
                                                                                                                                                          ---~-
                                                                                                                                                              Date
                                                                                                                                                                       -----------
                                                                                                                                                                                 Method
                                                                                                                                                                                Unreconciled
                                                                                                                                                                                                        Operator       Status
                                                                                                                                                                                                                      LiNR
                                                                                                                                                                                                                                    :~
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                          ,·1


789550                                 498.20           07-03-2019       NY304     Care Center Rx & Medical Supp[               Paid
790031                                  39.33           10-04-2019
                                                        10-16-2019
                                                                         NY304
                                                                         NY304
                                                                                   ReqQer, LLC
                                                                                   NYS Commissioner of Health, NY
                                                                                                                                Paid
                                                                                                                                Paid
                                                                                                                                                                                Unreconciled
                                                                                                                                                                                Unreconciled
                                                                                                                                                                                                                        UNR
                                                                                                                                                                                                                        UNR
                                                                                                                                                                                                                                    il
                                                                                                                                                                                                                                    ::1
790083                                 115.00                                                                                                                                                                                       ]
                                                                         NY304.    NYS Commissioner of Health, NY               Paid                                            Unreconciled                            UNR         ·i
790084                                 115.00           10-16-2019
                                     27,500.00          10-23-2019       NY700     Specialty RX                                 Paid                                            Unreconciled                            UNR          'I
790116
                                                                         NY304     Ferry, John                                  Paid                                            Unreconciled                            UNR
790202                                   82.54          11-06-2019
                                                                                   Reqqer, LLC                                  Paid                                            Unreconciled                            UNR
790215                                   59.00          11--06-2019      NY304
                                                        11-06-2019       NY700     Bartsch's Auto Service. lnc.                 Paid                                             Unreconcil€!d                          UNR
790224                                 685.05                                                                                                                                                                                        j
                                                                         NY700     Bartsch's Auto Service, Inc.                 Paid                                             Unreconciled                           UNR
790225                                 168.56           11-06-2019
                                                                                   Bartsch's Auto Service, Inc.                 Paid                                             Unreconciled                           UNR
790226                                  168.56          11-06-2019       NY700
                                                                                   Paella, Michelle                             Pald                                             Unreconciled                           UNR
790237                                   56.00          11-06-2019       NY700
                                                                                   Bartsch's Auto Service, Inc.                 Paid                                             Unreconciled                           UNR
790274                                   49.43          11-13-2019       NY700
                                                                                   Bartsch's Auto Service, Inc.                 Pald                                             Unreconciled                           UNR
790275                                   49.43          11-13-2019       NY700
                                                                         NY700     Bartsch's Auto Service, Inc.                 Paid                                             Unreconciled                           UNR
790276                                   55.41          11-13-2019
                                                                                   Bartsch's Auto Servlce, Inc.                 Paid                                             Unreconciled                           UNR
790277                                   55.41           11-13-2019      NY700
                                                                                   Bartsch's Auto Service, tnc.                 Paid                                             Unreconciled                           UNR
790278                                   55.41           11-13-2019      NY700
                                                                                   Data Dome, Inc.                              Paid                                             Unreconciled                           UNR
790284                                   56.50           11-13-2019      NY700
                                                                                   1199 SEJU                                    Paid                                             Unraconciled                           UNR
790304                                2,202.83           11-20-2019      NY304
                                                                                   1199 SElU                                    Paid                                             Unreconciled                           UNR
790305                                   2825            11-20-2019      NY304
                                                                                   1199 SEIU Greater NY Education               Paid                                             Unreconciled                           UNR
790306                                  787.58           11-20-2019      NY304
                                                                                   634 - Consolidated Communicatl               Paid                                             Unreconciled                           UNR
790307                                  438.66           11-20-2019      NY304
                                                                                   Albert J_ Mogavero                           Paid                                             Unreconciled                           UNR
790309                                  277.00           11-20-2019      NY304
                                                                                   Al!scripts Healthcare, LLC                   Paid                                             Unreconciled                            UNR
790310                                1,039.73           11-20-2019      NY304
                                                                                   Bestwav Container Service                    Paid                                             Unreconciled                            UNR
790311                                  425.63           11-20-2019      NY304
                                                                                   Colonial Life                                Paid                                             Unreconciled                            UNR
790313                                2,085.96           11-20-2019       NY304
                                                                                                                                Paid'                                            Unreconciled                         ·UNR
790316 c'.c ·          ..   --   ~
                                        239.53           11:..20-2019     NY304    Interstate GourmetCoffee Roas
                                                                                   J. C. Ehrlich Co:, Inc.-·~ _:                Paid: -                                       - .. L1nr_6COnciled                  · , ,.. UNR·
79031.8:;-.·                            373.68           11-20-2019       NY304
                                                                          NY304     NYS Commissioner:of_Health, NY              Paid"·,:-_                        ·-             Unr~nciled -                      ·,c·;CUNR
790320-·       0·
                                         40.00           11'20-2019
                                                                                    Pattison. Nathaniel._ ..                     Paid-. -                                        Unreconci(ed                            UNR
790322.                                  80.50           11-20-2019       NY304
                                                                                    Pioneer Credit Recovery                      Pald                                                Unreconciled                        UNR
790323                                   74.48           11-20-2019       NY304
                                                                                    Spectrum                                     Paid                                                Unieconciled                        UNR
790325                                1,566.87           11-20-2019       NY304
                                                                                                                                 Paid                                                Unreconciled                        UNR
790326                                4,456.63           11-20-2019       NY304     Svsco Frozen Foods
                                                                                    TlmeWamer                                    Paid                                                Unreconciled                        UNR
790328                                   233"72          11-20-2019       NY304
                                                                                    Tops Markets                                 Paid                                                Unreconciled                        UNR
790329                                 1,233.81          11-20-2019       NY304
                                                                                    TwinMed LLC                                  Paid                                                Unreconciled                        UNR
790330                                 5,681.97          11-20-2019       NY304
                                                                                    Bartsch's Auto Service. Inc.                 Paid                                                Unreconciled                        UNR
790331                                  608.08           11-20-2019       NY700
                                                   Case 8-19-76260-ast               Doc 628                  Filed 06/29/20           Entered 06/29/20 15:07:49
                                                                                                                                                                                                                                           f]
Report ID: N_FN3004                                                                                PeopleSoft Financials                                                                      Page No.                     3               :~
                                                                                                                                                                                                                                           ']
                                                                                      ACCOUNT REGISTER                                                                                        Run Date           18.Dec.2019
                                                                                                                                                                                                                                            q
                                                                                                                                                                                              Run Time 12:34:49 PM                         .j
                                                                   Unreconciled Transactions and Reconciled Voids (Outstanding)

 Bank Information:
                                                                                                                                          Se[ected Date Range:
                                                                                                                                                  From:   06-01-2007          Thro:    11-30-2019
                                                                                                                                                                                                                                           J
 Number:       221370632                   Name:      M & T-ABSOLUT            Account         61000000146953                                                                                                                               C



                                                                                                                                                                              Reconciliation
                                                                                                                                                                                                                   ---------------
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                            :,
                                                                                                                                                                                                                                            ~~
                                                                                                                                                                             -·------------                                                 .,,,
                                                                                                                                                                                                                                            11
  Reference
                                                                                                                           Checl<Status   Check             Date          Method                 Operator              Status
    Number              Check Amount               Chee!< Date     Bus Unlt    VendorName
                                                                    NY700      Bartsch's Auto Service, Inc.                     Paid                                     Unreconciled                                  ~
790332                             608.08          11-20-2019
790333                             628.58          11~20-2019       NY700      Bartsch's Auto Service, Inc.                     Paid                                     Unreconciled                                   VNR                 ::
                                                                               Cascades Recovery U.S., Inc.                     Paid                                     Unreconciled                                   UNR
790336                               2.24          11-20-2019       NY700
                                                                                                                                Paid                                     Unreconciled                                   UNR
790337                           2,500.00          11-20-2019       NY700      Chris Luterek, Custodian                                                                                                                                      j
                                                                               Interstate Gounnet Coffee Reas                   Paid                                     Unreconciled                                   UNR
790338                              74.01          11-20-2019       NY700
                                                                               lntrado Enterprise Collaborati                   Paid                                     Unreconciled                                   UNR
790339                              16.98          11-20-2019       NY700
                                                                               Nissan Motor Acceptance Ccrpor                   Paid                                     Unreconciled                                    UNR
790340                             277.92          11-20-2019       NY700                                                                                                                                                                              u
                                                                               O'Hara. Diane                                    Paid                                     Unreconciled                                    UNR
790341                              118.64         11-20-2019       NY700
                                                                               Tops Markets                                     Paid                                     Unreconciled                                    UNR
790342                               10.79         11-20-2019       NY700
                                                                    NY700      Toyota Flnancial Services                        Pald                                     Unreconciled                                    UNR
790343                              363.81         11-20-2019
                                                                               Verizon Connect Fleet USA, LLC                   Paid                                     Unreconciled                                    UNR
790345                              168.56         11-20-2019       NY700
                                                                                                                                Paid                                     Unreconclled                                    UNR
790346                              315.63         11-20-2019       NY700      Wtndstream
                                                                               Absolut Facilities Management,                   Paid                                      Un reconciled                                  UNR
790350                           39,768.30         11-27-2019       NY700
                                                                               BillitAIT, LLC                                   Paid                                      Unreconciled                                   UNR
790351                           22,368.39         11-27-2019       NY700
                                                                                                                                Paid                                      Unreconciled                                   UNR
790352                           24,529.67         11-27-2019       NY700      Billrl:AIT, LLC
                                                                               First Insurance Fundlng Coro.                    Paid                                      Unreconciled                                   UNR
790353                           93,004.93         11-27-2019       NY700
                                                                               Albert J. M®avero                                Paid                                      Unreconciled                                   UNR
790354                              277.00         11-27-2019       NY304
                                                                               All State Fire & Security                         Paid                                     Unreconciled                                   UNR
790355                              423.31         11-27-2019       NY304
                                                                               Associated Clinical Laboratori                    Paid                                     Unreconciled                                   UNR
790356                            1,266.72         11-27-2019       NY304
                                                                                                                                 Paid                                     Unreconclled                                   UNR
790357                              146.60         11-27-2019       NY304      Billit AIT, LLC
                                                                                Cartson, Eric                                    Paid                                     Unreconciled                                   UNR
790358                               53.59         11-27-2019       NY304
                                                                                Chautauqua County Sheriff                        Paid                                     Unre(;()nciled                                 UNR
790359                              195.76         11-27-2019       NY304
                                                                                Crown Eneri:w Services, Inc.                     Paid                                     Unreconciled                                   UNR
 790360                           2,670.42         11-27-2019       NY304
                                                                                                                                 Paid                                     Unreconciled                                   UNR
 790361                                 30.78       11-27-2019       NY304      First UNUM Life Insurance Co.
                                                                                Health System Services,- LTD                     Pai9 -                                   Unreconciled                                    UNR
 790362                               . 10.96       11-27-2019       NY304 .
                                                                                Irish Welding & Carbonic Corp                    Paid'                                    Unreconciled ,.                                 UNR
                                  . '420.00         11'27-2019       NY304
 790363
 790364._;..
                -- -
                                   -_ 101.52        11-27-2019       NY304.     J. C. Ehrlich Co.; lnc.- .-::.· ::·:::           Paid                                  :,:-"·_Unreconciled                                UNR
                                                                                                                                                                                                                       . UNR -
                                                                                                                                                                                                                                                   l
                  ---   '   -.    -- ·1_14:22       11:..27-2019     NY304      NYS Child Suppor!:J?.rotess1ng C                --paro                                 - . un.re~nciled
 790365-
                                                                                Pioneer Credtt Recovery .                        Paid                                     Unreconciled                                    UNR
790366                               47.94          11-27-2019       NY304
                                                                                Purchase Power ·                                 Paid                                     Unreconciled                                    UNR
790367 ·                            554.02          11-27-2019       NY304
                                                                                Ressler. AnnMarie                                Paid                                     Unreconciled                                    UNR
790368                               49.99          11-27-2019       NY304
                                                                                Windstream                                       Paid                                     Unreconciled                                    UNR
790370                                1.71          11-27-2019       NY304
                                                                                                                                 Paid                                     Unreconciled                                    UNR
790371                              782.49          11-27-2019       NY700      Ally
                                                                                Bartsch's Auto Service, Inc.                     Paid                                      Unreconciled                                   UNR
790372                               15.00          11-27-2019       NY700
                                                                                                                                 Paid                                      Unreconciled                                   UNR
790373                              935.98          11-27-2019       NY700      BiUttAIT, LLC
                                                                                                                                 Paid                                      Unreconciled                                   UNR
790374                              726.98          11-27-2019       NY700      Billi! A!T. LLC




                                                                                                                                                                                                                                     ~i--1~,; ;



                                                                                                                                                                                              ·=c·':7f',·Tiy,'o/"'_:
                                                             Case 8-19-76260-ast             Doc 628          Filed 06/29/20                 Entered 06/29/20 15:07:49

                                                                                                                                                                                                                                    :1
  Report ID: N_FN3004                                                                                  PeopleSoft. Financials                                                                           Page No.            4      j
                                                                                             ACCOUNT REGISTER                                                                                           Run Date 18.Dec.2019       ~

                                                                           Unreconciled Transactions and Reconciled Voids (Outstanding)                                                                 Rufi Time 12:34:49 PM      ;;(
                                                                                                                                                                                                                                   ~
   Bank Information:                                                                                                                            Selected Date Range:                                                               j
   Number.           221370632                       Name:     M & T-ABSOLUT            Account:    61000000146953                                      From:    06-01-2007               Thru:    11-30-2019                      ;:~
                                                                                                                                                                                                                                   :_:~
                                                                                                                                                                                         Reconciliation                            ,·1'
    Reference                                                                                                                                                   -------------------------------------------·                       :·:,
     Number                   Check.Amount                   Check Date    Bus Unit     VendorName                              Check status    Check               Date               Method                  Operator   Status   i
  790375                                    164_76           11-27-2019    NY700        Brian Parisl Copier Systems. I               Paid                                            Unreconetled                          UNR
  790376                                     56.50           11-27-2019    NY700        Data Dome, Inc.                              P-aid                                           Unreconciled                         UNR      :1
  790377                                     257.07          11-27-2019     NY700       Dotter. Lorrane                              Paid                                            Unreconciled                         UNR
  790378                                     139.54          11-27-201.9    NY700       Eaton Office Supply Co_, Inc.                Paid                                            Unreconciled                         UNR       j
  790379                                     332.00          11-27-2019     NY700       First UNUM Life Insurance Co.                Paid                                            Unreconciled                         UNR       <l
  7.90380                                  2,060_73          11-27-2019     NY700       Great American Insurance Group               Paid                                            Unreconciled                         UNR       'l
  7.90381                                  1,238.38          11-27-2019     NY700       Kev Equipment Finance                        Paid                                            Vnreconctled                         UNR             i)
                                                                                                                                                                                                                                    :1
                                                             11-27-2019     NY700       Kev Equipment Finance                        Paid                                            Unreconct1ed                         UNR       j      '
  790382
  790383
                                           1,238.38
                                           1,238.38          11-27-2019     NY700       Kev Equipment Finance                        Paid                                            Unreconciled                         UNR      -
  790384                                     378.60          11-27-201.9    NY700       Martrn, Donna                                Paid                                            Unreconciled                         UNR      "
  790385                                   1,305.00          11-27-2019     NY700        Real Time Medical Systems. LLC              Paid                                            Unreconciled                         UNR      '~      !
                                                                                                                                                                                                                                   -~
  790386                                   2,281.43          11-27-2019     NY700       TAlX Corporation                             Paid                                            Unreconciled                         UNR
  790387                                   2,330.19          11-27-2019     NY700        Verizon                                     Paid                                            Unreconciled                         UNR      :{
  790388                                   6,005.24          11-27-2019     NY700        Windstream                                  Paid                                            Unreconciled                         UNR      :-~    ~




                                                                                                                                                                                                                                   ~
                                                                                      Unreconciled Transactions:            122

                                                                                      Unreconciled Amount             364,952.98




                                                                                       Tota[ Transactions:                   122
                                                                                       Total Amount                  3£4,952.98




                                                                                                            End of Report



-----   - -··   "-   -·---·    .   ·.·-·   -------    ..
                                                                                        ·-----·------              -----,            --·-----·.    ---     - - - - --                                                      --,
                                                                                                          Case 8-19-76260-ast                                                                   Doc 628                             Filed 06/29/20                                                            Entered 06/29/20 15:07:49
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::.1


Ab~ut Faciiffies

   .. ~-~ .. ,~r30~ 2019
                        ~
                            _ _"]
Hom~-~~~::oepostts to M&T Sum~~----
                                                                                   -+--~
                                                                                                                                                             w,o,
                                                                                                                                                                                                 t--==f                             .,,,                              RIOS
                                                                                                                                                                                                                                                                                      ·--'~· +==                                       0810                         CL11                            WP12                 '



                                                                                                                                                                                                                                     ~-                                                            '""
                                   AP01                                                           OP02                            TR03                                                   S,05                 •. PSOO
                           --i-                                                                                                                                                                                                                                                                                                                                    NY,11                            NY312                         NY700

                                                                                                 ""'"
                                                                                                                                  NY303                  NY304                      NYl05                     NYl06                 NY307                         NY308                            NY309
                                                                                                                                                                                                                                                                                                                                      ""'"                                                                                                     '-.
                                                                 ""'"
                                                                                                                                                                                          ,,m =i=-i
                                                                                                                                                        W@S!ftold                    End1oott                 Dunkirk                                             Allegany                         Gasperi                           Orchrd Brke                   Houghton                        Solsmanca                     Managemont    I          Total
         Descri,e.tion             Date                     Auo:,;., Park                       Oo:rtfd Park              Three R"""'
                                                                                                        {1,12:00)                 ,' {2,428.92)               (4,125]6]                                                                                               {2.441.35J                    _.   (508JJOS17""'i;,,,,:s;;,'=-_:;e
    ;DeposlisFOTransit                                                {8,90(l.48)- ---                                                                                                                                                                                 ,;a3s.:,i                    --_2,    ~irno                   --.!20,474.89)



                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                          12:95  5.                         1 _" _.                        - ..                                     _ ---                   _        _                                    (38;990,70)
f--
                                  1'101119 _
                                  111u1_1_1~_
                                                                      9,865'.16"
                                                                  .24,@},                                      ·+---   ;·
                                                                                                        49ll.2fl..•.;, ..              j,750.00

t:::-                             :1/01119
                                  ii1011_1_9__ ,
                                  11!9~
                                                                                     --                           -----r
                                                                                                                                                              2.201.62 ' --

                                                                                                                                                                     -----1==                                                                                           _..:.-1 ··-_                                      . --•· ~::.,;;:'.:.                                      =-:---=-T
                                                                                                                                                                                                                                                                                                                                                                                   j . _ -:-·
                                                                                                                                                                                                                                                                                                                                                                                              . ·--- ---
                                  i110tl__!_!_J
                                  11ro1r,9                            •J,884.25
                                                                                                          :-r--                            1-62 -
                                                                                                                                                                                                                                                                       :2,«1.35.--
                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                               -         --
                                                                                                                                                                                                                                                                                                              -----
                                                                                                                                                                                                                                                                                                                            ·.         ·:SA14.oo
                                                                                                                                                                                                                                                                                                                                 -·-· 'f;iai.oo-
                                                                                                                                                                                                                                                                                                                                                               -         ··
                                                                                                                                                                                                                                                                                                                                                                                   -- _                 _           - -·          ·                     19.m._!l_9
                                                                                                                                                                                                                                                                                                                                                                                                                                                         5,414.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                      _ 1G.1e1.se
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ________lf;sa822




                                                                                                                                                                                                                                                                                                                                                                           ~~
                                  ~
                                  111M/19                              2.80285 --                         --,--
                                                                                                        ,430.-00

                                                                                                                                                                     --t:---::
                                                                                                                                                                                           292.90
                                                                                                                                                                                                                           T         -----,                                  '"'"
                                                                                                                                                                                                                                                                                                            578-fS..


1----
1----
                                  :170411~
                                  ;~;bt:~{--~-
                                  ;_~~1fF=----==F==t·-~
                                                                  16,9,'.9.:2?}/                  (:{s,5!R'jpo,
                                                                                                        -----
                                                                                                                                      47,065.20



                                                                                                                                        594.50
                                                                                                                                                              .7,214:00 -  -
                                                                                                                                                             32,820.68, - - - - - - -
                                                                                                                                                                                                     t . .-- -=-i=:--:= - ---____
                                                                                                                                                                                                                   100.00
                                                                                                                                                                                                                            J_

                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                       - ~ 1 2 4 1 2 L-_ _ _

                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                           c=~
                                                                                                                                                                                                                                                                                                                           r--- ,-
                                                                                                                                                                                                                                                                                                                                        ~t'IOO co                        -t=·                -
                                                                                                                                                                                                                                                                                                                                                                                                    -           -
                                                                                                                                                                                                                                                                                                                                                                                                    .....-- - --1. -
                                                                                                                                                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,;m.ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                            7.214 oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                              694.50
                                                                                                                                                                                                                                                                                                                                                                                                                                                           31,408.'0if
                                                                                                                                                                                                    T                                                                                                                                                                                                                                                      11,1s1:W-
I-----

~
                                  1,-iM112__j
                                  11104/19
                                  I1/05!19
                             -,-,-1105119
                              ] 11105/1-9
                                                                 ... ______ _-;./, :,' ___S,;25,04 ·
                                                                   ."35.00
                                                                     44.40.
                                                             .. "' .. - ... ';"i,;:·
                                                             -:101$120!......
                                                                                           '241.74
                                                                                          4,7:?.9.sO·
                                                                                                                              -
                                                                                                                                  -
                                                                                                                                       2,31!2.30

                                                                                                                                      ---1
                                                                                                                                      1S.631.86.
                                                                                                                                                   I
                                                                                                                                                              4,953-SO .... -
                                                                                                                                                                       I

                                                                                                                                                                                                                          __ j
                                                                                                                                                                                                                           ____        __ _
                                                                                                                                                                                                                                                                  ---~
                                                                                                                                                                                                                                                                      1s.~.oo _
                                                                                                                                                                                                                                                                                                                                                                                    1--- .                  _______
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ___b417.30


                                                                                                                                                                                                                                                                                                                                                                                                                                                          166,046.f~

'--
                                -~1/0511~ j
                                  11/05119
                                                                                ., _
                                                                        ,'6$0~14_.
                                                                                       r== ·~                                                                ,24,51-4.34                                                     •_ _ _ _ _ _ _
                                                                                                                                                                                                                                              ___ _,
                                                                                                                                                                                                                                                                  _ _ _ _ _I                                                                                                         ,             __
                                                                                                                                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                           24,514.34
                                                                                                                                                                                                                                                                                                                                                                                                                                                              650.14
                                                                                                                                                                                                                                                                         212_0.00                                                                                                                       ~                                                   7,446.17
                                                                       2.±.655:bo·
                                                                                                                                                                                                                                                                           L - __-----+--_                                                                                                                          _____
                                  11/05/19-                       ,
                                  .1J~-~.                                 ,::ia~s..               .., _               L_                --------i:=---                                          -.--j                                  __=:_J                                                                                                                                                                                                                     18.39
                              T~_;;~~~~---                       ~                                ·;:_:-~~~
                                                                                                                                                                                                                               __ _ ·____ 26·~-- -~-- _ -=---==t-=
                                                                                                                                        (57-470)        --                                       •..                                          ---                        271'.20:c:==__:~-- -
                                                                                                                                        __:--.m.s1==---
                                                                                                                                                                                                                                                                                                                                                      'I                                                                 - - - - -                           ,;~::~




                              ~i-~j-~;~~Ab                   -w~~s.LL-~-
t=. ----------- ~~;~~. - ~-.E ·------i . -
>-------                                                                                                                                                                                                                                                                                                                                                                                                                                                  _?~

                              ---,---1106/19           --                                   . ," ,'112:,1)0
                                                                                                                                                              ,2.Sp7.50_·
                                                                                                                                                                              r--   ..                                      L_~.·.-
                                                                                                                                                                                                                            ~--                   . - - -.+=-
                                                                                                                                                                                                                                         ,-·. -=f=::-.. .... - _ - -                                                      ~-~                                                                                                i                             -~
                                                                                                                                                                                                                                                                                                                                                                                                                                                          112.00
                                  11/06119-                  ··.-.:t;,S:JB,fi'.2:                .          ,                         13,409.65         - ~ .. - -                                                           .                        -           ---                                                 -    ~O<l:Q,_00·                                        ..                                                                    -~246.27
                                                                                                                                                                                                                                                                                                                                                                                                                                                        6 970.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,!
                I
                                                                                                                                                                                                                          : 1___:__::_-:-
                                                                                                                                                                                                                                      _ .. '"'·"'' ",'""' E _-. -- -c                                                                                                                                                                                     - "·"",n
                                                                                                                                                                                                                                                                                      .                               . .---                                                                                                                          186,B93.43-


                          F . t__ _____                                                                                                                                                                  1                  .· __ _
                                  1110~
                                     1                                                    ·. . :-·. "6,5!0,oo __          .                         ----                                                 -



~
             .-.---- --~..11,01119
                                   _,
                          -..:f&~- ~
              - - - --- ___1}i0711'§1j
             ~---------            ~;;~;;~~
                                                  _              :126,~    .. •..>'···- :::11~.61
                                                                  :1,,1:'!-89'-

                                                                           ..
                                                                                             .. ___:ps_y.... - -21-.,ss.75

                                                                                . -..~ - - - ·-1
                                                                                                                                                    -,
                                                                                                                                                              25.057.66 l--
                                                                                                                                                               .       .. .
                                                                                                                                                                                                    __
                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                     .---=-::__J_.
                                                                                                                                                                                                                                    ___   __; _
                                                                                                                                                                                                                                                  . -·.-· .. _____
                                                                                                                                                                                                                                               __j___        --.-.___J___
                                                                                                                                                                                                                                                            ___J
                                                                                                                                                                                                                                                                   _·•..... -.;1~.992.gr_
                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                                                                          . ____ ________
                                                                                                                                                                                                                                                                                      so __ - ~ - ~ - -
                                                                                                                                                                                                                                              - . ----- ... - :'1~.50·,.:_--;:·. __:'..~83.oO·            -
                                                                                                                                                                                                                                                                                                            .I                                                                                                                                                     o.oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                           25,057.68
                                                                                                                                                                                                                                                                                                                                                                                                                                                            12,272.90
                                                                                                                                                                                                                                                                                                                                                                                                                                                    __,_s,962..SO
                                   111om<i ·                            > soono··       ~sa.-oo


1---                                                                    s.Jo45,.W.'.;
                                                                                                    0



                                                                                                 ---. ·.33aoa                          SJ123.·:·_°'_· -·-                     .•-                        j                   1 · - - 10,.·1----- ·                            ·-1. ... --,,,:::-
                                                                                                                                                                                                                                                                                           ·   --~-~ =--=f
                                                                                                                                                                                                                                                                                                      - .. .                         ----25.m~.--_.
                                                                                                                                                                                                                                                                                                                                                                                                        - '-=---                               +-::i~
                                   """''°
                                   ''""''"
                                  11/08/19 I                                   .
                                                                        4.255.'i-4        • -• · · .                                                           ,.siro                                i                                  -- . -·-
                                                                                                                                                                                                                                           ~ I. -                            --        ~     -==i .     __ ---
                                                                                                                                                                                                                                                                                                         ••                                     .          L _ _ _ ___ _                 I
t----
                                 11/06/~
                            '"""')l_j_,
                            -·,11108119 .
                                                   .         -
                                                                      ----                               ---
                                                                                                    ,.,.~..
                                                                                                          ··10.J
                                                                                                                                         329.36 r -
                                                                                                                                                ,--               ·=·;::::.:---:==--c=
                                                                                                                                                             ------t-
                                                                                                                                                              -
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                              - ...                    --·            +------- ;                                          '4,500.00
----
                     -~=-----i-t;~~;_:
                               "''"''"
                                   11/0B119
                                                                             :m.oo , - - - - ' - - _ _
                                                                                                                                                    I
                                                                                                                                                                                                                                           _ -                                        . L-.,-..,,mro==- -
f----                                                              (g8-,?0:¢i ~~ ..
                                                                 '133.119Ui                      ;·__ -;?.fl02.:l!;                    76.353.61


                                           '·' '·"'• · ~,,,_.,@==_
                                         ~'"']           · · l::_---.-- 1-~
                                                                        .---··-· -."'·"- ,----
                                                                                         I                                                                          125.00. ...
                                                                                                                                                                               i                     =I
                                                                                                                                                                                                         .-                         -·
                                                                                                                                                                                                                             . -==-+-=
                                                                                                                                                                                                                                              __ j _
                                                                                                                                                                                                                        2 0 . 0 6 1 · - ~ - - - -----------,----
                                                                                                                                                                                                                                                      -           -   _-
                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                       . ·-           ~. ..
                                                                                                                                                                                                                                                                                           .                  ,ri5:.so --
                                                                                                                                                                                                                                                                                                                            ,- -                           I
                                                                                                                                                                                                                                                                                                                                                               - -
                                                                                                                                                                                                                                                                                                                                                                      --=_:__;----
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      _ (28.270.00'
                                                                                                                                                                                                                                                                                                                                                                                                                                                        "'·"'·"
                                                                                                                                                                                                                                                                                                                                                                                                                                                      -------""-
                                                                                                                                                                                                                                                                                                                                                                                                                                              --l--""'··'si1.'ll1f
~---

                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                 ;:o_.00, -          -            -
                                                                                                                                                                                                                                                                                                                      '          .                                                                                                                          548:90
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '-""" I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~,~1s.oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  195.00

t---          ---------            11113/19                                  1,s1,zm;                                 I
                                                                                                                                                                                                                            T          =---L ---l- -                                                                                                                                                                                                                                      J
                                                                                                                                        1,959._77
                                                                                                                                                                                                                           --·--··  ---------t--,SMi
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                                   11113119                      .-'1~3.054:26                      ;24:355.741
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;so.ams
                          -~,g;
                             --,1/13/19__ _
                                                                                                                                             _J
                                                                                                                                                                              --r::_:___-                                     -==--=r                                                                            S'.00 C                                                                                                                              -----"=     _:11.00
                         _ _ i)1113_11g_                     ---                                                                                                   2,600.00,~---                          ,   -----:--_~--                                ;                                                                                                                                                                                             5,395.09
                            - I 11/1311_9 .                           - 2.8190~                           799.56:'                        410.63                    455~0                                ~
                                                                                                                                                                                                                                                                             139.53                           389.-40
                                                                                                                                                                                                                                                                                                            1,2$7.76.:.'.::"~               -
                                                                                                                                                                                                                                                                                                                                                12.43,- -
                                                                                                                                                                                                                                                                                                                                                           ·I . -                        ,
                                                                                                                                                                                                                                                                                                                                                                                         I                                                            - '"'.0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                       11,905.43
1----                    ___ ----;- -~111311,1         I ... ·                     -· ·                   167.83.
                                                                                                          ·····       I
                                                                                                                                          249.40              11,ooa:ao                             -                                                                                                                                                                                                                                                   2,396.07
                                                                      '.:..J.i138.::l:2                                                           i


                                                                                                                                                                                                                            -~--
                                     11/13/19
                                                                                                                                                                                                                                                                                                                                                                                                                                              -+--'~0,472.63
                                     11/14119                                  91,9.75,                                               - -9,55288                                                                                 .• - - - -__ ..                        _6,339'$!.                 . _23,763,02 - - - - - - - - _                                                                                                                     398,84129



~               -·______
                        -
                           =t
                                     11114/19
                                    11/14/1_9
                                1111~~9
                  - - - - - - ·11114119
                             !--11114119
                                                                      rt11;7l!ssa_

                                                                         ~-
                                                                             3,~.~
                                                                                                    ,.24,~8;7:f .



                                                                                                           -
                                                                                                               -·j-
                                                                                                               =:J
                                                                                                                                      152,315._34 _

                                                                                                                                      ---
                                                                                                                                          :2ll,(l,65
                                                                                                                                                                    '
                                                                                                                                                               3;(/fM,19~---- I
                                                                                                                                                               28.635.66;_
                                                                                                                                                                                                             _.r:=-:=
                                                                                                                                                                                                  :--==+=-.-: --+--- ____
                                                                                                                                                                                        _ ------ ·--+-- --------- _
                                                                                                                                                                                                                          --
                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                          --+-        --- -~---·___
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                      _ J _---

                                                                                                                                                                                                                                                                                                                                              ______L _____
                                                                                                                                                                                                                                                                                                                                                            __. ~ -
                                                                                                                                                                                                                                                                                                                                                                                                                    -~
                                                                                                                                                                                                                                                                                                                                                                                                                    --       ----                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '·""'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                              3,i:::~
                                                                                                                                                                                                                                                                                                                                                                                                                                       ---------i- _          B,7~!-~~
 --- -----------                   11/15/19                                                       '·°'-~,!M.-6'.l.
                                                                                                                                                              ---'         -1--_-_6~:-01==~=                                                                                                                                                                                                                                              -=t=-- 31:~:~~I
                                                                                                                                                                                      ' -. ---~-- -~ 4:~;.so_. _--~~----- - -
                                    11/15/19
                                                                             3,12299'                                 --------
                                   1-111s119

                               -j -11115119· 1
                                  --i1/15/19

                                L 1111&19
                                                                        zi:".s-n::9a
                                                                                            1
                                                                                                        .s.87s~..     r                                                   +=
                                                                                                                                                                   3-~156.55
                                                                                                                                                                       --t_                                         ----                                          --                   ~-----                                                                              ---··-
                                                                                                                                                                                                                                                                                                                                                                                             1--                ---~-

                                                                                                                                                                                                                                                                                                                                                                                                                --1-                    ~                    =
                                                                                                                      L.
                                                                                                                                                                                                                                                                                  --+- ____E
                                                                        19,7E2.00
 ~-


1---
                             ~;g
                                    1_!!1Bl19
                                    11116/19
                          ----,--11miii9
                                                                        .s~,,o·f.~1-

                                                                               200.00
                                                                                                    }5,~3.89 ·_ _ _
                                                                                                                                                               ;:;;:;                                          _ -• _...·-·- I _.
                                                                                                                                                                                                                            ___                               ·                           I              __                  !
                                                                                                                                                                                                                                                                                                                                                    ==1.-=--=-=--~ - _                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                      __-_            --!!EH~     20000

                                    11119119                                 _:. ·.6,34_;                         __J                                                                                                                                                                 -I                                                                                                                                                                             "~
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1_b~1s:s3
 f---                               11119119                                 3377.0t                                                    8.938.91 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1212012019
                                                                                             Case 8-19-76260-ast                                                               Doc 628                     Filed 06/29/20                                            Entered 06/29/20 15:07:49

Absol~,~aci!ities
Home vmci5eposfts10 M&T Surnm<i:"ry
     .,_., __ ,..,.~~   ~~•~
     Nc11embe, ->v~ <.v,~
                                I --         ---
                                                                      ---t--
                                                                                                                                                                               ~




                                                                                                                                                                                                   1       RP07,,
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                        RIOS
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                              ,~, i                         0610
                                                                                                                                                                                                                                                                                                  f-==i                    ~L11                       w~,
                                                                                                                                                                                                                                                                                                                                                                                         ---

                                                                                                                                                                                                                                                                                                                                                                                                1-------
                               "l
                                I                    -
                                                          AP01
                                                          NY301
                                                                                        OP02
                                                                                       NY302
                                                                                                                    TR03
                                                                                                                   NY303
                                                                                                                                          WF04
                                                                                                                                          NYJ04
                                                                                                                                                                     SPOS
                                                                                                                                                                    NY305               """
                                                                                                                                                                                        NY306              NY307                       NY308                  NY309                        NY310
                                                                                                                                                                                                                                                                                          Orchtd6rla!
                                                                                                                                                                                                                                                                                                                          NY311
                                                                                                                                                                                                                                                                                                                        _ Houghton
                                                                                                                                                                                                                                                                                                                                                     NY312
                                                                                                                                                                                                                                                                                                                                                     Salamanca
                                                                                                                                                                                                                                                                                                                                                                               NY700
                                                                                                                                                                                                                                                                                                                                                                            Mana~oment               Tctai
~ Description                  -~-                       AUmra Parle               Orchrd   ]'ari,:            Three RMlc,;               Wostfiold                 Endocott            Dunl<~I<            Edeo                       ~egan~         j       Gas_1?.0rt
                                                                                                                                                                                               ~                                                                                                                                                                                         ---+---:;_3,765.82




E--
         --                              "11i~                              ---                                                           ,:33,765.82                                                                                    <1~82                       ---                      i,no:oo                                                                                                7_,_967.82



              -
                     ---,_"'-YJ_ciii9-
                                         11/19119
                                         11120/19

                                         11120119
                                                               2,035:00
                                                               ~
                                                              10,553.55 - - -
                                                               3,007.tlt _ _ _
                                                                                                      -~
                                                                                                                . ,s_r;ops_.91  -=
                                                                                                                                 r-· --                                                                                                        584               5,411.54                 ---~---_:__
                                                                                                                                                                                                                                                                                                                                                                    1----
                                                                                                                                                                                                                                                                                                                                                                                     -N-
                                                                                                                                                                                                                                                                                                                                                                                      - "-'"_" , _
                                                                                                                                                                                                                                                                                                                                                                                             ~7.S1_
                                                                                                                                                                                                                                                                                                                                                                                                       6.2~-~




                                                                                                                                                                              -4=~~7n f ~~.:
                                                                                                               ___J                   -               ---+--                                                                                                                                                                                                                              -     10,-M~~
                  -~====rJ:11120/1S                           (10.$47.-50}-,- -                                                                             L_                                                                                                                                                                                                                                   9~19.98
              -             -1112orrn I                                                -----f---
                                                                                                                                             9,219.98
                                                                                                                                                                                                                                                                                                                                                                                                61,617.72
                             11120119 _
                                                              s;11;.~-- ----,-                                                                                                                                                                                                                                                                                                       -------I--
                                                                                                                                                                                                                                                                                                                                                                                    ---
                                                                                                                                                                                                                                                                                                                                                                                                 8_,_732.20
                                                                                                                                                                                                                                                                                                                                                                                                 1,399.00

E .. -                                   1i~~~;
                                         111:2~
                                         11121119
                                                          .
                                                               7 03
                                                                •
                                                          275,73:'
                                                                      }!:              113.118.77 ·, '
                                                                                                                           _L _
                                                                                                                    ll2.28J,23"                                                                                                         19.568..73
                                                                                                                                                                                                                                         -5.290.76
                                                                                                                                                                                                                                                                4~,671.86
                                                                                                                                                                                                                                                                 4,-561'.llD
                                                                                                                                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                                                                                                                                               - _--
                                                                                                                                                                                                                                                                                                                                                                                             -]         7,034,~
                                                                                                                                                                                                                                                                                                                                                                                                     'lc>.,,!>80.13

                                                                                                                                                                                                                                                                                                                                                                                                      ~i~:]f
                                                                                                                                                                          ~I                                               :-:---- _
,----------                                                   60,324.88                 2Z7li_2.1;4: . , ;_-:_,; ;; 3,oH:11 '
                                                                                                                                                        +--
                                                               ~~ __r                                                                                       '                                                                                                                                                                                                                                          7,864.5~
                                                                                                                                             _7.854.58 _
                                                                                                                                                                         --                            '                               ===1i                                                 "-""·"                             --=-F== ;                                                             21.496.97
              _____-:~"'"-------                                                                                                            '-43,67329
                                                                                                                                             g,zoo.$4 ---                                                                                                          -=J                       , 1.sooJ,1.:,                       =-1--· ---~--=~~=t:
                                                                                                                                                                                                                                                                                                                                                                                     -=i=--
                                                                                                                                                                                                                                                                                                                                                                                     --   __ -~-9.200.94
                                                                                                                                                                                                                                                                                                                                                                                                 _,673.29
                                                                                                                                                                                                                                                                                                                                                                                                         1,599.91



                                                                                                                                                                                                                                                                                                                                         l                                  -
                                                                                                                                                                                                                                                                                                                                                                                                       - 3_,_947.31
                                      11121/19
                                                                                                                                  1---------1
                                                                                                                                  _L__                ,----              2,037.921                                                                                1_,_009.39




                                                                                                                                                                                                                                                                               l
                                      11122/19             108,676.13             --     _4111:00                  ,,                                                                                                                    9,003.70                _5,358.&4                                                                       ------
                                                                                                                                                                                                                                        28      3


                                            -f! l-~----------=--
                                      11122119            , &.144.04,                   14.~.7'.3,-.:'             , 2,'"@? 00,
                                                                                                                            0                .          .           ..                                         -- ,'                      ·08-9· _'                                   -                       I__                                                                                                                  ~
                                      111221-:i°g _T
                                      1112·
                                      111,
                                                                                                                    - --- .;f::;.--- -------_·__ .,.,      .                                                                                   _--~-                                                          I                              -                                                             w~
                                      111.::
                                    I      n~;::
                                      11/L,~
                                                    I
                                                                1 964 20
                                                                 '    ' ·,----- -                                                                                                                                                                                                                                                                          200.00

I-----
                                -1    11122/19
                                         1_1125/19                 4_29_'__ ~ _ ,                          ·,;:'    .1,962._SB-_______ _J_                               ---                                 ------=--                   ~,408,77                 ______                                                                                ----~~                                        -~:~~~
I--- -                         -~·       11/25119              71,5211.07.
                                                                                              3                                                                                                                                                                   3514.99                                                                                                                              75,043.06




~ga,totrebate
                                         ·11/25119
                                         ~ 25/19
                                          11125119
                                    l-!ll25/l9                    661.97 1
                                                                          r  ,--------

                                                                                          _ 4.tii&.]
                                                                                                                        = ;:; ;: ; l_--~--
                                                                                                                        .-~36.86[
                                                                                                                        S,84Ul0
                                                                                                                                      --===+
                                                                                                                                              ~~-=

                                                                                                                                                   249.33
                                                                                                                                                 7,922.46                           ,
                                                                                                                                                                                                       I
                                                                                                                                                                                                                                       ---
                                                                                                                                                                                                                                              ~                      -
                                                                                                                                                                                                                                                                     1~;2_3
                                                                                                                                                                                                                                                                                                          ,---
                                                                                                                                                                                                                                                                                                   1D.4Q -,
                                                                                                                                                                                                                                                                                                                                                                                                                 -                    I

                                                                                                                                                                                                                                                                                                                                                                                                                                   :.-:
                                    I 11125/19
                                      11126119             1;!:;i:                            65.34 /              ')_?8,264Jl6 - - - _                     --------                                                                                             4~~:~


                                                                                                                                                                                                                                                                '°::
                                      11126119



                                                          --~- ;,,\_;~~r__-.-_- -!
                                      11/26/19 -·
                                      11126119
1---·
                             ' 11126/19
                                     1
                               11126119
                                         :;:;~
                                                                                                                                                                                              ,oo,,    I                       1       ___-_,                                                 ~:::~"-·'_'_'-"-+l--=-=-=-----j--=--~::_'-+.j__-'"
     --            - ----,11/2e119
                                                                                                                                                                                                                                                                                                                                                                                                         3,813.89
                                          11/27119              3;!49,97,                                                :·12-93                                                                                                              ~-Jl9                                                                                                                                  ---+--- - 99,430.09
                                          11127/19             27,150.56                                            ,;!~8'.!~,ot             .                                                      "l                                    5!1@,?9                51l_f111,.94 •

                                          11127119       ' -40S.331A6·                                                                                                                                                                 , &;414.33:1            124.55 4 :a-;::,----.,                                                        L                          I                             748,967.36
                                          11127119                                     .,16£09:~:F ::1~6~~::~03o.B6                                         I                                                                                                                                                                                                                                         194,036.86

                                                                                                                                                                                                                                                                                                                                                                                                       12,313.81

I-
                                  11127119
                                  11129119
                        ---l-'"~129119___,
                                            11,610.00
                                            m;,m}7
                                            11.2{18.!lO.,.
                                                                                         ss,~111.35_
                                                                                         14.:a'jp.()().
                                                                                                           I
                                                                                                                   :·p,n:1.0(}
                                                                                                                                     r---                   _L_ _                   1                                      -f
                                                                                                                                                                                                                                              703:S:'l
                                                                                                                                                                                                                                         _6,106_.69 , -
                                                                                                                                                                                                                                                         i___:
                                                                                                                                                                                                                                                                 19,541__, ,
                                                                                                                                                                                                                                                                 '30'92Ui5
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                 F                   -
                                                                                                                                                                                                                                                                                                                                                                                                        ' -'"
                                                                                                                                                                                                                                                                                                                                                                                                      266,27~
                                                                                                                                                                                                                                                                                                                                                                                                                 a,
                                                                                                                                                                                                                                                                                                                                                                                                             100.80
                                  11~!~-l-- _            .                                                 I                                       100.80                                                                                                                                                                                                               I       ,---                  - ~


t---                          . -~~ :      -_-- - -                                                                                          23,636.52                                                                                                                                                                                                                                                  64,126.55
              ------ 1f~
              -
                                  11129119


                                __ ~~;~~~--- _r
                                                                  600.00--                     -
                                                                                                           ,


                                                                                              --------~~-=---
                                                                                                                                             11<1,126.55


                                                                                                                                                 1.009.ioo- _--~------+---
                                                                                                                                                                                                       E           ,
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                       5- 00 I                --
                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                          _-_-_- _ ,_.'\44_oo,
                                                                                                                                                                                                                                          =------:__J _
                                                                                                                                                                                                                                          ____J_----- - ~
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                   6,136.45
                                                                                                                                                                                                                                                                                                 ___ os1.oo
                                                                                                                                                                                                                                                                                              ·._8.
                                                                                                                                                                                                                                                                                                              •.

                                                                                                                                                                                                                                                                                                                  ._
                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                          ____ ___
                                                                                                                                                                                                                                                                                                                                  f~                     - -··5 -
                                                                                                                                                                                                                                                                                                                                                                 o,oo       --- ,          __
                                                                                                                                                                                                                                                                                                                                                                                                         6,8_11,1§_
                                                                                                                                                                                                                                                                                                                                                                                                        10.235.00
                                                                                                                                                                                                                                                                                                                                                                                                          __150_0_,
                                                                                                                                                                                                                                                                                                                                                                                                        13,546.66

~                           --+c:c~~~:,;~ l" --- ____                       __l        ----+--                                                                       -                                                 ----               -
                                                                                                                                                                                                                                                                                               13,548.66
                                                                                                                                                                                                                                                                                                2;1333.00 ,
                                                                                                                                                                                                                                                                                                                                     .   -                                  ---                          2,633.00
                                                                                                                                                                                                                                                                                                                                                                                                              0.00

                                                                                                                                                                                                                                                                                                                                                                                                               o_oo
 ~Stt_-Transfer
 ~~srtTransfer
    DoP~Stt Trensfer
    OeposUs In Transit
                                       11110/19
                                     11y1711g··-
                                       11117119
                                                                6,003.90
                                                                1,053.60
                                                              133,204.93 ,
                                                                                            (436.00)

                                                                                         ~~~:::l-----
                                                                                               _j_
                                                                                                                   ,.102.,7<14.43 I                260.00
                                                                                                                                                                I             =4                           - "'" 1-
                                                                                                                                                                                                             _ __
                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                          -::---i-----
                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                                                   ,,oo.oo
                                                                                                                                                                                                                                                                                  i


                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                               "-'~-"
                                                                                                                                                                                                                                                                                                                   I




                                                                                                                                                                                                                                                                                                                   1'
                                                                                                                                                                                                                                                                                                                             ""1""'
                                                                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                                                                                          ------t-
                                                                                                                                                                                                                                                                                                                                                                                         ---- +--_________:o.i:iO
                                                                                                                                                                                                                                                                                                                                                                                      ---+-··-___:o.oo
                                                                                                                                                                                                                                                                                                                                                                                                      252,904.03

                                                                                                                                                                '                                                  515.00 ,             241,m.90                487,282.08T                  202,019.85;                                                    370.00                  B05_,_1~!~       6,609,335.47
 Tolal Home Office_ Deposrts                              2,706,441.96                  378,724.02                  97..!.,_493.56          B07_,_406]9                   6/35.41              435.65 ,




                                                                                                                                                                                                                                                                                                                                                                                                                      12/20/2019
                                                                                                  Case 8-19-76260-ast                                                                   Doc 628                                     Filed 06/29/20                                                   Entered 06/29/20 15:07:49

AbsOIUt F.~;ilitles     --- -- _              l            ------                                                                                                                                                                                       1
Home Office De os~s to M&T:_~r_n~_

                                                                                                                 ,                                                                                                              ,                                                 1
I--
   Novamb<arJO, 2019



      Oe;:~ri;!:
                                 ---j--- __


                            -1-- _ _
                                       Date
                                                          A,#S ... 6"<265

                                                          HUD    Collection     - NonHUD
                                                                                            _A,l/0047_50<595

                                                                                                     Collecti~l f:1LJ!)
                                                                                                                       Ac#S85<'.l2o"lOOt

                                                                                                                             Ope,.<lfng
                                                                                                                                                   ""~~,1~~~
                                                                                                                                                 NonHUO Operatin_9..                  N'(J01 --    jj -...        NY3J2 -       I             NY303
                                                                                                                                                                                                                                                       ',
                                                                                                                                                                                                                                        CFGCommunl~BankJ\ccounts_
                                                                                                                                                                                                                                                                      NY.ID<!                        NY_~_-J-
                                                                                                                                                                                                                                                                                                            '" - __     ~g              -            _ __
                                                                                                                                                                                                                                                                                                                                                                 I
                             I~~;~;~~                             16,12B,~·-                                   - :·           3,277.59                                                24,~~.3"G--=------                                                                      - ___ '                   --i295 -------~-~-----· - ~



i=--______ --U_~li_}_l_--:___t
t==----------~11101119
                  11/01119                            -
                                                                                L.:
                                                                                I
                                                                                                   2 01

                                                                                                     :~   =~--
                                                                                                                _1          11,saa.22
                                                                                                                                                         ~~:~-~~:::
                                                                                                                                                          s,414.00
                                                                                                                                                              -
                                                                                                                                                                                                              - - - ~-
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                 1 - _-_--------_I
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        -- - - - - - ; - - - - - -
                                                                                                                                                                                                                                                                                                                                                    - H:
                                                                                                                                                                                                                                                                                                                                     I -----------0:00
                                                                                                                                                                                                                                                                                                                                                  o.oo
                                                                                                                                                                                                                                                                                                                                                                 1


                                      ~~;~;~:
                                      11/04119 -~                   1,ooa.25·-                                   I
                                                                                                                                 292 90
                                                                                                                                --- ___    I                           j-                                                                                   !                                                51
                                                                                                                                                                       ~ - '"-"'""                                                                                                                                                                      i!
                                                                                                                                                                                        2.ao2.es                  • __              I                  __                                                20 _                                           _0.00


f------     -------1-111~~! -          1/04/19        -
                                                                                    1-
                                                                                    ,
                                                                                                   ,_,,.oo                       .,:_":~
                                                                                                                                                         31,406.00___
                                                                                                                                                                                                                   ·-·~oo.                    "·°'''°        I'       32.820.fi_ii_-1_--             ------=--_
                                                                                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                ·t_  . --
                                                                                                                                                                                                                                                                                                                           " ~-~ 1 2
                                                                                                                                                                                                                                                                                                                                                       ---
f-----·     ----------· ---                                                                                                                              111B1.S4                                                                                                                                       --    .   _____                              . 0.00
                                      11/04/19                                                            - - - '_            ,,41730                  -    '                                                                                                                     - ,                     ---+I -------               , _             ------0:00
                                                                                                                                                                                                                                                                                                                                                          o.oo
                                      ~
                                      11/05119                      2~504.40                                                                                                                                                                                                                                                                             0.00
f------------                         111U$i,9                                                                                                                                                                       241.741                                                                                                                             0.00    I




                             1---111D5/19
                                 _11105/19
                                                                                                                                                          _ __J_ _·,o_,01"_8_12.071                                4,729.50 .:                15,631.86                   ____ .• __                 1-6.064:~~T        :272_99_.B~ '                   gj
!----
                                                                                                                              - 650.14
                                                                                                                                                                                                   -j                                                                  24,514.341                -   --------r                                           0.00
                                                                                                                                                                                                                                                                                                                                                  ---------0:00
f------                               11~i?f19                                                                                                                                                                                                                                                                                                           o.oo
                                      11105119                                                                                 7,446.17
                                      11/06/19                           18.39                                                                                                                                                                                                                                                                           MO
                                      11/06119                                                                                                                                                                         ""-" I                                                         : --        imo , --            ·  o.oo

                                      ~~:~~~--,-
           _ _ _ _ _ _        I

                                                                                                                                                                                                                                                 l574.70)                         ·---;- ... _ _ _            .. -  '    0.00

r=-                                                                                                                                                                    II             221,985.91.
                                                                                                                                                                                                      .       _          - --                                 I
                                                                                                                                                                                                                                                                          m_e,
                                                                                                                                                                                                                                                                                             ___:?a_.,_,~_-'§§__-----· . ~
                                                                                                                                                                                                                                                                                                                                                         ,.oo                                    i
                                                                                                                                                                                                                                                                                                                                                                                                :1
                                                                                                                                                                                                                                                                                                                                                 --=I
                                      11i'J6119
f--·                                  ~1:;:;,~'-1------ ------+--
                                      11/06/19
                                                                                                                              2,561.29

                                                                                                                                112.00
                                                                                                                                                          ="~'                                        I            -            -                                               --s -                                   --            I

                                                                                                                                                                                                                                                                                                                                                         0.00
                                      11106/19                                                                               16,24627                                                                 '                                                                                 I



                                      11107/19 __ _                 6,970.00                                                                                                                                                                                                                                                                             0.00
t---                                                                                                                                                                                                                                I                             I                               __ -·e:510_.oa I      20,753.46 !~

            -----~,;-;~
                                      , "v7119               _              ---1                                                                                         12~.~~!-!~ ·-
                                                                                                                                                                   --+--'-_•,_...._,_<>U
                                                                                                                                                                                                                   11,613.35                  ·2j,1s~_76
                                                                                                                                                                                                                                                                      ,-----                                        t   13,992.97
                                                                                                                                                                                                                                                                                                                                                         o.oo
                                                                                                                                                                                                                                                                                                                                                      ___ ~:~~

                                      11/07119
                                                             ------
                                                                                                                                                                                                                                             -----~"'c,057.68                                                       t                                    o.oo

i=-                                   1110!.£19                                                                                                          "iU72}iol                                                                                                                                                        - - - t - - - - - IJ.oO
                                                                                                                                                                                                                                                                                                                                            0.00
                                      11/07119
                                      i"iiosi19                    12,768.16                                     4
                                                                                                                              10~~82.50
                                                                                                                                                                       _l
                                                                                                                                                                                                  '                                                                                                                       ·-~-~
                                                                                                                                                                                                                                                                                                                                                         0.00




                                                                                                                                                                                  =t=-====i-, -~ -,-------
                                      11108/19



                                                                                                                                                                                                                  =t
                                                                                                                                                                                        _4,28~J4"" ~ -
                                                                                                                                                                                                     338.06
                                                                                                                                                                                                         -; -
                ·----+":~;~~~:       '                                                                                                                            =------                              ,as,,:1 _ . -
                                                                                                          ·~i- .
                                                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                         !!:
                                                                                        i


                          11/06/1:it
~.-                                                                                                                              34~l.36
                                                                                                                                                                                                                                                                                  ·I,_-                                     ,o,_
                                      ::=::                                     -
                                                                                                                                                                                                                                                                  I



f - - - - - ~ - - - ",,",,",",,',,'--'-
I
                      -
                                11/08/19
                                                                                                          - . -~00
                                                                                                                       .       4,500.0Q
                                                                                                                                                                                                                                                                                                _-.--                                                    :::
                                                                                                                                                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                                                                                                                            17_0.50                       0.00

t-----·
                                11112119
                             ~111112119
                                                                                                                                                                                      133,179.06
                                                                                                                                                                                      (.co,270.00)
                                                                                                                                                                                                                    ~602.35                    76,353.61          I

                                                                                                                                                                                                                                                                                                                             -,                           ~:~b I
                                                                                                                                                                                                                                                                         ---,
t: -:::::-_=====+;:~fi~r~,f:+
       -     -           11/12119
                                      11112119

                                                                                                     __          -j,
                                                                                                                               3,016.40

                                                                                                                                             I
                                                                                                                                             ,           -1_2.sffitt_:_'1-~~
                                                                                                                                                              ~_
                                                                                                                                                                                                                                ' _, _- -I
                                                                                                                                                                                                                                                                                                                   T                                 -----%l!-
                                                                                                                                                                                                                                                                                                                                                          ~:b~:
r---
            - - - - - . '11/12/19
                         11112/19
                         11112119·-··--
                                                                                                                               ~~-,
                                                                                                                               u~u,5,QQ
                                                                                                                                 195.00
                                                                                                                                                                --
                                                                                                                                                                                                                            1=---+•-I _____-__:____,_ j
                                                                                                                                                                                                                         ----                                                               ,

                                                                                                                                                                                                                                                                                                                                                   ---¥of
                                                                                                                                                                                                                                                                                                                                                          0,00



                          11113119      1~512.06
                                                                                                                                                                 _, --- ,==±_

 ~-
   --_----~
!---
                          11113119
                          11/13/ts
                          11113/19
                          11113119
                ------11113/''"'c--i---------·
                                                                                                                                 -,;oo                      ,,as
                                                                                                                                                          11,905.43
                                                                                                                                                                    ,J --  -_'_8. -______ 24,355.74'
                                                                                                                                                                                j-- --- . -                                             1·
                                                                                                                                                                                                                                                1,959.77_,

                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                         'aoooo
                                                                                                                                                                                                                                                                                - --- '

                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                     --~~-__---,----

                                                                                                                                                                                                                                                                                                             ---~
                                                                                                                                                                                                                                                                                                                -~I ------'.
                                                                                                                                                                                                                                                                                                                              -----
                                                                                                                                                                                                                                                                                                                                        1'   -            0.00




                             11/13719
                             11113119'""                                                                                        2,396.07                 --                                                                                                                                                                                               0.00


  - _______
                                                                                                                                                                                                                                                                                                                                                          0.00
                             11114/19                              10L47Z:fi3T
                                                                                                                                                                                                                                                                                                     - -1f:i39.61        23.763.oi I             ______o_.o_o
                             11114/19
                             ,_1t!~191                                                                                               - -                                    I         191.7_~!).58                 24.fi36_74-                152.316_3,i"~
                ----- _ _ _ _11_11411_51__ ,

F-·-- ----·- ;;;1:;;:
                                                                                                    -----~----

                                                                              , - . , - - - - - 1 - - - " 2 9 0 68
                                                                                                                                  __
                                                                                                                                     --·

                                                                                                                                                                     •• -
                                                                                                                                                                            ,
                                                                                                                                                                                ---
                                                                                                                                                                                       _3,867.84
                                                                                                                                                                                                                          ----==----·
                                                                                                                                                                                                                             ·"

                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                    -~·-2a,a35.ee
                                                                                                                                                                                                                                                         3,094.30 I
                                                                                                                                                                                                                                                                                                             ~

                                                                                                                                                                                                                                                                                                                                 -----0.00
                                                                                                                                                                                                                                                                                                                                             ---~
                                                                                                                                                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                                                                                                                                                          0.00


                             _1_1115119
                                  I                                  6,784.62                     _ _ _____j__                                                                                                                                                                                                                                            0.00
                                                                                                                                                                                                                                                                                                                                                          0.00

§ - ::_=:::fil
        ___i~i+!
                       ===+t/15/19

                                                                                                   - - =- '                         '>U.UU   I




                                                                                                                                                                                                                       ~·~~e_~
                                                                                                                                                                                                                                                                                                                    +-~-                                  0.00




                                                                                                                                             r-~ --
                                                                                                                           --~·,22-~ ~-                                                 zi°.317~ I
                                                                                                                                                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                                                   - ~ - 3_,_,-ifo.s5                                                                                ~


 F----- --------=-- ~~~~:1:
                                      -t::~:~
                                                                    19
                                                                         .?92.00 I                  11520.00_J_ __ ~_: __·~---~---

                                                                                                  -~~----200·00                                   -----
                                                                                                                                                                                        5_~,_101.61
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          I
                                                                                                                                                                                                                    35 343.89______ _
                                                                                                                                                                                                                  - - - - ~ - -
                                                                                                                                                                                                                                                       ~O<C<000--                                       =4                           _j
                                                                                                                                                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                                                                                                                                                  ·---------0:00
                                                                                                                                                                                                                                                                                                                                                          (l.00
                                                                                                                                                                                                                                                                                                                                                           o.00
                                                                                                                                                                                                                                                                                                                                                           0.00

           · · - - - ---f              ~171W1.@.
                                       1_1!19119
                                                                                                                                                                                             6.34
                                                                                                                                                                                         3 377.02                                                8,938,9:1            -==+                                                                                MO
                                                                                                                                                                                                                                                                                                                                                           0.00

                                                                                                                                                                                                                                                                                                                                                                     12120/2019


                                                                                                                                                                                                                                                                                                                                                                                  ··:-1·::1:-
- ·-----·:--r   i -----
                          Case 8-19-76260-ast   Doc
                                                I I 628          ·r T
                                                          Filed 06/29/20   Entered 06/29/20 15:07:49
                                                         Case 8-19-76260-ast                           Doc 628            Filed 06/29/20              Entered 06/29/20 15:07:49


Absolut Facilities
EFT-Payroll Summary
I     Nov-2019               I
                                                                                                                           PS06       RP07           RIOS         VP09         0810            CL11         WP12
                                              AP01             OP02             TR03           WF04          SP05
                                             NY301            NY302            NY303          NY304          NY305        NY306       NY307         NY308         NY309       NY310           NY311        NY312        NY700
                                                             Orcllrd Park    Three Rivers     Westfield      Endicott     Dunkirk      Eden         Allegany      Gasport    OrcllrdBrke      Houghton    Salamanca    Management       Total
          Description              Date     Aurora Park
                                                                               (1,511.03)      (1,783.42)                                              (617.27)   (1,517.34}    (375.95)                                  (272.47}       (14,215.61)
      401kTransfer                11/4/19      (5,918.21)      (2,219.92)
                                                                               (1,493.85}      (2,036.46)                                              (611.15)   (1,497.46)    (365.23)                                  (300.41)       (12,470.78)     -,
      401k Transfer              11/12/19      (6,092.59)          (73.63)
                                                                                               (2,004.95)                                              (610.17)   (1,668.12)    (389.30)                                  (267.84)       (12,319.36)
      401k Transfer              11/18/19      (5,859.86)           (7.92)     (1,511.20)
                                                                               (1,474.82)      (2,167.22)                                              (606.73)   (1,509.03)    (394.78)                                  (317.84)       (12,609.75)
      401kTransfer               11/25/19      (6,139.33)            0.00
                                                                                                                                                                                                                                               0.00
      401k Transfer
                                                                                                                                                                                                                                               0.00
      401 k Transfer                                                                                                                                                                                                                     (51,615.50)
                                                               (2,301.47)      (5,990.90)       (7,992.05)         0.00       0.00       0.00        (2,445.32)    (6,191.95)    11,525.26)        0.00         0.00    (1,158.56)
                                              (24,009.99)


                                                                              (57,210.04)     (52,665.62)                                           (18,957.26)   (40,011.66)   (13,525.34)                                             (348,989.78)
      Payroll Taxes-EFT #1       203600      (166,046.40)        (573.46)
                                                                                              (29,798.29)                                           (10,130.22)   (23,196.64)    (6,695.29)                                             (190,532.74)
      Payroll Taxes-EFT #1       203500       (88,066.44)        (235.59)     (32,410.27)
                                                                                                    0.00                                                  0.00          0.00          0.00                                                     0.00
      Payroll Taxes-EFT #1       203501             0.00            0.00            0.00
                                                                                              (82,463.91)                                           (29,087.48)   (63,208.30)   120,220.63)                                  0.00       (539,522.52)
                                             1254,112.84-l       (809.05)     (89,620.31)
                                                                                                                                                                                                                                                         -'
                                                                                                                                                                                                                                                 0.00
      STATE                                                                                                                                                                                                                               (97,655.97)
                                 203700       (44,257.28)      (5,238.20)     (14,959.37)      (14,376.05)                                           (4,720.92)   (10,797.59)    (3,306.56)
      Payroll Taxes-EFT #2                                                                                                                                                                                                                (97,655.97)
                                              144,257.28)      (5,238.20)     (14,959.37)      114,376.05)                                           (4,720.92)   (10,797.59)    (3,306.56)                                  0.00
                                                                                                                                                '                                                                                                0.00
                                                                                                                                                                                                                                                 0.00
      FUTA                                                                                                                                                                                                                                  (7,627.58)
                                               (2,099.74)      (2,815.53)        (495.37)       (1,108.39)                                             (257.31)      {746.32)      (104.92)
      SUTA                                                                                                                                                                                                                                       0.00      !

                                                                                              (105,940.40)         0.00        0.00      0.00       (36,511.03)   (80,944.16)   (25,157.37)        0.00         0.00     (1,158.56)      (696,421.57)
    Total EFT-Payroll                        (324,479.85)     (11,164.25)    (11 i ,065.95)

                                                                                                                                                                                                                                                         J




                                                                                                                                                                                                                                                         'i




                                                                                                                                                                                                                                      12/20/2019
                                                                                                                                                                                                                                                         !•1
                         -·-1 J_"
                Case 8-19-76260-ast                          Doc 628              Filed 06/29/20                     Entered 06/29/20 15:07:49




Absolut- New York
                                                                                                                                              due 15th
Payroll Tax Summary


                                                       AAP           AOP                           AWF                                           AOB
                                                      NY301         NY302          NY303           NY304          NY308          NY309          NY310         Facilllles        Paid
                                          Acct        Aurora        Orchard      Three Rivers     Wes11ield       Allegan        Gasport        Brooke          Total           Date
PPE Date     Pa Date     Tax T pe
                          NY State       203700       11,097.20      5,095.94       3,660.05        3,525.94        1,171.27      2,656.28        816.41        28,023.09
 10/19/19     10 25 19
                         NY City Tax     203700                                          0.00                                                                         0.00
                                       EFT #2 Total   11,097.20      5,095.94       3,660.05        3,525.94        1,171.27      2,658.28        816.41        28,023.09      11/06/19


                                         203600       33,544.58        440,90      11,237.66       10,217.26        3,712.50      7,909.36       2,771.72       69.833.98
 10/26/19     11/1119       SST
                                         203600        7,844.86        103.10       2,628.28        2,389.36          868,24      1.849.76         648.24       16,331.84
                            MCR
                                         203500       22,151,67        219.48       7,650.23        7,150.00        2,385,12      5,483.54       1,696.93       46,736.97
                            FED
                                         203501            0.00          0.00           0.00            0,00            0,00          0,00           0.00            0.00
                            EiC
                                                      63,541.11        763.48      21,516.17       19,756.62        6,965.86     15,242.66       5,116,89      132,902,79      11/07/19
                                       EFT#1 Total

                          NY State       203700       10,898.52        134.44        3,629.16       3,474.83        1,127.16      2,548.45        825.43        22,637.99
 10/26119     1111/19
                         NY City Tax     203700                                          0.00                                                                        0.00
                                                      10,898.52        134.44        3,629.16       3.474.83        1,127.16      2,548.45        825.43        22,637.99      11/14/19
                                       EFT#2 Total

                            SST          203600       33,100.20         23.88      11,457.28       10,704.38        3,763.76      8,694.92       2,579.46       70,323.88
  11/2/19     1118/19
                            MCR          203600        7,741.30          5.58       2,679.74        2,503.54          880.26      2,033.50         603.36       16,447.28
                            FED          203500       21,841.58         16.11       8,017.03        7,696.15        2,421.90      6,876.57       1,568.38       48,437.70
                            EiC          203501            0,00          0.00           0.00            0.00            0.00          0.00           0.00            0.00
                                       EFT#1 Tot;ll   82,683.08         45,57      22,154.05       20,904.07        7,065,92     17,604.99       4,751.18      135,208.86      11/14/19


                                         203700       10.788,37          7.82        3,720.89       3,691.54        1,149.69      3,136.82         763,84        23,258.97
  11/2/19     11/8/19     NY State
                                         203700                                          0.00                                                                         0,00
                         NY City Tax
                                                      10,788.37          7.82        3,720.89       3,691.54        1,149.69      3,136.82         763,84        23,258.97     11/21/19
                                       EFT#2 Total

                            SST          203600       34,599.28          0.00       11,950.04      10,697.68        3,923.24      7,704.02       2,937.76        71,812.02
  11/9/19     11115/19
                            MCR          203600        8,091.82          0.00        2,794.70       2,502.08          917.54      1,801.60         686.96        16,794.70
                            FED          203500       22,581.96          0,00        8,565.06       7,288.00        2,642.88      5,231.61       1,798.81        48,108.32
                            EiC          203501            0.00          0.00            0.00           0.00            0.00          0.00           0.00             0.00
                                       EFT#1 Total    65,273,06          0,00       23,309.80      20,487.76        7,483.66     14,737.23       5,423.53       136,715.04     11/20/19


                                         203700       11,473.19           0.00       3,949.27       3.683,74        1.272.80      2,456.04         900.68        23,735.92
  11/9/19     11/15/19    NY Slate
                         NY City Tax     203700                                          0.00                                                                         0.00
                                       EFT #2 Total   11,473.19           0.00       3,949.27       3,683.74        1,272.80      2,456.04         900.88        23,735.92     11127/19


                             SST         203600       33,329,52           0.00      11,721.16      11,083.94        3,964.54       8,119.34      2,672.66        70,871.16
  11/16/19    11/22/19
                            MCR          203600        7,794.84           0.00       2,741.18       2,587.38          927.18       1,899.16        625.18        16,574.92
                            FED          203500       21,491,23           0.00       8,177.95       7,664.14        2,680.32       5,604.92      1,631.19        47,249.75
                            EiC          203501            0.00           0,00           0.00           0.00            0.00           0.00          0.00             0.00
                                       EFT#1 Total    62,615.59           0,00      22,640.29      21,315.46        7,572.04      15,623.42      4,929.03       134,695.83     11/27/19



              TOTALS         SST         203600       134,573.58        464.78      46,366.14      42,683.26       15,364.04      32,427.64     10,961.60       282,841.04
                                         203600        31,472.62        108.68      10,843.90       9,982,36        3,593.22       7.564,02      2,563.74        66,148.74
                             MCR
                             FED         203500        88,086.44        235.59      32,410,27      29,798,29       10.130.22      23,196.64      6,695.29       190,532.74
                             EiC         203501             0.00          0.00           0.00           0.00            0.00           0,00          0.00             0,00
                                       EFT #1 Total   254,112.64        809.05      69,620,31      82,463.91       29,087.48      63,208.30     20,220.63       539,522,52
                          NY State       203700        44,257.28      5,238.20      14,959.37      14,378.05        4,720.92      10,797.59      3.306.56        97.655.97
                         NY City Tax     203700
                                       EFT #2 Total    44,257.28      5,238.20      14,959.37       14,376.05        4,720.92     10,797.59      3,306,56        97,655.97

                                                             0.00         0.00           (0,00)          (0.00)         (0.00}         0.00          (0,00)           (0.00)
                                                                          Case 8-19-76260-ast                                          Doc 628                      Filed 06/29/20                     Entered 06/29/20 15:07:49
                                                                                                                                                                                                                                                                                 Non,.HUD Oper                      _j
Absolut Facilities                                                                                                                                                                                                                                                               HUD Operating
EFT-Payables Summary
November 30, 2019
                                                                                                                                                                                                                                 CL11              wm
                                                                  AP01
                                                                 NY301
                                                                                      OP02
                                                                                     NY302
                                                                                                        TR03
                                                                                                        NY303           "'"'
                                                                                                                       NY304
                                                                                                                                        SPOS
                                                                                                                                        NY305
                                                                                                                                                           PS06
                                                                                                                                                          NY306
                                                                                                                                                                        RP07
                                                                                                                                                                       NYJ07
                                                                                                                                                                                   RIOS
                                                                                                                                                                                  NY308          "'"
                                                                                                                                                                                                 NY30S
                                                                                                                                                                                                                  OB10
                                                                                                                                                                                                                 NY310          NYJ11              NYJ12          NY700
                                                                                                                                                                                                                                                                 Management            Total
                                                                                    OrehrdPark        Three Rivers     Westfield        EndiCOl1          Dunkirk       EOen      Ailegar,y      Ga.port        Orehr<lBr~e     Houghton          Salamanca
                    ~~~~,   {ntion           Date               Aurora Park
                                                                                                                                                                                                                                                                      584.80               1584.80
   CITICARD                                11/1/19                                                                                                                                                                                                                                         (584.BO
                                                                                                                              0.00             0.00           0.00        0.00          o.oo          0.00            0.00            0,00              0.00          584.80
                                                                          0.00              0.00              0.00

                                                                                                                                                                                   (6.870.98)     (7,635.95)    (11.619 04)                                                             (96,406.88)
   ARSA • Rent                                                   (51.708.42)                           (18.572.49)
                                                                                                                                                                                     (176.15)       (553.39)                                                                             (3.76913)
                                                                   (2,285.55)                               [754.04)
                                                                                                                                                                                   (1,256.00)     (4,150.00)                                                                            (25,656 00)
                                                                  (14,667.00)                             (5,583.00)
                                                                                                                                                                                  (38,892.37)    (33,868.74)    (12,210.78)                                                            (535,658A1)
                                                                )314,082.67)                          (136,603.85)
                                                                                                                                                                                  i2s,171.83i    124,645.19\    i12,709.691                                                            i400,ooo.oo
                                                                 204,137191                           - '86,143.53;    '47,192.571
                                                                                                                                                               0.00       0.00    112,367.331    rT0,85327       36,539.51            0.00               0.00            0.00         1,061,490.42
                                                                 586,880.83                  0.00     (247,656.91       47,192.57'             0.00
                                                                                                                                                                                                                                                                                        (68.500,00)
   CASS RENT                               11122115                                                                    (68,500.00)
                                                                                                                                                                                                                                                                                        (15,900.00)
                                                                                                                       (15,900.00]
                                                                                                                                                                                                                                                                                         (4,082.92)
                                                                                                                        (4.082.92)
                                                                                                                                                                                                                                                                                              0.00
                                                                                             0.00             0.00      88,482.92              0.00            0.00       0.00          0.00           0.00            0.00           0.00               0.00            0.00           ms482.S"'
                                                                          0.00
                                                                                                                                                                                                                                                                   (13,869.72)          (13,689.72)
   BANK DIRECT - PROP 8. AUTO INS           1115119                                                                                                                                                                                                                                    (460,000.00)
                                                                                                                                                                                                                                                                  (460.000.00)
   Alliance Insurance - GL!PUUmbralla       11/8/i9
                                                                                                                                                                                                                                                                                         11,449.60
   ASCENT IUM - LEASE                      11115/19                   (1,449 60'
                                                                                                                                                               o.oo       0.00          0.00           0,00            0.00           0.00               0.00            0.00             1,449.60
                                                                       1,449.60              0.00             0.00             0.00            0.00
                                                                                                                                                                                                                                                                                        (19,669.48)
   SIGNATURE FIN PAYMENT                   11127/19               (19,669.48)
                                                                                                                                                                                                                                                                                        '19,669.48
   SIGNATURE FIN PAYMENT                   11/27/19               '19,669.481
                                                                  139,336,96                 0.00             0.00             o.oo            0.00            0.00       0.00          0,00           o.oo            000             0.00              0.00            0.00           (39,338.96

                                                                                                                                                                                     (100.00)       (100.00)                                                                               (500.00)
   APPROVED ADMISSION                      11/25119                                       (100.00)         (100.00)        (100.00)

                                                                                                                                                                                     (200.00)       (500.00)      (1,500.00)                                                             (4,900.00)
   lri.starrtwhip                           1114119                   (5,000.00)         4,744.69          (860.00)      (1,764.89)
                                                                                                                                                                                     (200.00)       (500.00)        {500.00)                                                             (3.900.00)
   lnstentwh,p                              11/8119                   (1,400.00)                           (600.00}        [700.00)
                                                                                                                                                                                     (200.00)       (500.00)        (500.00)                                                             (3,900.00)
   lnstantwhip                             11/15119                   {1.400.00J                           (600.00)        (700.00)
                                                                      {1.400.00)                           (600.00)        (700.00)                                                  (200.00)       (500.00)        (500 00)                                                             (3,S00.00)                  ,-1
   lnstantwhip                             11/27119
                                                                                                                                                                                                                                                                                         (1,573.75)
   Chudy Paper Co                          11/4119                    (1,573.75)
                                                                                                                                                                                                                                                                                           (969.30)
   Chudy Paper Co                          1114/'19                     (969.30)
                                                                                                                                                                                                                                                                                           (101.61)
   Chudy Paper Co                          11112119                                                        (101.61)
                                                                                                                                                                                     (433.17)                                                                                            (1.039.63)
   Chudy Paper Co                          11/12119                                                        (606.46)
                                                                                                                                                                                                                    (320.50)                                                               (320.50)
   ChudyPaperCo                            11/13119                                                                                                                                                                                                                                        (150.66)
   ChudyPaperCo                            11114119                                                        (150.68)
                                                                                                                                                                                                                                                                      (115.05)             (115.05)
   ChudyPaperCo                            11115119                                                                                                                                                                                                                                      (1,374.10)
                                                                                                                           (952.75)                                                                 (421 35)
   Chudy Paper Co                          11/18/19                                                                                                                                                                                                                                        (373.69)
                                                                                                                                                                                                    (373.89)
   Chudy Paper Co                          11/16/19                                                                                                                                                                                                                                        (654.68)
                                                                                                            (278.16)                                                                                                  (89.95)
   Chudy Paper Co                          11122119                     (286.57)                                                                                                                                                                                                           (130.81)
                                                                                                                                                                                                                                                                                                                    ,,J
   ChudyPaperCo                            11/22119                                                         (130.81)
                                                                                                                                                                                                                                                                                           (106.05)
   cnudyPaperCo                            11125119                                                         (106.05)
                                                                                                                                                                                                                                                                                            [731.46)
    HD Supply                               11127/19                                                        [731.46)
                                                                                                                                                                                                                                                                                            (679.04)
    Harbor Linen                             1115119                    (67'3.04)                                                                                                                                                                                                         (1,213.11)
    Hartor Linen                            11nl19                    (1,213.11)                                                                                                                                                                                                            (546.26)
                                                                                                                                                                                                     (546.26)
    Hart>orUnen                             11115119
    Harbor Linen                            111201'19                                                       (858.11)
                                                                                                                                                                                                                                                                     (3.000.00)
                                                                                                                                                                                                                                                                                            (858.11)

                                                                                                                                                                                                                                                                                          (3,000.00)
                                                                                                                                                                                                                                                                                                                      i
    Paypal                                  1114119                                                                                                                                                                                                                                       (2,631.22)
                                                                                                                                                                                                                                                                     (2,631.22)
    Paypal                                 11127119                                                                                                                                                                                                                                            0.00
                                                                                                                                                                                      (100.08)       (224.41]        (216.39)                                         2,055.00
    Paypal                               FingerpMming                   (865.18)                            (324.48)        (324.48)
                                                                                                                                                                                       (27.76)        (62.24)         {60.02]                                           570.00                 0.00
    Paypal                              11{,pllcantStaci<S!IW           {239 96)                             (90.00)         (90.00)
                                                                                                                                                                                                                                                                       (368.78)             (368.78)
    Paypal                                   EZPass                                                                                                                                                                                                                                            0.00
                                                                                                                                                                                      (107.64)       (241.36)        (232.74)                                         2.21027
    Payp,,I                                F•cel>ool<Ad&                 (930.53)                           (349.00)        (349.00)
                                                                                                                                                                                                                                                                        118.13                 0.00
    Paypal                              Flowc-el<B,.ce                                                      (118.13)

                                                                                                                                                                                                     (575.00]                                                                               (575.00)
    Clinical Staffing                       11/26119

                                                                                                                                                                                    (3,660.31)    (10.979.00)                                                        95,02fi.38                0.00
    Specialty RX-9119 invoices                                        (38.290.50)        (3,630.38)      (23.126.31)     (15.339.68)
                                                                                                                                                                                    i4,9az.e9i    120,420.96\                                                       121.n5.01                  0.00
    Specialty RX-10119 ir.voices                                      140,482.38)       r11.201_91\      i22,315.agi     i2s,37o.9e\
                                                                                                                                                                           0.00     10,211.851    135,944.47        3,919.60               0.00           0.00      221,639.74            34,613.03
                                                                       94,730.32         10,187.40       151,867.151      49,391.98                0.00         0.00

                                                                                                                                                                           0.00     82.579.18    106,797.74       40,459.11                0.00           0.00     (252,834.78         1,699,849.45
 Total EFT-Payables                                                   22,399.71          10,187.40      '299,524.061    11J5,067.47                0.00         0.00




                                                                                                                                                                                                                                                                                                                    -



                                                                                                                                                                                                                                                                                                       12/20/2019
        Case 8-19-76260-ast              Doc 628       Filed 06/29/20           Entered 06/29/20 15:07:49
                                                                                                                                       l ]




 M&I'Bank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                     ACCOUNT TYPE
                        (716) 848-7354
                                                                                           CORPORATE CHECKING
                                                      00   0 01276M NM 017
                                                                                  ACCOUNT NUMBER               STATEMENT PERIOD
                       000000                                                          -5079                    11/01/19 -11/30/19
                                                             N
                                                                                BEGINNING BALANCE                      $428,544.19
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                DEPOSITS & CREDITS                     1,878,627.10
                       OPERATING ACCOUNT
                                                                                LESS CHECKS & DEBITS                   1,517,924.68
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 14052-2980
                                                                              ~-l;llt11•1i----!-78-:·-.::-~-::-~---;

                                                      ACCOUNT ACTIVITY
 POSTING                                                            DEPOSITS & OTHER      WITHDRAWALS &                DAILY
   DATE                     TRANSACTION DESCRIPTION
                                                                       '"'DED1TS r+1      OTHER DEBIT~   1~\          BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                         $428,544.19
 11/01/2019   INCOMING FEDWIRE FUNDS TRANSFER                                $87,855.48
              CAPIIAL FINANCE, LLC
11/01/2019    DEPOSIT                                                         19,213.89
11/0112019    ABSOLUT CTR rOR Dir Depost                                       5,414.00
11/01/2019    VACP TREAS 310 XX.VA BENEF 26765440003600                        1,881.00
11/01/2019    VACP TREAS 310 XX.VA BENEF 092344140003600                       1.881,00
11/01/2019    VACP TREAS 310 XXVA BENEF 129401595003600                        1,881.00
11/01/2019    VACP TREAS 310 XXVA BENEF 078406106003600                        1,805.00
11/01/2019    VACP TREAS 310 XXVA BENEF 111147176103600                        1,209.00
11/01/2019    VACP TREAS 310 XXVA BENEF 123262352103600                        1,209.00
11/01/2019    VACP TREAS 310 XXVA BENEF 104222838103600                        1,209.00
11/01/2019    VACP TREAS 310 XXVA BENEF 068321290103800                        1,209.00
11/01/2019    VACP TREAS 310 XXVA BENEF 133244581103600                        1,209,00
11/01/2019    SSA TREAS 310 XXSOC SEC 06036782669 SSA                          1,122.00
11/01/2019    SSA TREAS 310 XXSOC SEC 121322927A SSA                            904.00
11/01/2019    OTDA SSP/SSPNA PACH       AP00045297937                           469.00
11/01/2019    O'l DA SSP/SSPNA PACH     AP00045054448                           437.67
11/01/2019    OTDA SSP/SSPNA PACH       AP00045157885                           355,99
11/01/2019    BOOK TRANSFER TO - - 2 6 5                                                        $6,350.73
11/01/2019    CITI CARD ONLINE PAYMENT 133108362421389                                             584.80
11/01/2019    ZBA TRANSFER DR FROM I         55095                                               1,777.88
11/01/2019    ZBA TRANSFER DR FROM             6953                                              2,508,80                546,587.01
11/04/2019    DEPOSIT                                                        31,408.00
11/04/2019    WELLCARENYCAID HCCLAIMPMT 200327233553000                       6,228.04
11/04/2019    AMERICAN PROGRES HCCLAIMPMT                                      4,953.90
11/04/2019    TDACASHCD            L94TPS10010                                                   '1,783.42
11/04/2019    ZBA TRANSFER DR FROM OZ C0356b5095                                                10,842.46
11/04/2019    ZBA TRANSFER DR FROM             6953                                             67,553.53                508,997.54
11/05/2019    BOOK TRANSFER TO !!eW>4595                                                         4,963,90
11/05/2019    BOOK TRANSFER TO MIIIM34265                                                        6,228.04
11/05/2019    BankDlrect Caplt WEB PMTS PXLDGC                                                  13,889,72
11/05/2019    ZBA TRANSFER DR FROM US§J       65095                                              3,060.64
11/05/2019    ZBA TRANSFER DR FROM             6953                                            100 202. 15               380 663.09




                                                                                                                         PAGE 1 OF 6
                                         MANUFACTURERS ANO TRADERS TRUST COMl'ANY
                                       ONE FOUNTAIN PLAZA BUFFALO, Nl:W YORK 14203-1495
        Case 8-19-76260-ast
                   - --·--1·    I----
                                                Doc 628         Filed 06/29/20                        Entered 06/29/20 15:07:49




  M&fBank                                                                                                                                                   L

FOR INQUIRIES CALL:            HEALTHCARE BUFFALO                                                                    ACCOUNT lYPE_ _ _ _ ___,
                               (116) 848-1354
                                                                                                                  CORPORATE CHECKING

                                                                                                         ACCOU~T NUMBER             STATEMENT PERIOD
                                                                                                                                     11101/19 • 11/30/19


                          ABSOLUT FACILITIES MANAGEMENT LLC
                          OPERATING ACCOUNT




                                                               ACCOUNT.ACTIVITY
 POSTING                                                                                      DEPOSITS & OTHER   WITHDRAWALS &              DAILY
                                    TRANSACTION DESCRIPTION
  DATE                                                                                           CREDITS f+~     OTHER DEBITS '·'          BALANCE
 11/06/2019   INCOMING FEDWIRE FUNDS TRANSFER                                                        32,820.68
              CAPITAL FINANCE, LLC
 11/06/2019   INCOMING FEDWIRE FUNDS TRANSFER                                                        24,514.34
              CAPITAL FINANCE, LLC
 11/06/2019   BCBS OF MASS HCCLAIMPMT     725092496                                                   2,557.50
 11/06/2019   ZBA TRANSFER DR FROM 66b66d36) 65095                                                                       4,539.82
 11/06/2019   ZBATRANSFERDRFROMCISSJS661 6953                                                                           12,578.03              423,437.76
 11/07/2019   BOOK TRANSFER FR-1091                                                                  50,000.00
 11/07/2019   Fallon Health We HCCLAIMPMT                                                            12,272.90
 11/07/2019   INCOMING FEDWIRE FUNDS TRANSFER                                                          771.61
              CAPITAL FINANCE, LLC
 11/07/2019   BOOK TRANSFER T 0 - 5 9 5                                                                                  2,557.50
 11/07/2019   ZBA TRANSFER DR FROM             6953                                                                      1,947.58
 11/07/2019   ZBA TRANSFER DR FROM             5095                                                                     66,851.11              415,126.08
 11/08/2019   BOOK TRANSFER FR-1091                                                                 100,000.00
 11/08/2019   DEPOSIT                                                                                25,727.17
 11/08/2019   INCOMING FEDWIRE FUNDS TRANSFER                                                         7,447.27
              CAPITAL FINANCE, LLC     ''
 11/08/2019   Centers Plan for HCCLAIMPMT        ·"                                                   1,508.70
 11/08/2019   REMOTE CHECK DEPOSIT                                                                       20.00
 11/08/2019   BOOK TRANSFER TO - 4 2 6 5                                                                                12,272.90
 11/08/2019   ZBA TRANSFER DR FROM                     095                                                               3,271.49
 11/08/2019   SERVICE CHARGE FDR ACCOUNT                       5079                                                      4,298.80
 11/08/2019   ZBA n,ANSFER PR FROM 5 I SC         I 16953                                                               22,104.57             507,881.46
 11/12/2019   DEPOSIT                                                                                12,511.00
 1111212019   INCOMING FEDWIRE FUNDS TRAN$FER                                                         6,952.50
              CAPITAL FINANCE, LLC
                                                       "                           -~ ~
 11/12/2019   Centers Plan for HCCLAIMPMT
                                                           •                              •            372.50
                                                                                    '
 11/12/2019
 11/12/2019
              AMERICAN PROGRES HCCLAIMPMT ,
              DEPOSIT
                                                                      '   '
                                                                          <Iii··
                                                                                                       176.40
                                                                                                        12.00
 11/12/2019   BOOK TRANSFER T~4265                                                                                       1,508.70
 11/12/2019   TDA CASHCD                 L94TPS10010                                                                     2,036A6
 11/12/2019   Z'.BA TRANSFER DR FROM IL LJCSSII 15095                                                                   10,263.85
 11/12/2019   ZBA TRANSFER DR FROM% I SOO&SO •J6953                                                                    68,149.70              445,947.15
 11/13/2019   HEALTHNOW94000 HCCLAIMPMT 97775890                                                     11,098.80
 11/13/2019   REMOTE CHECK DEPOSIT                                                                    5,395.09
 11/13/2019   HEALTHNOW94000 HCCLAIMPMT 97775877                                                       389.40
 11/13/2019   MVP Health Plan HCCLAIMPMT 208468133                                                     249.40
 11/13/2019   HEALTHNOW94000 HCCLAIMPMT 97775875                                                       167.83
 11/13/2019   BOOK TRANSFER T 0 - 5 9 5                                                                                   178.40



                                                                                                                                               PAGE20F6
                                               MANUFACTURERS AND lRADERS TRUST COMPANY
                                             ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203·1495
        Case
           , r8-19-76260-ast                Doc 628                    Filed 06/29/20     Entered 06/29/20 15:07:49
                                                                                                                " - -·--r            T   -c":_---~-




  M&rBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                                ACCOUNT TYPE
                        {716) 848-7354                                                   >--------
                                                                                                      CORPORATE CHECKING

                                                                                             ACCOUNT NUMBER             STATEMENT PERIOD
                                                                                                                         11/01/19 • 11130(19

                        ABSOLUT FACILITIES MANAGEMENT LLC
                        OPERATING ACCOUNT




                                                               ACCOUNT ACTIVITY
 POSTING                                                                         DEPOSITS & OTHER    WITHDRAWALS &               DAILY
                             TRANSACTION DESCRIPTION                                                 OTHER ocoOTo [.\
   DATE                                                                             CREnns   I+\                               BALANCE
 11/13/2019   BOOK TRANSFER TO - 2 6 5                                                                         372,50
 11/13/2019   ZBA TRANSFER DR FROM                5095                                                       3,744.26
 11/13/2019   ZBA TRANSFER DR FROM               46953                                                      13,027.85             445,926.66
 11/14/2019   BOOK TRANSFER FR - 0 9 1                                                  283,000,00
 11/14/2019   INCOMING FEDWIRE FUNDS TRANSFER                                             2,600,00                                          I
              CAPITAL FINANCE, LLC
 11/14/2019   BOOK TRANSFER TO - 4 2 6 5                                                                       806.63
 11/14/2019   BOOK TRANSFER TO - 9 5                                                                        11,098.80
 11/14/2019   ZBA TRANSFER DR FROM 056666Cbit5095                                                           72,986.10
 11/14/2019   ZBA TRANSFER DR FROM J         •• 46953                                                      235,735.51             410,899.62
 11/15/2019   INCOMING FEDWIRE FUNDS TRANSFER                                            31,929.96
              CAPITAL FINANCE, LLC
 11/15/2019   ZBA TRANSFER DR FROM ff          . . 5095                                                      2,355.60
 11/15/2019   ZBA TRANSFER DR FROM                    953                                                   10,721.71             429,752.27
 11/18/2019   INCOMING FEDWIRE FUNDS TRANSFER                                             3,156.55
              CAPITAL FINANCE, LLC
 11/18/2019   TDACASHCD            L94TPSI001,0 ,..                                                          2,004.95
 11/18/2019   ZBA TRANSFER DR FROM\556 6 1¥5095                                                             10,935.67
 11/18/2019   ZBA TRANSFER DR FROM         6953                                                            41,326.76              378,641.44
 11/19/2019   INCOMING FEDWIRE FUNDS TRANSFER                                           24,518.99
              CAPITAL FINANCE, LLC
 11/19/2019   ZBA TRANSFER DR FROM                5095                                                       3,514.48
 11/19/2019   ZBATRANSFERDRFROMS!SSSS 6Ui6953                                                              34,994.47              364,651.48
 11/20/2019   INCOMING FEDWIRE FUNDS TRANSFER                                            33,765.82
              CAPITAL FINANCE, LLC
11/20/2019    ABSOLUT CTR FOR Dir Depost                                                  1,399,00
 11/20/2019   ZBA TRANSFER DR FROM                6953
                                                            ....   ~
                                                                                                            16,589.41
 11/20/2019   ZBA TRANSFER DR FROM JUGS3036J45095                                                          20,652,12              362,574.77
 11/21/2019   DEPOSIT                                                                    11,757,00
 11/21/2019   DEPOSIT                                                        '            9,739.97
 11/21/2019   INCOMING FEDWIRE FUNDS TRANSFER                                             9,219.98
              CAPITAL FINANCE, LLC
 11/21/2019   UNIVERSAL AMERIC HCCLAIMPMT                                                 2,037.92
 11/21/2019   Fallon Health We HCCLAIMPMT        ,,                                       1,909.39
11/21/2019    ZBA TRANSFER DR FROM                6953                                                       1,358.25
11/21/2019    ZBA TRANSFER DR FROM                5095        .,.,                                         50,704.94              345,175.84
11/22/2019    BOOK TRANSFER FR-1091                                                     190,000.00
11/22/2019    INCOMING FEDWIRE FUNDS TRANSFER                      "                    52,874.23
              CAPITAL FINANCE, LLC
 11/22i2019   REMOTE CHECK pcpn.sff                                                        228.25




                                                                                                                                   PAGE30F6
                                         MANUFACTURERS AND lRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203·1495
         Case 8-19-76260-ast
                       I                    Doc 628       Filed
                                                            ',  06/29/20 -·- ----!
                                                             ----             Entered
                                                                                   '! 06/29/20 15:07:49
                                                                                                                                      I 1


                                                                                                                                            i


  M8ifBank
FOR INQUIRIES CALL:      HEALTHCARE BUFFALO                                                      ACCOUNT TYPE
                         (716) 848-7354
                                                                                              CORPORATE CHECKING

                                                                                  ACCOUNT NUMBER               STATEMENT PERIOD
                                                                                                                11101119 -11/30/19

                         ABSOLUT FACILITIES MANAGEMENT LLC
                         OPERATING ACCOUNT




                                                        ACCOUNT ACTIVITY
 POSTING                                                               DEPOSITS & OTHER     WITHDRAWALS &              DAILY
   DATE
                              TRANSACTION DESCRIPTION                     CREDITS l+\       OTHER OEOOTQ /.\          BALANCE
 11/22/2019    OUTGOING FEDWIRE TRANSFER AUTO NON REP                                              88,482.92
               Cass Development Company
 11122/2019    BOOK TRANSFER TO ~ 2 6 5                                                             1,909.39
 11/22/2019    ZBA TRANSFER DR FROM             5095                                                2,950.28
 11/22/2019    ZBA TRANSFER DR FROM 6 6         6953                                              136,444.68             358,491.05
 11/25/2019    INCOMING FEDWIRE FUNDS TRANSFER                                16,913.12
               CAPITAL FINANCE, LLC
 11/25/2010    UNIVERSAL AMERIC HCCLAIMPMT                                     7,922.46
 11/25/2019    AMERICAN PROGRES HCCLAIMPMT                                     3,841.60
 11/25/2019    TDACASHCD            L94TPSI0010                                                     2,167.22
 11/25/2019    ZBA TRANSFER DR FROM WJ&SbCSI b5095                                                 12,947.26
 11/25/2019    ZBA TRANSFER DR FROM             6953                                               63,202.95             308,850.80
 11/26/2019    BOOK TRANSFER FR -1091                                         50,000.00
 11126/2019    DEPOSIT                                                        22,459.81
 11/26/2019    INCOMING FEDWIRE FUNDS TRANSFER                                13,884.98
               CAPITAL FINANCE, LLC
 11/26/2019    HEALTHNOW94000 HCCLAIMPMT 97789579                              4,752.02
 11/26/2019    HEALTHNOW94000 HCCLAIMPMT 97789592                              2,460.24
 11/26/2019    HEALTHNOW94000 HCCLAIMPMT 97789580                               834.35
 11/26/2019    BOOK TRANSFER T0-4265                                                                3,841.60
 11/26/2019    BOOK TRANSFER TO . . . . .4595                                                       7,922.46
 11/26/2019    ZBA TRANSFER DR FROM 666        5095                                                 1,954.22
 11126/2019    ZBA TRANSFER DR FROM ii!/ 4     6953                                                29,549.71             359,974.21
 11/27/2019    BOOK TRANSFER FR ,,_1091                                      250,000.00
 11/27/2019    INCOMING FEDWIRE FUNDS TRANSFER                               170,034.68
               CAPITAL FINANCE, LLC
 11/27/2019    BOOK TRANSFER TO - 5 9 5                                                             2,460.24
 11/27/2019    BOOK TRANSFER TO - 2 6 5                                                             5,566.37
 11/2.7/2019   ZBA TRANSFER DR FROM            5095                                                76,098.59
 11/27/2019    ZBA TRANSFER DR FROM            6953                                               115,227.56             560,636.33
 11/29/2019    INCOMING FEDWIRE FUNDS TRANSFER                               194,036,86
               CAPITAL FINANCE, LLC
 11/29/2019    ABSOLUT CTR FOR Dir Depost                                      2,833,00
 11/29/2019    VACP TREAS 310 XXVA BENEF 129401595003600                       1,881.00
 11129/2019    VACP TREAS 31 O XXVA BENEF 092344140003600                      1,881.00
 11/29/2019    VACP TREAS 310 XXVA BENEF 26765440003600                        1,881.00
 11/29/2019    VACP TREAS 310 XXVA BENEF 078406106003600                       1,605.00
 11/29/2019    VACP TREAS 310 XXVA BENEF 123262352103600                       1,209.00
 11/29/2019    VACP TREAS 310 XXVA BENEF 104222838103600                       1,209.00
 11/29/2019    VACP TREAS 310 XXVA BENEF 111147176103600                       1,209,00



                                                                                                                         PAGE4 OF 6
                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                          ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
I   C           Case 8-19-76260-ast
                       ----r    j ----·
                                                    Doc 628
                                                 ------. - -- ,-!
                                                         :J             Filed 06/29/20     Entered 06/29/20 15:07:49
                                                                                                             I   -,                   ---------·:·-1




         M8fl'Bank                                                                                                                                     I

        FOR INQUIRIES CALL:    HEALTHCARE BUFFALO                                                          ACCOUNT TYPE
                               (716) 848-7354
                                                                                                       CORPORATE CHECKING

                                                                                              ACCOUNT NUMBER              STATEMENT PERIOD
                                                                                                                           11/01/19 • 11/30/19


                              ABSOLUT FACILITIES MANAGEMENT LLC
                              OPERATING ACCOUNT




                                                                       ACCOUNT ACTIVITY
         POSTING                                                                   DEPOSITS & OTHER   WITHDRAWALS &               DAILY
                                     TRANSACTION DESCRIPTION
          DATE                                                                        CREDITS l+l     OTHER DEBITS 1.1           BALANCE
         11/29/2019   VACP TREAS 310 XXVA BENEF 058321290103600                            1,209.00
         11/29/2019   OTDA SSP/SSPNA PACH        AP00045743861                              469.00
         11/29/2019   OTDA SSP/SSPNA PACH        AP00045896756                              437.67
         11/29/2019   OTDA SSP/SSPNA P ACH       AP00045509B 19                             355.99
         11/29/2019   REMOTE CHECK DEPOSIT                                                  150.00
         11/29/2019   ZBA TRANSFER DR FROM 6 I         DI 116953                                              1,403.31
         11/29/2019   ZBA TRANSFER DR FROM                      5095                                          4,851.73               784,947.81
                      NUMBER OF DEPOSITS/CHECKS PAID                                           81                     0




                                                                                                                                     PAGE50F6
                                               MANUFACTURERS AND TRADERS TRUST COMPANY
                                              ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
        Case 8-19-76260-ast I IDoc 628                      Filed 06/29/20
                                                                       -~            Entered 06/29/20 15:07:49
                                                                                                                             I    I          I      r

                                                                                                                                                 ''i' 1


  M&l'Bank
FOR INQUIRIES CALL:     HEAL TH CARE BUFFALO                                                         ACCOUNT TYPE
                        (716) 848-7354
                                                                                                 CORPORATE CHECK1NG
                                                           00   0 01276M NM 017
                                                                                        ACCOUNT NUMBER              STATEMENT PERIOD
                       000000                                                                                        10/01/19 -10131/19
                                                                   N
                                                                                     BEGINNING BALANCE                     $1,819,285,23
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                     DEPOSITS & CREDITS                     41 093,546. 77
                       HUD
                                                                                     LESS CHECKS & DEBITS                   4,062,418.10
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 14052-2980
                                                                                    ;lfi,~ttfal~:g;r---.,-$1,..,e-/~a'.:~:~::-:~--a

                                                           ACCOUNT ACTIVITY
 POSTING                                                                    DEPOSITS & OTHER   WITHDRAWALS &                 DAILY
                             TRANSACTION DESCRIPTION
   DATE                                                                        CREDITS r+\     OT' '"R D•BITS '·I          BALANCE
 10/01/2019   BEGINNING BALANCE                                                                                            $1,819,285,23
 10/01/2019   INCOMING FEDWIRE FUNDS TRANSFER                                    $475,984,62
              CAPITAL FINANCE, LLC
 10/01/2019   MERCHANT BNKCD DEPOSIT "!~~~        ,885                              5,690.92
 10/01/2019   MERCHANT BNKCD DEPOSIT              7885                              1,599.91
 10/01/2019   ZBA TRANSFER CR FROM JI .       L6283                                 2,681.49
 10/0112019   EQUIPMENT LEASIN LEASE PMTS 011-0000238-001                                            $15,821.49
 10/01/2019   ZBA TRANSFER DR FROM            1837                                                     5,677 ,95
 10/01/2019   ZBA TRANSFER DR FROM            1083                                                    23,177,88             2,260,564.87
 10/02/2019   INCOMING FEDWIRE FUNDS TRANSFER                                     103,501,56
              CAPITAL FINANCE, LLC
10/02/2019    MERCHANT BNKCD DEPOSIT     4345922678e5                               8,466,53
10/02/2019    ECLUSIVE e?ay                                                         4,336.76
10/02/2019    ABSOLUT FACILITI ACH   ·SETT-INFOACH                                                      1,439.68
10/02/2019    NAVITAS CREDIT C CASH CONC CT-BUND40196966                                                2,374.12
10/02/2019    NAVITAS CREDIT C CASH CONG CT-BUND40217167                                               11,219,74
10/02/2019    ZBA TRANSFER DR FROM            1837                                                      2,633.16
10/02/2019    ZBA TRANSFER DR FROM             083                                                   168,788,43             2,190.414.59
10/03/2019    INCOMING FEDWIRE FUNDS TRANSFER                                      54,518,49
              CAPITAL FINANCE, LLC
10/03/2019    MERCHANT BNKCD DEPOSIT     434592267885                               8,943,30
 10/03/2019   REMOTE CHECK DEPOSIT                                                  1,000,00
10/03/2019    ZBA TRANSFER CR FROM I 11 1IHl1136283                                  889.00
10/03/2019    BOOK TRANSFER T0-4265                                                                     4,336,76
10/03/2019    CHUDY PAPER COMP 7168251935 M41617066236                                                    198.53
10/03/2019    CHUDY PAPER COMP 7168251935 M41617053005                                                   496,97
10/03/2019    CHUDY PAPER COMP 7168251935 M41617055196                                                  1,329.21
10/03/2019    MERCHANT BNKCD FEE      434592267885                                                      4,917,80
10/03/2019    ZBA TRANSFER DR FROM           1837                                                       4,967.30
10/03/2019    ZBA TRANSFER DR FROM :casssaca10a3                                                     324,927.87             1,914,090.94
10/0412019    INCOMING FEDWIRE FUNDS TRANSFER                                     253,466.50
              CAPITAL FINANCE, LLC
10/04/2019    MERCHANT BNKCD DEPOSIT        434592267885                            4,639,73
10/04/2019    RellaFund Inc. Deposit 28106757                                         100,00
10/04/2019    ABSOLUT FACILITI ACH      -SETT-INFOACH                                                   4,900,00
 10/04/2019   CHUDY PAPER COMP 7168251936 M41619018696                                                  1 713,64


                                                                                                                                 PAGE10F6
                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~1495
                    - ·r -.i:·---,--,·-- Doc 628
        Case 8-19-76260-ast                             Filed 06/29/20       Entered 06/29/20 15:07:49
                                                                                               I I




  M&T Bank
FOR INQUIRIES CALL:     HEAL TH CARE BUFFALO                                                  ACCOUNT TYPE
                        (716) 848-7354
                                                                                           CORPORATE CHECKING

                                                                                ACCOUNT NUMBER               STATEMENT PERIOD
                                                                                   -091                       10/01/19 • 10/31/19

                       ABSOLUT FACILITIES MANAGEMENT LLC
                       HUD




                                                      ACCOUNT ACTIVITY
 POSTING                                                           DEPOSITS & OTHER      WITHDRAWALS &               DAILY
                            TRANSACTION DESCRIPTION
   DATE                                                               CREnlTS I+\        OTHER DEBITS t.\           BALANCE
 10/04/2019   ZBA TRANSFER DR FROM t                  01837                                      4,425.52
 10/04/2019    ZBA TRANSFER DR FROM Lis          b &1083                                        14,794.17             2,14ff,963.84
 10/07/2019    INCOMING FEDWIRE FUNDS TRANSFER                             35,349.42
               CAPITAL FINANCE, LLC
 10/0712019    MERCHANT BNKCD DEPOSIT ....... 7885                         16,323.76
 10/07/2019   ABSOLUT FAClllTI ACH        -SETT-INFOACH                                          6,800,00
 10/07/2019   TDACASHCD               L94TPSI0010                                               11,615.31
 10/07/2019   ZBA TRANSFER DR FROM                     1837                                      2,911.02
 10/07/2019   ZBA TRANSFER DR FROM                     1083                                     63,993.33             2,113,317.36
 10/08/2019    INCOMING FEDWIRE FUNDS TRANSFER                            242,014.50
              CAPITAL FINANCE, LLO
10/08/2019     REMOTE CHECK DEPOSIT,           .,                          10,093,35
10/0812019    RellaFund Inc. Oepoijlt 28138449                                374,74
10/08/2019    MERCHANT·BNKCD DEPOSIT           434592267885                   149.50
10/08/2019    BOOK TRANSFER TOi            5079                                                100,000,00
10/08/2019    HEWLETT PACK7603 LEASE PMT 303731444                                               4,302.25
10/08/2019    SERVICE CHARGE FOR ACCOUNT i i Ki ii HI 11091                                      4,021.93
10/08/2019    ZBA TRANSFER DR FROM                     1083                                     17,884.30
10/08/2019    ZBA IRANSFER DR FROM 8Fllllliilfli1837    ,,                                      22, 136,68            2,217,604.29
10/09/2019    REMOTE CHECK DEPOSIT                                         26,645.00
10109/2019    INCOMING FEOWIRE FUNDS TRANSFER                               5,063.21
              CAPITAL FINANCE, LLC
10/09/2019    MERCHANT BNKCD DEPOSIT           434592267885                  335.32
10/09/2019    ADSOLUT FACILITI ACH        -SETT-INFOACH                                           592.66
10/09/2019    ZBA IRANSFER DR FROM d I 5365661U1837                                             9,223.43
10/09/2019    ZBA TRANSFER DR FROM 0$0053S A1083                                              164,752,74             2,075,078.99
10/10/2019    INCOMING FEDWlRE FUNDS TRANSl'ER                            138,161.68
              CAPITAL FINANCE, LLC
                                        '
10/10/2019    MERCHANT BNKCD DEPOSIT          434592267885                  7,395.50
10/10/2019    CHUDY PAPER COMP 7168251935 M61953965186                                             370.79
10/10/2019    ZBA TRANSFER DR FROM I I                11837                                     14,335.06
10/10/2019    ZBA IRANSFER DR FROM MCtcfl522S1083                                             299,400.87              1,906,529.43
10/11/2019    INCOMING FEDWIRE FUNDS TRA~SFER                             404,893.58
              CAPITAL FINANCE, LLC             .:-:,,
10/11/2019    REMOTE CHECK DEPOSIT                                         10,511.65
10/11/2019    MERCHANT BNKCD DEPOSIT          434592267885                  3,594.96
10/11/2019    ReliaFund Inc. Deposit  28159556                                194,15
10111/?.019   ZSA TRANSFER DPl FROM 71 7:so set 51837                                            4,382,84
10/11/2019    ZBA TRANSFER DR FROM OHi ERQS1083                                                 16,185,00            2,305, 155,93
10/15/2019    INCOMING FEDWIRE FUNDS TRANSFER                              25,659,44
              CAPITAL FINANCE, LLC


                                                                                                                        PAGE20F6
                                        MANUFACTURERS AND TRADERS TRUST COMPANY
                                       ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
                                 Case 8-19-76260-ast                                                             Doc 628                                               Filed 06/29/20
                                                                                                                                                                                  i J                  Entered 06/29/20 15:07:49

:-_cc.· .• _;.- .. -_.-,,· f   J _-,, ",..·_._. · • · • •. {.~'.c'-·< cc,·. ,~~I
                                                         0
                                                                                   ~·r··;, •-.,.:-;:...,,-,:~~,·, .--   0
                                                                                                                            --.· • __ ,   ., ,   ,   - _   --·   1   r:·.·. · ."., .·. , .•




                    MfilBank
              FOR INQUIRIES CALL:                                 HEALTH CARE BUFFALO                                                                                                                                  ACCOUNT TYPE
                                                                  (716) 848-7354
                                                                                                                                                                                                                    CORPORATE CHECKING

                                                                                                                                                                                                          ACCOUNT NUMBER             STATEMEfff PERIOD
                                                                                                                                                                                                                                      10/01/19 -10131/19


                                                                 ABSOLUT FACILITIES MANAGEMENT LLC
                                                                 HUD




                                                                                                                                                                     ACCOUNT ACTIVJTY
                  POSTING                                                                                                                                                                     DEPOSITS & OTHER    WITHDRAWALS &              DAILY
                                                                             TRANSACTION DESCRIPTION
                    DATE                                                                                                                                                                         r.REDITS f.t·\   OTHER DEBITS {.J          BALANCE
                  10/15/2019                 REMOTE CHECK DEPOSIT                                                                                                                                    20,341.59
                  10/15/2019                 MERCHANT BNKCD DEPO~IT                                                 434592267885                                                                      3,008.84
                  10/15/2019                 MERCHANT BNKCD DEPOSIT                                                434592267885                                                                        852.50
                  10/15/2019                 ABSOLUT FACILITI ACH                                       -SETT-INFOACH                                                                                                     6,800.00
                  10/15/2019                ReliaFund \nc ACH Fees  28152874                                                                                                                                                54.!52
                  10/15/2019                AscentlumCapltal LEASECHG 100575                                                                                                                                              1,449.60
                  10/15/2019                TDACASHCD                                        L94TPSI0010                                                                                                                 11,266.46
                  10/15/2019                ZBA TRANSFER DR FROM,5 ii.                                                       $ 1837                                                                                      15,390.93
                  10/15/2019                ZBA TRANSFER DR FROM,CbSSS 5$2 51083                                                                                                                                         68,131.27           2,251,925.5?.
                  10/16/2019                INCOMING FEDWIRE FUNDS TRANSFER                                                                                                                         104,452.66
                                            CAPITAL FINANCE, LLC
                  1 D/16/2019               MERCHANT BNKCD DEPOSIT    -7886                                                                                                                           1,382.75
                  10/16/2019                CHUDY PAPER COMP 7168251935 M61967410415                                                                                                                                       570.45
                  10/16/2019                CHUDY PAPER COMP 7168251935 M61967278391                                                                                                                                       725.88
                 10/16/2019                 MERCHANT BNKCD CHARGEBACK 434592267885                                                                                                                                        1,583.43
                  10/16/2019                ZBA TRANSFER DR FROM L                                                          iHi1083                                                                                     20,167.45
                  10/16/2019                ZBA TRANSFER DR FROM 6'1! aC                                                     A1837                                                                                       21,735.53           2,312,978.19
                 10/17/2019                 INCOMING FEDWIRE FUNDS TRANSFER                                                                                                                          38,155.33
                                            CAPITAL FINANCE, LLC
                 10/17/2019                 MERCHANT BNKCD DEPOSIT                                                 434592267885
                                                                                                                                  •                                                                  13,316.SD
                 10117/2019                 BOOK TRANSFER T0-.5079                                                                                                                                                     250,000,00
                 10/17/2019                 ZBA TRANSFER DR FROM                                                                      1837                                                                               11,931.79
                 10/1712019                 ZBA TRANSFER DR FROM                                                                      1083                                                                             455,573.85            1,646,944.38
                 10/18/2019                 INCOMING FEDWIRE FUNDS TRANSFER                                                                                                                         555,985.73

                 10/18/2019
                                            CAPITAL FINANCE, LLC
                                            REMOTE CHECK DEPOSIT
                                                                                                                                 •                                                                     481.52
                 10/16/2019                 MERCHANT BNKCD DEPOSIT                                                 434592267885                                                                        301.32
                 10/18/2019                 REMOTE CHECK DEPOSIT                                                                                                                                       109.00
                 10/18/2019                 BOOK TRANSFER TO - 5 0 7 9                                                                                                                                                 200,000.00
                 10/18/2019                 ZBA TRANSFER DR FROM                                                                      1083                                                                               16,061.64
                 10/18/2019                 ZBA TRANSFER DR FROM 01366 &X1837                                                                                                                                           43,830.52            1,943,929.59
                 10/21/2019                 INCOMING FEDWIRE FUNDS TRANSFER                                                                                                                          63,327.85
                                            CAPITAL FINANCE, LLC
                 10/21/2019                 REMOTE CHECK DEPOSIT                                                                                                                                      3,693.76
                 10/21/2019                 CHUDY PAPER COMP 7168251935 M619734B2415                                                                                                                                        98,55
                 10/21/2019                 CHUDY PAPER COMP 7168251935 M61973487523                                                                                                                                       388. 16
                 10/21/2019                 PAYPAL TRANSFER                                          4P4J2AUC99VUJ                                                                                                       3,000,00
                 10/21/2019                 TDACASHCD                                        L94TPSl0010'"                                                                                                              11,121.17
                 10/21/2019                 ZBA TRANSFER PR FRO~ CJUOOS08$.i,1837                                                                                                                                       32,778.88
                 10/21/2019                 ZBA TRANSrER DR FROM l!ll!ll!H 1iiii1083                                                                                                                                    59,176.73            1,904,387.71



                                                                                                                                                                                                                                               PAGE 3 OF 6
                                                                                                               MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                                                         ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14283-1495
I   r               Case 8-19-76260-ast              Doc 628         Filed 06/29/20
                                                                                  ----      Entered
                                                                                         ---~---- - -----:·T 06/29/20
                                                                                                             -!--·-.-:·   15:07:49




              M8ffBank
            FOR INQUIRIES CALL:    HEALTHCARE BUFFALO
                                   (716) 848-7354
                                                                                                      _ _ ____,  ACCOUNT TYPE                           i,
                                                                                           ~               CORPORATE CHECKING                          lp
                                                                                               ACCOUNT NUMBER                 STATEMENT PERIOD         t
                                                                                                      -...io91                 10101/19 • 10131119     t
                                                                                                                                                       [."
                                                                                                                                                       C

                                  ABSOLUT FACILITIES MANAGEMENT LLC
                                  HUD




                                                                    ACCOUNT ACTIVITY
             POSTING                                                            DEPOSITS & OTHER         WITHDRAWALS &                DAILY
                                          TRANSACTION DESCRIPTION
              DAT•                                                                 CREDITS I+)           OTHER DEBITS /.I            BALANCE
        '
             10/22/2019   INCOMING FEDWIRE FUNDS TRANSFER                                 89,279.02
                          CAPITAL FINANCE, LLC
             10/22/2019   MERCHANT BNKCD DEPOSIT    434592267885                          10,500.00
             10/22/2019   REMOTE CHECK DEPOSIT                                             9,209,88
             10/22/2019   ECLUSIVE ePay                                                    5,644.41
             10/22/2019   ECLUS!VE ePay                                                    5, 180,97
             10/22/2019   MERCHANT BNKCD DEPOSIT       434592267885                           150.00
             10/22/2019   ABSOLUT FACILITI ACH     -SETT-INFOACH                                                   9,350.00
             10/22/2019   ZBA TRANSFER DR FROM J!L           1083                                                 14,486.68
             10/22/2019   ZBA TRANSFER DR FROM               1837                                                 23,043.66            1,977.471.45
             10/23/2019   INCOMING FEDWIRE FUNDS TRANSFER                                 34,489.78
                          CAPITAL FINANCE, LLC
             10/23/2019   MERCHANT BNKCD DEPOSIT       434592287665                       17,162,87
             10/23/2019   Approved Admlssl Payment 270071979                                                         500.00
             10/23/2019   MERCHANT BNKCD CHARGEBACK 434592267885                                                   1,182,00
             10/23/2019   ZBA TRANSFER DR FROM               1837                                                 16,094.35
             10/23/2019   ZBA TRANSFER DR FROM               .1083                                               131,464.47            1,879,883.26
             10124/2019   INCOMING FEDWIRE FUNDS TRANSFER                                201,264.24
                          CAPITAL FINANCE, LLC
            10/24/2019    MERCHANT BNKCD DEPOSIT       434592267885                       22,150.00
            10/24/2019    REMOTE CHECK DEPOSIT                                                75,00
            10/24/2019    ABSOLUT FACILITI ACH     ,SETT-INFOACH                                                     887,66
            10/24/2019    BOOK TIRANSFER T0-5079         .<                                                      100,000.00
            10/24/2019    CHUDY PAPER COMP 7166251935 M61981633032                                                   290.36
            10/24/2019    CHUDY PAPER COMP 7168251935 M61981631128                                                   431.25
            10/2412019    CHUDY PAPER COMP 7166251935 M61981633936                                                   595.53
            10/24/2019    CHUDY PAPER COMP 7168251935 M61961636290                                                   890.21
            10/24/2019    ZBA TRANSFER DR FROM              1637                                                   3,664.70
            10/24/2019    ZBA TRANSFER DH FROM              1083                                                 353,001.07           1,643,611.72
            10/7.5/2019   INCOMING FEDWIRE FUNDS TRANSFER                                586,758,69
                          CAPITAL FINANCE, LLC
            10/25/2019    MERCHANT BNKCD DEPOSIT    43459226'l885                           125.00
            10/25/2019    BOOK TRANSFER rn-...i2a5                                                                10,825.38
            10/25/2019    HEWLETT PACK7603 LEASE PMT 303752867                                                     1,517.90
            10/25/2019    HEWLETT PACK7603 LEASE PMT 303751254                                                     4,393.45
            10/25/2019    ZBA TRANSFER DR FROM               837                                                   3,557.95
            10/25/2019    ZBA TRANSFER DR FROM              1083                                                  14,383.87           2,205,816.86
            10/28/2019    REVERSE PREAUTHORIZED WITHDRAWAL                                 1,517.90
            10/28/2019    REVERSE PREAUTHORIZED WITHDRAWAL                                 4,393.45
            10/28/2019    MERCHANT BNKCD DEPOSIT    434!592267885                            70,00



                                                                                                                                         PAGE 4 OF 6
                                                    MANUFAClURERS AND TRADERS lRUST COMPANY
                                                   ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~1495
 !   i   Case 8-19-76260-ast
                     I I                  Doc 628         Filed 06/29/20      Entered 06/29/20 i15:07:49
                                                                                                  \                                                                      - I -,

                                                                                  • .-.;·"·~-- · :---    ·ca:-"]    )Y,-~-'   .=· ..'·. ··-~-------C:"   o·:·;.1   1··:"'·."-'so'"<-•c-:-- • ·




  M8ifBank
FOR INQUIRIES CALL:    HEALTHCARE BUFFALO                                                                  ACCOUNT TYPE
                       (716) 848-7354
                                                                                                        CORPORATE CHECKING

                                                                                 ACCOUNT NUMBEll                            STATEMENT PERIOD
                                                                                                                              10/01/19 - 10/31/19

                       ABSOLUT FACILITIES MANAGEMENT LLC
                       HUD




                                                         ACCOUNT ACTIVITY
 POSTING                                                             DEPOSITS & OTHER             WITHDRAWALS &                           DAILY
   DATE                      TRANSACTION DESCRIPTION                                              OTHFR DEBITS/.\                        BALN1...E
                                                                        CREDITS I+\
 10/28/2019   ABSOLUT FACILITI ACH     -SETT-INFOACH                                                         14,250.00
 10/28/2019   TDACASHCD            L94TPSI0010                                                               11,478.03
 10/28/2019   ZBA TRANSFER DR FROM                 837                                                         7,356, 13
 10/28/2019   ZBA TRANSFER DR FROM                1083                                                       59,280.13                     2,119,433.82
 10/29/2019   INCOMING FEDWIRE FUNDS TRANSFER                               116,745.35
              CAPITAL FINANCE, LLC
 10/29/2019   INCOMING FEDWIRE FUNDS TRANSFER                                27,869.14
              CAPITAL FINANCE, LLC
 10/29/2019   DEPOSIT                          '-                              655,00
 10/29/2019   CHUDY PAPER COMP 7168251935 ~61986576060                                                        1,573.75
 10129/2019   PAYPAL TRANSFER       4P4J2AUFS6BAJ                                                             6,000.00
 10/29/2019   ZBA TRANSFER DR FROM           1083                                                            13,151.03
 10/29/2019   ZBA TRANSf'ER DR FROM           1837                                                           47,718.02                     2,196,260.61
 10/30/2019   INCOMING FEDWIRE FUNDS TRANSFER                               154,113.43
              CAPITAL FINANCE, LLC
 10/30/2019   MERCHANT BNKCD DEPOSIT     434~92267885                        10,233.00
 10/30/2019   REMOTE CHECK DEPOSIT                                            2,797.12
 10/30/2019   ZBA TRANSFER DR FROM            1837                                                           83,621.74
 10/30/2019   ZBA TRANSFER DR FROM           1083                                                          164,163.01                      2,115,619.41
 10/31/2019   INCOMING FEDWIRE FUNDS TRANSFER                               117,004,65
              CAPITAL FINANCE, LLC
 10/31/2019   MERCHANT BNKCD DEPOSIT    434592287885                          7,569.99
 10/31/2019   REMOTE CHECK DEPOSIT                                             600.00
 10/31/2019   ABSOLUT FACILITI ACH  -SETT-INFOACH                                                             1,975.52
 10/31/2019   BOOK TRANSFER TO - 0 7 9                                                                     100,000.00
 10/31/2019   CHUDY PAPER COMP 7168251935 M61996161066                                                             558.88
 10/31/2019   CHUDY PAPER COMP 7168251935 M61996159662                                                             791.94
 10/31/2019   HEWLETT PACK7603 LEASE PMT 303755196                                                            4,302.25
 10131/2019   ZBA TRANSFER DR FROM           1837                                                             9,196.44
 10/31/2019   ZBA TRANSFER DR FROM           1083                                                          277,577.05                      1,646,391.97
              NUMBER OF DEPOSITS/CHECKS PAID                                       68                                  0




                                                                                                                                               PAGE 5 OF 6

                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast              Doc 628            Filed 06/29/20       Entered 06/29/20 15:07:49




 M&I'Bank
FOR INQUIRIES CALL:      HEALTHCARE BUFFALO                                                         ACCOUNT TYPE
                         (716) 646-7354                                                      CORPORATE CHECKING
                                                        00    0 01276M NM 017
                                                                                    ACCOUNT NUMBER               STATEMENT PERIOD         I
                                                                                              595                 11101/19 • 11/30/19
                        000000                                   N
                                                                                 BEGINNING BALANCE                         $13,149.61
                        ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                 DEPOSITS & CREDIIS                         60,672.79
                        COLLECTION ACCOUNT
                                                                                 LESS CHECKS & DEBITS                       73,721.60
                        DEBTOR IN POSESSION
                        300 GLEED AVE                                           1111111~;~1f----~$-10.C:~".'.:~:_~-I
                        EAST AURORA NY 14052-2980




                                                        ACCOUNT ACTIVITY
 POSTING                                                               DEPOSITS & OTHER     WITHDRAWALS &                 DAILY
                              TRANSACTION DESCRIPTION                     CREDITS 1+\       OTHER DEBITS'·'              BALANCE
  DATE
 11/01/2019   BEGINNING BALANCE                                                                                             $13,149.61
 11/01/2019   ZBA TRANSFER CR FROM            43                                $2,201.62
 11/01/2019   AUTOMATED STANDING WIRE TRANSFER                                                      $13,149.61
              Capital Finance, LLC                                                                                            2,201.62
 11/04/2019   ZBA TRANSFER CR FRO            343                                 7,214.00
 11/04/2019   AUTOMATED STANDING WIRE TRANSFER                                                        2,201.62
              Capltal rlnance, LLC                                                                                            7,214.00
 11/05/2019   BOOK TRANSFER F~5079                                               4,953.90
 11/05/2019   AUTOMATED STANDING WIRE TRANSFER                                                        7,214.00
              Capita! Finance, LLC                                                                                            4,953,90
 11/06/2019   AUTOMATED STANDING WIRE TRANSFER                                                        4,953.90
              Capital Finance, LLC                                                                                                0.00
 11/07/2019   BOOK TRANSFER F~5079                                               2,557.50                                     2,557.50
 11/0B/2019   AUTOMATED STANDING WIRE TRANSFER                                                        2,557.50
              Capital Finance, LLC                                                                                                 0.00
 11/13/2019   BOOK TRANSFER FR-5079                                                176.40                                       176.40
 11/14/2019   BOOK TRANSFER FR !!llll'llll'l,5079                               11,098.80
 11/14/2019   AUTOMATED STANDING WIRE TRANSFER                                                          176.40
              Capital Finance, LLC                                                                                           11,098.80
 11/15/2019   AUTOMATED STANDING WIRE TRANSFER                                                       11,098,80
              Capital Finance, LLC                                                                                                0.00
 11/18/2019   ZBA TRANSFER CR FROM            343                               11,520.00                                    11,520,00
 11/19/2019   ABSOLUT FACILITI ACH -SETT-INFOACH                                 1,759.02
 11/19/2019   AUTOMATED STANDING WIRE TRANSFER                                                       11,520.00
              Capita! Flnimce, LLC                                                                                            1,759.02
 11/20/2019   AUTOMATED STANDING WJRE TRANSFER                                                        1,759.02
              Capital Finance, LLC                                                                                                 0.00
 11/21/2019   ZBA TRANSFER CR FROM          5343                                 7,864.58                                      7,864.58
 11/22/2019   ZBA TRANSFER CR FROM          5343                                   843.47
 11122/2019   AUTOMATED STANDING WIRE TRANSFER                                                        7,884.58
              Capital Finance, LLC                                                                                              843.47
 11/25/2019   AUTOMATED STANDING WIRE TRANSFER                                                          843.47
              Capital Finance, LLC                                                                                                 0.00
 11/26/2019   BOOK TRANSFER F~5079                                               7,922.46                                      7,922.46
 11/27/2019   BOOK TRANSFER FR-5079                                              2,460.24
 11/27/2019   AUTOMATED STANDING WIRE TRANSFER                                                        7,922.46
              Oaoltal Finance, LLC                                                                                             2 460.24



                                                                                                                             PAGE10F3

                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
j_--_--_--·-·:-. -       - ----.-1Case
                                    :l ; ---
                                               8-19-76260-ast
                                                           I I              Doc 628                   Filed 06/29/20     Entered 06/29/20 15:07:49
                                                                                                                                             ---1 1                             I   r_··-




                      M&TBank
                     FOR INQUIRIES CALL:           HEALTHCARE BUFFALO                                                                    ACCOUNT TYPE
                                                   {716) 848-73'4
                                                                                                                                     CORPORATE CHECKING

                                                                                                                           ACCOUNT NUMBER              STATEMENT PERIOD
                                                                                                                                                        11/01/19 • 11 /30/19

                                                  ABSOLUT FACILITIES MANAGEMENT LLC
                                                  COLLECTION ACCOUNT




                                                                                                     ACCOUNT ACTIVITY
                      POSTING                                                                                    DEPOSITS & OTHER   WITHDRAWALS &                DAILY
                                                        TRANSACTION DESCRIPTION
                        DATE                                                                                        CREDITS f+I     nTHER DEBITS f.\           BALANCE
                      11/29/2019       ZBA TRANSFER CR FROM         (Jdd               ¢5343                               100,80
                      11/29/2019       AUTOMATED STANDING WIRE TRANSFER                                                                     2.460.24
                                       Capltal Finance, LLC                                                                                                            100.80
                                       NUMBER OF DEPOSITS/CHECKS PAID                                                       13                   0



                                                                                '.    ".'·'·''




                                                                    .,



                                                                                       -   '""


                                                                                     . '.,..i ~·'
                                                                          11'              ,,t'll•




                                                                                                                                                                  PAGE 2 OF 3
                                                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                         ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast                  Doc
                                              ---: 628      Filed 06/29/20
                                                                     I r            Entered 06/29/20 15:07:49
                                                                                                         !     ;




 MSu'Bank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                           ACCOUNT TYPE                ~
                        (716) 846-7354                                            f------CO_R_P-,-O_R_A_T-,-E""'cccHc-E--,C~K"IN"G,---=::1

                                                          00   O 01276M NM 017
                                                                                          ACCOUNT NUMBER                      STATEMENT PERIOD
                                                                                               . . . . .265             I      11101110-11130119
                       000000                                     N
                                                                                   BEGINNING BALANCE                    1-----·        $20,003.82
                       ABSOLUT FACILITIES MANAGEMENT, LLC
                                                                                   DEPOSITS & CREDITS                                  213,514.43
                       HUD COLLECTION ACCOUNT
                                                                                   LESS CHECKS & DEBITS ,J-----2~93~,5~1~B~.2~5-I
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 14052·2980
                                                                                  ;l\l!tl:~'11~'!,s------$-~:                                  0
                                                                                                                                               -0~--i




                                                          ACCOUNT ACTIVITY
 POSTING                                                                DEPOSITS & OTHER            WITHDRAWALS &                     DAILY
                             TRANSACTION DESCRIPTION                       CR~n,.,."':   t+\
.. DATE                                                                                             OTHER DEBI.,.~ 1-\               BALANCE
 11/01/2019    BEGINNING BALANCE                                                                                                        $20,003.82
 11/01/2019    BOOK TRANSFER FR~5079                                             $6,350.73
 11/01/2019    ABSOLUT FACILITI HOUGHTON -SETI-INFOACH                              835.08
 11/01/2019    ZBA TRANSFER CR FROM   35663        5749                           9,865.15
 11/01/2019    ZBA TRANSFER CR FROM                4247                           2,180.00
 11/01/2019    ZBA TRANSFER CR FROM                 327                           1,835.35
 11/01/2019    ZBA TRANSFER CR FROM   SC          .4254                           1,750.00
 11/01/2019    ZBA TRANSFER CR FROM                5731                             498.26
 11/01/2019    AUTOMATED STANDING WIRE TRANSFER                                                               $20,003.82
               Capital Flnanoa, LLC                                                                                                     23,314.57
 11/04/2019    ZBA TRANSFER CR FROM BSS6SS        44247                             578.25
 11/04/2019    ZBA TRANSFER CR FROM                5731                             430.00
 11/04/2019    AUTOMATED STANDING WIRE TRANSFER                                                                23,314,57
               Capit1;1I Finance, LLC                                                                                                    1,008.25
 11/05/2019    BOOK TRANSFER FR~i079                                              6,228,04
 11/05/2019    ZSA TRANSFER CR FRO"                 247                           2,460.00
 11/05/2019    ZBA TRANSFER CR FROM 1111           5749                                  44.40
 11/05/2019,   AUTOMATED STANDING WIRE TRANSFER                                                                    1,008.25
               Cap!tal Finance, LLC                                                                                                       8,732.44
 11/06/2019    ZBA TRANSFER CR FROM   lliN        75749                                  18.39
 11/06/2019    AUTOMATED STANDING WIRE TRANSFER                                                                    8,732.44
               Capital Finance, LLC                                                                                                         18.39
 11/07/2019    ZBA TRANSFER CR FROM                5731                           6,970.00
 11/07/2019    AUTOMATED STANDING WIRE TRANSFER                                                                      18.39
               Capital Finance, LLC                                                                                                      6,970.00
 11/06/2019    BOOK TRANSFER FR-5079                                             12,272.90
 11/08/2019    ZBA TRANSFER CR FROM                 749                           6,945.18
 11/0B/2019    ZBA TRANSFER CR FROM                4254                           5,823.00
 11/08/2019    AUTOMATED STANDING WIRE TRANSFER                                                                    6,970.00
               Capltal Finance, LLC                                                                                                     25,041.06
 11/12/2019    BOOK TRANSFER FR ....... 079                                       1,508.70
 11/12/2019    AUTOMATED STANDING WIRE TRANSFER                                                                25,041.06
               Capital Finance, LLC                                                                                                      1,508.70
 11/13/2019    BOOK TRANSFER FR ,,,...079                                           372.50
 11/13/2019    ZBA TRANSFER CR FROM           SORW5749                            1,512.06
 11/13/2019    AUTOMATED STANDING WIRE TRANSFER                                                                    1,508.70
               Capital Finance, LLC                                                                                                      1,884.56


                                                                                                                                        PAGE 1 OF 4
                                            MANUFACTURERS AND TRAOE~S TRUST COMPANY
                                           ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
        Case 8-19-76260-ast                Doc 628        Filed 06/29/20       Entered 06/29/20--15:07:49
                                                                                                 :-:::,:---_--.:-i- i                               ----- -   .   -_-:



                                                                                                  "'•-'&- . '." .• , .·.' ----




 M8uBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                     ACCOUNT TYPE
                        (116) 848-7354
                                                                                            CORPORATE CHECKING

                                                                                 ACCOUNT NUMBER                   STATEMENT PERIOD
                                                                                                                     11/01/19 -11130/19


                       ABSOLUT FACILITIES MANAGEMENT, LLC
                       HUD COLLECTION ACCOUNT




                                                         ACCOUNT ACTIVllY
 POSTING                                                             DEPOSITS & OTHER      WITHDRAWALS &                          DAILY
                             TRANSACTION DESCRIPTION                                       OTHE~ DEBITS I.\
   DATE                                                                 CREDITS/+)                                               BALANCE
 11/14/2019   BOOK TRANSFER FR ~5079                                            806,63
 11/14/2019   ZBA TRANSFER CR FROM 11 I     &114254                           9,552,88
 11114/2019   ZBA TRANSFER CR FROM 665666666A5749                               919,75
 11114/2019   AUTOMATED STANDING WIRE TRANSFER                                                      1,884,56
              Capital Finance, LLC                                                                                                  11,279,26
 11115/2019   ZBA TRANSFER CR FROM              5731                          8,784.62
 11/15/2019   AUTOMATED STANDING WIRE TRANSFER                                                    11,279.26
              Capital Finance, LLC                                                                                                   8,784,62
 11118/2019   ZBA IRANSFER CR FROM 0,11 Ill .5749                            19,792.00
 11/18/2019   AUTOMATED STANDING WIRE TRANS,F,ER                                                    8,784.62
              Capital Finance, LLC                                                                                                  19,792.00
 11/19/2019   ABSOLUT FACILITI HOUGHTON .se1-/,1NFOACH                       11,158,33
 11/19/2019   AUTOMATED STANDING WIRE TRANS~ER                                                    19,792.00
              Capltal Finance, LLC                                                                                                  11,158,33
11/20/2019    ZBA TRANSFER CR FROM !Jl!l9$d      15749                        6,294.48
11/20/2019    AUTOMATED STANDING WIRE TRANSFER                                                    11, 158,33
              Capital Finance, LLC           .....                                                                                   6,294.48
 11/21/2019   ZBA TRANSFER CR FROM 38!!!1!114 55749                           7,034,34
 1112112019

11/22/2019
              Capital Finance, LLC '

              BOOK TRANSFER FR ,_.079
                                     .
              AUTOMATED STANDING WIRE TRANSFER

                                                                              1,909,39
                                                                                                   6,294.48
                                                                                                                                     7,034.34

11/22/2019    ZBA TRANSFER CR FROM                5749                      108,876,13
11/22/2019    ZBA TRANSFER CR FROM GI C       19195327                        9,063.70
11/22/2019    ZBA TRANSFER CR FROM at 635         4247                        5,358.84
11/22/2019    ZBA IRANSFER CR f'ROM 32?@      I 75731                           418,00
11/22/2019    AUTOMATED STANDING WIRE TRANSFER                                                     7,034.34
              Capital Finance, LLC                                                                                                 125,426,06
11/25/2019    ZBA TRANSFER CR FROM b&SSJ{ 1Al4254                             1,982.56
11/25/2019    ZBA TRANSFER CR FROM 5066665 st 5749                               42,93
11/25/2019    AUTOMATED STANDIN(; \ijlRE TRANSFER                                                125,426,06
              Capltal Finance, LLC  ·                                                                                                2,025.51
11/26/2019    BOOK TRANSFER FR . . . . .5079 . 1                              3,841.60
11/26/2019    AUTOMATED STANDING WIRE TRANSFER                                                     2,025,51
              Capital Finance, LLC                                                                                                   3,841.60
11/?.7/2019   BOOK TRANSFER FR-5079                                           5,586,37
11/27/2019    ZBA TRANSFER CR FROM 'll1Q 902 55749                            3,249,97
11/27/2019    ZBA TRANSFER CR FROM 0029?22 f?R5327                              520,99
11/27/2019    ZBA TRANSFER CR l'RDM               4254                           42,93
11/27/2019    AUTOMATED STANDING WIRE TRANSFER                                                     3,641,60
              Canltal Finance LLC                                                                                                   !::i   400.26




                                                                                                                                   PAGE2DF4
                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                         ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
·---.-,_.--_-,     ,1
                         Case 8-19-76260-ast                Doc 628                            Filed 06/29/20          Entered 06/29/20 15:07:49
                                                              .,.,.,,a,-,,-.. ,,,c-.•.·---·,   '--·-"" ,-,c·.'·.·.·-                  ------·>."•.I       . r - . ~ ~ o - , • . . ,.~   .-~.··•··•




                  M&rBank
                 FOR INQUIRIES CALL:      HEALTHCARE BUFic:ALO                                                                     ACCOUNT TYPE
                                          (716) 848-7354
                                                                                                                                CORPORATE CHECKING

                                                                                                                        ACCOUNT NUMBER                      STATEMENT PERIOD
                                                                                                                                265                            11/01/19-11/30/19

                                         ABSOLUT FACILITIES MANAGEMENT, LLC
                                         HUD COLLECTION ACCOUNT




                                                                                        ACCOUNT ACTIVITY
                  POSTING                                                                           DEPOSITS & OTHER          WITHDRAWALS &                                   DAILY
                                                TRANSACTION DESCRIPTION
                   DATE                                                                                CREDITS'+'             OTHER DEBITS'-'                              BALANCE
                  11129/2019   AUTOMATED STANDING WIRE TRANSFER                                                                          9,400.26
                               Capital Finance, LLC                 ,                                                                                                                       0.00
                               NUMBER OF DEPOSITS/CHECKS PAID                                                            40                           0




                                                                  ..


                                                                 ';>




                                                                                                                                                                                PAGE301=4
                                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                                         ON!: FOUNTAIN PLAZA BUFFALO, NEWYO"K 14203-1495
        Case 8-19-76260-ast
             I 1                           Doc 628             Filed 06/29/20
                                                                        I I
                                                                                         Entered 06/29/20
                                                                                                    r---- 15:07:49

                                                                                                      --1.    ,--· •• ,". '.~-·--·-··,




  M8ifBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                                   ACCOUNT TYPE
                        (716) 848-7354
                                                                                                     CORPORATE CHECKING
                                                           00    0 01276M NM 017
                                                                                            ACCOUNT NUMBER                   STATEMENT PERIOD
                       000000                                                                                                   11/01/19 -11/30/19
                                                                   N
                                                                                         BEGINNING BALANCE                                 $3,000.00
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                         DEPOSITS & CREDITS                                53,965.76
                       RESIDENT TRUST ACCOUNT
                                                                                         LESS CHECKS & DEBITS                              53 1965,76
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                                                                                        !1\l\llli1illi1-----$-3,-00-~:-~~---<
                       EAST AURORA NY 14052-2980




                                                          ACCOUNT ACTNITY
 POSTING                                                                  DEPOSITS & OTHER         WITHDRAWALS &                          DAILY
                             TRANSACTION DESCRIPTION
   DATE                                                                      '"' 0   ED1TS I+\     OTHSR nEBITS /.\                      BALANr:e
 11/01/2019   BEGINNING BALANCE                                                                                                             $3,000.00
 11/01/2019   SSA TREAS 310 XXSOC SEC                   SSA                           $1,956.00
 11/01/2019   OPM1 TREAS 310 XXCIV SERV A4613491324DOOO                                1,819.16
 11/01/2019   TCS TREAS 449 XXSOC SEC Oi I           \ SSA                             1,700.85
 11/01/2019   SSA TREAS 310XXSOCSEC                    SSA                              11642,00
 11/01/2019   SSA TREAS 310 XXSOC SEC 0                 SSA                             1,589.00
 11/01/2019   SSA TREAS 310 XXSOC SEC               A SSA                               1,555.00
 11/01/2019   SSA TREAS 310 XXSOC SEC     a    I I 5D6 SSA                              1,479.00

                                         .=         :: :~~~
 11/01/2019   SSA TREAS 310 XXSOC SEC                                                   1,464.00
 11/01/2019   SSA TREAS 310 XXSOC SEC                                                   1,442.00
11/01/2019    SSA TREAS 310 XXSOC SEC                  SSA                              1,370.00
11/01/2019    SSA TREAS 310 )()(SOC SEO                SSA                              1,300.00
11/01/2019    SSA TREAS 310 XXSOO SEC         i!Jla SSA                                 1,266.00
11/01/2019    SSA TREAS 310 XXSOC SEC 1                 SSA                             1,260,00
11/01/2019    VACP TREAS 310 XXVA BENEF t,13240737103600                               1,209.00
11101/2019    SSA TREAS 310 XXSOC SEC                  SSA                             1,154.00
11/01/2019    SSA TREAS 310 XXSOC SEC                   SSA                             1,154.00
11/01/2019    SSA TREAS 310 XXSOCSEC                   SSA                              1,150.00
11/01/2019    SSA TREAS 310 XXSOCSEC      I     I 11 SSA                                1,145.00
11/01/2019    SSA TREAS 310 XXSOC SEC                  SSA                              1,106.00
11/01/2019    SSA TREAS 310 XXSOC SEC       C l&St&SSA                                  1,000,00
11/01/2019    SSA TREAS 310 XXSOC SEC '9£3451 ISA SSA                                    999,00
11/01/2019
11/01/2019
              SSA TREAS 310 XXSOC SEC
              SSA TREAS 310 )()(SOC SEC
                                         ••  Ill D SSA
                                                       SSA
                                                                                         967.00
                                                                                         939.00
11/01/2019    SSA TREAS 310 XXSOC SEC            2 C1 SSA                                920.00
11/01/2019    SSA TREAS 310 XX SOC SEC                 SSA                               885.00
11/01/2019    SSA TREAS 310 XXSOC SEC                  SSA                               882.00
I 1101/2019   SSA TREAS 310 XXSOC SEC                  SSA                               850.00
11/01/2019
11/01/2019
11/01/2019
              SSA TREAS 310 XXSOO SEC
              SSA TREAS 310 XXSOC SEC    .,
              SSI TREAS 310 XXSUPP SEC $BS64JB~ SSI
                                                       SSA
                                                    f1 SSA
                                                                                         821.00
                                                                                         793,00
                                                                                         771.00
11/01/2019    OTDA SSP/SSPNA PACH       AP00044752345                                    694.00
11/01/2019    SSA TREAS 310 XXSOC SEC                   SSA                              681,00
11/01/2019    SSA TREAS 310 XXSOC SEC $      a        I SSA                              557,00
11/01/2019    SSA TREAS 310 XXSOC SEC     U!I !U! 1~1111 6SA                             461.00



                                                                                                                                           PAGE 1 OF 4
                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                                                      \
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495                \
        Case 8-19-76260-ast                  Doc 628         Filed 06/29/20          Entered 06/29/20 15:07:49                                                                    ~'.   -:       .   I   T


                                                                                       -"··C··I   r.,~ ..G""   _r •. ,.,_:: ____ ·_.::.:   .. I   1-·-;-.;>"•·-•-~---,-• · ·   •c'cc'· .•    1




  M8uBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                                 ACCOUNT TYPE
                        (716) 848-7354
                                                                                                      CORPORATE CHECKING

                                                                                        ACCOUNT NUMBER                             STATEMENT PERIOD
                                                                                                                                       11/01119 -11/30/19

                        ABSOLUT FACILITIES MANAGEMENT LLC
                        RESIDENT TRUST ACCOUNT




                                                           ACCOUNT ACTIVITY
 POSTING                                                               DEPOSITS & OTHER             WITHDRAWALS &                                      DAILY
                              TRANSACTION DESCRIPTION
   DATE                                                                         CREDllS/+)          OTHER neBITS /.I                               BALANCE
 11/01/2019   PACE JNDUSIRY UN Pen.DlrDep 002987605309418                             410.00
 11/01/2019   OTDA SSP/SSPNA PACH      AP00045298643                                  363.00
 11/01/2019   SSA TREAS 310 XXSOC SEC 1H II ii* SSA                                   256,00
 11/01/2019   GENERAL ELECTRIC GE.PENSION 253006939871100                             140.23
 11/01/2019   1199 SEIU REGION PENSION DD                                             124.12
 11/01/2019   VAOP TREAS 310 XXVA BENEF 134208526003600                                90.00
 11/01/2019   VACP TREAS 310 XXVA BENEF 096120766103600                                90,00
 11/01/2019   SSI TREAS 310 XXSUPP SEC ,11,111010 SSI                                  30.00
 11/01/2019   SSI TREAS 310 XXSUPP SEC              SSI                                30.00
 11/01/2019   SSI TREAS 310 XXSUPP SEC              SSI                                30.00
 11/0112019   SSI TREAS 310 XXSUPP SEC      •·re~,~ SSI                                30.00
 11/01/2019   SSI TREAS 310 XXSUPP SEC l!HM!~HI ssi                                    30.00
 11/01/2019   SS\ TREAS 310 XXSUPP SEC           6 SSI                                 30.00
 11/01/2019
 11101/2019
              OTDA SSPISSPNA PACH
              OTDA SSPISSPNA PACH
                                       AP000447 41045
                                       AP00044741962 ,
                                                                           ,,          25,00
                                                                                       25,00
 11/01/2019   OTDA SSP/SSPNA PACH      AP000447 41291 '                                25.00
 11/0112019   OTDA SSP/SSPNA PACH      AP00044746924 ·                                 25.00
 11/01/2019   OTDA SSP/SSPNA PACH      AP000447 43621                                  25,00
 11/01/2019   NATIONAL RETIREM PENSION 206269933                                       19,20
 11/01/2019   OTDA SSP/SSPNA PACH      AP000447 43113                                   5.00
 11/01/2019   ABSOLUT FACILITI SSI PAY -SETT-ABSOLUT                                                       $40,783,58                                          3,000.00
 11/04/2019   AMALGAMATED LIFE PENSION 206269933                                      292.90
 11/04/2019   ABSOLUT FACILITI SSI PAY -SETT·ABSOLUT          ;                                                     292.90                                     3,000,00
 11/13/2019   SSA TREAS 310 XXSOC SEC I         lillillll SSA                        1,759.30
                                                                  ,,                 1,435.00
 11/13/2019   SSA TREAS 310 XXSOC SEC               SSA
 11113/2019   ABSOLUT FACILITI SSI PAY -SETT-ABSOLUT                                                            3,194.30                                       3,000,00
 11/20/2019   SSA TREAS 310 XXSOC SEC               SSA                              1,720.00
 11/20/2019   SSA TREAS 310 XXSOC SEC               SSA                              1,605,00
 11/20/2019   SSA TREAS 31 O XXSOC SEC              SSA                              1,407,00
 11/20/2019   ABSOLUT FACILITI SSI PAY -SETT-ABSOLUT                                                            4,732.00                                       3,000.00
 11/27/2019   SSA TREAS 310 XXSOC SEC    & 6 263D SSA                  I             1,251.00
 11/27/2019   ABSOLUT FACILITI SSI PAY -SETT-ABSOLUT                                                            1,251.00                                       3,000.00
 11/29/2019   VACP TREAS 310 XXVA BENEF 103240737103600                             1,209,00
 11/29/2019   SSI TREAS 310 XXSUPP SEC           9 SSI                                771.00
 11/29/2019   OTDA SSPISSPNA PACH      AP00045487002                                  694.00
 11/29/2019   OTDA SSP/SSPNA P ACH     AP000457 48210                                 363,00
 11/2912019   VACP TREAS 310 XXVA BENEF 096120766103600                                90.00
 11/29/2019   VACP TREAS 310 XXVA BENEF 134208526003600                                90.00
 11/29/2019   SSI TREAS 310 XXSUPP SEC             SSI                                 30.00



                                                                                                                                                           PAGE 2 OF 4
                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                          ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203·1495
                     Case 8-19-76260-ast                       Doc
                                                                 . . 628
                                                                      I             Filed 06/29/20     Entered 06/29/20
                                                                                                                . _-._ -_-. ! ·l';15:07:49
                                                                                                                                   -


,-.-,. ,~~1    ,r:··, ·: .... ,·-- -·-·: ..--




        M&rBank
   FOR INQUIRIES CALL:                          HEALTHCARE BUFFALO                                                     ACCOUNT TYPE
                                                (716) B4B-7354
                                                                                                                   CORPORATE CHECKING

                                                                                                                                    STATEMENT PERIOD
                                                                                                                                     11101/19 • 11130/19


                                                ABSOLUT FACILITIES MANAGEMENT LLC
                                                RESIDENT TRUST ACCOUNT




                                                                                   ACCOUNT ACTIVITY
       POSTING                                                                                 DEPOSITS & OTHER   WITHDRAWALS &               DAILY
                                                    TRANSACTION DESCRIPTION
              DATE                                                                                CREDITS (+l     OTHER DEBITS/.\           BALANCE
      11/29/2019                SSI TREAS 310 XXSUPP SEC       ii    I jijil SSI                         30,00
      11/29/2019                SSI TREAS 310 XXSUPP SEC                   SSI                           30.00
      11/29/2019                SSI TREAS 310 XXSUPP SEC                   S$1                           30,00
      11129/2019                SSI TREAS 310 XXSUPP SEC                 SSI                             30.00
      11/29/2019                OTDASSPISSPNA PACH            AP00045445854                              25,00
      11/29/2019                OTDA SSP/SSPNA PACH           AP00045447621                              25.00
      11/29/2019                OTDA SSP/SSPNA P ACH          AP00045436867                              25,00
      11/29/2019                OTDA SSP/SSPNA P ACH          AP0004544177 4                             25.00
      11129/2019                OTDA SSPISSPNA PACH           AP00046058537                              20.00
      11129/2019                OTDA SSPISSPNA PACH           AP00046058538                              20,00
      11/29/2019                DTDA SSP/SSPNA PACH           AP00046058539                              20.00
     11/29/2019                 DTDA SSPISSPNA PACH           AP00046058540                              20.00
      11129/2019                OTDA SSPISSPNA PACH           AP00046058541                              20.00
     11/29/2019                 OTDA SSP/SSPNA PACH           AP00046058542                              20.00
     11/29/2019                 OTDA SSP/SSPNA PACH           AP0D046058543                              20.00
     11/29/2019                 OTDA SSP/SSPNA PACH           AP0004605B544                              20.00
     11129/2019                 OTDA SSPISSPNA PACH           AP0004605B545                              20.00
     11/29/2019                 OTDA SSP/SSPNA PACH           AP00046058534                              20,00
     11/29/2019                 OTDA SSP/SSPNA P ACH          AP0004S05B535                              20,00
     11/29/2019                 OTDA SSP/SSPNA PACH           AP0004S05853B                              20.00
     11129/2019                 OTDA SSPISSPNA PACH           AP00045446107                               5,00
     11129/2019                 ABSOLUT FACILITI SSI PAY      -SETI·ABSOLUT                                              3,712.00                3,000,00
                                NUMBER OF DEPOSITS/CHECKS PAID                                            89                  0




                                                                                                                                               PAGE 3 OF 4

                                                              MANUFACTURERS AND TRADERS TRUST COMPANY
                                                             ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         ... I 8-19-76260-ast
        Case   1                                            Doc 628     Filed 06/29/20          Entered 06/29/20 15:07:49
                                                                                                               '
                           '., .. 1   I -- , . , .... ~,- --•                                                              ,~., .... :..;,-•-. -~ .... -".··· ,,.,-··r       '·-·,--,-~,.,~,,-.,




  M8fl'Bank
FOR INQUIRlES CALL:   HEALTHCARE BUFFALO                                                                           ACCOUNT TYPE
                      (716) 848-7354
                                                                                                             CORPORATE CHECKING
                                                                      00   0 01276M NM 017
                                                                                                   ACCOUNT NUMBER               STATEMENT PERIOD                         [
                      000000                                                 N
                                                                                                          -749                    1110111• -1113011•                     I
                                                                                                BEGINNING BALANCE                                         $0.00
                      ABSOLUT CENTER FOR NURSING AND
                                                                                                DEPOSITS & CREDITS                               164,394.76
                      REHABILITATION AT AURORA PARK LLC
                                                                                                LESS CHECKS & DEBITS                             164,394.76
                      DEBTOR IN POSSESSION
                      300 GLEED AVE
                      EAST AURORA NY 14052-2980
                                                                                               llllllllllf--------$~-:~-~c--l

                                                                      ACCOUNT ACTIVITY
 POSTING                                                                            DEPOSITS & OTHER       WITHDRAWALS &                      DAILY
                           TRANSACTION DESCRIPTION                                     CREnns r+,          OTHER DEBITS r.1
  DATE                                                                                                                                       BALANCE
11/01/2019   BEGINNING BALANCE                                                                                                                             $0.00
11/01/2019   INDEPENDENT HEAL HCCLAIMPMT 0"904439                                             $8,977.20
11/01/2019   UHC COMMUNITY PL HCCLAIMPMT 208468268                                               735.47
11/01/2019   UFCW 1 PENSION PENSION      092349470                                               152.48
11/01/2019   ZBA TRANSFER PR FRO                 4265                                                               $9,885.15                                0.00
11/05/2019   UnltedHealthcare HCCLAIMPMT 208468266                                                44.40
11/05/2019   ZBA TRANSFER DR FROM 000009848664265                                                                      44.40                                 0.00
11/06/2019   DEPOSIT                                                                              18.00
11/06/2019   DEPOSIT                                                                               0.38
11/06/2019   ZBA TRANSFER DR FROM-OCCdS       I 1265                                                                    18.39                                0.00
11/08/2019   INDEPENDENT HEAL HCCLAIMPMT 00004439                                              6,945.16
11/08/2019   ZBA TRANSFER DR FROM                4265                                                                6,945.16                                0.00
11/13/2019   EXCELLUS HCCLAIMPMT        041001034575849                                        1,477.06
11/13/2019   DEPOSIT                                                                              35.00
11113/2019   ZBA TRANSFER DR FROM                4265                                                                1,512.06                                o.oo
11/14/2019   UnitedHealthcare HCCLAIMPMT 208468266                                              877.68
11/14/2019   UHC COMMUNITY PL HCCLAIMPMT 208468266                                                42,07
11/14/2019   ZBA TRANSFER DR FROM                4265                                                                 919.75                                 0.00
11/16/2019   UnltedHealthcare PAYMENT 0000597359                                              19,250.00
11/18/2019   UnltedHeallhcare HCCLAIMPMT 200468266                                               506.72
11/18/2019   HERITAGE HEALTH HCCLAIMPMT 100313383853000                                           35.28
11/18/2019   ZBA TRANSFER DR FROM                4265                                                               19,792.00                                0.00
11/20/2019   EXCELLUS HCCLAIMPMT        041001035613824                                        6,294.48
11/20/2019   ZBA TRANSFER DR FROM                4265                                                                5,294.48                               0.00
11/21/2019   WELLCARENYCAID HCCLAIMPMT 200329414553000                                         6,245.70
11/21/2019   UHC COMMUNITY PL HCCLAJMPMT 208466266                                               788,64
11/21/2019   ZBA TRANSFER DR FROM                4265                                                                7,034,34                                0.00
11/22/2019   INDEPENDENT HEAL HCCLAIMPMT 00004439                                            108,400.19
11/22/2019   DEPOSIT                                                                            275.94
11/22/2019   ZBA TRANSFER PR FROM CM?RR2P 1W:4265                                                                  108,676.13                                0.00
11/25/2019   UnitedHealthcare HCCLAIMPMT 208468266                                               42.93
11/25/2019   ZBATRANSFER DR FROM :S02i!"1! iiai4265                                                                    42.93                                 0.00
11/27/2019   EXCELLUS HCCLAIMPMT        041001036645447                                        2,549.97
11/27/2019   UnltedHeallhcare HCCLAIMPMT 208468266                                              700.00




                                                                                                                                                   PAGE 1 OF 3
                                                         MANUFACTURERS ANO TRADERS TRUST COMPANY
                                                    ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203•1495
        Case 8-19-76260-ast
                       :----c-,c_ 0   -:--.-,   _,J
                                                        Doc 628       Filed 06/29/20        Entered 06/29/20 15:07:49




  M8fl'Bank
FOR INQUIRIES CALL:   HEALTHCARE BUFFALO                                                                     ACCOUNT TYPE
                      (716) 848-7354
                                                                                                         CORPORATE CHECKING

                                                                                              ACCOUNT NUMBER              STATEMENT PERIOD
                                                                                                                           11/01/19-11/30/19

                      ABSOLUT CENTER FOR NURSING AND
                      REHABILITATION AT AURORA PARK LLC




                                                                    ACCOUNT ACTNITY
 POSTING                                                                           DEPOSITS & OTHER     WITHDRAWALS &              DAILY
                                  TRANSACTION DESCRIPTION
  DATE                                                                                CREDITS f+\       OTHER DEBITS/,\          BALANCE
 11/27/2019   ZBA TRANSFER DR FROM??S 9?Rd3V4265                                                               3,249,97                    0,00
              NUMBER OF DEPOSITS/CHECKS PAID                                                   22                   0




                                                                                                                                   PAGE20F3
                                                       MANUFACTURERS AND TRADERS TRUST COMPANY
                                                      ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~1495
------:-------1 ·r ,-          Case 8-19-76260-ast                     Doc
                                                                         --_·r·628
                                                                                T~-:     Filed 06/29/20        Entered 06/29/20 15:07:49




                         M&fBank
                   FOR INQUIRIES CALL:        HEALTHCARE BUFFALO                                                                   ACCOUNT TYPE
                                              (716) 848-7354
                                                                                                                            CORPORATE CHECKING
                                                                                       00   0 01276M NM 017
                                                                                                                 ACCOUNT NUMBER                 STATEMENT PERIOD
                                                                                                                    . . . . .731                 11/01/19-11/30/19
                                              000000                                           N
                                                                                                              BEGINNING BALANCE                                $0.00
                                              ABSOLUT CENTER FOR NURSING ANO
                                                                                                              DEPOSITS & CREDITS                          17, 100,88
                                              REHABILITATION AT ORCHARD PARK LLC
                                                                                                              LESS CHECKS & DEBITS                        17,100.88
                                              DEBTOR IN POSSESION
                                              300 GLEED AVE
                                              EAST AURORA NY 14052-2980
                                                                                                              !Q&L\~;{&11~;1-------$-~-:~-~_,

                                                                                       ACCOUNT ACTIVITY
                        POSTING                                                                      DEPOSl1S & OTHER     WITHDRAWALS &                  DAILY
                                                   TRANSACTION DESCRIPTION
                         DATE                                                                           CREDITS l+l       OTl-lEl:1 DEBITS'-'          BALANCE
                        11/01/2019   BEGINNING BALANCE                                                                                                           $0.00
                        11/01/2019   PRU ANNTY PYMT         OA4ABAOV7XBBMA                                    $497.20
                        11/01/2019   INDEPENDENT HEAL HCCLAIMPMT 00004441                                         1.06
                        11/01/2019   ZBA TRANSFER DR FROM                    4265                                                    $498.26                      0.00
                        11/04/2019   Un!tedHealthcare HCCLAIMPMT 208468300                                     430.00
                        11/04/2019   ZBA TRANSFER DR FROM    .!!J ts      C4265                                                       430.00                     0.00
                        11/07/2019   UnitedHealthcare HCCLAIMPMT 208468300                                    6,970.00
                        11/07/2019   ZBA TRANSFER DR FROM    Jscsaes         4265                                                   6,970.00                      0.00
                        11115/2019   UnitedHealthcare HCCLAIMPMT 208468300                                    4,BBB.63
                        11/15/2019   lNDEPENDENT HEAL HCCLAIMPMT 00004441                                     3,917.99
                        11/15/2019   ZBA TRANSFER DR FROM 566306             4265                                                   8,784.62                      0,00
                        11/22/2019   INDEPENDENT HEAL HCCLAIMPMT 00004441                                      418.00
                        11/22/2019   ZBA TRANSFER DR FROM      LC         6$$1265                                                     418.00                     0.00
                                     NUMBER OF DEPOSITS/CHECKS PAID                                                7                     0




                                                                                                                                                          PAGE10F2

                                                                 MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
  -1 -,-Case 8-19-76260-ast                Doc 628
                                                 - - ··--1 Filed
                                                            ·l ·; 06/29/20        Entered 06/29/20 15:07:49
                                                                                   I I




 M8if8ank
FOR INQUIRIES CALL:     HEALTH CARE BUFFALO                                                       ACCOUNT TYPE
                        (716) 848-7354
                                                                                              CORPORATE CHECKING
                                                         00   0 01276M NM 017
                                                                                    ACCOUNT NUMBER                STATEMENT PERIOD

                        000000                                                                                     11/01/19 • 11130/19
                                                                N
                                                                                 BEGINNING BALANCE                               $0.00
                        ABSOLUT CENTER FOR NURSING AND



                                                                                :1,,1,,,•• ------$:-::-:-
                                                                                 DEPOSITS & CREDITS                          19,151.39
                        REHABILITATION AT THREE RIVERS LLC
                                                                                 LESS CHECKS & DEBITS                        19,151.39
                        DEBTOR IN POSSESION
                        3DO GLEED AVE                                                                  i)ii;;,-
                        EAST AURORA NY 14052•2980




                                                         ACCOUNT ACTIVITY
 POSTING                                                               DEPOSITS & OTHER     WITHDRAWALS &                  DAILY
                             TRANSACTION DESCRIPTION
  DATE                                                                    CRFDITS I+\       OTHER DEBl'TS f~\             BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                                   $0.00
 11/01/2019   UHC COMMUNITY PL HCCLAIMPMT 208468133                             $1,750.00
 11/01/2019   ZBA TRANSFER DR FROM                4265                                             $1,750.00                       0.00
 11/08/2019   IC!RCLE SERVICES ACH Pmts Payment                                  5,823.00
 11/08/2019   ZBA TRANSFER DR FROM                 265                                              5,823.00                       0.00
 11/14/2019   United Healthcare HCCLAIMPMT 208468133                             8,330.00
 11/14/2019   DEPOSII                                                            1,150.88
 11/14/2019   DEPOSIT                                                              45.00
 11/14/2019   DEPOSIT                                                              27.00
11/14/2019    ZBA TRANSFER DR FROM                 265                                              9,552.88                       0.00
 11/25/2019   UnitedHea\thcare HCCLA!MPMT 208468133                              1,982.58
 11/25/2019   ZBA TRANSFER DR FROM liiliJ 12?? 1265                                                 1,982.58                       0.00
 11/27/2019   UnitedHealthcare HCCLAlMPMT,208468133                                42.93
 11/27/2019   ZBA TRANSFER DR FROM H0099?1W42B5                                                        42.93                       0.00
              NUMBER OF DEPOSITS/CHECKS PAID                                          8                      0




                                                                                                                             PAGE1DF2
                                         MANUFACTURERS AND TRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA aUFFALO, NEW YORK 14203-1495
I-----
0         Case 8-19-76260-ast
                    'l'                        Doc 628       Filed 06/29/20         Entered 06/29/20 15:07:49
                                                                             I                             .                    .   .   .   '   -   .   '




    MfilBank

                                                                                  L
 FOR INQUIRIES GALL:      HEALTHCARE BUFFALO                                                           ACCOUNT TYPE
                          (716) 848-7354
                                                                                                    CORPORATE CHECKING
                                                           00   0 01276M NM 017
                                                                                      ACCOUNT NUMBER                   STATEMENT PERIOD
                          000000                                                              9849195343                11/01/19 • 11/30/19
                                                                   N
                                                                                    BEGINNING BALANCE                                           $0.00
                          ABSOLUT CENTER FOR NURSING AND
                                                                                    DEPOSITS & CREDITS                              29,744.47
                          REHABILITATION AT WESTFIELD LLC
                                                                                    LESS CHECKS & DEBITS                            29,744.47
                          DEBTOR IN POSSES ION/REP PAYEE FOR SOCIAL
                          SECURITY BENEF RESIDENT TRUST ACCT
                          300 GLEED AVE
                                                                                   [iflf&f~J~~~:;t,f-~~~~$~~:~~~'-----1
                          EAST AURORA NY 14052-2980




                                                           ACCOUNT ACTIVITY
   POSTING                                                               DEPOSITS & OTHER         WITHDRAWALS &                DAILY
                                TRANSACTION DESCRIPTION
    DATE                                                                    C•EDITSl+l            OTHER DEBITS/.\             BALANCE
   11/01/2019   BEGINNING BALANCE                                                                                                               $0.00
   11/01/2019   INDEPENDENT HEAL HCCLAIMPMT 00004446                              $2,130.00
   11/01/2019   1199 SEIU REGION PENSION DD 096261597                                 71.62
   11/01/2019   ZBA TRANSFER DR FROM 000009847504595                                                       12,201.62                             0.00
   11/04/2019   UHC COMMUNITY PL HCCLAIMPMT 206467924                              6,731.00
   11/04/2019   UnltedHaal\hoare HCCLAJMPMT 208467924                                463.00
   11/04/2019   ZBA TRANSFER DR FROM 000009847504595                                                        7,214,00                                0.00
   11/16/2019   UnltedHealthcare P AYMEN1.   0000595239                           11,520.00
   11/18/2019   ZBA TRANSFER DR FROM 000009847504595                                                       11,520.00                             0.00
   11121/2019   UnltedHealthcare PAYMENT     0000595239                            7,864.58
   11/21/2019   ZBA TRANSFER DR FROM 000009647504595                                                       7,664.56                                 0.00
   11/22/2019   INDEPENDENT HEAL HCCLAIMPMT 00004446                                843.47
   11/22/2019   ZBA TRANSFER DR FROM 000009647504595                                                         843.47                              o.oo
   11/29/2019   CHASE 005275M4D PENSION 00076102832                                 1OD.BO
   11/29/2019   ZBA TRANSFER DR FROM 000009847504595                                                         100.60                              0.00
                NUMBER OF DEPOSITS/CHECKS PAID                                          8                        0




                                                                                                                                    PAGE10F2
                                               MANUFACTURERS AND TRADERS TRUST COMPANY
                                             ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
          Case 8-19-76260-ast            Doc 628           Filed 06/29/20     Entered 06/29/20 15:07:49




  M8fl'Bank
FOR INQUIRIES CALL:    HEALTH CARE BUFFALO                                                   ACCOUNT lYPE
                       (716) 84B-7354
                                                                                         CORPORATE CHECKING
                                                      00    001276MNM 017
                                                                                ACCOUNT NUMBER              STATEMENT PERIOD
                      000000                                                                                 11101119 -11/30/19
                                                              N
                                                                             BEGINNING BALANCE                             $0.00
                      ABSOLUT CENTER FOR NURSING AND
                                                                              DEPOSITS & CREDITS                       11,420.04
                      REHABILITATION AT ALLEGANY LLC
                                                                             LESS CHECKS & DEBITS                      11,420.04
                      DEBTOR IN POSSESSION
                      300 GLEED AVE
                      EAST AURORA NY 14052-2980
                                                                            1~,w~r11it•11111f-------$~-:-~~--i


                                                      ACCOUNT ACTIVITY
 POSTING                                                           DEPOSITS & OTHER     WITHDRAWALS &               DAILY
                           TRANSA.CTION DESCRIPTION
   DATE                                                               CREDITS l+I       OTHER DEBITS I.I           BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                            $0.00
 11/01/2019   U.A. LOCAL 22 PENSION  075467201/00                           $1,291.44
 11/01/2019   MINNESOTA LIFE ANNUITY   0115568                                 520.99
 11/01/2019   INDEPENDENT HEAL HCCLAIMPMT 00004443                              22.92
 11/01/2019   ZBA TRANSFER DR FROM 0366     29T4265                                           $1,835.35                     0,00
 11/22/2019   INDEPENDENT HEAL HCCLAIMPMT 00004443                           9,063.70
 11/2212019   ZBA TRANSFER DR FROM             4265                                            9,063,70                     0.00
 11/2712019   MINNESOTA LIFE ANNUITY   0115568                                520.99
 11/27/2019   ZBA TRANSFER DR FROM             4266                                                520,99                   0.00
              NUMBER OF DEPOSITS/CHECKS PAID                                      5                   0




                                                                                                                      PAGE10F2
                                      MANUFACTURERS AND IRADERS TRUST COMPANY
                                     ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~1495
        Case 8-19-76260-ast                Doc 628         Filed 06/29/20          Entered 06/29/20 15:07:49                                    ----1   j
                                                                                   !    I




 M8fl'Bank
FOR INQUIRIES CALL:    HEALTHCARE BUFFALO                                                                   ACCOUNT TYPE                                    !:
                       {716) 848-7354
                                                                                                     CORPORATE CHECKING
                                                          00   0 01276M NM 017
                                                                                       ACCOUNT NUMBER              I     STATEMENT PERIOD

                      000000                                                                    """""4247                 11/01/19- 11/30119
                                                                  N
                                                                                  BEGINNING BALANCE                                     $0.00
                      ABSOLUT CENTER FOR NURSING AND
                                                                                  DEPOSITS & CREDITS                                10,577.09
                      REHABILITATION AT GASPORT LLC
                                                                                  LESS CHECKS & DEBITS                              101577.09
                      DEBTOR IN POSSESSION
                      300 GLEED AVE
                      EAST AURORA NY 14052-2980
                                                                                 :~li~ll~il!:i!i---~~~~~~,~~:~~~~

                                                          ACCOUNT ACTIVITY
 POSTING                                                                DEPOSITS & OTHER            WITHDRAWALS &                DAILY
                            TRANSACTION DESCRIPTION
  DATE                                                                     CREDITc::: l+l           OTHE• DEBITS 1.J            BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                                         $0.00
 11/01/2019   INDEPENDENT HEAL HCCLAIMPMT 00004445                               $2,180.00
 11/01/2019   ZBA TRANSFER DR FROM                4265                                                       $2,180.00                   0.00
 11/0412019   DEPOSIT                                                              508.00
 11/04/2019   DEPOSIT                                                                  70,25
 11/04/2019   ZBA TRANSFER DR FROM      sens   . . 1265                                                        578,25                    0.00
 11105/2019   UnltedHealthcare HCCLAIMPMT 208468080                               2,460.00
 11/05/2019   ZBA TRANSFER DR FROM D       RR17W4265                                                          2,460.00                   0,00
 11122/2019   INDEPENDENT HEAL HCCLAIMPMT 00004445                                5,358.84
 11/22/2019   ZBA TRANSFER DR FROM           4265                                                             5,358.84                   0.00
              NUMBER OF DEPOSITS/CHECKS PAID                                                5                       0




                                                                                                                                   PAGE1 OF2
                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                         ONE FOUNTAIN PLAZA EUFFALO, NEW YORK 142.03•1495
         Case 8-19-76260-ast                Doc 628            Filed 06/29/20         Entered 06/29/20 15:07:49




  M&rBank
FOR INQUIRIES CALL:    HEALTHCARE BUFFALO                                                            ACCOUNT lYPE
                       (716) 648-7354
                                                                                                 CORPORATE CHECKING
                                                         ERR    O 01276M ERR 030
                                                                                         ACCOUNT NUMBER              STATEMENT PERIOD
                                                                                                    953               11/01/19 • 11130/19
                       000000                                      N
                                                                                      BEGINNING BALANCE                             $0.00
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                      DEPOSITS & CREDITS                       974,626.53
                       ACCOUNTS PAYABLE
                                                                                      LESS CHECKS & DEBITS                     974,626.53
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA    NY 14052-2980
                                                                                     ;ll~1~111i:::f--------$-~·-.~~--<

                                                          ACCOUNT ACTIVITY
 POSTING                                                              DEPOSITS & OTHER          WITHDRAWALS &                 DAILY
                            TRANSACTION DESCRIPTION                                             OTHER DEBITS I.\             BALANCE
  DATE                                                                   CREDITS f+l
 11/01/2019   BEGINNING BALANCE                                                                                                      $0.00
 11/01/2019   ZBA TRANSFER CR FROM   saccss       5079                              $2,508.80
 11/01/2019   6 CHECK($) PAID                                                                          $2,508.80                      0.00
 11/04/2019   ZBA TRANSFER CR FROM                5079                              67,553.53
 11/04/2019   5 CHECK(S) PAID                                                                          67,553.53                      0.00
 11/05/2019   ZBA TRANSFER CR FROM                5079                             100,202,15
 11/05/2019   13 CHECK(S) PAID                                                                       100,202.15                       0.00
 11/06/2019   ZBA TRANSFER CR FROM                 079                              12,578.03
 11/06/2019   8 CHECK(S) PAID                                                                          12,578.03                      0,00
 11/07/2019   ZBA TRANSFER CR FROM 0353           5079                               1,947.58
 11/07/2019   2 CHECK($) PAID                                                                             1,947.58                    0.00
 11/08/2019   ZBA TRANSFER CR FROM $GOSS          5079                              22,104.57
 11/08/2019   6 CHECK(S) PAID                                                                         22,104.57                       0.00
 11/12/2019   ZBA TRANSFER CR FROM                5079                              BB,149.70
 11/12/2019   9 CHECK(S) PAID                                                                         BB, 149.70                      0.00
 11/13/2019   ZBA TRANSFER CR FROM                 079                              13,027,85
 11/13/2019   21 CHECK(S) PAID                                                                        13,027.85                       0.00
 11/14/2019   ZBA TRANSFER CR FROM                 079                             235,735,51
 11/14/2019   15 CHECK(S) PAID                                                                       235,735.51                       0.00
11/15/2019    ZBA TRANSFER CR FROM JIii          5079                               10,721.71
 11/15/2019   6 CHECK(S) PAID                                                                         10,721.71                       0.00
 11/18/2019   ZBA TRANSFER CR FROM JCS         If5079                               41,326.76
11/18/2019    6 CHECK(S) PAID                                                                         41,326,78                       0.00
 11/19/2019   ZBA TRANSFER CR FROM   sec      2972f079                              34,994.47
 11/19/2019   18 CHECK(S) PAID                                                                        34,994.47                       0.00
 11/20/2019   ZBA TRANSFER CR FROM 6666SGS        5079                              16,589.41
 11/20/2019   11 CHECK(S) PAID                                                                        16,589.41                       0.00
11/21/2019    ZBA TRANSFER CR FROM CSS        S9i25079                               1,358.25
 11/21/2019   4 CHECK(S) PAID                                                                             1,358.25                    0,00
 11/22/2019   ZBA TRANSFER CR FROM               5079                              136,444.68
 11/22/2019   6 CHECK(S) PAID                                                                        136,444.68                       0,00
 11/25/2019   ZBA TRANSFER CR FROM   ,er-     2Wf5D79                               63,202.95
 11/25/2019   8 CHECK(S) PAID                                                                         63,202.95                       0,00
11/26/2019    ZBA TRANSFER CR FROM               5079                               29,549.71
11/26/2019    5 CHECK/S) PAID                                                                         29,549.71                       0.00


                                                                                                                                PAGE10F4
                                         MANUFACTURERS AND TRADERS TRUST COMPANY
                                       ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast
                     _[ T'.
                                                    Doc 628
                                                         -- . '----:--1
                                                                           Filed 06/29/20    - - -----1
                                                                                                          Entered 06/29/20 15:07:49
                                                                                                           ,J




  M8ffBank
FOR INQUIRIES CALL:          HEAL TH CARE BUFFALO                                                   (                           ACCOUNT TYPE
                             (716) 848-7354                                                         r··-----CO_R_P-'0-'R-"A-T__
                                                                                                                              E_C_H_E--C'-KI_N_G_ _ _ ____,


                                                                                                            ACCOUNT NUMBER                   STATEMENT PERIOD
                                                                                                                            953               11/01/19 • 11/30/19

                         ABSOLUT FACILITIES MANAGEMENT LLC
                         ACCOUNTS PAYABLE




                                                                          ACCOUNT ACTIVITY
 POSTING                                                                                DEPOSITS & OTI-IER             WITHDRAWALS &                 DAILY
                                  TRANSACTION DESCRIPTION
  DATE                                                                                     CREDITS t+\                 OTHE 0 DEBJTS '·'            BA' ANGE
 11/27/2019     ZBATRANSFER CR FROM !!!SSS     15079                                             115,227.56
 11/27/2019     3 CHECK(S) PAID                                                                                                 115,227.56                    0.00
 1112912019     ZBA TRANSFER CR FROM            5079                                                 1,403.31
 11/29/2019     8 CHECK(S) PAID                                                                                                   1,403.31                    0.00
                NUMBER OF DEPOSITS/CHECKS PAID                                                                  19                    160


                                                                  CHECKS PAID SUMMARY
  CHECK NO.         DATE                AMOUNT           CHECK.NO.             DATE           AMOUNT                 CHECK NO.        DATE                AMOUNT
    789826        11/01/19                100.00          790170             11/08/19           338.04                 790199        11/12/19                154,50
    789906"'      11/08/19               . 71.00          790171             11/05/19            55.15                 790200        11/13/19                550.59
    790091 ..     11/01/19                873.57          790172             11/05/19         1,678.75                 790201       11/13/19                 653.14
   790121 •       11/13/19                262.00          790173             11/06/19         9,856.46                 790203*      11/14119                 784,88
   790134*        11/05/19                118.46          790174             11/06/19            47.91                 790204       11/15/19                  26.78
   790139'        11/05/19                 72.08          790175'            11/06/19           237.00                 790205       11/08/19                 501.95
   790140         11/15/19              4,567.60          790176             11/12/19            86,12                 790206       11/13/19                 672.73
   790145'        11101/19                239.99          79017'1            11/06/19           736,23                 790207       11/13/19                 239.53
   790146         11101/19              1,036.88          790178             11/04/19           181.68                 790208       11/13/19               1,259.79
   790149*        11/01/19                168.58          19017a             11/05/19         1,134.04                 790209       11/13/19                  18.00
   790150         11/04/19             38,094.29          790180             11/06/19           384.91                 790210       11/13/19                 117. 11
   790152·        11/05/19             93,004.93          790181             11/05/19            11.45                 790211       11/18/19                 110.00
   790153         11104/19             27,500.00          790182             11/12/19           219.75                 790212       11/14/19                  84.82
   790154         11115/19              1,419.47          7901$3'            11/05/19         2,508,69                 790213       11/13/19               2,226.63
   790155         11/15/19                 23.34          790184             11/05/19           468.42                 790214       11/14/19                  63.05
   790156         11/13119                502.47     '    790185'            11/07/19         1,670.58                 790216*      11/19/19                  75.00
   790157         11/06/19                944.71          790186             11/14/19         6,178.83                 790217       11/15/19               4,407.52
   790168         11/07/19                277.00          790188.            11/12/19        39,283.98                 790218       11/12119                 335.35
   790159         11/05/19                124.40          790189             11/08/19        21,113.58                790219        11/13/19                  31.72
   790160         11/01/19                 89.80          790190''           11122/19        84,553.38                790220        11114M                    41.75
   790161         11/05/19                187.30          790191             11/12/19        27,500.00                790221        11/14/19                 833.33
   790162         11/05/19                182.97          790192'            11114/18        31,189.00                790222        11/13/19                 782.49
   790164*        11/06/19                855.51          790193             11/12/19           450.00                790223        11/13/19                 782.49
   790165         11/06/19                253.70          790194"            11/12/19            50.00                790227'*      11/13/19                 887.00
   790166         11/04/19                623.14          790195             11/13/19           200.00                790228        11/13/19                 130,54
   790187         11/06/19                117. 11         790196             11/15/19           277.00                790229        11/18/19                 498.98
   790168         11/08/19                 40,00          790197             11/21/19           ~03.00                790230        11/13/19                 300.00
   790169         11/08/19                 40.00          790198             11/13/19           185.06                790231        11/19/19                 149.50

• • GAP IN CHECK SEQUENCE
R· CHECK RETURNED



                                                                                                                                                        PAGE 2 OF 4
                                                MANUFACTURERS AND TRADERS TRUST COMPANY
                                              ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 1-4203-1495
I             Case 8-19-76260-ast                      Doc 628              Filed 06/29/20
                                                                                      ·1 F      Entered 06/29/20 15:07:49


                                                                                                                                                           c•r

      M&I'Bank                                                                                                                                              I
                                                                                                                                                            'I

    FOR INQUIRIES CALL:         HEALTHCARE BUFFALO                                                                     ACCOUNT TYPE
                                (716) 848-7354
                                                                                                                CORPORATE CHECKING

                                                                                                   ACCOUNT NUMBER               STATEMENT PERIOD
                                                                                                        aiiJGOOS 146953            11/01/19 • 11/30/19

                            ABSOLUT FACILITIES MANAGEMENT LLC
                            ACCOUNTS PAYABLE




                                                                     CHECKS PAID SUMMARY
         CHECK NO.     DATE                AMOUNT             CHECK NO.        DATE      AMOUNT             CHECK NO.       DATE               AMOUNT
          790232     11/13/19               1,119.65           790264        11/25/19           9.21          790295       11120/19               355.60
          790233     11119/19                510.07            790265        11125/19         125,00          790296       11125/19               312.48
          790234     11/14/19                103.37      ..    790266        11/19/19         114,22          790297       11/20119             1,345,62
          790235     11113/19                307.01            790267        11/20/19        2,100.00         790298       11/19/19               420,00
          790236     11/14/19                388.00            790268        11/19/19        2,536.10         790299       11/22119            28,154.00
          790238*    11112/19                 70,00            790269        11/21/19           50.29         790300       11122119            23,358.00
          790239     11/13/19              2,000.00            790270        11/20/19          162.00         !90301       11/25/19            39,892.21
          790240     11/14/19                482.70            790271        11120/19        4,499.14         790302       11125/19            20,493,31
          790241     11/18/19                658.85            790272        11/19/19         132.11          790303       11/26/19            27,600.00
          790242     11/14/19                419.99            790273        11/26/19          37.42          790308°      11/29/19                41.00
          790243     11/14119              3,923.78            790279 ...    11/19/19         346.30          790312'      11129/19               160.70
          790244     11/18/19                 10.00            790280        11/19/19         686.98          790314'      11127/19              142.00
          790245     11114/19             10,954.90            790281        11119119          17.59          790315       11/29/19               11. 19
          790246     11/14119              4,875.00            790282        11118/19         166.38          790317'      11127/19              933.56
          790252*    11/18/19             39,882.55            790263        11/22/19          58,50          790319'      11/29/19               89.85
          790253     11/14/19            175,434.31            790285 ..     11/19119          72.22          790324~      11/29119               23.27
          790254     11/19/19             27,500.00            790286        11/22/19         150.08          10032r       11126/19              212.29
          790255     11/21/19                277.00            790287        11/25/19          36.84          790334*      11129/19              321.17
          790258     11/19/19                305.10            790268        11121/19         827,96          790335       11125/19              767.00
          790257     11/19/19                182.61            790289        11/25/19        1,566.90         790344•      11/29/19              506.13
          790258     11/19/19              1,124.09            790290        11/22/19          170.72         790347'      11/26/19              300.00
          790259     11/19/19                331.50            790291        11/20/19          239,99         790348       11/26119            1,500.00
          790260     11/20/19               5,083.08           790292        11120/19        1,036.86         790349       11/27/19          114,152.00
          790261     11/19/19                 197.13           790293        11/20/19          394.64         790369·      11/29/19              250.00
          790262     11/20/19               1,046.22           790294        11/20/19          326.14         790463·      11/04/19            1,154,52
          790263     11/19119                293.95
     .• GAP IN CHECK SEQUENCE
     R- CHECK RETURNED
      NUM8ER OF CHECKS PAID                                     160
      AMOUNT OF CHECKS PAID                            $974,626.53




                                                                                                                                             PAGE30F4
                                                  MANUFACTURERS ANO TRA012.RS TRUST COMPANY
                                                 ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast                     Doc 628            Filed 06/29/20         Entered 06/29/20 15:07:49




 M8tfBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                                 ACCOUNT TYPE
                        (716) 646-7354
                                                                                                        CORPORATE CHECKING
                                                              ERR    O 01276M ERR 030
                                                                                              ACCOUNT NUMBEI'{             STATEMENT PERIOD

                       000000                                           N
                                                                                                err a     s37               11/01/19-11/30/19

                                                                                           BEGINNING BALANCE                             $0.00
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                           DEPOSITS & CREDITS                       705,640.02
                       HUD PAYABLES ACCOUNT
                                                                                           LESS CHECKS & DEBITS                     705,640.02
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 14052•2980
                                                                                          llliltt;i£.1ftffl/>-------$~-:~-~----i

                                                               ACCOUNT ACTIVITY
 POSTING                                                                       DEPOSITS & OTHER      WITHDRAWALS &                  DAILY
                             TRANSACTION DESCRIPTION
  DATE                                                                            CREDITS i+\        OTHER DEBITS/.\              BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                                          $0.00
 11/01/2019   ZBA TRANSFER CR FROM                     1091                             $17,735.38
11/01/2019    24 CHECK(S) PAID                                                                             $17,735.38                       0.00
11/04/2019    ZBA TRANSFER CR FROM                     1091                              39,437.35
 11/04/2019   10 CHECK(S) PAID                                                                              39,437.35                       0,00
11/05/2019    ZBA TRANSFER CR PROM                     1091                              31,459.72
11/05/2019    42 CHECK(S) PAID                                                                              31,459,72                       0.00
11/06/2019    ZBA TRANSFER CR FROM                     1091                              43.480.76
11/06/2019    30 CHECK(S) PAID                                                                              43,480.76                       0.00
11/07/2019    ZBA TRANSFER CR FROM                     1091                               6,514.45
11/07/2019    10 CHECK(S) PAID                                                                                  6,514.45                    0,00
11/08/2019    ZBA TRANSFER CR FROM                     1091                               3,257.71
11/08/2019    18 CHECK(S) PAID                                                                                  3,257.71                    0.00
11/12/2019    ZBA TRANSFER CR. FROM      or            1091                               5,265.41
11/12/2019    13 CHECK(S) PAID                                                                                  5,265.41                    0,00
11/13/2019    ZBA TRANSFER CR FROM                    1091                               23,766.83
11/13/2019    55 CHECK(S) PAID                                                                              23,766.83                       0.00
11/14/2019    ZBATRANSFER CR FROM                      1091                              27,085,31
11/14/2019    42 CHECK(S) PAID                                                                              27,085.31                       0.00
11/15/2019    ZBA TRANSFER CR FROM JIJJG530 IMI091                                       42,289.66
11/15/2019    27 CHECK(S) PAID                                                                              42,289.66                       0.00
11/18/2019    ZBA TRANSFER CR FROM                    1091                               10,553.59
11/18/2019    17 CHECK(S) PAID                                                                              10,553.59                       0,00
11/19/2019    ZBA TRANSFER CR FROM                    1091                               19,532.43
11/19/2019    49 CHECK(S) PAID                                                                              19,532.43                       0.00
11/20/2019    ZBA TRANSFER CR FROM W??Q3f?CF1091                                         57,609.49
11/20/2019    39 CHECK(S) PAID                                                                              57,609.49                       0.00
11/21/2019    ZBA TRANSFER CR FROM Cd                61091                                3,845,43
11/21/2019    9 CHECK($) PAID                                                                                   3,845.43                    0.00
11/22/2019    ZBA TRANSFER CR r'ROM JU           23UZS \091                             305,265,23
11/22/2019    17 CHECK(S) PAID                                                                             305,265,23                       0.00
11/25/2019    2BA TRANSFER CR FROM C2           2?5R?S1091                                6,350.11
11/25/2019    18 CHECK(S) PAID                                                                                  6,350.11                    0.00
11/26/2019    ZBA TRANSFER CR FROM CdGSdd             1091                                2,529.45
11/26/2019    7 CHECKIS) PAID                                                                                   2,529.45                    0.00


                                                                                                                                     PAGE1 OF7

                                               MANUFACTURERS AND TRADERS TRUST COMPANY
                                              ONE FOUNTAIN PLAlA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast                                           Doc 628                         Filed 06/29/20                                          Entered 06/29/20 15:07:49
                               -··-- · ···" -·· •·• -   ---~ce-. ·   --c., ·. - T    l'   ••-==   4~   -   - ,,· .· .. -··-, .... · " •   r   c··- e~--e----e.--:•.   · • ••   c... - , ... ·-.. · .--,    .1 •· .,.,,. •-   .< ..•




  M8ifBank
FOR INQUIRIES CALL:        HEALTHCARE BUFFALO                                                                                                                                                               ACCOUNT TYPE
                             (716) 848-7354
                                                                                                                                                                                                   CORPORATE CHECKING

                                                                                                                                                                      ACCOUNT NUMBER                                                  STATEMENT PERIOD
                                                                                                                                                                                                          1837                         11/01/19 -11/30119

                         ABSOLUT FACILITIES MANAGEMENT LLC
                         HUP PAYABLES ACCOUNT




                                                                                              ACCOUNT ACTIVITY
  POSTING                                                                                                                                 DEPOSITS & OTHER                                   WITHDRAWALS &                                    DAILY
                                      TRANSACTION DESCRIPTION
   DATE                                                                                                                                        CREDITS l+)                                   OTHER DEBITS (.\                                BALANCE
 11/27/2019     ZBA TRANSFER CR FROM           1091                                                                                                       44,869.44
 11/27/2019     9 CHECK(S) PAID                                                                                                                                                                                44,869.44                              0,00
 11/29/2019     ZBA TRANSFER CR FROM           1091                                                                                                       14,792.27
 11/29/2019     28 CHECK(S) PAID                                                                                                                                                                               14,792,27                              0.00
                NUMBER OF DEPOSITS/CHECKS PAID                                                                                                                         19                                           464


                                                                                           CHECKS PAID SUMMARY
  CHECK NO.         DATE                            AMOUNT                    CHECK NO.                        DATE                                  AMOUNT                           CHECK NO,                               DATE                AMOUNT
    617839        11114/19                                 50.00                  619384                   11/01/19                                      40.00                              619476                      11/13/19                     200,00
    618097*       11118/19                                100.00                . 619385                   11/01/19                                      40.00                              619477                      11/06/19                   2,242.43
    618305"       11114/19                                 50.00                  619386                   11/01/19                                      40.00                              619478                      11/07/19                     288.75
    618531*       11/14/19                                 5:0.00                 619387                   11/01/19                                   5,257.22                              619479                      11/01/19                     281.30
    618906'       11/14/19                                 20.00                  619388                   11/01/19                                   4,805,18                              619480                      11/05/19                     281.65
    618907        11/14/19                                 50.00                  619393*                  11/06/19                                   1,150.84                              619481                      11/12/19                      67.47
    618908        11/14/19                                 50.00                  619394                   11104/19                                      17.50                              619482                      11/04/19                   2,227.20
    618909        11114/19                                 50,00                  619401'                  11/05/19                                     100.00                              619483                      11/05/19                      65,00
    618995'       11/14/19                                 50.00                  619410'                  11/14119                                      50.00                              619484                      11/06/19                     949.47
    619181'       11/12/19                               149.91                 . 619411                   11/14/19                                     100.00                              619485                      11/05/19                   3,937.50
    619206*       11/05/19                               100.00                   619412                   11/14/19                                     100.00                              619486                      11/05/19                     676,35
    619207        11/07/19                               200,00                   619416*                  11/01/19                                     102.58                              619487                      11/06/19                     163.16
    619221"       11/01/19                               199,00                     619418t                11/04/19                                     833.76                              619488                      11107/19                      37.50
    619258'       11/05/19                               225.00                     , 619424'              11/01/19                                   2,211.54                              619489                      11107/19                   4,209.51
    619282'*      11/07/19                                24.00                       619426'              11/01/19                                   2,266.78                              619490                      11/05/19                     817.76
    619283        11/05/19                                20,50                \.- 619431""                11/01/19                                     583.17                              619491                      11/06/19                   2,928.39
    619286'       11/05/19                                14.00                    619437'                 11/01/19                                    265.53                               619492                      11/06/19                     971.44
    619289*       11112/19                                17.00                    619447*                 11/08/19                                    591.44                               619494 ..                   11/08/19                      40.00
    619291'       11/08/19                                34.00                    619448                  11/05/19                                     90,69                               619495                      11/06/19                      40,00
    619301'       11/12/19                                24,00                    ,619453*                11/04/19                                     86.75                               619496                      11/08/19                      40.00
    619313'       11/15/19                               100.00                     619458*                11/01/19                                    142.29                               619497                      11/08/19                      40.00
    619343'       11/13/19                                 3.35                 , 619459                   11/01/19                                    516.83                               619498                      11/08/19                      40.00
    619357 ..     11/04/19                               160.10                   619466'                  11/07/19                                    110.00                               619499                      11/06/19                      40,00
    619368'       11/06/19                                48.90                   619467                   11/01119                                    100.00                               619500                      11/08/19                      40.00
    619370*       11/19/19                                68.37                   619472*                  11/06/19                                 12,511.59                               619501                      11/05/19                   5,459.26
    619375*       11/05/19                               100.00                   619473                   11/15/19                                  6,865.45                               619502                      11/08/19                     962.02
    619380'       11/04/19                               200.34                   619474                   11/15/19                                    150.95                               619503                      11/05/19                   5,978.64
    619363'       11/01/19                                40.00                   619475                   11/13/19                                  2,050.28                               619504                      11112/19                     681.58

 ' - GAP IN CHECI< SEQUENCE
 R- CHECK RETURNED



                                                                                                                                                                                                                                                PAGE 2 OF 7
                                                                   MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                 ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~149S
         Case 8-19-76260-ast                         Doc 628       Filed
                                                                      I I 06/29/20      Entered 06/29/20 15:07:49
                                                                                                               J_-·-_-:--·-· ;_·:--·- -·




  M8IT'Bank
FOR INQUIRIES CALL:        HEALTHCARE BUFFALO
                           (716) 848-7354
                                                                                       '-------~--
                                                                                                        ACCOUNT TYPE
                                                                                                     CORPORATE CHECKING
                                                                                                                                        =3
                                                                                           ACCOUNT NUMBER           STATEMENT PERIOD
                                                                                                         837            11/01/19-11130/19

                       ABSOLUT FACILITIES MANAGEMENT LLC
                       HUD PAYABLES ACCOUNT




                                                            CHECKS PAIO SUMMARY
  CHECK NO,       DATE                AMOUNT           CHECK NO.  DATE        AMOUNT             CHECK NO.       DATE             AMOUNT
     619505     11/08/19                 100.91         619545      11106/19         5,266.05      619582      11106/19             3,301.34
     619500     11/05/19                 885.22         619546      11/06/19           108.10      619583      11105/19               183,67
     619507     11/05/19                 126.46         619547      11105/19             5.76      619584      11114/19              191.64
     619508     11/06119                 437.88         619548      11115/19           980.79      619585      11/06/19              230,93
     819509     11/05/19                 194.51         619549      11115/19           30,35       619586      11115/19              310.57
     619510     11/05/19                  51.72         619550      11113/19          242.87       619587      11115/19                3.39
     619511     11115/19               2,902.65         619551      11/06/19           36, 11      619588      11113/19              116.59
     619512     11115119                  73.13         619552      11/14/19          170.00       619589      11/01119                38.60
     619513     11113/19                 723.56         619553      11/01/19           32.50       619590      11106/19               24.19
     619514     11/01/19                 110.10         619554      11/06/19           60.05       619591      11106/19              205.84
     619515     11/05/19                 257.39         619555      11/08/19           44.22       619592      11/05/19                52.91
     619516     11/05/19                 534.23         619556      11/05/19           86.72       619593      11/05/19               199.66
     619517     11/05/19                 503.90         619557      11/01/19          199.49       619594      11/05/19                53.84
     619518     11/06/19                 931.60         619558      11/05/19          285.12       619595      11/06/19             4,331.55
     619519     11/06/19               1,029.50         619559      11/01/19          204.07       619596      11/08/19               110.00
     618520     11/21/19               1,115.00         619560      11/06/19           200.04      619597      11/07/19               664.50
     619521     11/05/19                 165.00         619561      11/08/19           332.64      619598      11/04/19            21,750.00
     619522     11/05/19               3,774.02         819562      11/05/19           686.51      619599      11104/19            13,685.63
     619523     11/15119               1,646.00         619563      11/06/19         1,805.96      619600      11/15/19            13,500.68
     619524     11/15/19                  49.78         619564      11/06/19            47.29      619601      11/16/19              159.95
     619526'"   11/13/19                 699.54         619565      11/15/19         1,011.71      619602      11/13/19              200.00
     619527     11/06/19               1,324.84         619566      11/15/19             5.33      619603      11/15119              286.75
     619526     11/05/19                    156.69      619567      11/06/19         1,764.24      619604      11/12/19                50.00
     619529     11/01119                    100.40      619568      11101/19            59.80      619605      11/18/19               66.34
     619530     11/05/19                    303.96      619569      11105/19           136,67      619608      11/13/19               77.12
     619531     11/07/19                     92.41      619570      11/06/19           74.01       619607      11/14/19               45.00
     619532     11/05/19                    400.55      619571      11/06/19          228.88       619608      11/14/19               150.00
     619533     11/06/19                    502.48      619572      11/05/19          118.42       619609      11/13/19             1,093.52
     619534     11/07/19                    748.00      619573      11/05/19          139.08       619610      11/14119             3,318,00
     619535     11/06/19                    174.19      619574      11/05/19           61.46       619611      11113/19              880.37
     619536     11/04119                    196.07      619575      11/06/19          167.95       619613 ..   11121/19               85,00
     619537     11/04/19                    100.00      619576      11/06/19          257.69       619614      11113/19             1,806.51
     619539"    11/06/19                     88.07      619577      11/05/19          384.00       619615      11113/19              666.20
     619540     11/01 /19                    99.00      619578      11/14/19           40.00       619618      11/13/19             1,833.92
     619541     11/08/19                 345.60         619579      11108/19          332.64       619617      11/13/19             1,248.28
     619542     11/05/19               ?.,226.53        619560      11/05/19         1,540.02      619619'     11112/19             2,744.79
     619544'    11/05119                     54.35      619581      11107/19           79.78       619620      11/15/19                95.56
 .- GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                                 PAGE 3 OF'7
                                                MANUFACTURERS AND TRADERS TRUST COMPANY
                                               ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
         Case 8-19-76260-ast                Doc 628       Filed 06/29/20     Entered 06/29/20 15:07:49




 M&fBank
FOR INQUIRIES CALL:    HEALTHCARE BUFFALO                                                    ACCOUNT TYPE
                       (716) 848-7354                                                    CORPORATE CHECKING

                                                                               ACCOUNT NUMBER           STATEMENT PERIOD
                                                                                            837           11/01/19 -11/30/19


                       ABSOLUT FACILITIES MANAGEMENT LLC
                       HUD PAYABLES ACCOUNT




                                                   CHECKS PAID SUMMARY
                                              CHECK NO.     DATE       AMOUNT       CHECK NO.       DATE             AMOUNT
  CHECK NO.       DATE          AMOUNT
                                               619664      11/15/19      300.10       619702       11/18/19              100.00
    619621      11/14/19         860.06
                                   80,00       619665      11113/19       26.92       619703       11114/19              114.71
    619622      11/14/19
                                               619866      11115/19    4,677.35       619704       11/14/19              167.95
    619623      11/14119        1,270.21
                                   40.00       619667      11/13/19        601,64     619705       11/13/19              277.69
    619626'     11/18/19
                                               619668      11/13/19        122.09     619708'      11114/19               39.57
    619627      11/18/19           40.00
                                   40.00       619669      11/13/19          5.76     619709       11/15119            3,795.45
    619628      11118/19
                                               619670      11/13119        200.00     619710       11113/19              183.67
    619629      11/15/19        2,911.77
                                               619671      11114/19         43.93     619711       11113119              267.86
    619631 *    11112/19          355,88
                                               619672      11119/19        199.79     619712       11/16/19               90.00
    619632      11/15/19          126.46
                                  494.13       619673      11113/19         34.27     619713       11118/19              687.34
    619633      11113/19
                                  418.58       619674      11/13119        207.44     619714       11/13/19              119.15
    619634      11/13/19
                                                                           170.29     619715       11/13119               52,95
    619635      11114/19          185,65       619675      11/13/19
                                  350.92       619676      11/12/19         88,50     619718       11/13/19              208.47
    619636      11112/19
                                  104.10       619677      11113/19        200.04     619717       11/14/19              103.92
    619637      11/13/19
                                   51.46       619678      11/10119         40.00     619716       11/14/19              391.21
    619638      11/14/19
                                               619679      11/18/19         40.00     619719       11119/19               19.04
    619639      11/13/19          200.00
                                  176.00       619680      11/12/19        700.00     619720       11118119            3,860.35
    619640      11/13/19
                                                           11/12/19         19.30     619721       11/13119               35,41
    619641      11/14/19           36.67       619661
                                1,140.35       619682      11/15119         29.99     619722       11114/19            4,675.00
    619642      11/13119
                                  358.90       619684·     11/14/19        433.21     619723       11/14/19            4,875.00
    619643      11113/19
                                  637.99        619685     11/15/19      1,523.07     619724       11/14/19            4,675.00
    619644       11/13/19
                                   61.42        619686     11/13/19         50.59     619725       11/14119              9'/5.00
    619645       11/15/19
                                  700.00        619687     11114/19         50,00       619726     11114/19            1,950.00
    619647*      11/19/19
                                  366.72        619688     11/14/19         35,00       619727     11/14/19              650.00
    619648       11/15/19
                                  200.00        619689     11/14119         40.00       619734.     11/20119          13.443.01
    619649       11/13/19
                                  156.69        619690     11/14/19        100.00       619735      11/26/19           1,050.00
    619650       11113119
                                  190.69        619691     11/13/19        200.00       619736      11126/19           1.040,08
    619651       11/19119
                                  436.20        619692     11/13/19        545.16       619737      11/21/19             286.75
     619652      11113119
                                                619693     11/14/19         39,56       619738     11/25/19              200,00
     619653      11/19119       3,888.93
                                  544,84        619694     11/14119        287.54       619739     11/22/19              124.05
     619654      11/13/19
                                  672.73        619695     11113/19        306.63       619740     11121/19               65.91
     619655      11/13/19
                                                                           465,37       619741     11121/19              225,00
     619656      11113/19       1.142.34        619696     11/13/19
                                                619697     11/13/19        591,09       619742     11/19/19              365.39
     619658"*    11/13/19          88,07
                                                619698     11112/19         36.06       619743     11/20/19              282,72
     619659     11/18/19            40.00
                                 4,008.15       619699     11/20/19        199.00       619744     11122/19               970.22
     619660     11118/19
                                   100.00       619700     11/13/19         79.21       619747'"   11/20/19             2,626.24
     619662*    11113/19
                                   100,00       619701      11/19/19       149,94       619748      11/25/19              702.00
     619663     11/13/19

  • - GAP IN CHECK SEQUENCE
  R- CHECK RETURNED



                                                                                                                     PAGE 40F7

                                        MANUFACTURERS AND TRADERS TRUST COMPANY
                                      ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
        Case 8-19-76260-ast                      Doc 628       Filed 06/29/20    Entered
                                                                                     I r- 06/29/20 15:07:49

                                                                                                                                         r~T
                                                                                                                                           I

  M8ffBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                          ACCOUNT TYPE
                        (716) 848-7354                                                           CORPORATE CHECKING

                                                                                   ACCOUNT NUMBER             STATEMENT PERIOD
                                                                                       C!£       t,537           11/01/19 -11/30/19


                      ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYABLES ACCOUNT




                                                        CHECKS PAID SUMMARY
  CHECK NO.      DATE              AMOUNT          CHECK NO.   DATE       AMOUNT             CHECK NO,    DATE              AMOUNT
     619749    11/19/19               998.70        619790   1.1/19/19       142.37            619831    11119/19              160.95
     619750    11/20/19             1,698.83        619791   11119/19        586.77            619832    11/25119               12.28
     619751    11119/19               684.60        619792   11119/19        132.84            619833    11/19/19               74.28
     619752    11/25/19                38.84        619793   11/25119        125.00            619834    11/19/19              167.95
     619753    11/19119               287.97        619794   11/15/19        257.12            619835    11119/19              314.78
     619754    11120/19             1,791.76        619795   11125/19         15.35            619836    11/19119               16,60
     619755    11/20/19               329.12        619797·  11/19/19         88.07            619837    11/20/19              129.60
     619756    11/19/19               547.97        619798   11/20119        129.60            619838    11/21119               46.44
     619757    11/19119             1,301.94        619799   11/25/19      1,963.51            619839    11/20119            2,671,17
     619760*   11/22/19                40.00        619800   11125/19        313.85            619840    11/20/19              183.87
     619761    11/22/19                40.00        619801   11/20119      4,918.62            619841    11125/19              239.74
     619762    11/22/19                40,00        619802   11/20/19        753. 16           619842    11/19/19              458.71
     619763    11/22/19                40.00        619803   11/19/19        598.38            619843    11/20119              354.33
     619764    11/22/19                40.00        619804   11/20/19        126,04            619844    11/22/19               51.56
     619765    11/22/19                40.00        619805   11/20/19           5.76           619845    11/20119              186.27
     619766    11122/19                40.00        619806   11/20/19         10.00            619846    11119119              208.97
     619767    11/25/19                65.00        619807   11/18/19         55.00            619847    11/25/19                3.07
     619768    11/20119             3,700.00        619809*  11/19/19         27.21            819849'   11/19/19                89.34
     619769    11/19119               429.56        619810   11119119        121.69            619850    11119/19               391.21
     619770    11/26/19                20.00        619811   11/20/19        126.04            619851    11/19119            1,065.75
     619771    11125/19               774.78        619812   11119/19        119.00            619852    11121/19               276.69
     619772    11119/19               126.46        619813   11/20119        460,91            619853    11/21/19               543,49
     619773    11125119               358.15        619814   11/19119        412.25            619854    11/19/19               185.77
     619774    11/19119               567.52        619815   11/18/19        205,64            619855    11120119                31.45
     619775    11/20/19               268.93        619816   11/25/19           9.21           619856    11/18119               980.82
     619776    11120/19               185.43        619818'  11115/19         16.50            619857    11/20/19            5, 173,85
     619778*   11119/19                92.44        619819   11/20119        200.04            619858    11/19/19            1,000.00
     619779    11/20/19                51.03        619820   11/25119      1,018.32            619859    11/20119               630,99
     619780    11/21/19             1,199.15        619821   11/20/19        129.60            619860    11/20/19            8,117.59
     619781    11/25/19                  29,00      619822   11/20/19      1,422.35            819861    11119/19               375.00
     619782    11127/19              654.00         619823   11/19/19        7.43,20           619862    11/20/19               647.39
     619763    11/25119                9.21         619824   11/20/19         52.29            619863    11119/19               160.0Q
     619785*   11/20/19              156.69         619825   11/20/19         39.60            619864    11/20119            4,650.66
     619786    11/19/19              101.88         619827'  11119/19         73.62            619865    11/19119               175,00
     619787    11/19/19              148.54         619826   11/20119        969.99            619866    11/20119               463.46
     619788    11120/19              312.30         619828   11/19/19        116.42            619867    11119/19               215,00
     619789    11119/19              783.99         619830   11/19/19        155.58            619868    11/22/19            2,537.40

 .- GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                           PAGE 5 OF7

                                             MANUFACTURERS AND TRADERS TRUST COMPANY
                                           ONE FOUNTAIN PLAZA 8UFFAL0 1 NEW YORK 14203-1495
        Case 8-19-76260-ast                 Doc 628           Filed 06/29/20      Entered 06/29/20 15:07:49




 M8u'Bank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                        ACCOUNT TYPE
                        (716) 848-7354                                                        CORPORATE CHECKING

                                                                                     ACCOUNT NUMBER         STATEMENT PERIOD
                                                                                               837             11101/19 • 11/30/19


                      ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYABLES ACCOUNT




                                                       CHECKS PAID SUMMARY
  CHECK NO.      DATE           AMOUNT          CHECK NO,     DATE       AMOUNT           CHECK NO,     DATE               AMOUNT
     619869    11/22119        136,428.00         619928·      11/29{19        1,833.04     619988     11129/19               360.56
     619870    11122119         49,894.00         619930 ..    11129/19           25.90     619990*    11/29119               536.65
     619871    11/22/19         38,970.00         619942'      11/29/19          313.09     619991     11/27119             5,113.26
     619872    11/22/19         22,608,00         619944'      11129119          546.68     619992     11129/19               145.58
     619873    11/22/19         18,328.00         619946*      11/26/19          116.50     619994·    11129/19               167.95
     619874    11/22/19         35,074.00         619947       11/27/19        1,173.30     619996*    11/29/19               132.25
     619875    11129/19          1,996.86         619948       11126/19          160.79     620008*    11/29119               426.65
     619879.   11127119         30,505.49         619949       11126/19           37.09     620010'    11127/19               164.66
     619885*   11129/19          1,637.19         619951*      11129119           68.07     620011     11129/19               116.84
     619889·   11125/19            474.60         619952       11/27/19          181.00     620012     11129/19               391.21
     619892*   11/29/19            895.68         619966'      11/29/19          128.65     620093*    11/29119               450.00
     619893    11/29119            961.20         619969*      11127/19          317.90     620094     11/29/19               450.00
     619899*   11127/19          3,026.69         619970       11129/19          133.36     620101 *   11129/19               196,12
     619901*   11129119            640.75         619976"*     11/29/19          107.83    620103*     11/29/19               544.01
     619904*   11/29/19          1,339.03         619986*      11/29119          65.02      620140*    11129/19               139.90
     619913*   11127/19          3,733.14         819967       11/26119         104.99
 . • GAP IN CHECK SEQUENCE
 R· CHECK RETURNED
  NUMBER OF CHECKS PAID                            464
 AMOUNT OF CHECKS PAID                      $705,640.02




                                                                                                                         PAGE60F7
                                       MANUFACIURERS ANO TRADERS TRUST COMPANY
                                      ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
        Case 8-19-76260-ast               Doc 628           Filed 06/29/20        Entered 06/29/20
                                                                                           I I
                                                                                                   15:07:49
                                                                                                                            I     I




  M8IT'Bank
FOR INQUIRIES CALL:    HEALTHCARE BUFFALO
                       (716) 848-7354

                                                      ERR    O 01276M ERR 030
                                                                                       - CORPORATE
                                                                                          --       CHECKING
                                                                                                           ~
                                                                                     ACCOUNT NUMBER            STATEMENT PERIOD
                       000000                                                            -095                   11/01/19-11/30/19
                                                                N
                                                                                  BEGINNING BALANCE                             $0,00
                       ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                  DEPOSITS & CREDITS                    36~302,50
                       PAYROLL ACCOUNT
                                                                                  LESS CHECKS & DEBITS                  364,302.50
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 14052-2980
                                                                                 :~:ij1t1::a1,r1,f------....;$~cc:~"'~--I

                                                       ACCOUNT ACTIVITY
 POSTING                                                               DEPOSITS & OTHER      WITHDRAWALS &             DAILY
                            TRANSACTION DESCRIPTION                       CREDITC. /+\
  DATE                                                                                       OTHER DEBITS/.\         BALANCE
 11/01/2019   BEGINNING BALANCE                                                                                                 $0.00
 11/0112019   ZBA TRANSFER CR FROM 5666G653A,5Q79                               $1,777.BB
 11/01/2019   3 CHECK(S) PAID                                                                      $1,777,88                     0,00
 11/04/2019   ZBA TRANSFER CR FROM 3366363 b:C5079                              10,842.46
 11/0412019   NYS DOL Ul Tax Paymnt  000000049519158                                                1,108.39
 11/04/2019   30 CHEOK(S) PAID                                                                      9,734.07                     0,00
 11/05/2019   ZBA TRANSFER CR FROM              5079                             3,060.64
 11/05/2019   6 CHECK(S) PAID                                                                       3,060.64                     0,00
 11/06/2019   ZBA TRANSFER CR FROM              5079                             4,539.82
 11/06/2019   NYS DTF PROMP Wf Tax Paymnt 000000049631629                                           3,525.94
 11/06/2019   1 CHEOK(S) PAID                                                                       1,013.88                     0.00
 11/07/2019   ZBA TRANSFER CR FROM              5079                            66,851.11
 11/0712019   OUTGOING FEDWIRE FUNDS TRANSFER                                                      19,756.62
              ABSOLUT CTR FOR NURISN:94105:19:12:
11/07/2019    ABSOLUT WESTFIEL OPERATING -SETT-ABSOLUT                                             46,621.86
11/07/2019    1 CHECK(S) PAID                                                                         472.63                     0.00
11/08/2019    ZBA TRANSFER CR FROM 0           5079                              3,271.49
11/08/2019    3 CHECK(S) PAID                                                                       3,271.49                     0.00
11/1212019    ZBA TRANSFER CR FROM             5079                             10,263.65
11/12/2019    28 OHEOK(S) PAID                                                                     10,263.85                     0,00
 11/13/2019   ZBA TRANSFER OR FROM              079                              3,744.26
 11/13/2019   7 OHEOK(S) PAID                                                                       3,744.26                     0,00
 11/14/2019   ZBA TRANSFER CR FROM @5666656¥5079                                72,986.10
 1111412019   ABSOLUTWESTFIEL OPERATING -SETI-ABSOLUT                                              47,924.10
11/14/2019    NYS DTF PROMP WT Tax Paymnt 000000049715330                                           3,474.63
11/14/2019    IRS USATAXPYMT       274971865306365                                                 20,904.07
11/14/2019    4 OHECK(S) PAID                                                                         683,10                     0.00
11/15/2019    ZBA TRANSFER OR FROM              5079                             2,355.60
11115/2019    4 OHEOK(S) PAID                                                                       2,355,60                     0.00
11/18/2019    ZBA TRANSFER CR FROM               079                            10,935.67
11/18/2019    32 CHECK(S) PAID                                                                     10,935.67                     0.00
11/19/2019    ZBA TRANSFER OR FROM              5079                             3,514.48
11/19/2019    9 OHEOK(S) PAID                                                                       3,5i4.48                     0,00
11/20/2019    ZBA TRANSFER OR FROM OPRP        35079                            20,652, 12
11/20/2019    IRS USATAXPYMT       274972483456385                                                 20,487.76



                                                                                                                        PAGE10F5
                                       MANUFACTURERS AND TRADERS TRUST COMPANY
                                      ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
          Case 8-19-76260-ast
                           1-·-- Doc 628                                  Filed 06/29/20       Entered 06/29/20 15:07:49




 M&fBank
FOR INQUIRIES CALL:           HEALTH CARE BUFFALO                                                               ACCOUNT TYPE
                              (716) 848-7354                                                                 CORPORATE CHECKING

                                                                                                  ACCOUNT NUMBER                STATEMENT PERIOD
                                                                                                                                 11/01/19 -11/30/19

                          ABSOLUT FACILITIES MANAGEMENT LLC
                          PAYROLL ACCOUNT




                                                                        ACCOUNT ACTIVITY
 POSTING                                                                              DEPOSITS & OTHER     WITHDRAWALS &                DAILY
                                   TRANSACTION DESCRIPTION
   D•TE                                                                                  CREDITS I+\       OTHER DEBITS /.\            BALANCF
 11/20/2019      2 CHECK(S) PAID                                                                                      164.36                    0,00
 11/21/2019      ZBA TRANSFER CR FROM J8GBSd&&A5079                                          50,704.94
 11121/2019      ABSOLUT WESTFIEL OPERATING -SETT-ABSOLUT                                                           47,013.40
 11121/2019      NYS DT'F PROMP WT Tax Paymnt 000000049839858                                                        3,891.54                   0.00
 11/22/2019      ZBA TRANSFER CR fROM              5079                                       2,950.28
 11/22/2019      4 CHECK(S) PAID                                                                                     2,950.28                   0,00
 11/25/2019      ZBA TRANSFER CR FROM              5079                                      12,947.26
 11/25/2019      39 CHECK(S) PAID                                                                                   12,947.26                   0.00
 11/26/2019      ZBA TRANSFER CR FROM               5079                                      1,954.22
 11/26/2019      5 CHECK(S) PAID                                                                                     1,954.22                   0.00
 11/27/2019      ZBA TRANSFER CR FROM .CPSPSPQ D,05079                                       76,098.59
 11/27/2019      ABSOLUT WESTFIEL OPERATING -SETT-ABSOLUT                                                           49,004.17
 11/27/2019      NYS DTF PROMP WT Tax Payrnn1000000050066615                                                         3,683.74
 11127/2019      IRS USATAXPYMT        274973124967261                                                              21,315.46
 11/27/2019      7 CHECK(S) PAID                                                                                     2,095,22                   0,00
 11/29/2019      ZBA TRANSFER CR FROM GJG666 ,L 5079                                          4,851.73
 11/29/2019      8 CHECK(S) PAID                                                                                     4,851.73                   0,00
                 NUMBER OF DEPOSITS/CHECKS PAID                                                    19                    193


                                                                  CHECKS PAID SUMMARY
  CHECK NO.          DATE                AMOUNT        -..:HECK NO,          DATE          AMOUNT        CHECK NO,       DATE               AMOUNT
    5185579        11/27119                   6,38         5186034         11/05/19          183.03       5166049      11/25119                274.08
    5185764*       11/08/19               1,450.04     /,-1>'5186035       11/04119          341.63       5186050      11104/19                 75.10
    5185983 ..     11/05/19                 164. 17          5186036       11/04/19          285.95       5186051      11/04/19                383.28
    5185985*       11/04/19                 10.57            5186037       11/04/19          276.50       5186052      11114/19                182.41
    5185990.       11/04/19                495.12            5186038       11/04/19          205.46       5186053      11/04/19                726.14
    5185991        11/04119                 75.31            5186039       11/04/19          427,88       5186054      11/04/19                339.57
    5186025 ..     11/04/19                373.73            5186040       11/04/19          281.01       5186055      11104/19                250.58
    5186026        11/22/19                102.96            5186041       11104119          349.88       5166056      11/01/19                380.37
    5186027        11/04119                187.45            5186042       11104/19          149.81       5186057      11104119                332.73
    5186028        11/05/19                289.41            5186043       11/04119          296.58       5186058      11/04/19                342.46
    5186029        11/04/19                289.50       t· 1 s1eso44       11/04/19          293.21       5186059      11/04/19                655,92
    5186030        11101119                522.20             5186045      11/05/19          985.33       5186060      11/04/19                 43.45
    5186031        11/07/19                472.63            '5186046      11/05/19          713.90       5186061      11/01/19                875.31
    5186032        11/04/19                168.99             5186047      11127/19          537.00       5188062      11/04/19                331.26
    5186033        11/05119                724.80             5186048      11/04/19          630.85       5186063      11/04/19                325.87
.  - GAP IN CHECK SEQUENCE                            . ,.
 R - CHECK RETURNED



                                                                                                                                          PAGE 2 OF 5

                                                  MANUFACTURERS AND TRADERS TRUST COMPANY
                                                ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 142.03-1495
        Case 8-19-76260-ast                     Doc 628
                                                     I I      Filed 06/29/20
                                                                           ·1 -i -Entered 06/29/20 15:07:49
                                                                                                                                    1--




  M8IT'Bank
FOR INQUIRIES CALL:     HEALTHCARE aUFFALO                                                      ACCOUNT TYPE
                        (716) 848-7354                                                      CORPORATE CHECKING

                                                                                   ACCOUNT NUMaER         STATEMENT PERIOD
                                                                                                             11/01/19-11/30/19


                      ABSOLUT FACILITIES MANAGEMENT LLC
                      PAYROLL ACCOUNT




                                                        CHECKS PAID SUMMARY
  CHECK NO,      DATE                AMOUNT       CHECK NO.      DATE       AMOUNT      CHECK NO.     DATE              AMOUNT
   5186064     11/06/19              1,013.88      5186102     11/12/19       368.05     5166140     11/18/19             373,39
   5186065     11112/19                330.10      5186103     11/13/19       320.72     5166141     11/25/19              73.04
   5186066     11/13/19                171.16      5166104     11/12/19         56.54    5166142     11/18/19            1,026,90
   5186067     11/04/19                808.48      5186105     11/06/19      1,140.27    5166143     11/16/19              329.65
   5186068     11/14/19                339.30      5186106     11/12119       333.59     5186144     11/15/19              51.52
   5186069     11/12/19                189.75      5186107     11/12/19       341.18     5186145     11/18/19             332.21
   5186070     11112119                285.67      5166106     11/13/19       936.94     5166146     11/19/19             406.39
   5186071     11/12119                314.23      5186109     11/12119       439,69     5166147     11116/19             384.79
   5186072     11/14119                 20.36      5186111'    11/08/19       681.18     5166148     11/18/19              55.25
   5186073     11/12119                557,60      5186112     11/19/19       580.39     5186149     11115/19             845.58
   5186074     11113119                273.72      5166113     11/20/19        46.67     5166150     11/16119             333.42
   5186075     11112/19                523.95      5166114     11/18/19       160.44     5186151     11/16/19             266.91
   5186076     11113/19                724.80      5166115     11/18/19       350,07     5186152     11/19/19             984.31
   5186077     11/12119                334.01      5166116     11/16/19       314.13     5168153     11/25/19             334.47
   5186078     11112119
                               ...     293.40      5186117     11/16/19       314.84     5188154     11/27/19             171.30
   5166079     11/12/19                673.37      5186116     11/18/19       543.60     5186155     11/15/19             785.14
   5186060     11/12/19                205.17      5166119     11/19/19       259.43     6186156     11/20/19             117.69
   5186081     11/16/19                 20.36      5166120     11/18/19       390.89     5166157     11118/19             135.84
   5166062     11/12119              . ~29.22      5186121     11119/19       724.60     5166156     11127/19             171.19
   5186063     11/12119               286.34       5166122     11/18/19       340.64     5186160*    11/19/19             264.40
   5166084     11112119               352.41       5166123     11/19/19        16.58     5186181     11/19/19             203.49
   5166085     11/12119                79.25       5186124     11/15/19       673.36     5166162     11/29/19             361.39
   5186086     11/12/19               298,62       5186125     11/18/19       232.26     5186164"*   11/25/19             167.08
   5186087     11/13/19               331. 59      5186126     11/18/19       181.14     5168165     11/25/19             306.05
   5186088     11/13/19               985.31       5186127     11116/19       142.51     5186166     11126/19             364.06
   5186090·    11/16/19               588.23       5186128     11/18/19       398.54     5186167     11/25/19             308.25
   5166091     11112/19               806.46       5186129     11/18/19       282.30     5186168     11/25/19             600.73
   5186092     11/12/19               709.65       5186130     11/18/19       353.72     5186169     11/26/19             362.19
   5186093     11125/19               142.62       5186131     11/18/19       150.09     5166170     11/25/19             499.76
   5186094     11/12/19               119.68       5186132     11/18/19       407,02     5180172'    11/27/19             591.63
   5166095     11/12/19               381.17       5186133     11116/19       985.32     5186173     11/25/19             439.04
   5186096     11/14/19               141.03       5186134     11/29/19       524.63     5186174     11/22/19             673.36
   5186097     11112/19               710.27       5186135     11/18/19       151.90     5166175     11/25/19             498.87
   5166098     11/12/19               321.24       5186136     11/18/19       798.57     5166176     11/26/19             166.40
   5186099     11112/19               195.25       5186137     11/19/19        72.69     5186177     11129/19             144.08
   5186100     11/18/19               253.61       5166138     11/16/19        57.05     5166176     11125/19             334.12
   5186101     11/12/19               349.79       5186139     11/18/19       257.68     5186179     11/25/19             150.59

 ••  GAP IN CHECK SEQUENCE
 R • CHECK RETURNED



                                                                                                                      PAGE 3 OF 5

                                            MANUFACTURERS AND TRADERS TRUST COMPANY
                                          ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
                                   Case
                                      I
                                        8-19-76260-ast
                                        ,---
                                                                                  Doc
                                                                                  T-        628             Filed----r06/29/20
                                                                                                                        J-                           Entered 06/29/20 15:07:49i                                                                   r_-·-


--.-, ·., •, • ' C h - - ' , • 7   ,+, ,.-,                         - "-· .\ ..... -~- -,   .ci-.·,··,:' ., __ •              coo-,   f • ' - - • • • • . • ,• • .·--•·,·.·. • • • • ,••.   •T<•"'   ; 0 7•   ,••.   •   •• ,,   ••:·-"'   • - · , ..   ,l'~•""'c,:•'.'C''."~-'/~C"




                   M&fBank
              FDR INQUIRIES CALL:                        HEALTHCARE BUFFALO                                                                                                                   ACCOUNT TYPE
                                                       (716) 848,7354
                                                                                                                                                                                      CORPORATE CHECKING

                                                                                                                                                            ACCOUNT NUMBER                                       STATEMENT PERIOD
                                                                                                                                                                                                                         11/01/19 -11/30/19

                                                     ABSOLUT FACILITIES MANAGEMENT LLC
                                                     PAYROLL ACCOUNT




                                                                                                CHECKS PAID SUMMARY
                     CHECK NO.                  DATE              AMOUNT             CHECK NO.                       DAlE                 AMOUNT                           CHECK NO.                   DATE                                    AMOUNT
                      5186180                 11/25/19              352.88             5186195'                    11/25/19                     390.94                        5186208                11/25/19                                           329.95
                     5186181                  11/25/19                  163. 15        5186197*                    11/25/19                     712.95                        5186209                11/26/19                                           140.99
                     5186182                  11/25/19               75.31             5186198                     11/25/19                     249.95                        5186210                11/26/19                                           936.94
                      5186183                 11/25/19              415.79             5188199                     11/25/19                     321.89                        5186211                11/25/19                                           338.25
                      5186184                 11/22/19              985.32             5186200                     11/27/19                      91.38                        5186213'               11/25/19                                        742.83
                     5186185                  11/25/19              177.95             5186201                     11/25/19                     214.52                        5186215'<              11/25/19                                        286.79
                     5186186                  11/27/19              526.34             5186202                     11/25/19                     332.88                        5186216                11/25/19                                        295.54
                     5186187                  11/25/19              797,04             5186203                     11/25/19                     212.04                        5186223,j;             11/29/19                                        618.70
                     5186188                  11/25/19              237.51             5186204                     11/25/19                     318.21                        5186231'               11/29/19                                        191.20
                     5186189                  11/25/19              820.83             5186205                     11/25/19                     293.96                        5186238'               11/29/19                                        985.32
                     5186191*                 11/25/19              239.60             5186206                     11/25/19                    54.71                          5186263*               11/29/19                                      1,235.80
                     5186192                  11/25/19              177.01             5186207                     11/22/19                 1,188.64                          5186268 ..             11/29/19                                        790,61
                     5186193                  11/26/19              327.70
                 .   • GAP IN CHECK SEQUENCE
                 R~ CHECK RETURNED
                   NUMBER OF CHECKS PAID                                                    193
                  AMOUNT OF CHECKS PAID                                           $75,790.62




                                                                                                                                                                                                                                           PAGE40F5
                                                                              MANUFACTURERS ANO TRADERS TRUSl COMPANY
                                                                           ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
          Case 8-19-76260-ast         ~   ----   ~
                                                       Doc 628            Filed 06/29/20         Entered
                                                                                                  I I-   06/29/20 15:07:49
                                                                                                                     -,                                ---_-_c:--;--·:-T   J_--,--_~---
                                                                                                                                 •




  M&fBank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                                      ACCOUNT TYPE
                        (716) 848-7354
                                                                                                            CORPORATE CHECKING
                                                                    ERR    O 01276M ERR 030
                                                                                                    ACCOUNT NUMBER            STATEMENT PERIOD

                       000000                                                                                                  11/01/19 -11/30/19
                                                                              N
                                                                                                 BEGJNNING BALANCE                            $0.00
                       A ABSOLUT FACILITIES MANAGEMENT LLC
                                                                                                 DEPOSITS & CREDITS                   2,034,170.38 .. _
                       HUD PAYROLL ACCOUNT
                                                                                                 LESS CHECKS & DEBITS                 2,034,170.38
                       DEBTOR IN POSESSION
                       300 GLEED AVE
                       EAST AURORA NY 1405M980
                                                                                                !ll\1111111[[,[i------$~~~:~~~----1


                                                                     ACCOUNT ACTIVITY
 POSTING                                                                             DEPOSITS & OTHER      WITHDRAWALS &              DAILY
                            TRANSACTION O~SCRIPTION
   D°'•                                                                                 CREDITS(+\         OTHER DEBli~ '~\          BALAl/l"'E
 11/01/2019   BEGINNING BALANCE                                                                                                               $0.00
 11/01/2019   ZBA TRANSFER CR FROM                           1091                             $16,283.32
 11/01/2019   40 CHECK(S) PAlD                                                                                   $18,283.32                     0,00
 11/04/2019   ZBA TRANSFER CR FROM                           1091                              58,836.64
 11/04/2019   NYS DOL UI Tax Paymnt              000000049518854                                                     104.92
 11/04/2019   NYS DOL U! Tax Paymnt              000000049519010                                                     257.31
 11/04/2019   NYS DOL UI Tax Paymnt              000000049519060                                                     495.37
 11/04/2019   NYS DOL Ul Tax Paymnt              000000049519112                                                     746.32
 11/04/2019   NYS DOL UI Tax Paymnt              000000049518657                                                   2,099.74
 11/04/2019   NYS DOL UI Tax Paymnt              000000049518771                                                   2,815.53
 11/04/2019   134 CHECK(S) PAID                                                                                   52,317.45                     0.00
 11/05/2019   ZBA TRANSFER CR FROM                           1091                              15,102.91
 11/05/2019   40 CHECK(S) PAID                                                                                    15,102.91                     0.00
 11/06/2019   ZBA TRANSFER CR FROM                           1091                              27,123.57
 11/06/2019   NYS DTF PROMP     WT Tax Paymnt 000000049631674                                                        816.41
 11/06/2019   NYS DTF PROMP WT Tax Paymnt 000000049631667                                                          1,171.27
 11/06/2019   NYS DTF PROMP WT Tax Paymnt 000000049631671                                                          2,656.28
 11/06/2019   NYS DTF PROMP     WT Tax Paymnt 000000049631666                                                      3,660.05
 11/06/2019   NYS DTF PROMP WT Tax Paymnt 000000049631654                                                          5,095.94
 11/06/2019   NYS DTF PROMP \NT Tax Paymnt 000000049631636                                                        11,097.20
11/06/2019    8 CHECK(S) PAID                                                                                      2,626.42                    0,00
 11/07/2019   ZBA TRANSFER CR FROM ljll                     31091                             390,520,62
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                        763.48
              ABSOLUT CTR FOR NURISN:94105:19:12:
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                      5,116.69
              ABSOLUT CTR FOR NURISN:94105:19:12:
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                     6,965.66
              ABSOLUT CTR FOR NURISN:94105:19:12:
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                     15,242.66
              ABSOLUT CTR FOR NURISN:94105:19:12
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                    21,516.17
              ABSOLUT CTR FOR NURISN:94105:19:12:
11/07/2019    OUTGOING FEDWIRE FUNDS TRANSFER                                                                     63,541.11
              ABSOLUT CTR FOR NURISN:94105:19:12:
 11/07/2019   ABSOLUT ORCHARD OPERATING -SETT-ABSOLUT                                                                330,57
11/07/2019    ABSOLUT FAC\LITI OPERATING -SETT,ABSOLUT                                                           11 657,38



                                                                                                                                       PAGE 1 OF 13
                                                       MANUFACTURERS AND TRADERS TRUST COMPANY
                                                     ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
                                   Case----,----·-::--1
                                           8-19-76260-ast
                                                        ·J ·,· -:::-:=:---·                        Doc 628
                                                                                                       I i             Filed 06/29/20                                   Entered 06/29/20 15:07:49

. ,   r   er·."~-~ . . Y.   • •-                    [",,•••••.   ''   .-•-, ... •.    •   •. ~ '   •[J°'"==r·S?~•··,,,,,""C   C"•'.•,·,-,'·!,   l"<'a•--,,-•-,,,--'




                      M8ffBank
                 FOR INQUIRIES CALL:                  HEALTHCARE BUFFALO                                                                                                               ACCOUNT TYPE
                                                      (116) 848-1354
                                                                                                                                                                                   CORPORATE CHECKING

                                                                                                                                                                          ACCOUNT NUMBER             STATEMENT PERIOD
                                                                                                                                                                                                      11/01/19 • 11/30/19


                                                     A ABSOLUT FACILITIES MANAGEMENT LLC
                                                     HUD PAYROLL ACCOUNT




                                                                                                                      ACCOUNT ACTIVITY
                     POSTING                                                                                                                     DEPOSITS & OTHER                 WITHDRAWALS &               DAILY
                                                                 TRANSACTION DESCRIPTION
                      DATE                                                                                                                          CREDITS l+l                   OTHER DEBITS /.l           BALANCE
                    11/07/2019           ABSOLUT ALLEGANY OPERATlNG -SETT-ABSOLUT                                                                                                        16,453.15
                    11/07/2019           ABSOLUT GASPORT OPERATlNG -SETT-ABSOLUT                                                                                                         37,48Ui9
                    11/07/2019           ABSOLUT 3 RIVERS OPERATING -SETT-ABSOLUT                                                                                                        47,159.62
                    11/07/2019           ABSOLUT AURORA P OPERATING -SETT-ABSOLUT                                                                                                       160,482.53


                                                                                                        ..
                    11/07/2019           14 CHECK(S) PAID                                                                                                                                 3,809,61                    0.00
                    11/08/2019           ZBA TRANSFER CR FROM                                                1091                                                     16,611.69
                    11/08/2019           35 CHECK(S) PAID                                                                                                                                16,611.69                    0.00
                    11/12/2019           REVERSE CHECK PAID                                                                                                             545.41
                    11112/2019           ZBA TRANSFER CR FRO~?                                          .. $1091                                                  55,895.81
                    11/12/2019           134 CHECK(S) PAID                                                                                                                              56,441.22                     0.00
                    11/13/2019           ZBA TRANSFER CR FROM                                                1091                                                 16,475.91
                    11/13/2019           46 CHECK(S) PAID                                                                                                                                16,475.91                    0.00
                    1111412019           ZBA TRANSFER CR FROM QC                                   11        1091                                               415,517.24
                    11/14/2019           ABSOLUT FACILITI OPERATING -SETT-ABSOLUT                                                                                                       12,917.68
                    11/14/2019           ABSOLUT ALLEGANY OPERATING -SETT-ABSOLUT                                                                                                       16,730.38
                    11/14/2019           ABSOLUT GASPORT OPERATING -SETT·ABSOLUT                                                                                                        34,100.57
                    11/14/2019           ABSOLUT 3 RIVERS OPERATING -SETT-ABSOLUT                                                                                                       47,166.06
                    11/14/2019           ABSOLUT AURORA P OPERATING -SETT·ABSOLUT                                                                                                      167,383.90
                    11/14/2019           IRS USATAXPYMT                              274971890292302                                                                                        45.57
                   11/14/2019            NYS DTF PR.OMP WT Tax Paymnt 000000049715339                                                                                                      134.44
                    11/14/2019           NYS DTF PROMP WT Tax Paymnt 000000049715350                                                                                                       825.43
                    11114/2019           NYS DTF PRO MP Wf Tax Paymnt 000000049715346                                                                                                    1,127.16
                    11/14/2019           NYS DTF PRO MP WT Tax Paymnt 000000049715347                                                                                                    2,548,45
                    11114/2019           NYS DTF PROMP \NT Tax Paymnt 000000049715344                                                                                                     3,629.16
                   11114/2019            IRS USATAXPYMT                              274971890637043                                                                                     4,751.18
                    11/14/2019           IRS USATAXPYMT                              274971890666672                                                                                     7,065.92
                   11/14/2019            NYS DTF PROMP Wf 'fax Paymnt 000000049715334                                                                                                   10,898.52
                   11/14/2.019           IRS USATAXPYMT                              274971890458703                                                                                    17,604.99
                   11/14/2019            IRS USATAXPYMT                              274971890488132                                                                                    22,154.05
                   11/1412019            IRS USATAXPYMT                              274971890621831                                                                                    62,683.08
                   11/14/2019            14 CHECK(S) PAID                                                                                                                                3,750.70                     0.00
                   11/15/2019           ZBA TRANSFER CR FROM                                                 1091                                                 12,803.63
                   11/15/2019            35 CHECK(S) PAID                                                                                                                               12,803,63                     0.00
                   11/18/2019           ZBA TRANSFER CR FROM I              p1091                                                                                 63,146.56
                   11/18/2019           146 CH6CK(S) PAID                                                                                                                               63,146.56                     0.00
                   11/19/2019           ZBA TRANSFER CR FROM                   1091                                                                               11,328.92
                   11/19/2019           Adjustment Services Caae # 001~01~9723100197                                                                                                       400.00
                   11/19/2019            31 CHECK(S) PAID                                                                                                                               10,928.92                     0.00
                   11/20/2019            ZBA TRANSFER CR FROM                        OIi            ijliiliiili1091                                             119,194.89



                                                                                                                                                                                                              PAGE 2 OF 13
                                                                                            MANUFACTURERS AND TRADERS        COMPANY                nwsr
                                                                                          ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203~1495
        Case 8-19-76260-ast -,1Doc 628                        Filed 06/29/20       Entered 06/29/20 15:07:49
                                                                                                                                         1



  M8ffBank
FOR INQUIRIES CALL:    HEALTH CARE BUFFALO                                                           ACCOUNT TYPE
                       (116) 848-7354
                                                                                                CORPORATE CHECKING

                                                                                      ACCOUNT NUMBER              STATEMENT PERIOD
                                                                                             -1083                 11/01/19-11/30/19


                       A ABSOLUT FACILITIES MANAGEMENT LLC
                       HUO PAYROLL ACCOUNT




                                                             ACCOUNT ACTIVITY
 POSTING                                                                 DEPOSJlS & OTHER      WITHDRAWALS &              DAILY
                            TRANSACTION DESCRIPTION
   DATE                                                                     CREOITS t+I        OTHER DEBITS l-\          BALANCE
 11/20/2019   IRS USATAXPYMT        274972432281444                                                    5,423.53
 11/20/2019   IRS USATAXPYMT        274972432940963                                                    7,483.66
 11/20/2019   IRS USATAXPYMT        274972432833304                                                   14,737.23
 11/20/2019   IRS USATAXPYMT        274972432818323                                                   23,309.80
 11/20/2019   lRS USATAXPYMT        274972432663292                                                   65,273.06
 11/20/2019   10 CHECK(S) PAlD                                                                         2,967.61                  0.00
 11/21/2019   ZBA TRANSFER CR FROM               091                            293,078,69
 11/21/2019   ABSOLUT FACILITI OPERATING -SETT-ABSOLUT                                                11,795.89
 11/21/2019   ABSOLUT ALLEGANY OPERATlNG -SETT-ABSOLUT                                                16,180,34
 11/21/2019   ABSOLUT GASPORT OPERATING -SETT-ABSOLUT                                                 36,680.24
 11/21/2019   ABSOLUT 3 RIVERS OPERATING -SETT-ABSOLUT                                                46,341.74
 11/21/2019   ABSOLUT AURORA P OPERATING -SETT-ABSOLUT                                               161,920.36
 11/21/2019   NYS DTF PROMP Wf Tax Paymnt 000000049839867                                                  7.82
 11/21/2019   NYS DlF PROMP WT Tax Paymnt 000000049839898                                                763.84
 11/21/2019   NYS DTF PROMP WT Tax Paymnt 000000049839880                                              1,149.69
 11/21/2019   NYS DTF PROMP   WT Tax Paymnt 000000049839881                                            3,136.82
 11/2112019   NYS DTF PROMP WT Tax Paymnt 000000049839876                                              3,720.89
 11/21/2019   NYS DTF PROMP W'r Tax Paymnt 000000049839863                                            10,788.37
 11/21/2019   3 CHECK(S) PAID                                                                            392.69                  0.00
 11/22/2019   ZBA TRANSFER CR FROM               1091                            16,599.63
 11/22/2019   43 CHECK(S) PAID                                                                        16,599,63                  0.00
 11/25/2019   ZBA TRANSFER CR FROM ca      3 !11091                              50,385.35
 11/25/2019   123 CHECK(S) PAID                                                                       50,385.35                  0.00
 11/26/2019   ZBA TRANS FER CR FROM         '          091                       21,073.42
 11/26/2019   50 CHECK(S} PAID                                                                        21,073.42                 0.00
 11/27/2019   ZBA TRANSFER CR FROM 09'1         I   P71091                      415,934.83
 11/27/2019   ABSOLUT FACILITI OPERATING -SETT-ABSOLUT                                                11,189.63
 11/27/2019   ABSOLUT ALLEGANY OPERATING -SETT-ABSOLUT                                                16,423.60
 11127/2019   ABSOLUT GASPORT OPERATING -SETT-ABSOLUT                                                 37,102.77
11/27/2019    ABSOLUT 3 RIVERS OPERATING -SETT-ABSOLUT                                                46,214.56
11/2712019    ABSOLUT AURORA P OPERATING -SETT-ABSOLUT                                               168,217.83
11/27/2019    NYS D!F PROMP WT Tax Paymnt tr 2?3'1066639                                                 900.88
11/27/2019    NYS DTF PRO MP WT Tax Paymnt 000000050066629                                             1,272.80
11/27/2019    NYS DTF PROMP WT Tax Paymnt 000000050066633                                              2,456.04
11/27/2019    NYS DTF PROMP WT Tax Paymnt 000000050066622                                              3,949.27
11/27/2019    IRS USATAXPYMT            274973113712974                                                4,929.03
11/27/2019    IRS USATAXPYMT            274973113443973                                                7,572.04
11/27/2019    NYS DTF PROMP WT Tax      Paymnt 000000050066617                                        11,473.19
11/27/2019    IRS USATAXPYMT             27 4973113831224                                             15,623.42



                                                                                                                          PAGE J OF 13
                                             MANUFACTURERS AND n{ADERS TRUST COMPANY
                                           ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
           Case 8-19-76260-ast
                           ---_-_-_.      ~              Doc 628         Filed 06/29/20      Entered
                                                                                              I -    06/29/20 15:07:49
                                                                                                                                IT




 M8JBank
FOR INQUIRIES CALL:             HEALTH CARE BUFFALO                                                            ACCOUNT TYPE
                                (716) 848-7354
                                                                                                           CORPORATE CHECKING

                                                                                                ACCOUNT NUMBER                  STATEMENT PERIOD
                                                                                                                                 11101/19 -11130119


                            A ABSOLUT FACILITIES MANAGEMENT LLC
                            HUD PAYROLL ACCOUNT




                                                                    ACCOUNT ACTIVITY
 POSTING                                                                        DEPOSITS & OTHER         WITHDRAWALS &                   DAILY
                                     TRANSACTION DESCRIPTION                                             OTHER DEBITS 1.)              B•LANCE
  DATE                                                                             CREDITS I<)
 11/27/2019        IRS USATAXPYMT       274973113163833                                                             22,640.29
 11/27/2019        IRS USATAXPYMT       274973113580403                                                             62,615.59
 11/27/2019        13 CHECK(S) PAID                                                                                  3,353.89                    0.00
 11/29/2019        ZBA TRANSFER CR FROM             1091                                   15,711.34
 11/29/2019        40 CHECK(S) PAID                                                                                 15,711.34                    0.00
                   NUMBER OF DEPOSITS/CHECKS PAID                                                20                     958


                                                                  CHECKS PAID SUMMARY
  CHECK NO.            DATE                   AMOUNT         CHECK NO.      PATE      AMOUNT           CHECK NO,         DATE               AMOUNT
      575598         11/26119                   48.38        5754366~     11/05/19         136.67       57541or        11/12/19                 29.54
     5751674·        11120/19                  182.09        5754404•     11101/19         234.03       5754708        11/05/19                355.48
     5752502*        11/20/19                  246.94        5754413•     11/07/19         349.96       5754713•       11101/19                170.75
     5752697*        11104119                  342,54        5754416'     11112/19         148. 73      5754714        11/25/19                170.89
     5752854....     11/25/19                  245.43 ·      5754422*     11/22/19          24.23       5754736.       11/04/19                163,60
     5753390*        11104/19                   352.35       5754424•     11112/19          76,76       5754777'       11/01/19              1,032.66
     5753400*        11/01/19                 · 661.08   "   5754433•     11/06119         524.07       5754781*       11/04/19                 79.69
     5753567'        11122/19                    23.20       5754435'     11/01119         779.73       5754786.       11/29/19                687.26
     5753661.        11104/19                  342.91        5754460*     11/05/19         321.61       5754791'       11/06119                274.44
     5753673*        11101/19                  438.82        5754487'     11104/19         148.98       5754792        11101/19                788,32
     5753887*        11/07119                   29.25        5754470'     11/15/19         830.56       5754793        11/05/19                 58.18
     5753937•        11/13/19                   66.97        5754515'     11/04/19         544.43       5754795"       11101/19                557.73
     5753942 ..      11/04/19                  352.44        5754525*     11/04/19         281.44       5754796        11112/19              4,525,56
     5753955'        11/01119                  453.38        5754544•     11129/19         442.54       5754801 *      11/15119                239,38
     5754131'        11104/19                  240.40        5754549*     11/06/19         192.04       5754814'       11113/19                190.03
     5754134•        11/07/19                  427.33        ~754551•     11/05/19          107.07      5754615        11/04/19                242.33
     5754138.        11112119                  258.05        5754560*     11108/19          184.91      57.54827'      11/04119                325.94
     5754139         11/21/19                  179.97        5754599*     11/04/19          422.60      5754837*       11/04/19                413.79
     5754143•        11107/19                  205.80        5754629.     11112/19        1,089.28      5754842*       11118/19                758.41
     57s415r         11/22/19                   24.95        5754631'     11/04/19         479.17       5754848*       11/12/19                 73.11
     5754200•        11/07/19                  150,27        5754544•     11/14/19         482.97       5754554•       11/04/19                 50,98
     5154201         11/07/19                   43,29        5754687'     11/15/19         830,56       5754863*       11/04119                164.82
     5754251•        11104/19                  230.69        5754870.     11122/19          23.21       5754870'       11/12/19              1,069.28
     5754263"        11/01/19                  443.79        5754671      11101/19         219.86       5754874*       11/12119                  41.65
     6754287·        11114/19                   64.11        5754679*     11/18119         638.03       5754878'       11/13/19                  96.55
     5754291'        11/08/19                  545.41        5754681'     11101/19         795.33       5754882.       11101119                 75.44
     5754291R        11/12/19                  545.41        5754683'     11/04/19         214.89       5754884'       11114119                482.97
 .   - GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                                         PAGE 4 OF 13
                                                     MANUFACTURERS AND TRADERS TRUST COMPANY
                                                   ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
        Case 8-19-76260-ast                Doc 628                 Filed 06/29/20     Entered 06/29/20 15:07:49 - - -·-:-r:                          ,1




                                     ]'. ,:._:.\; ,._
                                                  _ _                                                         ~- l   F,'.·· · .~.- .. -· -- · -···z· · -.--. - ••,-. r




  M&l'Bank
FOR INQUIRIES CALL:     HEALTHCARE BUFFALO                                                          ACCOUNT TYPE
                        (716) 848-7354                                                           CORPORATE CHECKING

                                                                                        ACCOUNT NUMBER        STATEMENT PERIOD
                                                                                                                 11/01/19 • 11130/19

                      A ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYROLL ACCOUNT




                                                             CHECKS PAID SUMMARY
  CHECK NO.      DATE           AMOUNT             CHECK NO.         PATE       AMOUNT       CHECK NO.    DATE                       AMOUNT
   5754903*    11/04/19           331.56                5754941     11/20/19        338.26    5754982    11/04/19                          561.54
   5754904     11101/19           490,64                5754942     11/05/19        324.41    5754983    11/04/19                          278.46
   5754805     11/22/19            25,24                5754943     11/04/19        206.42    5754984    11101/19                          666.18
   5754906     11/07/19            74.66     ..         5754944     11/04/19        211.18    5754985    11/04/19                          193.22
   5754908*    11/06/19           230.52                5754945     11/04/19        693.81    5764986    11/04/19                          247.00
   5754909     11104/19           175.98                5754946     11/01/19        331.43    5754967    11/07/19                          486.27
   5754910     11/01119           344.65                5754947     11/08/19        148.77    5754988    11/05119                          553.94
   5754911     11/04119           262.95                5764948     11/25/19        146.74    5754989    11104/19                           75.97
   5754912     11104/19            65.23                5754950'    11/04/19        206.68    5754990    11104119                          291.88
   5754913     11104/19           404.89                5754951     11/04/19        617.37    5754991    11/06/19                          255.28
   5754914     11/04/19           510.32                5754953'    11/04/19        281.63    5754992    11/04/19                          991.79
   5754915     11/01/19           112.40                5754954     11112/19        123.69    5754993    11112/19                           49.06
   5754916     11118/19           553.28                5754955     11101/19        139.36    5754994    11104/19                          345.43
   5754917     11/18/19           178,71                5754956     11/04119        304.87    5754995    11/04/19                          817.00
   5754918     11/06/19           805.90                5754957     11/07119        490.16    5754996    11/04/19                          353.45
   5754919     11/04/19           313.11                5754958     11/01/19        199.38    5754997    11108/19                          286.32
   5754920     11/04/19           302.83                5754959     11104/19        716.26    5754998    11101/19                          922.26
   5754921     11/01/19           490.02                5754960     11/12119        282.88    5754999    11/05/19                          244.22
   5754922     11101/19           371.11                5764961     11101/19        367,39    5755000    11/04/19                          864.77
   5754923     11/04/19           526.94                5754952     11/04/19        365.93    5755001    11/04119                          218.01
   5754924     11/13119           313.39                5754963     11104/19        228,55    5755002    11/04/19                          899,68
   5754925     11/04/19           301.24                5754965'    11105/19      416.33      5755003    11/04/19                          140.77
   5754926     11/04119           366.97                5754966     11/04/19      383.33      5755004    11101/19                          221.46
   5754927     11/07/19            94.68                5754967     11104/19       70.95      5755005    11/04119                          285.51
   5754928     11104/19           364.28                5754968     11104/19       99.41      5755006    11/04119                          281.23
   5754929     11/04119           393.57                5754969     11104/19      213.90      5755007    11104/19                          421.57
   5754930     11/04119           297.51                5754970     11104/19      611.45      5755008    11/04119                          563.97
   5754931     11/01/19           211.58                5754971     11/12/19      143.49      5755009    11101/19                          492.40
   5754932     11/01119           979.63                5754972     11/01119      126.31      5755010    11101/19                          377.97
   5754933     11112/19           214.93                5754973     11/01/19       31.31      5755011    11104/19                          361.32
   5754934     11104/19           322.91                5754975'    11104/19      128.19      5755012    11/04119                         191.47
   5754935     11101/19           295,10                5754976     11104/19      554.27      5765013    11/04/19                         380.82
   5754938     11/04/19           286,38                5754977     11/04119      635.00      5755014    11/04/19                         365.35
   0754937     11/04119           326.58                5754978     11104/19      705.31      5755015    11/05/19                       1,054.22
   5754938     11/05119            59,56                5754979     11104/19    1,066.35      5755016    11104/19                         553.00
   !f/54939    11/04119           355.94                5754980     11101/19      644.12      5755017    11/04/19                         555.72
   5754940     11104119           397.79                5754981     11/04119      385.11      5755018    11105119                         629.55

 ' " GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                               PAGE 5 OF 13
                                      MANUFACTURERS ANO TRADERS TRUST COMPANY
                                     ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
j
                                           Case 8-19-76260-ast                                                           Doc 628                               Filed 06/29/20     Entered 06/29/20 15:07:49

    - ··.-"--c;c--   r   .,--~ -•-_.,_. . · -~ :: '-- -· ·-- ..... ·- .0 :··r    r;-;e:--,,~~~.,. -,- "". 0.• . . . . . . • -   •. .   r ,I'--'-.:-::;::_._., ••



                                                                                                                                                                                                                                              [_


                             MBuBank                                                                                                                                                                                                     !
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                         ,




                         FOR INQUIRIES CALL:                                    HEALTHCARE BUFFALO
                                                                                (716) 848-7354
                                                                                                                                                                                I                 ACCOUNT TYPE
                                                                                                                                                                                 _ _ _ _ _ _c_o_R_P_O_R_A_T_E_C_H_E_c_KI_N_G_ _ _ _~

                                                                                                                                                                                     ACCOUNT NUMBER            STATEMENT PERIOD
                                                                                                                                                                                          . . . . . 083           11/01/19 -11/30/19

                                                                           A ABSOLUT FACILITIES MANAGEMENT LLC
                                                                           HUD PAYROLL ACCOUNT




                                                                                                                                                   CHECKS PAID SUMMARY
                             CHECK NO.                           DATE                               AMOUNT                             CHECK NO,                     DATE     AMOUNT         CHECK NO.     DATE              AMOUNT
                               5755019                      11/18/19                                     152.77                        5755056                     11/04/19     278.36        5755094     11/12/19              778.48
                               5755020                      11/04/19                                    338.80                         5755057                     11/04/19     301.36        5755095     11/05/19              384.71
                               5755021                      11/05/19                                    152,77                         5755058                     11/04/19     359.84        5755096     11/04/19              770.32
                               5755022                      11104/19                                    437.83                         5755059                     11/04/19     384.74        5755097     11/01119              504.09
                               5755023                       11/04/19                                   383,95                         5755060                     11/04/19     345.73        5756098     11/04/19              612,06
                               5755024                      11/29/19                                    440,28                         5765061                     11/01/19     559.ff/       5755099     11/04/19              268,93
                               5755025                      11/05/19                                    741.44                         5755062                     11/04/19     186.57        5755100     11/04/19              273.50
                               5755026                      11/04/19                                    326.49                         5755063                     11/05/19     702,07        5755101     11/04/19              233.75
                               5755027                      11/04/19                                     222,60                        5755064                     11/04/19     933.95        5755102     11/15/19              143.24
                               5755028                      11/01/19                                     222,52                        5755085                     11/06/19     537,79        5755103     11/08/19              275.25
                               5755029                      11/05/19                                       78.49                       5755066                     11/14/19      50.98        5755104     11107/19              345.13
                               5755030                      11/05/19                                     349,12                        5755067                     11/04/19     595.84        5755105     11/04/19              323.86
                               5755031                      11114/19                                     30,54                         5755088                     11/12/19      50.98        5755106     11104/19              602,61
                               5755032                      11/04119                                    291.86                         6755069                     11/05119     490.09        5755107     11/12/19              338.18
                               5755033                      11/15119                                    239.38                         5755070                     11/05/19     285.09        5755108     11/05/19              375.71
                               5755034                      11/04119                                    440.53                         5755072 ..                  11/05/19     704.84        5755109     11/14/19              482.97
                               5755035                      11/05/19                                     338.13                        5755073                     11/04/19     283.87        5755110     11/01/19              733,41
                               5755038                      11/08/19                                    249.08                         5755074                     11/05/19     315,36        5755111     11/04/19              443.39
                               5755037                      11104/19                                    329.10                         5755075                     11/05/19     213.68        5755112     11/07119              113,05
                               5755038                      11/08/19                                    570.66                         5755076                     11/05/19     368.53        5755113     11104/19              639.06
                               5755039                      11/07119                                    531.31                         5755077                     11/04/19     590.96        5755114     11/05/19              650.48
                               5755040                      11/05/19                                    330,85                         5755078                     11/04/19     678.15        5755115     11/04/19              896.98
                               5755041                      11/05/19                                    337.18                         5755079                     11/01/19     901.00        5756116     11/04/19              370.14
                               5755042                      11/08/19                                     71.13                         5755080                     11104/19     359,29        5755117     11/05/19              530.55
                               5755043                      11/04/19                                    693.81                         5755081                     11104/19     525.77        5755116     11/04/19              508,24
                               5755044                      11/04/19                                    545.79                         5755082                     11/04/19     416.96        5755119     11/12/19              378.17
                               5755045                      11/13/19                                    155.46                         5755083                     11/12/19      76.87        5755120     11/04/19              270.92
                               5755046                      11/04/19                                    254.73                         5755064                     11/05/19     496.31        5755121     11/05/19              456.29
                               5755047                      11105/19                                    403,92                         5755085                     11/04/19     669.26        5755122     11/01/19              470.00
                               5755048                      11/05/19                                    359.20                         5755086                     11104/19     806.87        5755123     11/05/19               51,09
                               5755049                      11104/19                                     69.76                         5755087                     11/04/19     562.47        5755124     11/05/19              150.36
                               5755050                      11/01119                                    427.01                         5755068                     11/05/19     326.81        5755125     11/07119              466.43
                               5755051                      11/04119                                    216.25                         5755089                     11/05/19     344.63        5755126     11/04/19              296.32
                               5755052                      11/05/19                                    364.20                         5755090                     11/13/19      98.25        5755127     11/08/19            1,073.93
                               5755053                      11/04/19                                    317.51                         5755091                     11/04/19     275.49        5755128     11/04/19              184.91
                               5755054                      11/04/19                                    218.55                         5755092                     11/04/19     701,52        5755131~    11/08/19               75.12
                               5755055                      11104/19                                    353.35                         5755093                     11/04/19     278,85        5755132     11112/19              334.93

                          •-  GAP IN CHECK SEQUENCE
                          R - CHECK RETURNED



                                                                                                                                                                                                                          PAGE 8 OF 13
                                                                                                                   MANUFACTURERS AND TRADERS TRUST COMPANY
                                                                                                                 ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
                            Case 8-19-76260-ast
                                              ,·-1·   J:
                                                                     Doc 628       Filed 06/29/20     Entered 06/29/20 15:07:49                ----~-_-c:c-~c:·-1


,··.···-1   ,:f"




                     M8il'Bank
                   FOR INQUIRIES CALL:      HEALTHCARE BUFFALO                                                       ACCOUNT TYPE
                                            (716) 848-7354
                                                                                                                 CORPORATE CHECKING

                                                                                                        ACCOUNT NUMBER        STATEMENT PERIOD
                                                                                                                                 11/01/19-11/30/19

                                          A ABSOLUT FACILITIES MANAGEMENT LLC
                                          HUD PAYROLL ACCOUNT




                                                                            CHECKS PAID SUMMARY
                       CHECK NO,     DATE                  AMOUNT      CHECK NO,      DATE       AMOUNT      CHECK NO.    DATE             AMOUNT
                       5755133     11/08/19                 466.55     5755173      11/12/19        414.14    5755216t   11/12/19             867.24
                       5755136'    11/13/19                 224.90     5755174      11/06/19        338.48    5755218'   11/12/19             306,30
                       5755137     11/13/19                 169.24     5755175      11/15/19        149.10    5755219    11/08/19             624.80
                       5755138     11/08/19                 350,94     5755178'     11/12/19        212,29    5755220    11/12/19             352.97
                       5755139     11/13/19                 179.80     5755179      11/12/19        449.66    5755221    11/13/19             364.38
                       5755140     11/12/19                  99.86     5755181'     11/12/19        209.46    5755222    11/08/19           1,243.81
                       6765141     11/12/19                 532.36     5755182      11/08/19        217.41    5755223    11/13/19             254,61
                       5755142     11/12/19                 466.18     5765183      11/08/19        297.46    5755224    11/12/19             633.09
                       5755143     11/12/19                  34.35     5755164      11/22/19        547.71    5765225    11/12/19             427.46
                       5755144     11/26/19                 649.30     5755185      11/08/19        208.46    5755226    11/12/19             506.27
                       5755145     11/18/19                 175.70     5755186      11/12/19        654.72    5755227    11/12/19             276,54
                       5755146     11/13/19                 700.83     5755187      11/12/19        365.45    5755228    11/08/19             227 ,53
                       5755147     11/18/19                 333.32     5755188      11/12/19        364.31    5755230"   11/12/19             415.95
                       5755148     11/18/19                  78.86     5755189      11/12/19        354.00    5755231    11/12/19             540.30
                       5755150*    11/13/19                 493.51     5755190      11/12/19        383.49    5756232    11/08/19             478.79
                       5755151     11/08/19                 356.38     5755191      11/12/19        263.11    5755233    11/08/19             371.53
                       5755152     11/12/19                 408,94     5755192      11/08/19         72.09    5755234    11/12/19             196.05
                       5755153     11/13/19                 354,61     5755193      11/08/19        564.47    5755235    11/12/19             189.27
                       5755154     11/12/19                 382,60     5755194      11/12/19        213.90    5755236    11/08/19             396,09
                       5755155     11/19/19                 119.73     5755195      11/12/19        562.04    5755237    11/12/19             389.32
                       5755156     11/12/19                 370.25     5755196      11/13/19        174.33    5755238    11/15/19           1,057.64
                       5755157     11/12/19                 466.31     5755197      11/12/19        370.22    5755239    11/12/19             512.89
                       5755158     11/12/19                 243.18     5755198      11/15/19         93.59    5755240    11/13/19             586.75
                       5755159     11/08/19                 208,37     5755200*     11/12/19        454.40    5755241    11/12/19             117.32
                       5755160     11/16/19                 794,71     5755201      11/12/19        623,84    5755242    11/12/19             348.56
                       5755161     11/12/19                 198.27     5755202      11/12/19        904,57    5755243    11/13/19             117.32
                       5755162     11/12/19                 326.10     5755203      11/12/19        724.43    5755244    11/12/19             392.72
                       5755163     11/12/19                 230,06     5755204      11/12/19        467,81    5755245    11/12/19             412.66
                       5755164     11/12/19                 320.58     5755205      11112/19        503.89    5755246    11/29/19             562.68
                       5755165     11/06/19                 379.ea     5755206      11/12/19        517.65    5755247    11/13/19             589.09
                       5755166     11/14/19                  78,32     5755207      11/12/19        406.12    5755246    11/12/19             318,07
                       5755167     11/13/19                 355,26     5755208      11/08/19        666.17    5755249    11/12/19             159.44
                       5755188     11/12/19                 416.47     5755209      11/12/19        204.14    5755250    11/12/19             280.27
                       5755169     11/20/19                 302.90     5755210      11/12/19        172.69    5755251    11/14/19              56.49
                       5755170     11/27/19                 125,43     5755211      11/12/19        436.44    5755252    11/12/19             283.42
                       5755171     11/13/19                 169.45     5755213'     11/12/19         58.28    5755253    11/15/19             239.38
                       5755172     11/12/19                 195.91     5755214      11/08/19        250.26    5755254    11/12/19             377,78
                   . • GAP IN CHECK SEQUENCE
                    R- CHECK RETURNED



                                                                                                                                        PAGE 7 OF 13
                                                                 MANUFACTURERS AND TRADERS TRUST COMPANY
                                                               ONE FOUNTAIN PLA2A BUFFALO, NEW YORK 14203-1495
       Case 8-19-76260-ast                   Doc 628       Filed 06/29/20      Entered 06/29/20
                                                                                             -
                                                                                                15:07:49
                                                                       I                              ~   -·-
                                                                                                                                        I I

                                                                                •;·-·1




                                                                                                                                                ,·
  M8ifBank                                                                                                                                      I
FOR INQU\RU:S CALL:      HEALTHCARE BUFFALO                                                          ACCOUNT TYPE
                         (716) 848-7354
                                                                                              CORPORATE CHECKING

                                                                                   ACCOUNT NUMBER                     STATEMENT PERIOD
                                                                                         . . .1083                       11/01/19 -11/30/19

                      A ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYROLL ACCOUNT




                                                     CHECKS PAID SUMMARY
  CHECK NO.      DATE            AMOUNT        CHECK NO.      DATE         AMOUNT         CHECK NO.               DATE              AMOUNT
   5755255    11/13/19             353.88       5755292     11/13/19           97.34       5755329              11/12/19               447.68
   5755256    11/13/19             247.70       5755293     11/13/19          279,57       5755330              1'1/18119              268.32
   5755267    11112/19             315.13       5755294     11113/19        1.112.98       5755331              11/14/19               482,97
   5755258    11112/19             565.43       5755295     11/12119         268,97        5755332              11/08/19               634.46
   5755259    11112/19             720.27       5755296     11112/19         118.62        5755333              11/13/19               436.59
   5755260    11/13/19             399.13       5755297     11/12119         647.17        5755334              11112/19                32.40
   5755261    11113/19             487.02       5755298     11112/19         503.45        5755335              11/12/19               631.63
   5755262    11114/19             136.03       5755299     11/08/19         B61.37        5755336              11/13/19               269.44
   5755263    11/13/19             703.33       5755300     11/12/19         330.22        5755337              11/08/19             1,314.56
   5755264    11108/19             466.15       5755301     11/12/19         534.99        5755338              11/18/19               330.85
   5755265    11/13/19             168.35       5755302     11/12119         419.32        5755339              11/13119               547,04
   5755266    11/14/19             351.42       5755303     11/13/19         488.05        5755340              11/12119               792.77
   5755267    11113/19             405.06       5755304     11112/19         504.35        5755341              11/12/19               747.06
   5756266    11/13/19             340.90       5755305     11/12119         840.32        5755342              11/12/19               271.23
   5755269    11/12/19              51.53       5755306     11112/19         116.40        5755343              11/12/19               180.64
   5755270    11108/19             396.33       5755307     11/12119         575,74        5755345*             11/08/19               581.41
   5755271    11/12/19             217.70       5755308     11/13/19         306.81        5755346              11/12/19               392.84
   5755272    11/13/19             280,38       5755309     11/13/19         410.92        5755347              11/14/19               242.02
   5755273    11/12/19             456.10       5755310     11112/19         265.65        5755348              11/13/19               193.82
   5755274    11/12/19             326.30       5755311     11112/19         717.70        5755349              11113/19               443.44
   5755275    11/12119             327.88       6755312     11112119         283.44        5755350              11/13119             1,073,93
   5755276    11114/19             281.05       5755313     11113/19         457.58        5755351              11/12/19                65.51
   5755277    11113/19             225.08       5755314     11121119          54.87        5755352              11/08/19             1,098.40
   5755278    11/22119              51.53       5755315     11112/19         531.40        5755353              11112/19                76.03
   5755279    11112/19             476.29       5755316     11/12/19         770.32        5755354              11114/19               527.86
   5755280    11112/19             283.22       5755317     11/12119         469,61        5755355              11118/19               117.29
   5755281    11/12119             340.25       5755318     11112/19         612.06        5755356              11115/19               143.21
   5755282    11112/19             535.64       5755319     11112/19         714.15        5755357              11/18/19               332.29
   5755283    11113/19             166.56       5755320     11118/19         132.22        5755358              11/16119               501.45
   5755284    11112/19           1,157.36       5755321     11112/19         331.07        5755359              11118/19               499.27
   5755285    11/12119           1,1_20.41      5755322     11112/19         288,04        5755361~             11/19119                76.17
   5755286    11113/19             453.52       5755323     11112/19         207.17        5755362              11/19/19               203.99
   5755287    11112/19             416.72       5755324     11/15/19         214.69        5755363              11/18/19               195.50
   5755288    11113/19             432.76       5755325     11112/19         324.81        5755364              11/15/19               354.71
   5755289    11112119             238.09       5755326     11112/19         333.76        5755365              11118/19               281.25
   5755290    11108/19             403.35       5755327     11/12/19         312.93        5755366              11/18/19                88,48
   5755291    11118119             680.47       5755328     11/12119         677,37        5755367              11/18119               395.05

 • • GAP IN CHECK SEQUENCE
 R- CHECK RETURNED




                                                                                                                                 PAGE 8 OF 13
                                         MANUFACTURERS ANO TRADERS lRUST COMPANY
                                       ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203·1495
             Case 8-19-76260-ast            Doc 628        Filed 06/29/20     Entered 06/29/20 15:07:49
-1    I';"




     M&rBank
FOR INQUIRIES CALL:       HEALTHCARE BUFFALO                                                ACCOUNT TYPE
                          (716) 848-7354
                                                                                         CORPORATE CHECKING

                                                                                ACCOUNT NUMBER         STATEMENT PERIOD
                                                                                     ~1083                 11/01/19 -11130/19

                        A ABSOLUT FACILITIES MANAGEMENT LLC
                        HUD PAYROLL ACCOUNT




                                                    CHECKS PAID SUMMARY
     CHECK NO.     DATE           AMOUNT       CHECK NO.   DATE       AMOUNT          CHECK NO,     DATE              AMOUNT
     5755368     11115/19          422.68       5755408     11/15/19        290.92    5755449     11/22/19               223,50
     5755369     11/15119           37.12       5755409     11/22119        511.47    5755450     11/18/19               6.19.36
     5755370     11/26119          543.31      5755410      11/15119        206.21    5755451     11/18/19                32.76
     5755372*    11/18119          694.94      5755411      11/18/19        649,98    5755452     11/18/19               337.96
     5755373     11/18/19          300.96      5755412      11/25/19        339.78    5755453     11/18119               567.69
     5755374     11118/19           40.91      5755414•     11/18/19        452.05    5755454     11119/19               589.41
     5755375     11118/19          297.50      5755415      11/18/19        383.B4    5755455     11/15/19               230.73
     5755376     11115/19          486,06      5755416      11/18/19        578.36    5755457*    11/18/19               564.38
     5755377     11118119          365.06      5755417      11115/19        212.08    5755458     11/18/19               553.17
     5755378     11/18/19          383.95      5755418      11122/19        527.60    5755459     11/15/19               465.99
     5755379     11/25/19          290.31      5755419      11/18/19        213.90    5755460     11/15/19               370.48
     5755380     11/15/19          390.40      5755420      11/18/19        646.02    5755461     11/18/19               252.63
     5755381     11/18/19           37.49      5755421      11118/19        603.99    5755462     11/18119               189.27
     5755382     11119/19           97.26      5755422      11/15/19         47.82    5755463     11/18119               377.79
     5755383     11/18/19          371.30      5755423      11/22119        439.86    5755464     11/22119             1,093.52
     5755384     11/18/19          295.72      5755424      11/27/19      154.79      6756465     11118/19               498.98
     5755385     11/18/19          307.44      5755425      11/18/19      764.62      5755466     11/18/19               624.26
     5755386     11115119          215.97      5755426      11/18/19      648.23      5755467     11/27/19                85.15
     5755387     11/18/19          795.87      5755427      11118/19      785.78      5755468     11/18119               380.03
     5755388     11/26/19          190.06      5755428      11118/19      965.01      5755469     11/18119               413.81
     5755389     11/18/19          323.10      5755429      11/19119      392.09      5755470     11/18119               289.67
     5755390     11/1511 9          82.31      5755430      11118/19      341.17      5755471     11/29/19               452.49
     5755391     11/18119          316.27      6755431      11/18/19      482.03      5755472     11/19/19               700.21
     5755392     11115119          379.08      5755432      11/18/19      317.41      5755473     11118/19               329.56
     5755393     11/16/19          357.14      5755433      11/18/19      666.17      5755474     11118/19               219.10
     5755394     11/18/19          452.02      5755434      11118/19      206.72      5755475     11/18/19               248.35
     5755395     11/20/19          308.22      5755435      11/19119      272.86      5755476     11126/19                54.77
     5755396     11/27/19          252.93      5755436      11/22/19      550,02      5755477     11/18119               237.91
     5755397     11/18/19          189.97      5755437      11/18119      553,70      5755478     11/27119               239,39
     5755398     11/·18/19         253.00      5755438      11/19/19       99,04      5755479     11/19/19               377.63
     5755399     11/18/19          890.68      5755439      11/15/19      254.44      5755480     11/19/19               266.47
     5755400     11115/19          328.23      5755442•     11118/19      848.02      5755481     11/19/19               594.93
     5755401     11/22119          146.16      5755444~     11/18/19      352.56      5755482     11/18119               246.11
     5755404*    11118119          210.42      5755445      11118/19    1,178.84      5755483     11/18/19               330.45
     5755405     11118/19          538.97      5755446      11/18/19      444.27      5755484     11118119               552.77
     5755406     11/18/19          234.96      5755447      11/18/19      716.89      5755485     11120119               715.19
     5755407     11115/19          118.33      5755448      11/15/19      914.00      5755486     11119/19               447.95

 •- GAP IN CHECK SEQUENCE
 R- CHECK RETURNED




                                                                                                                   PAGE 9 OF 13
                                       MANUFACTURERS AND TRADERS TRUST COMPANY
                                      ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
                    i ----
        Case 8-19-76260-ast                    Doc 628       Filed 06/29/201 FEntered 06/29/20 15:07:49

                                                                                       ··-:-r    ,r,                                         ·-:-·-r   r··,,
                                                                                                                                                        \'-~
                                                                                                                                                        J

                                                                                                                                                       (
  MSifBank
FOR INQUIRIES CALL:     HEALTHCARE BUF~ALO                                                               ACCOUNT TYPE
                        (716) 848-7354                                                                 CORPORATE CHECKING

                                                                                  ACCOUNT NUMBER                   STATEMENT PERIOD
                                                                                         --1083                       11/01/19-11/30/19

                      A ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYROLL ACCOUNT




                                                      CHECKS PAID SUMMARY
  CHECK NO,      DATE              AMOUNT        CHECK NO,   DATE       AMOUNT                  CHECK NO,      DATE              AMOUNT
   5755487     11/19/19              421,12       5755525     11/26/19     1,066.08              5755563      11/16119             346.21
   5755488     11/22/19               72.65       5755526     11/18/19       865,32              5755564      11/20/19             346.11
   5755490'    11/16/19              709.43       5755527     11/18/19       160.73              5755566*     11/18/19             922.09
   5755491     11/19/19              624.78       5755528     11/16/19        93.79              5755568'     11118/19             577.82
   5755492     11/19/19               92.85       5755529     11/18119       561.49              5755569      11/19/19             275,36
   5755493     11/29/19               24.19       5755530     11/18/19     1,073.29              5755570      11/19/19             707.32
   5755494     11119/19              275.97       5755531     11/15/19       617, 18             5755571      11118/19             389.23
   5755495     11/19/19              404.60       5755532     11/18/19       327,76              5755572      11/18119             539.96
   5755496     11/18/19              343.32       5755533     11118119       528.90              5755573      11/18/19             371.71
   5755497     11/19/19               46.62       5755534     11/18/19       496.89              5755574      11/18/19             354.76
   5755496     11/16/19              253.06       5755535     11/19/19       487.46              5755575      11118/19             280,75
   5755499     11/15/19              442.13       5755536     11/18/19       673,95              5755577'     11118/19             624,95
   5755500     11/18/19              152.57       5755537     11/18/19       787,85              5755578      11/18119             236.83
   5755501     11/19/19              349,33       5755539*    11/25/19        50.98              5755580*     11/19/19             152.22
   5755502     11/18/19              427.25       5755540     11/18/19       374.40              5755581      11119/19             472.21
   5755503     11/22/19              291.52       5755541     11/1B/19       575.80              5755582      11/18/19             242.80
   5755504     11/16/19              376.53       5755542     11/18119       292.92              57555540-    11/19119              10, 16
   5755505     11/18119              269.87       5755543     11/19/19       429, 19             5755585      11/18/19              75.65
   5755506     11/29/19               86.94       6755544     11118/19       417.09              5755586      11120/19              93. 10
   5755507     11/19/19               83,06       5755545     11/18119       770.12              5755588'     11/25/19             329.09
   5755508     11/18/19              379.09       5755546     11/18119        50.98              5755589      11/22/19             463.64
   5755509     11118/19              131.59       5755547     11/20/19       231.62              5755590      11/25/19             495,93
   5755510     11/18/19              120.97       5755548     11/18/19       660.86              5755592*     11/25/19              75.56
   5755511     11121/19              157,85       5755549     11/18/19       617.82              5755593      11/26119             220.53
   5755512     11/18/19              281.66       5755550     11/18/19       770,32              5755594      11/25/19             209.52
   5755513     11/15119               633.74      5755551     11118/19       486,80              5755595      11/22/19             347,32
   5755514     11/18/19               166.58      5755552     11118/19       612.06              5755596      11/26119             298. 10
   5755515     11/18/19             1,157.37      5755553     11/20/19       203.18              5755597      11/25119              88.47
   5755516     11118/19             1,219.47      5755554     11/19/19       337.10              5755598      11/25119             405,28
   5755517     11/18/19               902.50      5755565     11/18/19       289.21              5755599      11125/19             434.90
   5755518     11/16119               484,91      5755556     11/18/19       206,58              5755800      11/22/19              75,75
   5755519     11/18/19               530.67      5755557     11/22/19       137,75              5755601      11/26/19             549.02
   5755520     11/18119               239.88      5755558     11/18/19       283,63              5755603*     11/26/19             693.70
   5755521     11115/19               420,82      5755559     11/18119       352.34              5755606*     11125/19             305.00
   5755522     11/18/19              770.11       5755560     11/18/19       338.96              5755607      11/25/19             488.35
   5755523     11/18119              413.82       5755561     11/18119       118.36              5755608      11/22/19             368.87
   5'/55524    11/18/19              319.19       5755562     11/18/19       605, 14             5755609      11125/19             389,82

 • - GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                             PAGE 10 OF 13

                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                         ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
          CaseI 8-19-76260-ast
                 ,l                            Doc 628        Filed 06/29/20     Entered 06/29/20 15:07:49




  M8IT'Bank
FOR INQUIRIES CALL:         HEALTHCARE BUFFALO                                                  ACCOUNT TYPE
                            (716) 848-7354
                                                                                             CORPORATE CHECKING

                                                                                   ACCOUNT NUMBER          STATEMENT PERIOD
                                                                                        ~083                  11101/19 • 11130/19

                        A ABSOLUT FACILITIES MANAGEMENT LLC
                        HUD PAYROLL ACCOUNT




                                                      CHECKS PAID SUMMARY
     CHECK NO.     DATE             AMOUNT       CHECK NO,   DATE       AMOUNT           CHECK NO,     DATE               AMOUNT
     5755610     11/25/19             351,57      5755655*     11125119       563,70      5755696    11127/19                 78,49
     5755611     11125/19             407.64      5755656      11/25119       635.85      5755697    11/25/19                389.20
     5755612     11/25119              38.08      5755657      11/25/19    1 ,080,93      5755698    11/25/19                390, 71
     5755514•    11125/19             374,82      5755658      11/25/19       986.79      5755700'   11125/19                409.09
     5755615     11125/19             304.09      5755659      11122/19       391 .53     5755701    111251·19               711.85
     5755618     11/25/19             277.75      5755680      11/28119       418.32      5755702    11/29119                192.61
     5755617     11/22/19             216.94      5755661      11/25119       662.07      5755704*   11/25119                153,50
     5755619'    11126/19             198.78      5755662      11/22119       666.18      5755705    11/25/19                307,02
     5755620     11/25119             322,97      5755663      11/25/19       351.67      5755706    11/26/19                 48.04
     5755621     11125119             316.61      5755664      11/25/19       153.05      5755707    11125/19                 60.07
     5755622     11/22/19             380.08      5755666'     11/25/19        81.35      5755709*   11/25/19                249,88
     5755623     11126/19             357.16      5755667      11/22/19       602.56      5755710    11/27/19                239.38
     5755624     11/25119             347.64      5755669t     11126/19       852.88      5755711    11/26/19                311.55
     5755627*    11/26/19             287.63      5755671 *    11/25/19       340.73      5755712    11/26/19                351.62
     5755628     11/25/19              78.78      5755672      11/25119       919.95      5755713    11126119                828.56
     5755629     11125/19             586.93      5755673      11125/19       333.77      5755714    11/29/19                273.26
     5755630     11122119             329.08      5755674      11125/19       520.79      5755715    11/25/19                327.31
     5755631     11/29/19             147.98      5755675      11127/19       660,28      5755716    11/25/19                579.22
     5755634'    11125/19             105.16      5755676      11/22119    1,213.90       5755717    11126/19                710.47
     5755635     11/25/19             391,33      5755677      11/25/19       154.72      5755718    11128/19                324.01
     5755636     11125/19             245.31      5755678      11/25/19    1,029,82       5755719    11126119                438. 17
     5755637     11122/19             129.12      5755679      11/25/19       220,65      5755722'   11/26119                650.35
     5755638     11/26/19             295.74      5755680      11/26/19      770.64       5755723    11125/19                517.98
     5755639     11127119             452,76      5755681      11/22/19      684.93       5755724    11/29/19                133,07
     5755640     11122119             203.64      5755682      11/28/19      732.43       5755725    11/27/19                404.00
     5755641     11125/19             711.51      5755683      11122/19      229.61       5755726    11/26/19                403.16
     5755642     11125/19             272.08      5'155685'    11/25/19      422.63       5755727    11126/19                335.05
     5755643     11126119             145,75      5755686      11125/19      558.73       5755728    11/29/19                439.77
     5755644     11125/19             350.67      5755687      11122/19      451.28       5755729    11/25/19                299.07
     5755645     11125119             381.68      5755688      11122119      369.96       5755730    11/25/19                235,25
     5755646     11125119             354.85      5755689      11/25/19      243.46       5755731    11/25/19                357.14
     5755647     11122/19             199.70      5755690      11125/19      162,58       5755732    11125/19                279,88
     5755648     11122/19             151.84      5755691      11125/19      376.38       5755733    11/29/19                261.66
     5755649     11/26119             213.90      5755692      11122119    1,062.21       5755734    11125/19                357.13
     5755650     11122/19             364,58      5755693      11/25/19        509.76     5755736    11/25119                215,33
     5755651     11/25119             314.19      5755694      11/25/19        626.99     5755737*   11/25/19                248.19
     5755652     11/26119             571.41      5755695      11/25119        364.50     6755738    11125119                353.14
 .- GAP IN CHECK SEQUENCE
 R- CHECK RETURNED



                                                                                                                     PAGE 11 OF 13
                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                         ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203-1495
      I   Case
          f    8-19-76260-ast
                         r -1                 Doc 628           Filed
                                                                   J -----·06/29/20
                                                                --- !-                  Entered 06/29/20 15:07:49                             -- r   -1_ _ -, ----




 M&I'Bank
FOR INQUIRIES GALL:       HEAL THGARE BUFFALO                                                            ACCOUNT TYPE
                          (716) 848-7354
                                                                                                    CORPORATE CHECKING

                                                                                           ACCOUNT NUMBER          STATEMENT PERIOD
                                                                                                                      11/01/19 -11/30/19


                      A ABSOLUT FACILITIES MANAGEMENT LLC
                      HUD PAYROLL ACCOUNT




                                                       CHECKS PAID SUMMARY
  CHECK NO.      DATE              AMOUNT         CHECK NO.   DATE       AMOUNT                 CHECK NO.      DATE              AMOUNT
   5755739    11/25/19              636,54         5755774           11/25/19         985.26     5755813      11/26/19            1,073.94
   5755740    11/25/19              186.57         5755775           11/25/19         410.86     5755819'     11/25/19              474.34
   5755741    11/26/19               128.66        5755776          11/25/19          289,26     5755821*     11/26/19              315.98
   5755742    11/25/19             1,157.37        5755777          11/26/19          514.10     5755822      11/25/19              347.82
   5755743    11/25/19               933.95        5755778          11/26/19          607.48     5755824'     11/26/19               82,39
   5755744    11/25/19               637,96        5755779          11/25/19          770.32     5755825      11/25/19               82.74
   5755745    11/25/19               237,33        5766780          11/25/19          492,70     5755834'     11/29/19              459.80
   5755747*   11/22/19               220.01        5755781          11/25/19      1,069.28       5755839*     11/29/19              325.77
   5755748    11/25/19               670.77        5755782          11/25/19          829.11     5755843'     11/29/19              349.05
   5755749    11/25/19               300,30        5755783          11/26/19          181.75     5755844      11/29/19               85.12
   5755750    11/22/19              418,01         5755784          11/26/19          290.52     5755851'     11/29/19              486,31
                                                                                                                                                     .1
   5755751    11/29/19              825.51         5755785          11125/19          287.68     5755852      11/29/19              367.75
   5755752    11/25/19              293.99         5755786          11/25/19          208,63     5755853      11129/19              302.08
   5755753    11/25/19              255.04         5755788 ..       11/26/19          279.48     5755855'     11/29/19              387.48
   5755754    11/26/19              510.61         5755789          11/26/19          350.13     5755861'     11/29/19              212.70
   5755755    11/25/19              865.32         5755790          11/26/19          338,80     5755866'     11/29/19              353.35
   5755756    11/27/19              200,48         5755791          11/25/19          605,13     5755872'     11/29/19              332.93
  5755757     11/25/19              283.44         5755792          11/27/19          339,69     5755881'"    11/29/19              123,86
  5755758     11/25/19              597,85         5755793          11/25/19          318. 11    5755884'     11/29/19              210.71
  5755759     11/25/19              377.12         5755795t         11/25/19          215.41     5755899*     11/29/19              143.60
  5755780     11/22/19              788.74         5755796          11/25/19          821.82     5755904*     11/29/19              159,95
  5755761     11/26/19              376.64         5755797          11/26/19          527, 18    5755919'     11/29/19              804.92
   5755762    11/25/19              522.70         5755799•         11/25/19          607.94     5755922 ..   11/29/19              845.65
   5755763    11/26/19              365,00         5755800          11/28/19          323,96     5755925*     11/29/19              230.83
   5755764    11/26/19              485.80         5755601          11/25/19          651.80     5755929'     11/29/19              451.52
   5755765    11/25/19              536.16         5755602          11/29/19        360.27       5755953'     11/29/19              225.17
   5755766    11/25/19              635,09         5755803          11/26/19        527.21       5755967'     11/28/19              564.98
  5755767     11/25/19              204.33         5755604          11/22/19      1,134.52       5755990'     11/29/19              608, 92
  5755768     11/25/19              243,01         5755805          11/27/19        121.12       5756036.     11/29/19              653.88
  5755769     11/25/19              252,92         5755806          11/25/19        269.83       5756044'     11/29/19              998. 17
  5755770     11/25/19              563. 14        5755807          11/25/19          205.93     5758046'     11/29/19              676,35
  5755771     11/25/19              225.81         5755809'         11/22/19          421.51     5758538'     11/18/19               50,98
   5755772    11/2.5/19             420,04         5755811"         11/26/19          143,31    57555683.     11/19/19            1,073.94
  5755773     11/25/19              286,25         5755812          11/26/19          468,25    58755567 1    11/19/19              447,89

 •- GAP IN CHECK SEQUENCE
 R~ CHECK RETURNED
  NUMBER OF CHECKS PAID                              958
 AMOUNT OF CHECKS PAID                        $382,236,86




                                                                                                                             PAGE 12 OF 13
                                          MANUFACTURERS AND TRADERS TRUST COMPANY
                                        ONE FOUNTAIN PLAZA BUFFALO, NEW YORK 14203·1495
I       Case 8-19-76260-ast                                                       Doc ----1
                                                                                       628                           Filed 06/29/20                                      Entered 06/29/20 15:07:49

         . r-·· --·_ ... ,._ .. -.··;... ,..., ---... ·. ·.·.··<   -ir,-~..,-.-·,-. ' . . . . . -·-. -   .   -···"     '""".,.•   . '.- .. '   ..,....--.~--~-,;··;-··--.-,    ;,   ·· ... ······-· ..

                                                                                                                                                                                                              XXX:XXXl 712




                                                  CFG                                CoMMUNITY BANK
                                                       Corpo.r11t~ Offi<-..:~ • 1422 CJ11rkvie1• Ro111.l • B11ltimor~. MD 2120\.1 • ~10-ltJ'.HlSOO
                                                                                                                                                                                                         Nov 30 1 2019

                                                                                                                                                                                                         Pg      1 of        2

                 Absolut ctr for Nursing & Rehabilitation                                                                                                                                                                0
                 at Aurora Park LLC
                 292 Main Street
                 East Aurora NY 14052



                                                                                                                     Goverhment Account


    ********************************************************************************
    Our Annapolis branch has relocated to 888 Bestgate Road, suite 212,
    Annapolis, MD 21401.   All other contact information remains the sarne !

    Have you checked our new website and online products?                                                                                                                     Please call or stop
    in to see us today so we can show you how convenient it is to bank with
    CFG Community Bcmk!
    ********************************************************************************
    Bus Analysis
    11/01/2019 Beginning Balance                                                                                                                                                                                        .oo
                  15 Deposits/Other Credits                      +                                                                                                                                             942,942.01
                  11 Checks/Other Debits                                                                                                                                                                       942,942.01
    11/30/2019 Ending Balance        30 Days in statement Period                                                                                                                                                        • DO


    ---------------------------- Deposits/Other Credits----------------------------
    11/01./2019 ACH Deposit                                              24,230.31
      NATIONAL GOVERNM HCCLAIMPMT
    11/04/2019 ACH Deposit                                                2,802.85
      NATIONAL GOVERNM HCCLAIMPMT
    11/07/2019 ACH Deposit                                               10,544.21
      NATIONAL GOVERNM HCCLAIMPMT
    11/07/2019 ACH Deposit                                              116,303.57
      NYS DOH          HCCLAIMPMT
    11/14/2019 ACH Deposit                                                5,859.84
      NATIONAL GOVERNM HCCLAIMPMT
    11/14/2019 ACH Deposit                                              185,923.74
      NYS DOH          HCCLAIMPMT
    11/19/2019 ACH Deposit                                                    6,34
      NATIONAL GOVERNM HCCLAIMPM'r
    11/20/2019 ACH Deposit                                                3,967.81
      NATIONAL GOVERNM HCCLAIMPMT
    11/21/2019 ACH Deposit                                                   79.56
      NAT ION AL GOVERNM HCCLAIMPMT
    ll/21/2019 ACH Deposit                                                                                                                                                                                     276,657.98
      NYS DOH                                            J-JCCLAIMPMT
    11/26/2019               ACH Deposit                                                                                                                                                                      191,977,48
      NATIONAL               GOVERNM HCCLAIMPMT
    ll/27 /2019              ACH Deposit                                                                                                                                                                        27,150, 55
      NATIONAL               GOVERNM HCCLAIMPMT
   Case 8-19-76260-ast
        T-.- -                           Doc 628                              Filed. 06/29/20
                                                                                      I T                Entered 06/29/20 15:07:49

                              . '' ----------,.,,c,·~---,     c,-.- - •-. __..,.,...,._,,




                                                                                                                        XXXXXXl'/12



                    CF G                     CoMMUNITY BANK
                                                                                                                   Nov 30,     2019

                                                                                                                   Pg      2 of       2

        Absolut Ctr for Nursing                        &     Rehabilitation




11/29/2019    ACH Deposit                                                                                                  2,671,32
  NATIONAL    GOVERNM HCCLAIMPMT
11/29/2019    ACH Deposit                                                                                                 19,288,12
  NATIONAL    GOVERNM HCCLAIMPMT
11/29/2019    ACH Deposit                                                                                                 75,478.33
  NYS DOH             HCCLAIMPMl'

---------------------------------
11/01/2019 'l'ransfer Withdrawal To
                                    Other Debits---------------------------------
                                       ODA XXXXXX2371                  24,230,31
11/04/2019    Transfer Withdrawal                           1•0            DDA              XXXXXX2371                     2,802.85
11/07/2019    Transfer Withdrawal                           To              DDA             XXXXXX2371                  126,847, 78
11/14/2019    Transfer Wi thdraw<eil                        To             DDA              XXXXXX2371                  191,783.58
11/19/2019    Tran.sf er Withdrawal                         To             DDA              XXXXXX2371                          6, 34
11/20/2019    Transfflr Withdrawal                          To             DDA              XXXXXX2371                     3,967.81
11/21/2019    Transfer. Withdrawal                          To             DDA              XXXXXX2371                  276,737,54
11/26/2019    Transfer' Withdrawal                      1'0                ODA              XXXXXX2371                  .191, 977.48
11/27/2019    Transfer Withdrawal                           To             DDA              XXXXXX2371                    26,799.05
ll/27 /2019   Analysis Charge                                                                                                 351. 50
11/29/2019    Trans.fer Withdrawal                          To             DDA              XXXXXX2371                    97,437.77

----------------------------- Daily Ending Balance-----------------------------
11/01                  o.oo                 11/19                                                0.00     11/26                 o.oo
11/04                  o.oo                 11/20                                                o.oo     11/27                   o.oo
11/07                  0.00                 11/21                                                0.00     11/29                   0.00
11/14                  0.00
    Case 8-19-76260-ast               Doc ---628
                                              • ., .. __ .---r
                                                               Filed 06/29/20                     Entered
                                                                                                 -:-r:
                                                                                                    ._r   06/29/20 15:07:49



                                                                                                                 XXXXXX1720



                 CFG                    CoMMUNITYBANK
                   Corpomte Oilicc~ • 1422 Chirk.~icw Roali • B:1Mmure, MD 212tJ9 •-110-~2:J-!JSOIJ
                                                                                                            Nov 30, 2019

                                                                                                            Pg        1 of        4

       Absolut Ctr for Nursing & Rehabilitation                                                                              20
       at Aurora Park LLC
       2 92 Main Street
       East Aurora NY 14052



                                                             Non-Government Account


********************************************************************************
Our Annapolis branch has relocated to 888 Bestgate Road, Suite 212,
Annapolis, MD 21401.         All other contact information remains the sarne                                      J


Have you checked our new website and online products? Please call or stop
in to see us today so we can show you how convenient it is to bank with
CJ<.'G Community Bank!
********************************************************************************
BU$ Analysis
11/01/2019 Beginning Balance                                                                                                 • DO
              49 Deposits/Other Credits                       +                                              1,380,057.06
              20 Check,'3/0ther Debits                                                                       lr380,D57.06
11/30/2019 Ending Balance         30 Days in Statement Period                                                         . 00


---------------------------- Deposits/Other. Credi ts ------- ·"---------------------
11 /04 /2019 ACH Deposit                                                      981. 23
  NDC SWEEP FAC 8930 SWEEP FR           6029
11/04/2019 ACH Deposit                                                    15,998.00
  ABSOLUT CTR FOR Dir Depost NURSIN
.11/05/2019 Remote Deposit                                                      4. 56
11/05/2019 Remote Deposit                                                     107.90
11/05/2019 Remote Deposit                                                     674.90
11/05/2019 Remote Deposit                                                  2,245.32
11/05/2019 ACH Deposit                                                        228.00
  HEAL'l'HNOW94000  HCCLAIMPMT
11/05/2019 ACH Deposit                                                    98,551.39
  NDC SWEEP PAC 8930 SWEEP FR           6029
11/06/2019 Remote Deposit                                                220,241.64
11/06/2019 ACH Deposit                                                        203.40
  HEALTHNOW96000    HCCLAIMPMT
11/06/2019 ACH Deposit
  NOC SWEEP PAC 8930 swm11:;p FR Cd C33 6029
11/07/2019 ACH Deposit                                                     7,143.80
  Fallon Health We HCCLAIMPMT
11/08/2019 ACH Deposit                                                     4,285.74
  HOSPICE BUFFALO PAYABLES DYNAMICS EFT DEPOSIT
11/12/2019 Remote Deposit                                                 10,477.00
11/12/2019 Remote Deposit                                                122,426.06
11/12/2019 ACH Deposit                                                        276,00
   Case 8-19-76260-ast                 Doc 628                 Filed 06/29/20
                                                                           I I                     Entered 06/29/20 15:07:49
                                                                                                                                     !-,;


                                                                                                                   XXXXXXl 720



                   CFG                    CoMMUNITYBANK
                     Co.po1·11(~ O.flk11~ • 1422 Cinrkvfow Rua ti• B11ltimoB, MD 2120Y • 410"~2J-05()0
                                                                                                             Nov 30,      2019

                                                                                                              Pg      2 of       4

        Absolut ctr for Nursing                  &   Rehabilitation




  Centers Plan for HCCLAIMPMT
11/13/2019   Remote Deposit                                                                                           2,079.58
11/13/2019   Remote Deposit                                                                                          27,156.69
11/13/2019   Remote Deposit                                                                                          47,240.93
11/13/2019   ACH Deposit                                                                                              5,780.50
  Cente.r:s Plan for HCCLAIMPMT
11/13/2019 ACH Deposit                                                                                               50,796.56
  HEALTHNOW94000      HCCLAIMPMl'
11/14/2019 ACH Deposit                                                                                                3,867.84
  NDC SWEEP FAC 8930 SWEEP FR                                   029
11/15/2019 Remote Deposit                                                                                                4?.. 08
11/15/2019 ACH Deposit                                                                                               21,275.90
  NDC ,SWEEP FAC 8930 SWEEP FR                                  029
11/18/2019 Remote Deposit                                                                                            53,101.61
11/19/2019 ACH Deposit                                                                                                  2 7 8, 62
  HEALTHNOW94000      HCCLAIMPMT
11/19/2019 ACH Deposit                                                                                                   391. 08
  NDC SWEEP FAG 8930 SWEEP FR                                   0?.9
11/19/2019 ACH Deposit        ., ,                                                                                    2,707.32
  HEALTIINOW 94 0 0 0 HCCLAIMPMT
11/20/2019 ACH Deposit                                                                                                   3 64. 98
  HEALTHNOW96000      HCCLAIMPMT
11/20/2019 ACH Deposit                                                                                                4,573.60
  Centers Plan for HCCLAIMPMT
11/20/2019 ACH Deposit                                                                                                5,715.00
  NDC SWEEP E'AC 8930 SWEEP FR                                  02 9
11/21/2019 Remote Deposit                                                                                            46,519.58
11/21/2019 ACH Deposit                                                                                                1,360.56
  Fallon Health We HCCLAIMPMT,
11/21/2019 ACH Deposit '                                                                                              3,275.00
  ABSOLUT C'rR FOR Dir Depost NURSIN
11/21/2019 ACH Deposit                                                                                                9,169,74
  NASCENTIA HEALTH VENDOR PMT
11/22/2019 Remote Deposit                                                                                                30. 77
11/22/2019 Remote Deposit·                                                                                           44,322.62
11/22/2019 ACH Deposit                                                                                                3,368.25
  HOSPICE) BUFFALO PAYAtH~ES DYNAMICS EE'T DEPOSIT
ll/22/2019 ACH Deposit                                                                                               16,022.40
   NDC SWEEP FAC 8930 SWEEP FR                               6029
11/25/2019 Remote Deposit                                                                                               8 21. 69
11/25/2019 Remote Deposit                                                                                            18,412.67
   Case 8-19-76260-ast                  Doc 628                 Filed
                                                                 T    06/29/20                      Entered 06/29/20 15:07:49
                                                                                                                         r-·; --        r-

                                                                ....... _. __-1,··l
                                                                                                                                             r

                                                                                                                     XXXXXX1720



                    CF G                   COMMUNITY BANK
                      C111pnr~(~ Oflicu6 • 1422 Clmlwfow Ror1d • B~J1imore, MD 21209 • 410-82'.l--050()
                                                                                                                Nov 30 1 2019

                                                                                                                Pg      3 of      4

       Absolut Ctr for Nursing                    &   Rehabilitation




11/25/2019 ACH Deposit                                                                                                52,293.71
  Centers Plan for HCCLAIMPMT
11/26/2019 Remote beposit                                                                                             16,177.76
11/26/2019 ACH Deposit                                                                                                36,984, 43
  HEALTHNOW94000    HCCLAIMPMT
11/27/2019 Remote Deposit                                                                                             13,542.41
11/27/2019 ACH Deposit                                                                                               395,789.05
  NASCEN'rIA HEALTH VENDOR PMT
11/29/2019 Remote Deposit                                                                                              2,244.00
11/29/2019 ACH Deposit                                                                                                 1,926.06
  HOSPICE BUFFALO PAYABLES DYNAMICS EFT DEPOSIT
11/29/2019 ACH Deposit                                                                                                 7,038.24
  Fallon Health We HCCLAIMPMT

---------~-----------------------
11/04/2019 'l'ransfer Wlthdrawal To
                                    other Debits ---------------------------------
                                       DDA XXXXXX2371                   16,979.23
11/05/2019   T:r::ansfer Withdrnwal                To         DDA            XXXXXX2371                              101,812.07
11/06/2019   Transfer Withdrawal                   To         DDA            XXXXXX2371                              221,985.91
11/07/2019   Transfer Withdrawal                   To         DDA            XXXXXX237l                                7,143.80
11/08/2019   TrQnsfer Withdrawal                   To         DDA            XXXXXX2371                                4,285.74
11/12/2019   Deposit Item Ret                      Return deposit item                                                     28,270,00
11/12/2019   Transfer Withdrawal                   To         DDA
                                                             XXXXXX2371                                              104,909.06
11/13/2019   Transfer Withdrawal                   To        XXXXXX2371
                                                              DDA                                                    133,054.28
11/14/2019   Transfer Withdrawal                   To        XXXXXX2371
                                                              DDA                                                      3,867.84
11/15/2019   Transfer Withdrawal                   To         DDA
                                                             XXXXXX2371                                               21,317.98
11/18/2019   Transfer Withdrawal                   To  · DDA XXXXXX2371                                               53,101.61
11/19/2019   Transfer Withdrawal                   To    DDA XXXXXX2371                                                3,377.02
11/20/2019   Deposit Item Ret                      Return deposit item                                                     10,847.50
11/21/2019   Deposit Item Ret                      Return deposit item                                                        125. 00
11/21/2019   Transfer     Withdrawal               To    DDA XXXXXX2371                                               60,005.96
11/22/2019   'l'ransfer   Withdrawal               To    DDA XXXXXX2371                                               63,71J4.04
11/25/2019   Transfer     Withdrawal               To    DDA XXXXXX2371                                               71,528.07
11/26/2019   Transfer     Withdrawal               To    DDA XXXXXX2371                                               53,162.19
11/27/2019   Transfer     Withdrawal               To    ODA XXXXXX2371                                              409,331.46
11/29/2019   Transfer     Withdrawal               To    DDA XXXXXX2371                                               11,208.30

----------------------------- Daily Ending Balance··----------------------------
11/01              o.oo     11/07             D. OD    ll/14               0. DO
11/04              0.00     11/08             0.00     11/15               0.00
11/05              o.oo     11/12             o.oo     11/18               0,00
11/06              o.oo     11/13             o.oo     11/19               o.oo
                                           -,
                                  Case 8-19-76260-ast                                                              Doc 628                               Filed 06/29/20                                         Entered 06/29/20 15:07:49
                                                                               '
, , . , , • ,h•~ - ._,",,,,   _,·1,   <l,,'. '___c_~-",•O   ,',"":,'. • . ,   ·"• >'C.•   ••"i~--''   --- - ---'"Lo:c. - __ '"· -.~--c-_ ... -   .·.r.    1 :_ '.3.10~_,--c,-:--·-,·.::. ____ . . .,. • ·,•·1    I,·.·.~~-~~.-,-•-•   ··-" .., ..•.   ·I   .p"'< <'r."-. -.:.•··-




                                                                                                                                                                                                                                             XXXXXX1'720



                                                                                          CF G COMMUNITY BANK
                                                                                              Corporntc Olllcl'IJ • 1422 C:lnrhi~w Ro1ul • lfohimor~. l\'JD 21209 • ~10-b'J:t-0500
                                                                                                                                                                                                                                       Nov 30,                2019

                                                                                                                                                                                                                                       Pg              4   of           4

                                               Absolut Ctr .for Nursing                                                         &    Rehabilitation




                   ----------------------------- Daily Ending Balance-----------------------------
                   11/20                                                                   193,92-                     11/25                                                         0, 00                       ll/27                                          0, 00
                   11/21                                                                     0.00                      11/26                                                         0.00                        ll/29                                          0.00
                   11/22                                                                        o.oo
                Case 8-19-76260-ast                                                 Doc 628                Filed 06/29/20                       Entered
                                                                                                                                                    ]
                                                                                                                                                        06/29/20 15:07:49         --,
'----·.·.,.   -··.---,   ,., .. _.   '   .-.-, --·-·   -·   ''




                                                                                                                                                               XXXXXX1753



                                                                 CFG                  COMMUNITY BANK
                                                                 Corporiut Ofiic~a • 1'122 C'htrkvicw R.o1ul • Bahim(1,·e, MD :UJOY '410- 82J-050Q
                                                                                                                                                          Nov 30,    2019

                                                                                                                                                          Pg      l of        2

                          Absolut Ctr for Nursing                                            &   Rehabilitation                                                           0
                           nt Allegany LLC
                          2179 N Fifth street
                          Allegany NY 14706



                                                                                                           Government Account


  *****************************************~**************************************
  our Annapolis branch has relocated to 888 Bestgate Road, Suite 212,
  Annapolis, MD 21401.                                                     All other contacL information remains the same!

  Have you checked our new website and online prodt1cts? Please call or stop
  in to see UB today so we can show you how convenient it is to bank with
  CFG Community Bank!
  ********************************************************************************
  Bus Analysis
  11/01/2019 Beginning Balance                                                                                                                                           .oo
                10 Deposits/Other Credits                      +                                                                                                81,858.66
                11 Checks/Other Debits                                                                                                                          84,858.66
  11/30/2019 Ending Balance        30 Days in Statement Period                                                                                                        .00


  ----------------------u·----- Deposits /Other Credi ts -~-------------- ------------
  ll / Ol /2019 ACH Deposit                                                                                                                                          12.95
         NATIONAL GOVERNM HCCLAIMPMT
  11/04/2019                                ACII Deposit                                                                                                             20. 50
    NATIONAL                                GOVERNM HCCLAIMPMT
  11/06/2019                                ACH Deposit                                                                                                             277.20
    NATIONAL                                GOVERNM HCCLAIMPMT
  11/07/2019                                ACH Deposit                                                                                                          6,510.08
    NYS DOH                                         HCCLAIMPMT
  11/14/2019                                ACH Deposit                                                                                                          6,339.61
    NYS DOH                                         HCCLAIMPMT
  11/21/2019                                ACH Deposit                                                                                                         19 1 568.73
         NY S DOH                                                 HCCLAIMPM'i'
  11/25/2019 ACH Deposit                                                                                                                                         6,408.77
         NATIONAL GOVERNM HCCLAIMPM.tr
  11/26/2019 ACH Deposit                                                                                                                                        34,123.54
         NATIONAL GOVERNM HCCLAIMPMT
  11/27/2019 ACH Deposit                                                                                                                                         5,488.59
    NATIONAL GOVERNM HCCLAIMPMT
  11/29/2019 ACH Deposit                                                                                                                                         6,108.69
         NYS DOH                                                  HCCLAIMPMT

  --------------------------------- other Debits ---------------------------------
  11/0l/2019 Transfer Withdrawal                                                              To         DDA        XXXXXX237l                                       12. 95
-1      Case 8-19-76260-ast                  Doc 628                  Filed 06/29/20                         Entered 06/29/20 15:07:49            I   r_--




                                                                                                                                 XXXXXX1753



                         CFG                    CoMMUNITY BANK
                           C'nrpornl~ Ofltc~~ • 1422 C:l~rl:.vicw Rom!• B1,lW1nor~, MD 212tl~ • <110·1.i2J-{)5UO
                                                                                                                            Nov 30r    2019

                                                                                                                            Pg     2 of       2

             Absolut Ctr for Nursing & Rehabilitation




     11/04/2019    Transfer Withdrawal                    To         DDA         XXXXXX2371                                           20.50
     11/06/2019    Transfer Withdrawal                    To         DOA         XXXXXX2371                                          277,20
     ll/07 /2019   Transfer Withdrawal                    To         DDA         XXXXXX2371                                        6,510.08
     11/14/2019    Transfer Withdrawal                    To         DDA         XXXXXX2371                                        6,339.61
     11/21/2019    Transfer W'i thdrawal                  To         DDA         XXXXXX2371                                       19,568.73
     11/25/2019    'I'ransfer Withdrawal                  1'o        DDA         XXXXXX2371                                        6,408.77
     11/26/2019    Transfer Withdrawal                    To         DOA         XXXXXX2371                                       34,123.54
     11/27/2019    Transfer Withdrawal                    To         DDA         XXXXXX2371                                        5,161.09
     11/27/2019    Analysis Charge                                                                                                   327.50
     11/29/2019    Tr:ansfer ~litbdrawal                 To          DDA         XXXXXX2371                                        6,106.69

     ----------------------------- Daily Ending Balance
     11/01              o.oo     11/H               0.00
                                                                                                     -----------------------------
                                                                                                          11/26              0.00
     11/04                  0.00                11/21                                       0.00                   11/27                  0.00
     11/06                  0.00                l1/25                                       o.oo                   11./29                 0.00
     11/07                  0.00
                               I
                              Case 8-19-76260-ast                                                      Doc 628              Filedr 06/29/20            Entered
                                                                                                                                                             r 06/29/20 15:07:49
                      .. ·· 1




----~.,~-·-···-.,.,--,'   ", - ~ ~ - • -.,- .... , . . .----... __.•-,    , ,,-,~-~--f-e,-,c-,./·.'C      -·-··--,--,   '""'"~---~,..   -.-·-·-··

                                                                                                                                                                      XXXXXX1761



                                                                   CF G                                COMMUNITY BANK
                                                                         (\1rpomte Offi~i:s • 1'112 Cfo,kvfow R,11111 • Bahimnre, MD :U2U~ •.Jl0-823-0500
                                                                                                                                                                 Nov 30,    2019

                                                                                                                                                                 Pg      1 of       1

                                        Absolut ctr for Nursing                                            &     Rehabilitation                                                 3
                                        at Allegany LLC
                                        2179 N Fifth street
                                        Allegany NY 14706



                                                                                                                            Non-Government Account


                      ********************************************************************************
                     Our Annapolis branch has relocated to BBB Bestgate Road, Suite 212 1
                     An:napolis, MD 21401.  All. other contact information remains the same!

                     Have you checked our new website and online products? Please call or stop
                     in to see us today so we can show you how convenient it is to bank with
                     CFG Community Bank!
                      ********************************************************************************
                     Bus Analysis
                     11/01/2019 Beginning Balance                                                                                                                            .00
                                    7 Deposits/Other Credits                      +                                                                                   146,408.26
                                    6 Checks/Other Debits                                                                                                             146,408.26
                     11/30/2019 Ending Balance        30 Dnys in Statement Period                                                                                            • DO


                     ----------- __ ... -------------- nepos its /Other Credits--------------·-------------
                     11/05/2019 ACH Deposit                                                      161 084 '00
                        NDC SWEEP FAC 0283 SWEEP FR              1027
                     11/06/2019 Remote Deposit                                                    3,828.55
                     11/06/2019 Remote Deposit                                                   22,585.40
                     11/20/2019 ACH Deposit                                                       7,115.84
                        EXCELLOS             HCCLAIMPMT
                     ll/21/2019 ACJJ Deposit                                                      5,290.76
                        NASCENTIA HEALTH VENDOR PMT
                     11/22/2019 Remote Deposit                                                   28,089.38
                     ll/27 /2019 J\CH Deposit                                                    63,414.33
                        NASCENTIA JJEALTH VENDOR PMT

                     ---------------------------------   Other Debits ---------------------------------
                     11/05/2019 •rransfe:r Withdrawal To    DDA XXXXXX2371                   16,084.00
                     11/06/2019                    Transfer                 Withdrawal                       To          DD1\           XXXXXX2371                     26,4l3,·95
                     ll/20/2019                    Transfer                 Withdrawal                       To          DOA            XXXXXX237l                      7,115.84
                     J.1/21/2019                   Transfel'.'              withdrawal                       To          DDA            XXXXXX2371                      5,290.76
                     11/22/2019                    Transfex                 withdrawal                       To          DDA            XXXXXX2371                     28,089.38
                     11/27/2019                    Transfer                 Withdrawal                       To          DDA            XXXXXX2371                     63,414.33

                     ----------------------------- Daily Ending Balance-----------------------------
                     11/01              o.oo     11/20             0.00    11/22               o.oo
                     11/05              0,00     11/21             o.oo    11/27               o.oo
                     11/06              o.oo
   Case 8-19-76260-ast                  Doc 628                Filed 06/29/20                      Entered 06/29/20
                                                                                                               ---·::--r 15:07:49
                                                                                                                                                                            !

                                                                                                                          ,.,·.--.~-----1       ..,-,·- ". -·-. -- .,       !

                                                                                                                     XXXXXX1795
                                                                                                                                                                        I




                     CF G                  COMMUNITY BANK
                       C'orp()rn\e Onlccs • 1~22 Clarkvfow Ro11J • Ilahimor~, MD 21209 • 410-HlJ-OSOO
                                                                                                                Nov 30 1 2019

                                                                                                                Pg      1 of                    2

        Absolut Ctr for Nursing                   &   RehabiliLation                                                                        0
        at Gasport LLC
        4540 Lincoln Drive
        Ga.sport NY 14067



                                                                Government Account


********************************************************************************
our Annapolis branch has relocated to 888 Bestgate Road, Suite 212,
Anm~.polis, MD 21401.  All other contact information remains the same I

Have you checked our new website and online products? Please call or stop
in to see m, today so we can tihow you how convenient it is to bank with
CF.'G Cornmuni ty Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                                                                . 00
               7 Deposits/Other Credits                      +                                                       161,218.80
               8 Checks/Other Debits                                                                                 161,218.80
11/30/2019 Ending Balance        30 Days in Statement Period                                                                .00


-·--------------------------- Deposits/Other Credits----------------------------
11/07/2019 ACH Deposit                                                20,753.46
  NYS DOH               HCCLAIMPMT
11/08/2019    ACH Deposit                                                                                                    67.00
  NATIONAL    GOVERNM HCCLAIMPMT
11/14/2019    ACH Deposit                                                                                             23,763.02
   NYS DOH            HCCLAIMPMT
11/21/2019    ACH Deposit                                                                                             41,871.86
  NY S DOH            HCCLAIMPMT
11/26/2019    ACH Deposit                                                                                              2,280.20
  NATIONAL    GOVERNM HCCLAIMPMT
J.1/27/2019   ACH Deposit                                                                                             52,941.94
  NATIONl\L   GOVERNM HCCLAIMPMT
11/29/2019    ACH Deposit                                                                                             19,541.32
  NYS DOH               HCCLAIMPM'l'

----------------~----------------
11/07/2019 Transfer Withdrawal To
                                  Other Debits ---------------------------------
                                     DDA XXXXXX2371                   20,753.46
11/08/2019    Transfer Withdrawal                  To        DDA        XXXXXX2371                                          67.00
ll/14/2019    Transfer Withdrawal                  To        DDA        XXXXXX2371                                    23,763.02
11/21/2019    Trans.feJ:.· Withdrawal              To        DDA        XXXXXX2371                                    41 1 871. B6
11/26/2019    'transfer Withdrawal                 To        DDA        XXXXXX2371                                     2,280.20
11/27/2019    Transfer Withdrawal                  To        DDA        XXXXXX2371                                    52,610.24
11/27/2019    Analysis Charge                                                                                              331,70
   Case 8-19-76260-ast               Doc 628                  Filed 06/29/20                        Entered 06/29/20
                                                                                                              ·1-·:  15:07:49

                                                                                                                    ,.-1    r-.-          --~~-,


                                                                                                                   XXXXXXl 7 95



                CF G                    COMMUNITY BANK
                  Corpor~t~ Of!iL'tl~ • 1-l:U Cl~rkvfow Ruml •B;t.ltimc>r~, MD 2120~ •4Jl)..82;l-()501)
                                                                                                              Nov 30,          2019

                                                                                                              Pg           2 of       2

       Absolut Ctr for Nursing                 &   Rehabilitation




11/29/2019 Transfer Withdrawal                   To         DDA        XXXXXX2371                                    19,541.32

----------------------------- Daily Ending Balance-----------------------------
11/01              0.00     11/14             0.00    11/27               o.oo
11/07              O. 00    11/21             o.oo    11/29               0.00
11/08              o.oo     11/26             0.00
 . I Case
     T    8-19-76260-ast
                      J        Doc 628       Filed 06/29/20    Entered 06/29/20 15:07:49
                                                                   r               r T-




                                                                               XXXXXX173B



                   CF G CoMMUNITY BANK
                                                                          Nov 30r 2019

                                                                          Pg      1 of        2

       Absolut Ctr for Nursing       &   Rehabilitation                                   0
       at Orchard Pa:r:k
       6060 Armor Duells Road
       Orchard Park NY 14127



                                             Government Account


********************************************************************************
Our Annapolis branch has relocated to 888 Bestgate Road, Suite 212 1
Annapolis, MD 21401,   All other contact information remains the sa:rne !

Have you checked our new website and online products?          Please call or stop
in to see us today so we can show you how convenient it is to bank with
CFG Cotntrrunity Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                             .OD
               8 Deposits/Other Credits                      +                 205,673.03
               9 Checks/Other Debits                                           205,673.03
11/30/2019 Ending Balance        30 Days in Statement Pe~iod                             . 00


---------------------------- DElposits/Other: Credi tR ---- ·------------------------
11/05/2019   ACH Deposit                                                           241.74
  NATIONAL   GOVERNM HCCLAIMPMT
11/06/2019   ACH Deposit                                                           239.65
  NATIONAL   GOVERNM HCCLAIMPMT
11/07/2019   ACH Deposit                                                        11,613.35
  NYS DOH            HCCLAIMPMT
11/08/2019   ACH Deposit                                                           338.08
  NATIONAL   GOVERNM HCCLAIMPMT
11/14/2019   ACH Deposit                                                        24,638.74
  NYS DOH            HCCLAIMPMT
11/21/2019   ACH Deposit       .                                               113,118.77
  NYS DOH            HCCLAIMPMT
11/26/2019   ACH Deposit                                                             65.34
  NATIONAL   GOVERNM HCCLAIMPMT
11/29/2019   ACH Deposit                                                        55,417.36
  NYS DOH            HCCLAIMPMT

-------------------~--------~----
11/05/2019  Transfer Withdrawal To
                                   Other Debits ---------------------------------
                                      DDA XXXXXX2371                      241.74
11/06/2019   Transfer   Withdrawal   To     DDA   XXXXXX2371                       23 9. 65
11/07/2019   Transfer   Withdrawal   To     DDA   XXXXXX2371                    11,613.35
11/08/2019   Transfer   Withdrawal   To     ODA   XXXXXX2371                       338,08
11/14/2019   Transfer   Withdrawal   To     DDA   XXXXXX2371                    24,638.74
   Case 8-19-76260-ast                Doc 628                 Filed 06/29/20                        Entered
                                                                                                     ----1  06/29/20 15:07:49                           --.-1   ,J ._ ---




                                                                                                         ,-,.--:1   -TI-,c:·;:<:.:   -""'-~-".c_                        r:·-·   ·. . ' l
                                                                                                                                                                                        .    '
                                                                                                                                          XXXXXX1738



                  CFG                    COMMUNITY BANK
                    Curpornt~ Ollie",;• 1422 Ck1rkvicw Ro~J • Bnhin1<>r~, !.\ill 2120\J •,JID-lm-0501)
                                                                                                                                     Nov 30, 2019                                       i'

                                                                                                                                     Pg             2   of         2

       Absolut Ctr for Nursing                  &   Rehabilitation




11/21/2019   Transfer   Withdrawal                To         DDA        XXXXXX2371                                                            113,118.77
11/26/2019   Transfer   Withdrawal                To         DDA        XXXXXX2371                                                                     65.34
11/27/2019   Analysis   Gharge                                                                                                                        369.45
11/29/2019   Trnnsfer   Withdrawal                To         DDA        XXXXXX2371                                                                 55,047.91

----------------------------- Daily Ending Balance----------------------~---~--
11/01              0.00     11/08             0.00    11/26               0,00
11/05              0.00     11/14             0.00     11/27            369.45-
11/06              Q,00     11/21             0,00    11/29               0.00
11/07              0.00                                                                                                                                                               ..
                                                                                                                                                                                      11
                                                                                                                                                                                      I',,
                                                                                                                                                                                      .,
                                                                                                                                                                                       I
   Case 8-19-76260-ast
            I i                Doc 628       Filed 06/29/20   Entered 06/29/20 15:07:49

                                                                         - ·-·.;.- .... _.. ,..-.~.---_,-.,~., .. .-,.. ,=.   •. ~.-.,v .. -,--,-·•



                                                                             XXXXXX1746



                   CF G COMMUNITY BANK
                                                                        Nov 30, 2019

                                                                        Pg           1 of                 2

        Absolut Ctr for Nursing      &   Rehabilitation                                               9
        at orchard Park
        6060 Armor Ouells Road
        orchard Park NY 14127



                                             Non--Government Account


********************************************•***********************************
Our Annapolis branch has relocated to 888 Bestgate Road 1 Suite 212 1
Annapolis, MD 21401.   All other contact information remains the same!

Have you checked our new website and online products? Please call or stop
in to see us today so we can show you how convenient it ii'! to bank with
CFC Community Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                                        . DO
              13 Deposits/Other Credits                      +                149,507.33
              10 Checks/Other Debits                                           149,50'/.33
11/30/2019 Ending Balance        30 DayB in Statement Period                                        .OD

                              Deposits/Other Credits----------------------------
ll/04/2019 ACJI Deposit                                                3,555.0D
   ABSOLUT CTR FOR Dir Depost NURSIN
11/05/2019 Remote Deposit                                              4,729.50
11/12/2019 Remote Deposit                                              8,602,35
11/13/2019 Remote Deposit                                             24,355.74
11/15/2019 Remote Deposit                                              5,876.22
11/18/2019 Remote Deposit                                             35,343.89
11/21/2019 ACH Deposit                                                22,752.94
  NASCENTIA HEALTH VENDOR PMT
11/22/2019 Hemote Deposit                                                        H,430.73
11/27/2019 Remote Deposit                                                        12,000.00
ll/27 /2019 ACH Deposit                                                           3,600.96
  NASCENTIA HE.a:UI'H VENDOR PM'I'
11/29/2019 Remote Deposit                                                           5,933.40
11/29/2019 Remote Deposit                                                           7,075.60
11/29/2019 ACH Deposit                                                              1,251.00
  ABSOl,OT CTR FOR D.ir Depost NURSIN

---------------~----------------- Other Debits---------------------------------
11/04/2019 Transfor Withdrawal To    DDA XXXXXX2371                   3,555.00
11/05/2019 Transfer Withdrawal To    DOA XXXXXX2371                   4,729.50
11/12/2019 Transfer Withdrawal To    ODA XXXXXX2371                   8,602.35
11/13/2019 Transfer Withdrawal To    DOA XXXXXX237l                  24,355,74
I i      Case 8-19-76260-ast       Doc 628        Filed 06/29/20       Entered I06/29/20
                                                                                T
                                                                                         15:07:49



                                                                                       XXXXXX1746



                         CFG        COMMUNITY BANK
                                                                                  Nov 30,    2019

                                                                                  Pg      2 of      2

             Absolut Ctr for Nursing      &   Rehabilitation




      11/15/2019    Transfer Withdrawal   To      DDA   XXXXXX2371                       5,876.22
      11/18/2019    Transfer Withdrawal   To     DDA    XXXXXX2371                      35,343.89
      11/21/2019    Transfer Withdrawal   To     DDA    XXXXXX2371                      22,752.94
      ll/22 /2019   Transfer Withdrawal   To     DDA    XXXXXX2371                      14,430.73
      11/27/2019    Transfer Withdrawal   To     DDA    XXXXXX2 3 71                    15,600.96
      11/29/2019    Transfer withdrawal   To     DDA    XXXXXX2371                      14,260.00

      ----------------------------- Daily Ending Balance-----------------------------
      11/01              o.oo     11/13             0.00    11/22               0.00
      11/04              0.00     11/15             0.00    11/27               0.00
      11/05              0.00     11/18             o.oo    11/29               o.oo
      11/12              0.00     11/21             0.00
                                 Case 8-19-76260-ast                                         Doc 628   I Filed
                                                                                                         T             06/29/20                          Entered 06/29/20 15:07:49

_y·; · ·.·.·7. """   • '-· r   r""·;--•--•u~-.-.·.       --.-,-1   ;, _,. . - -~~,·,.·.-,·              . '"··,_--,- ---:-.--;-:,·"\ ,_,:::e.· ·.· f   ~--.-~----~-.;-. ·---'.        ,,. I     --,   -~-- --:•.       • ".   • .•• ·.-•,




                                                                                                                                                                                      XX:XXXX1779



                                                            CFG                              CoMMUNITYBANK
                                                                                                                                                                                 Nov 30, 2019

                                                                                                                                                                                 Pg            1 of                2

                                           Absolut Ctr for Nursing & Rehabilitation                                                                                                                           0
                                           at Three Rivers LLC
                                           101 Creekside Drive
                                           Painted Post N1 14870



                                                                                                        Government Account

                        *************************************************~******************************
                        Our Annapolis branch has relocated to 888 Bestgate Road, Suite 212 1
                        Annapolisr MD 21401.   All other contact information remains the samel

                        Have you checked our new website and online products? Please call or stop
                        in to see us today so we can show you how convenient it is to bank with
                        CE'G Community Bank!
                        ********************************************************************************
                       Bus Analysis
                       11/01/201.9 Beginning Balance                                                                                                                                            .DO
                                       7 Deposits/Other Credits                       +                                                                                                  495,653.20
                                       7 Checks/Other Debits                                                                                                                             4951653.20
                       11/30/2019 Ending Balanc:a        30 Days in statement Pe:riod                                                                                                                       .DD


                       ---------------------------- Deposits/Other Credits---------------------.. . . ------
                       11/07/2019 ACH Deposit                                               21,168.76
                         NYS DOH          HCCLAIMPMT
                       11/14/2019 ACH Deposit                                              152,316.34
                         NYS DOH          HCCLAIMPMT
                       11/21/2019 AC!I Deposit                                              82,283.23
                         NYS DOH          HCCLAIMPMT
                       11/26/2019 ACH Deposit                                              138,264.86
                         NATIONAL GOVERNM HCCLAIMPMT
                       11/27/2019 ACH Deposit                                               13,849.01
                         NATIONAL GOVERNM HCCLAIMPMT
                       11/29/2019 ACH Deposit .                                             25,957.18
                         NATIONAL GOVERNM HCCLAIMPMT
                       11/29/2019 ACH Deposit                                               61, 8).3. 82
                         NYS DOH          HCCLAIMPMT

                       ---------------------------------
                       11/07/2019 Transfer withdrawal To
                                                         Other Debits ----~----------------------------
                                                            DDA XXXXXX237l                   21,168.76
                       11/14/20J.9                   'l'ransfer Withdrawal                       To    ODA       XXXXXX2371                                                              152,31.6.34
                       11/21/2019                    Transfe:r Withdrawal                        To    DOA       XXXXXX2371                                                               02,283.23
                       11/26/2019                    Transfer Withdrawal                         To    DOA       XXXXXX2371                                                              138,264.86
                       11/27/2019                    Transfer Withdrawal                         To    DDA       XXXXXX2371                                                                   13,511.31.
                       11/27/2019                    Analysis Charge                                                                                                                                  337.70
                       11/29/2019                    'l'ransfer Withdrawal                      TO     ODA       XXXXXX2371                                                                   87,771.00
-- ---- --------,, -I -,
          Case 8-19-76260-ast            Doc    628
                                          ----: J:·-              Filed 06/29/20                        Entered 06/29/20 15:07:49            I -,




                                                                                                                          XXXXXXl 77 9



                     CFG                    COMMUNITY BANK
                       Curpur«tt Ofllc~~ • 1422 Cl.irk,1~,v Ro,ul • BnhWior~, 11-ID 21:!0~ • 410-823-050()
                                                                                                                     Nov 30 1 2019

                                                                                                                     Pg      2 of        2

            Absolut ctr for Nursing & Rehabilitation




    ---··-------------------------- Daily Ending Balance-----------------------------
    11/01                o.oo               11/21                                      0.00                  11/27                  o.oo
    11/07               0.00                11/26                                      0.00                  11/29                  0.00
    11/14               o.oo
    Case 8-19-76260-ast                                    Doc 628         Filed 06/29/20   Entered 06/29/20 15:07:49

       ... ,_.-----,-,n-."f   ~ ~ ~ * " . •,   ,o·,.--. .. _''· ••• -.·O




                                                                                                           XXXXXXl 787



                                 CF G CoMMUNITY BANK
                                                                                                      Nov :30, 2019

                                                                                                      Pg      1 of        2

         Absolut Ctr for Nursing & Rehabilitation                                                                     9
         at Three Rivers LLC
         101 Creekside Drive
         Painted Post NY 14870



                                                                           Non-Government' Account


***~****************************************************************************
our Annapolis branch h~s relocated to 888 Bestgate Road, suite 212,
Annapolis, MD 21401.   All other contact information remains the same!

Have you checked our new website and online products? Please call or stop
in to see us today so we can show you how convenit-:mt it is to ban]< with
CFG Community Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                                                         .OD
              15 Deposits/Other Credits                      +                                             322,802.24
              10 Checks/Other Debita                                                                       322,802.24
11/30/2019 Ending Balance        30 Days in statement Period                                                         .OD


----------------------------- Deposits /Other Credi ts -----· -----------------------
11/ 04/2019 Remote Deposit                                                 47,065.20
11/05/2019 ACH Deposit                                                     15,631.06
   NDC SWEEP FAC D293 SWEEP FR         1029
11/12/2019 Remote Deposit                                                    3,586,58
11/12/2019 Remote Deposit                                                    4,876.56
11/12/2019 Remote Deposit                                                    9,070.56
11/12/2019 Remote Deposit                                                  20,368.07
11/12/2019 Remote Deposit                                                  38,451.84
11/13/2019 Remote Deposit                                                    1,959.77
11/19/2019 Remote Deposit                                                    8,938.91
11/20/2019 Remote Deposit                                                  13,840.28
11/20/2019 ACH Deposit                                                     17,168.63
   EXCELLOS           HCCLAIMPM'J:
11/21/2019 ACB Deposit                                                       3,011.72
  NASCENTIA HEALTH VENDOR PMT
11/22/2019 ACH Deposit                                                       2,766.00
   NDC SWF!!:P FAC D293 SWEEP FR      1029
11/27/2019 ACH Deposit                                                     . 3,720.33
   EXCELLOS           HCCLAIMPMT
1.1/27 /2019 ACH Deposit                                                  132,345.93
   NMCENTIA HEALTH VENDOR PMT

--- ------- - -------------------- --- Other Debi ts --------------------------·.. ------
   Case 8-19-76260-ast          Doc 628                  Filed 06/29/20     Entered 06/29/20 15:07:49



                                                                                            XXXXXXl'/87



                  CFG            CoMMUNITYBANK
                                                                                      Nov 30, 2019

                                                                                       Pg      2 of       2

        Absolut Ctr for Nursing & Rehabilitation




11/04/2019   Transfer Withdrawal       To   DDA XXXXXX2371                                    47,065,20
11/05/2019   Transfer Withdrawal       To   DDA XXXXXX2371                                    15,631.66
11/06/2019   Deposit Item Ret          Return deposit item                                           574. '70
11/12/2019   Transfer Withdrawal       To   DDA XXXXXX2371                                    75,778.91
11/13/2019   Transfer    Withdrawal    To   DDA XXXXXX23'/1                                    1,959.77
ll/19/2019   Transfer   W:i.thdrawal   1'o  DDA XXXXXX237l                                     81938.91
11/20/2019   Transfer   Withdrawal     To   DDA XXXXXX2371                                    31,008.91
11/21/2019   Transfer   Withdrawal     To   DDA XXXXXX2371                                     3,011.72
11/22/2019   Transfer   Withdrawal     To                DDA   XXXXXX2371                      2,766.00
11/27/2019   Transfer   Withdrawal     To                ODA   XXXXXX2371                    136,066.26

----------------------------- Daily Ending Bala11ce -----------------------------
11/01                   o.oo     11/12                              0.00     11/21                    o.oo
11/04               0.00         11/13                              o.oo     11/22                    o.oo
11/05               0.00         11/19                              0.00     11/27                    o.oo
11/06             574.70-        11/20                              0.00



                                            '   ......
    Case 8-19-76260-ast                Doc 628                 Filed 06/29/20                      Entered 06/29/20 15:07:49



                                                                                                                  XXXXXX1B1l



                  CF G                   COMMUNITY BANK
                    Corporn(i: Qlliu,~ • 142;1 Chukv.iuw Rund• Baltimore, MD 2120\l • 4.I0-8:l:J-0500
                                                                                                             Nov 30, 2019

                                                                                                             Pg     1 of        2

       Absolut Ctr for Nursing                  &   R~habilitation                                                          0
       at Westfield LLC
        2 6 Cass Street
        Westfield NY 14870



                                                               Government Account


********************************************************************************
Our Annapolis branch has relocated to 888 Bestgate Road, Suite 212,
P.i.nnapolis, MD 21401. All other contact information remains the same!

Have you checked our new website and online produot~? Pleqse call or stop
in to see U$ today so we can show you how convenient it is to bank with
CFG Conu.fLUni ty Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                                                             .00
               9 De.posits/Other Credits                        +                                                 334,967.69
               8 Checks/other Debits                                                                              3341967.69
11/30/2019 Ending Balance         30 Days .i.n Statement Period                                                            . 00


---------------------------- DepoRits/other Credits ----------------------------
11/07/2019   ACH Deposit                                                                                           25,057.68
  NY S DOH           HCCLAIMPMT
11/14/2019   ACH Deposit                                                                                           29, B35. 66
  NY S DOH           HCCLAIMPMT
11/21/2019   ACH Deposit                                                                                           43,673.29
  NYS DOH            HCCLAIMPMT
11/22/2019   ACH Deposit                                                                                           13,705.12
  NATIONAL   GOVERNM HCCLAIMPMT
11/25/2019 ACH Deposit                                                                                              6,577.42
  NATIONAL GOVERNM HCCLAIMPM 1!'
11/26/2019 ACH Deposit                                                                                            132,991.97
  NA'l'lONAL GOVERNM HCCLAIMPM'r
11/29/2019 ACH Deposit                                                                                                  30,75
  NA'fI0NAL GOVERNM HCCLAIMI?MT
11/29/2019 ACH Depo,sit                                                                                            36,008.16
  NATIONAL GOVERNM HCCLAIMPMT
11/29/2019 ACH Deposit                                                                                             48,087.64
  NYS DOH          HCCLAIMPMT

--------------------------------- other DebitR ---------------------------------
11/07/2019 Transfer Withdrawal To    ODA XXXXXXl829                   25,057.68
11/14/2019 Transfer Withdrawal To    DDA XXXXXX1829                   28,835.66
11/21/2019 Transfer Withdrawal To    DDA XXXXXX1829                   43,673.29
   Case 8-19-76260-ast                 Doc 628              I   Filed 06/29/20                       Entered 06/29/20 15:07:49       I   J




                                                                                                                 XXXXXX1811
                                                                                                                                             I
                                                                                                                                             I
                  CFG                    CoMMUNITYBANK
                    C'1>rpt1rt\lV ODkttb' • 1422 Cfarkview Ru11d • Bnhimo,0;, MD 21209 • 41U·Hl..1-0501J
                                                                                                               Nov 30,    2019

                                                                                                                Pg     2 of      2

       Absolut ctr for Nursing                   &   Rehabilitation




11/22/2019   Transfer   Withdrawal                To            DDA      XXXXXX1829                                   13,705.12
11/25/2019   Transfer   Withdrawal                To            DDA      XXXXXX1829                                    6,577.42
11/26/2019   Transfer   Withdrawal                To            DDA      XXXXXX1829                                  132,991.97
11/27/2019   Analysis   ChargB                                                                                           337.40
11/29/2019   Transfer   Withdrawql                To            DDA      XXXXXX1829                                   83,789.15

----------------------------- Daily Ending Balance-----------------------------
11/01              0.00     11/21             0,00    11/26               o.oo
11/07              0. 00    11/22             0.00    11/27             337.40-
11/14              o.oo     11/25             0.00    11/29               o.oo
   Case 8-19-76260-ast---s·- --.'Doc
                                  --:: 1· ./628
                                            -----   Filed 06/29/20
                                                                f'_" :----- Entered 06/29/20
                                                                                       I I   15:07:49- - c·_-1



                                                                                           XXXXXX1829



                      CFG             COMMUNITY BANK
                                                                                      Nov 30,    2019

                                                                                      Pg     1 of       3

        Absolut Ctr for Nursing           &   Rehabilitation                                        22
        at Westfield LLC
        26 Cass Street
        Westfield NY 14870



                                                    Non-Government Account


********************************************************************************
Our Annapolis branch has relocated to 888 Bestgate Road, Suite 212;
Annapolis, MD ?.1401.  All other conl:.act information r~mains the same I

Have you checked our new website and online products? Plea:3e call or stop
in to see us today so we can show you how convenient it is to bank with
CFG Community Bank!
********************************************************************************
Bus Analysis
11/01/2019 Beginning Balance                                                                      . 00
              40 Deposits/Other Credits                      +                             750,527.85
              17 Checks/Other Debits                                                       750,527.85
11/30/2019 Ending Balance        30 Days in Statement Period                                        .DO


---------------------------- Deposits/Other Credits
11/04/2019 Remote Deposit                                                                      202.93
11/04/2019 Remote Deposit                                                                      551.26
11/04/2019 Remote Deposit                                                                    1,686.10
11/04/2019 Remote Deposit                                                                   19,818,54
11/04/2019 ACH Deposit                                                                       7,558.SS
  ABSOLUT CTR FOR Dir Depost NURSIN
11/05/2019 -Remote Deposit                                                                   3,618.74
11/05/2019 ACH Deposit                                                                      20,895.60
  NDC SWEEP FAC D295 SWfilEP FR      1028
11/06/2019 ACH Deposit                                                                          771.61
  EXCELLUS          HCCLAIMPMT
11/07/2019 Transfer Deposit     From DDA XXXXXX1811                                         25,057.68
11/08/2019 Remote Deposit                                                                       62.50
11/08/2019 Remote Deposit                                                                    6,890.00
11/13/2019 ACH Deposit                                                                       2,600.00
  EXCELLUS          HCCL~IMPMT
11/14/2019 Transfer Deposit     From ODA XXXXXX1811                                         28,835.66
11/14/201.9 ACH Deposit                                                                      3,094.30
  ABSOLUT CTR FOR Dir Depost NURSIN
11/15/2019 ACH Deposit                                                                       3,156, 55
  NDC SWEEP FAC D295 SWEEP EB Q    5 1028
11/18/2019 Remote Deposit                                                                       34. 79
11/18/2019 Remote Deposit                                                                      5 93. 38
11/18/2019 Remote Deposit                                                                    1,193.50
   Case 8-19-76260-ast
   -1             ----! ·I            Doc 628                 Filed 06/29/20                       Entered 06/29/20 15:07:49        " - -----1   r   ~




                                                                                                                   XXXXXX1829



                   CF G CoMMUNITY BANK
                    Corpon\(e Ofi\ces • 1422 Clarkvitew RouU • B1d1iuiurn, MD' 212ll9 •4HJ.\i2J-{)50()
                                                                                                             Nov 30, 2019

                                                                                                              Pg      2 of      3

       Absolut Ctr for Nursing & Rehabilitation




11/18/2019 Remote Deposit                                                                                            2,678,00
11/18/2019 Remote Deposit                                                                                           20,019.32
11/19/2019 Remote Deposit                                                                                            4,125.06
11/19/2019 Remote Deposit                                                                                           29,640.76
11/20/2019 ACH Deposit                                                                                               9,219.98
  EXCELLUS          HCCLAIMPMT
11/21/2019 1rransfer Deposit                      From DDA              XXXXXX1Bl1                                   43,673.29
11/21/2019 ACH Deposit                                                                                                9,200.94
  NASCEN'l1 IA HEALTH VENDOR l?MT
11/22/2019 'l'ransfer Deposit                     From DDA              XXXXXX1811                                  13,705.12
11/22/2019 ACH Deposit                                                                                               3,208.00
  NDC SWEEP' FAC D295 SWEEP FR                               1028
11/25/2019 Remote Deposit                                                                                            7,307.56
11/25/2019 Trahsfer Deposit                       From DDA              XXXXXX1811                                   6,577.42
11/26/2019 Remote Deposit                                                                                            4,725.00
11/26/2019 Remote Deposit                                                                                            8,412.60
11/26/2019 Remote Deposit                                                                                           23,905.31
11/26/2019 Transfer Deposit                       From PDA              XXXXXXl 811                                132,991.97
ll/n /2019 ACH Deposit                                                                                                 458.60
  EXCELL US        HCCLAlMPMT
11/27/2019 ACH Deposit                                                                                             193,578.26
  NASCENTIA HEALTH VENDOR PMT
11/29/2019 Remote Deposit                                                                                              758.00
11/29/2019 Remote Deposit                                                                                              874.00
11/29/2019 Remote Deposit                                                                                           10,741.50
11/29/2019 Remote Deposit                                                                                           11,313.02
11/29/2019 Transfer Deposit                       From"'DDA             XXXXXX1811                                  83,789.15

--------------------------------- Other Debits---------------------------------
11/04/2019 'l'ransfer Withdrawal                  To        DDA         XXXXXX4001                                  32 1 820.68
11/05/2019 Transfer Withdrawal                    To         DDA        X:X.XXXX4001                                24,514.34
11/06/2019 Transfer Withdrawal                    To        DDA         X:XXXXX4001                                      771.61
11/07/2019 Transfer Withdrawal                    To        DD.A        XXXXXX4001                                  25,057.68
11/08/2019 Transfer Withdrawal                    To        DDA         XXXXXX4001                                   6 1 952, 50
11/13/2019   Transfer   Withdrawal               To         DDA         XXXXXX4001                                   2,600,00
11/14/2019   Transfer   Withdrawal               To         DDA         XXXXXX4001                                  31,929.96
11/15/2019   Transfer   Withdrawal               To         DDA         XXXXXX:4001                                  3,156.55
11/18/2019   Transfer   Withdrawal               To         DDA         XXXXXX4001                                  24 r 518. 99
11/19/2019 Transfer Withdrawal                    To        DDA         XXXXXX4001                                  33,765.82
11/20/2019 Transfer Withdrawal                    To        ODA         XXXXXX4001                                   9,219.98
   Case 8-19-76260-ast                Doc 628                Filed 06/29/20                      Entered 06/29/20 15:07:49



                                                                                                                   XXXXXX1829



                   CF G                 COMMUNITY BANK
                    Cor\1011\(e Ofikes • 1422 Cforlc,iew Ru1ul • Il(Jdmor~, MD 21209 •4JU-H2J-(l5UO
                                                                                                              Nov 30,    2019

                                                                                                              Pg      3 of      3

        Absolut Ctr for: Nursing               &.    Rehabilitation




11/21/2019   Transfe:r: Withdrawal                  To      DDA        XXXXXX4001                                     52,874.23
11/22/2019   Transfer Withdrawal                    To      DDA        XXXXXX4001                                     16,913.12
11/25/2019   Tran13fer Withdrawo.l                  To      DDA        XXXXXX4001                                     13,884.98
11/26/2019   Trans fe:c Withdrawal                  To      DDA        XXXXXX400l                                   170,034.88
11/27/2019   Transfer Withdrawal                    To      DDA        XXXXXX400l                                   194,036.86
11/29/2019   Transfer Withdrawal                    To      DDA        XXXXXX4001                                   l.07,475.67

----------------------------- Daily ~nding Balance-----------------------------
11/01                 0.00              11/13                                    0.00                 11/21                  0.00
11/04                 o.oo              11/14                                    o.oo                 11/22                  0,00
11/05                0.00               11/15                                    0,00                 11/25                  0.00
11/06                0.00               1!/18                                    0.00                 11/26                  o.oo
11/07                0.00               11/19                                    0.00                 11/27                  o.oo
11/08                0.00               11/20                                    0.00                 11/29                  0.00
                          Case 8-19-76260-ast                                     Doc 628                 Filed 06/29/20             Entered 06/29/20 15:07:49


WESTFIELD
      ---T·t
                      !
                               I
            --++---1
                !--            '            c-neck
                                                             1

    Date                  Unit '              #                               Name                               Amount
2Q1_~-11-06 ·, NY304_ '[~                                 ] Absolut <!I_V\lestfield1._LLC                              450.00
2019-11-06 : · NY304 01                                       Absolut at Westfield, LLC                              __ 50.00
2019-11--06 __t.JY;_3~ '.                                     Advo Waste MediCci{Services, LLC                         20Q.QQ
2019-11-06 -~j_304_, ~                                     . ~~_-J. f1.19gavero         ----                       -- 277.00
-?Q1_9-11-06 NY304 .·. 79                                     AudrevPy_e_       _ __                                   203.00
2019-11-06     NY304,               ~P-              _         Chautaunua CountySl}eriff                               185.06
2019-11-_Q_B   NY304 i B 79                                    Com_Qlon, Michele                                       1?4.50
2019-11-06            :~'{304 1~[79                         . ·croWn _E~~r_gy Services, lnO:                             550.59
2019-11-06 . NY304 Jt79                                     · Eaton Office_ Supply Co., Inc.                             e5i14
20_19-11-06 ;:,i NY304 ~,79                              . Ferry, John -          -                                 __    82.54
2019--11-06           -NY304 ~;179                   -~ Global l,ealth ProdUCts, Inc.                                    781&§
1Q1£1-1J-_96 'NY3o4lt,79                    ij1H_erdeman,_Pamela           -                             26.78_
 2019-11-06 ~ NY304 ·t 7                          Ho kins, Thomas                                       501.95
 2019-11:Q§j.~304 ~17 2 '._Jf: lnteara Scripts LLC                                                      672.73
 2019 11-06 ,%.!i.J: NY304_$$ 7             t.~flnterstate ~urmet Coffee Roasters Inc __ , :            239.53
 2019-11-061~~ NY~~~-                                    i~
                                                   lnsh Welding & Carbonic Corp _ _           iil··- 1,259.79
 2019-1_:1-06 WNY304 :s: 790209 *~Meyer, Cynthia                                             ,.'         18_.QQ
 2019-11-06 ~ NY30tf:t1790211 ~~ Nandor Decsl                                                           110.00
 2019-11--=o6 1~] NY3o4_117902_1_Q_] NYS Child Support Processing Center                     1~         117.11
 2019-11~06 NY304 ~-Ji:'!_79_0_212 , Pioneer Credit Recovery                                         ___ 64,82
 2019-1_1_~05;~:~INY30·4· ,790213 __ ~- Poln·t·C·_ lick. Care Techno_[?g[8S~-.-.-- il                2,226~
~-11-06 ~-NY3o~_r~- : Pos_tJournal                                                                       63.05
 2919-11-061· NY304 ii?~02_15 :;; Renner, LLC _                       _               __                 59.00
 _2Q1_~~11-06_!NY304~_1_~--. -~pencerDrak_EI_ -                       ___     _          ---          __ 75.00
 2019-11-06 ~fNY3_94 ~~790217                            f
                                                  _?ysco_frozen Foods                                4.40?.52
 2019-11-06 ;1WNY3Q_4 ~1790214[·rhomas Hopkins, Custodian                                               335.35
 5019-11-06 P304                   li
                                79Q?19 §~u S Department Of Educatlon                                     31.72
 2019-11-06          NY304 '.1790220 !~1 Vivia!                                                          41.75
2019=-1f-07 ~ NY3641~ !· US Trustee                                                                  4,~75.0Q
 2019-11-1.:!_~ NY304Jf790255 ~' AlbertJ ~o_gavero                                           1-~QQ
                                   ii                                                                     !
              u~
 ~Q_19-11-13WNY304 1§1_~_§~ ~;, AIIS(?_riptsHealthca~e_,__LLC

 20_1 §l_-11-1.
                ii
 2019-1 J.:13 NY304_ !m 7902571: ~hautauq_ua County Sherj_ff_
                     Nj30.4.1790g~o t~i:i_rtme·o·t of Pu_~lic Wor.ks
 2019-11-13·~_94 ill! 7902~!)FTCor!1_n:iunicalions
 2_919-11-13 .,~Lt,1'(304 ~<,· 1.§1__0_2_59 lili;~ DFT__ Communlcaticms
                                                                                ___


                                                                            _____
                                                                                  ..

                                                                                ____ -;
                                                                                             ~,
                                                                                                  __
                                                                                                  j
                                                                                                        305.10
                                                                                                        182.61
                                                                                                  ~Q83 08
                                                                                                     112409
                                                                                                        3~
 ~-J 1-13 '.': NY30~ ili~ 790261__ ~Eaton ()fflce Supply Co._, Inc.                __         \_        197 ..:!]
 _?QJf-11-13J[NY304lf 790262 ~u_i:irdian                           __________                   ~    1,Q46.22
 2019. -.11._~:11,,f NY3   .. 0lJ  j:
                                   790263._11 lrish···W·· aiding_§,. Carboni_g_·"2re__·
                                                                                     or . _                      -~5
±.Qt-~-1 H3      ifil..NY3. 04 ;.i~~790264 )i~~:~flme Benefit Soluti?_f!S                                                 _9.21
 2019-11-13     I:   NY304 izi~-~-~~~![e Schurkus                                                   ___                  125.00
 2019-11JlliNY304 i~790267 ~·:$NlceforoAnd_!~ra_unpps, PC                                                   ~fo6.o0
~:1_1-13 ~ N'(_304 ; 790266_:~ NYS _Child Support Processing Center·                                        ii:         J_11~
 2019-11-13 · N_'(304          !~           ! O'C9_nnor_~echanical Corp_.____ _                                       2,5~!UQ
 2Q1_9*11-13 · NY304 ~1790269 '" PloneerCreditRecovery                                                                    50.29
_?Q.19*1H3           NY304 ~~()_?70 -~ Pure WaterTech~olog_y ofWNY Ille.                                                 162.00
 2019-1_1_"13 ~ NY304 ~79027:1 _ Sysco Frozen Foods_                                 _                                4,499.14
 2019-11-1? ·' NY_304 '3790272 :. TwlnMed LLC                                                                            132.11
 2019-11-13 ~f\JY304 ~~790273 ~; U.S. Department Of Education                                                             3!.42
 201_9_::11-15,ijNY304_f:;!790297 !B 1199 SEIU                                                                        1,345.62
 ~_0_1_9-11-1!5_~ i : ' ~ 9 2 9 _ 8 il Irish Weldiii"g & Ciirbon_lc Corp                                                 420.00
 2019-11_:1~ i.N. '(~~t 790299 ~ H.ea_.l!D_.Facl·l·ity Assessrn~nt Fun.d                                             28~1.§1,QQ
 201.9-11-19      ~1  NY304 -790300 . ~ 1:@c1\th Facility Asse. ssmenl ~und                                          23~358.Q_Q
 2019-11-20 !.:]NY304. 790304 : 1199SEIU                                                                              2,20?_-~3
 ?019~11*20 ~ NY304 f.~79()-305 ·1;. 1199SElli                                   _             --                 -~!?
                                            1
                                                         :h
~.::1_1~20 :::-·UNY304 11'790306__ 1199 ~EIU GreatElr NY_Educatlo_n Fund-                                                787.58
 _?Q19-11-20 ij_t:,!Y3041[7-:90307 1-:t~ 634 ~- Consolidated Communi(:c1tions                        ~ ,:._ ____4~8.66
 2019-11 -?Q....!r. NY304 ~~F90308 ~~ Absolut al Wes_lfield, LLC                                           ~ -~()
iQ._1_9-_11-20 ii!l! NY3Q~, 790309-f~Albert J. _Mogavero                                                   : ' ___       27-:LQQ
 2_0_12~_1_J-20_;  ~_NY30. 4       J:t
                                   7903~,Allsc_ripls He·a···lth_gare, L.L. C                             illi~_\()?_9.73_

 2019-11-201;: N.Y
                      1
 2019-11-_gp :;:; L-~~()4 i(:~ 790311 ~estway Container Service
                        .. 304 ii:1?903.12. ifc~a_uta..ugua County S. h.eriff_ ______
                                                                                                             ~           425.63
                                                                                                               ' ---- _ 160.70
 ±._019-11. -.'.o.@mNY304 ~:l,~1790~1J !ffiCo.lon. [a!_Life. ...            .                 ___                     2,085.96
~1_-2o~i:,NY304_p314 i~igoudrey,Li~a__ _______                                                                          _1_42.0_Q_
 iQ_19-11-20 , NY304 ~79_0_315 1§ Eaton Office Supply_Co., Inc.                                  __        ~.             11.19
 2019*1_1-20 ; NY3o4-r!90316 ~: lnterstate-Go-urmet_9offee Roasters, Inc.                                             -~
 2019-11"20 . NY304 :~79031_7 ~ Irish Welding & Carbonic Co_qJ:                                                          9_33.56
Wfa-11-20 · NY304 ~ 790318 . J.-C.Ehrl!chCo.,lnc. --                                     -                               373.68
 2019-11-20 . NY304 ~ . 790319                   NYS Child ~~;;°upport ProcessinQ-Centei---                     ---~,1}5
 201~_~11-20 ~:. NY304                  i
                                   7_90320_              <
                                                 NYS Commission_erof Health, NYNA ___                                 _ 40.00
~-:_1_1-20 . : NY304 :: 790321_ Pattl_s_on, HIiiary                                                                      10?~
 _g_Q_19-11-201,NY304_ +! 790322 ; Pattison, Natti_aniel                                                    1             80.59_
 2919-11-20 · ~ NY30_4 :: 79Q323                          1
                                                 Pioneer Credit_ Recoyen,                                                 74.48
 201f}-)1-20 i:1*1NY304 ~\ 790324 · Povinelli Cullen, l~c.                       ___                                -~
 ±919"11-20.,NY304                 i~-?~     ,rn Sp_~_ctrum                    _            _                          1_._§~
 2019-1_1~20 ~ NY3Qi.JW: 790326 Jrn _Sysco Fro_zen Foods                           __ ___ _                           _4,45~-·-~
 ±.Q..:!._~1.J3.9.1 N.Y304 ~~-?903. 27 ~[.I~o!!la·s·· Ho. pk.In§, Custodian___                                           212.29
 201 ~-11_:?_0 _.iw~ NY304         it
                                   7903JL::iilim~_ Wc1rner                      ------                                   233. 72
 2019J. 1.~!1.~Y_.394.~f:t79032_9_J:frops Maf1':_ets..                               _______                    --_ 1,233:i31
 2019-1 !:~{tff~Q~ i~790330 } ;TwlnMed LL<;:___                                    _                               __ 5,681.97
 2019-11-~?t NY30~J:~_790354 i~;.t,_!pert J. Mog~~r? _   1                             _____                           _ 277.00

  ?019. -.11 ·27 _~tNY304 ~~Q356.
 5_Q_19-11-27~1~NY304 ®.P90_357
  2019-11-27~TulNY304 ifilo358 ~Carlson Eric
                                                         I'
  2019-11-27)~! NY304 it90_355 !BAIi State Fire & Security
                                                 As-!>_o·c·iated Clinical _L~_.boratorii§ ___
                                                 Billi~~!T, LLC               _               _____
                                                                                                      --.·
                                                                                                                         _4_23.31
                                                                                                                       1,266.72
                                                                                                                         142&.Q
                                                                                                                           53,59

                                                                                                                Page 1
                     Case 8-19-76260-ast                        Doc 628               Filed 06/29/20        Entered 06/29/20 15:07:49


WESTFt~Lp        1--- __ _                 Case# 19·76272-ast
f-----+-f---,----f-1 -----
                                           MOR·1   DJSBURSEMENTS
                                                                                                --
                 .               Check-
    Date             Unit          #                        Name                            Amount
 ?Q.1!:)~11~271 :· NY_a_o_ 4 mh J:9p_~_~~ Chai.itaugua Count_y_ She_riff-         ___             195.76
 2019-11-27 .; NY304 filih90360 §~ Crown Enern11 Services, Inc._                               2,670.42
2019-11-2-i ~. NY304 j790361 "' First UNUM Ufe Insurance c·o:                                      30.78
 2019-11-27 ::! NY304 ·; 79Cf362 · ~ea)th_"s-}'stem Se_rv0l_,~e~a~,L~T~D~----l,0                   10,9§_
 2019~11-27 ;- NY304 ': 790363 m Irish Welding __& Carbonic C()_rg_ _ _ _ _,.___ 420.00
 20f9-11-27 . NY304 ·: 790364 : ~J.C. EhriiCh c·o., Inc.                                ~      - -fo1.52
2019-11-21 ' -NY304 ,: _7~Q_:f651 NYS 9hlld Support ProceSSing_f_E:}_[)_IE:}!_ _          . _ _ 114.22
 2019-11-27 NY304 · 790366 I' PioneerCredltReco_v~                                                 47.94
 2019-11-27 : NY304:. 790367 !i Purchase Power --                        --------i"'-             554.02
2019::.11-21 NYefp~; 7_90368 _~Ressler, AnnMarie--                             ----       ~-~'~'~-'~'~
 ~01_9-11-27 NY304 '.. 790369 ~Tho_mas Hopkln~0 , __ C~"c'     0   t~ocdl~a~n_ _ _ _ _ ,,,        2~9,QQ
 2019-11-27 ·. ~)'304, 790370 i!i! Windstream                                                       1.71
                   NY304 tal            ~·                                                   120,201.85
>-~1~1~/0~4/~1~9'"F          ;       --~!ilc-so~l-a~9/~1~1-~9~/3~0/~1~9---                    1,108.39
     11/04/19 :         ~
                                               -~-~==----------
                                    ' 401 krfPS!TDf,D5J,r,a~d~•--------o,,-- 1.7~3~
     11/04/19!·         ~>:i           • lnstantwh1~                                    700.00
     11/06/19 ~         :m       a~ NYSTaxes             __                          3,525.94
      11/07/19:;;l     1·"'         :;:;; FED/FICA                                  19,756.62
    _11/Q_~.§! ii;      ~m          !Net Pa~y~,o~II-------                     :--- 64,~85.14
      11/08/19:::       1!;iil      fi1nstawh1p                                         700.00
      11112/~l.- -~~ij            .., !01 k/TPS/TDA/KtradS _______ --                2,036.46
      11/14/19fi        ~Fll°NYSTaxes                                                3,474.83
      11/14/19~~      l?,           f.~{FEDIFICA      --                            20,904.67
     J !f1_5/19 ~~ _    ,~     ,_l'iE!t Payroll EST                          1      {iS,135.45
      11/15/19!·· ___ ifili          ;J1nstawh!P     _________                          70Q,QQ_
   11/18/19 ~ --- - - , -             ~l4o_1k/TPS1TDA/Ktr~de               :+:        2,004.95
 _1)/18/19 ~           ~, _ _.,;~~C~h""~''~------                                       952.75
   11/20/19 ; :         IL..     _. fed/flc~a0 _ _ _ _ _ _ _ _ _ _ _ _              20,4_~U§____
   11/21/19             ffi           " stale                                         3,691.54_
~~1_9_                   j       ---i!!'P~A~Y~R~O~L=L______              _ ,,,_~6~6~,6~44~.0~7'--l
      11/22/19 ··       1.          ,1 Rent                                         88,4~~~
      11/22/19           ;      - : R.e_nl               __________,,,_~47,192.57
      11/2§/19_'         i.          -~ 401 k/TPS!TDA/Kt~asJe                        2,167.22
                         1
 ___ JJL~7/19i                      :'. FED/FJCA                    _ --~'*-~2~1,~3~15~.4=6ci
      11/27/19 ·
                           '
                             k       ~fNYS Taxes                                      3,683.74
-- 11/27/19~~ - -- f~t-         __ffi1nstantw_h_1_p                            :        700.00
      11/27/191      -----11~ ---    I_Net P~yr(?II_                             -- 69,091-.8°?-
             ;               H
                             1            ;-----------                                      630,a21.03




                                                                                          Page 2
                                        ----1
                 Case 8-19-76260-ast   Doc 628             Filed 06/29/20      Entered 06/29/20 15:07:49
WESTFIELD
                                         C ;+;r,-          fs/v       t 1 - 71e, Z 7 z er s.--f.         Page 1 of 1

Actual Operations
Period 9/11/19 • 11/30/19
                                                tfot- - z._
                                       9/11 - 9/30/19       10/1-10/31/19      11/1-11/30/19      9/11 -11/30/19
                                         Absolut at          Absolutat          Absolut at          Absolut at
                                          Westfield           Westfield          Westfield          Westfield
                                           NY304              NY304              NY304               NY304

Number of Beds                                     120                120                120                120

CENSUS

Private                                            154                291                255                700
Private Insurance                                    0                                    47                 47
Medicare                                           166                375                277                818
Medicare Managed Care                              241                381                277                899
Medicaid                                           700              1,196              1,233              3,129
Medicaid Managed Care                              837              1,216              1,189              3,242
Veterans                                             0                                                        0
Hospice                                             39                    14                 30              83
Total Days                                        2,137             3,473              3,308              8,918


REVENUE

Private                                          55,433           105,238            92,225            252,897
Private Insurance                                                                    15,312             15,312
Medicare A                                       71,082           196,623           147,778            415,482
Medicare Managed Care                            69,573           135,151            92,589            297,313
Medicaid                                        149,765           249,731           261,863            661,359
Medicaid Managed Care                           199,101           290,866           283,755            773,722
Veterans                                                                                                     0
Hospice                                           8,443             2,447             6,551             17,440
Net Resident Service Revenue                    553,397           980,056           900,072          2,433,526

Net Ancillary Revenue                            17,665            30,826            36,566              85,058

Deductions from Revenue                         (15,529)          (30,514)           (27,228)           (73,270)

Other Revenue                                    10,446             7,829             24,977             43,252

TOTAL REVENUE                                   565,979           988,198           934,388          2,488,565

EXPENSE

Salaries and Wages                              255,181           403,509           473,568          1,132,257
Fees                                              1,788             3,438              (443)             4,782
Supplies                                         19,345            51,341            44,000            114,686
Food                                             12,595            19,456            22,189             54,239
Purchased Services                               11,576            26,699            28,977             67,251
Utilities                                         4,820             8,694            10,656             24,170
Other Direct Expense                             51,258            65,231            57,278            173,767

Insurance                                         9,458            14,187             14,187             37,833
Employee Benefits                                39,980            60,911             15,900            116,791

OPERATING EXPENSE                               406,000           653,465           666,310           1,725,776

NET INCOME/ (LOSS) FROM OPERATIONS              159,979           334,733           268,078             762,789

Net Prior Year Revenue/ (Expense)                                                                             0
Depreciation and Amortization                    (5,708)            (8,133)           (8,217)           (22,058)
Rentals and Leases                              (45,667)           (68,500)          (68,500)          (182,667)
Interest                                              0                                                       0
Consultant Fees                                 (23,331)           (34,997)          (34,997)           (93,325)
Corporation Tax                                       0                                                       0
Interest Income                                       9                 11                50                 71
Restructuring Costs                                   0            (17,240)          (41,534)           (58,774)

NON-OPERATING EXPENSE                           (74,697           (128,859'         1153,197           (356,753

NET INCOME / (LOSS)                              85,282           205,874            114,880            406,036
                                                                                                                   EBITDA
             ----r 3                                                 r· -.1·
Case 8-19-76260-ast      Doc 628           Filed 06/29/20          Entered   06/29/20 15:07:49
                                                                 ,1-.r   t- tl/ 0   I '1 - 71;,   ,-c'h ~- Page 1 of 1
                               Balance Sheet
                                                                t1 ;.;t_ - 3
                         As of November 30, 2019

                                                                Westfield

                                   ASSETS

                                Current Assets
                       Cash Incl Savings & Money Mkt             1,513,978
                       Patient Accounts Receivable               3,060,283
                       Allowance for Doubtful Account             (712,866)
                       Receivables-Officers & Related            1,128,509
                       Other Receivables                            15,203
                       Inventories                                   8,159
                       Prepaids and Deposits                       411,965
                            Total Current Assets                 5,425,232

                                 Fixed Assets
                       Leasehold Improvements                      861,274
                       Major Movable Equipment                     459,561
                       Automobiles                                          0
                             Total Fixed Assets                  1,320,835
                       Accumulated Depreciation                   (753,784)
                       Projects in Progress                         (1,284)
                               Net Book Value                      565,767

                         Other Non-Current Assets
                       MRA/MDS Long Term Receivables                        0
                       Total Other Non-Current Assets                       0

                          Intangible Assets - Net
                       Goodwill - Net                                       0
                        Total Intangible Assets • Net                       0

                               TOTAL ASSETS                      5,990,999

                                 LIABILITIES

                                Current Liabilities
                       Liabilities Subject to Compromise(Pre)    4,551,140
                       Current Portion-Long Term Debt                       0
                       Accounts Payable                            111,668
                       Accrued Comp & Related Liab                 197,541
                       Other Accrued Expenses                      113,075
                       Liabilities-Officers & Related               91,380
                       Construction Contracts                            0
                           Total Current Liabilities             5,064,804

                           Non-Current Liabilities
                       Long Term Debt                                       0
                       MRA/MDS Long Term Liabilities                10,437
                       Other Non-Current Liabilities                        0
                        Total Non-Current Liabilities               10,437

                             TOTAL LIABILITIES                   5,075,241

                                   EQUITY,

                       Additional Paid In Capital
                                    Capital                                 0

                       Retained Earnings                         3,468,894
                       Distributed Retained Earnings            (3,243,926)
                              Retained Earnings                    224,968

                       Net Jncome/(Loss) Current Year              690,790

                               TOTAL EQUITY                        915,758

                       "OTAL LIABILITIES AND EQUITY              5,990,999




                                                                                                         PKBALSHT
                                                                                                                    - - ---,-1       ,r   --~----c---·-
                Case 8-19-76260-ast                       Doc 628              Filed 06/29/20              Entered 06/29/20 15:07:49



In re Absolut Center for Nursing and Rehabilitation at Westfield, LI Case No. 19-76272-ast
      Debtor                                               Reporting Period: 11/1/19-11/30/19

                                             STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero,
     Attach photocopies of IRS Fonn 6123 or payment receipt to verify payment or deposit offoderal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.




                                             B_eginning        and/or           Amount                         Check# or
     Federal                                    Tax -         Accrued            Paid         Date Paid          EFT     Ending Tax
     Withholding                                    7,150          38,638          29,798        See Att         EFT          15,990

     FICA-Employee                                  6,303          34,095          26,333        See Att         EFT          14,065

     FICA-Emplo er                                 10,806          29,592          26,333        See Att         EFT          14,065

     Unemployment                                     248                333                     11/4/19         EFT             581

     Income
     Other:
        Total Federal Taxes                        24,507         I 02,658          82,464                                                         44,701

     State_a_nd· J,;oca~
     Withholding                                    5,837           19,006          14,376       See Att           EFT                             10,467

     Sales                                               34               31                                                                              65

     Excise
     Unemployment                                   2,376            1,642           1,108       11/4/19           EFT                                2,910

     Real Property
     Personal Property
     Other:
       Total State and Local                        8,247          20,679           15,484                                                          13,442




                                     SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                               Number of Days Past Due
                                               Current            0-30           31-60            61-90          Over 91                       Total

     Accounts Payable                             111,603
     Wages Payable                                 77,081
     Taxes Payable                                 58,143
     Rent/Leases-Building                                           66,974

     Rent/Leases-Equipment
     Secured Debt/Adequate
     Protection Pavments
     Professional Fees
     Amounts Due to Insiders
     Other:
     Other:
     Total Post-oetition Debts                    246,827           66,974               -                 -                     -                        -

     Explain how and when the Debtor intends to pay any past due post-petition debts.


                                                                                                                                                                FORM Mor-4
                                                                                                                                                                    2/2008
                                                                                                                                                               PAGE80F 11
                                      ---·:--1
             Case 8-19-76260-ast                 I:·--
                                                             Doc 628                 Filed 06/29/20                    Entered 06/29/20 15:07:49

                                                                       Ctt:rr ,Jo                     { e)            7.&2 72 -q JI-

                                                                           ;/A<2,,Z,          -1
Absolut • New York



                                                                                                      *
Payroll Tax Summary                                                                                                                              due 15th



                                                          AAP           AOP                            AWF                                          AOB
                                                         NY301         NY302           NY303           NY304          NY30S          NY309         NY310        Facilities        Paid
                                                         Aurora        Orchard       Three Rivers     Westfield       Allegany       Gasport       Brooke         Total           Date
PPE Dale    Pay Date    Tax Type            Acct
                         NY State          203700        11,097.20      5,095.94        3,660.05        3,525.94        1,171.27      2,656.28       816.41       28,023.09
 10!19/19    10/25119
                        NY City Tax        203700                                           0.00                                                                        0.00
                                         EFT #2 Total    11,097.20      5,095.94        3,660.05        3,525.94        1,171.27      2,656.28       816.41       28,023.09      11/06/19


                           SST             203600        33,544.58        440.90       11,237.86       10,217.26        3,712.50      7,909.38     2,771.72       69,833.96
 10126/19    1111119
                           MGR             203800         7,844.66        103.10        2,628.28        2,389.38          868.24      1,849.78       648.24       16,331.84
                                           203500        22,151.67        219.48        7,650.23        7,150.00        2,385.12      5,483.54     1,696.93       46,736.97
                           FED
                           EiC             203501             0.00          0.00            0.00            0.00            0.00          0.00         0.00            0.00
                                                         63,541.11        763.48       21,516.17       19,756.62        6,965.86     15,242.66     5,116.69      132,902.79      11/07119
                                         EFT#1 Total

                         NY State          203700        10,898.52        134.44        3,629.16        3,474.83        1,127.16      2,548.45       625.43       22,637.99
 10/26119    11/1/19
                        NY City Tax        203700                                           0.00                                                                       0.00
                                         EFT #2 Total    10,898.52        134.44        3,629.16        3,474.83        1,127.16      2,548.45       625.43       22,637.99      11/14/19


                                           203600        33,100.20         23.88       11,457.28       10,704.38        3,763.76      8,694.92     2,579.46       70,323.86
  11/2/19    11/8119       SST
                           MGR             203600         7,741.30          5,58        2,679.74        2,503.54          880.26      2,033.50       603.38       16.447.26
                           FED             203500        21,841.58         16.11        8,017.03        7,696.15        2,421.90      6,876.57     1,568.36       48,437.70
                                           203501             0,00          0.00            0.00            0.00            0.00          0.00         0.00            0.00
                           EiC
                                         EFT#1 Total     62,683.08         45.57       22,154.05       20,904.07        7,085.92     17,604.99     4,751.18      135,208.86      11/14/19


                                                         10,788.37            7.82       3,720.89       3,691.54        1,149.69      3,136.82       763.84       23,258.97
  1112/19    11/8/19     NY State          203700
                        NY City Tax        203700                                            0.00                                                                      0.00
                                         EFT #2 Total    10,788.37            7.82       3,720.89       3,691.54        1,149.69      3,136.82       763.84       23,258.97      11/21119


                           SST             203800        34,599.28            0.00      11,950.04      10,697.66        3,923.24      7,704.02      2,937.76      71,812.02
  1119119   11/15/19
                           MCR             203600         8,091.62            0.00       2,794.70       2,502.06          917.54      1,801.60        686.96      16,794.70
                                           203500        22,581.96            0,00       8,565.06       7,288.00        2,642.88      5,231.81      1,798.81      48,108.32
                           FED
                                           203501             0.00            0.00           0.00           0.00            0.00          0.00          0.00           0.00
                           EiC
                                         EFT#1 Total     65,273.06            0.00      23,309.80      20,487.76        7,483.66     14,737.23      5,423.53     136,715.04      11/20119


                         NY State           203700       11,473.19            0.00       3,949.27       3,683.74        1,272.80      2,456.04       900.88        23,735.92
  1119119    11/15119
                        NY City Tax         203700                                           0.00                                                                       0.00
                                          EFT#2 Total     11,473.19           0.00       3,949.27       3,683.74        1,272.80      2,456.04       900,88        23,735.92     11127/19


                                            203600       33,329.52            0.00      11,721.16      11,063.94        3,964.54      8,119.34      2,672.66       70,871.16
 11/16/19    11/22/19       SST
                                                                              0.00       2,741.18       2,587,38          927,18      1,899.16        625.18       16,574.92
                           MGR              203600        7,794.84
                                            203500       21,491.23            0.00       8,177.95       7,664.14        2,680.32      5,604.92      1,631.19       47,249.75
                            FED
                                                              0.00            0.00           0.00           0,00            0.00          0.00          0.00            0,00
                            EiC             203501
                                          EFT#1 Total    62,615.59            0.00      22,640.29      21,315.46        7,572.04     15,623.42      4,929.03      134,695.83     11127119



                                            203600       134,573.58        464.78       46,366.14      42,683.26       15,364.04     32,427.64     10,961.60      282,841.04
             TOTALS         SST
                                                          31,472.82        108.68       10,843.90       9,982.36        3,593.22      7,584.02      2,563.74       66,148.74
                           MGR              203600
                                            203500        88,066.44        235.59       32,410.27      29,798.29       10,130.22     23,196.64      6,695.29      190,532,74
                            FED
                            EiC             203501             0.00          0.00            0.00           0.00            0.00          0.00          0.00            0.00
                                          EFT #1 Total   254,112.84        809.05       89,620.31      82,463.91       29,087.48     63,208.30     20,220.63      539,522,52
                                            203700        44,257.28      5,238.20       14,959.37      14,376.05        4,720.92     10,797.59      3,306.56       97,655.97
                         NY Slate
                        NY City Tax         203700
                                          EFT#2Total      44,257.28      5 238.20       14,959.37      14,376.05        4,720.92     10,797.59      3,306.56       97,655.97

                                                                0.00          0.00           (0.00)          (0.00)         (0.00)        0.00         (0.00)           (0.00)
                                     Case 8-19-76260-ast                 Doc 628        Filed 06/29/20        Entered 06/29/20 15:07:49
                                                                                                                                                                                                       J




In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC                                     Case No. 19-76272-ast
      Debtor                                                                                     Reporting Period: 11/1/19-11/30/19
                                                                                                                       -'-----'--------

                                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                                    ·.                                Amount.· .
                    · . Acconnts Receivable Reconciliation                          .

     Total Accounts Receivable at the beginning of the reoorting oeriod                                2,852,681
     Plus: Amounts billed durin2 the oeriod                                                              927,901
     Less: Amounts collected during the oeriod                                                           793,175
     Total Accounts Receivable at the end of the reporting period                                      2,987,407



     [Accounts ReteivableA"in!!               .    .   . .· •T·
                                                             .           .   0-30Davs ·.             31-(iODays         61-90 Da,,.            .   91+Days ..        '; ..   ,.       Total
      Medicare                                                                   117,156                       44                     -                 22,776                           139,977
      Self Pay                                                                    (33,011)                175,688            117,085                 1,028,806                         1,288,569
      Medicaid                                                                   457,778                  136,532            105,283                   376,394                         1,075,987
      Insurance                                                                  181,672                  134,021             29,818                   137,363                           482,874
      Total Accounts Receivable                                                  723,596                  446,285            252,185                 1,565,340                         2,987,407




                                                                  TAXES RECONCILIATION AND AGING

                                                         ."·' ,< ':,<·                                                                             9l+Days             ..         .   Total .
     Taxes Pavable .·.· ·· i.·. ·•                                       · · . 0,.30 Davs .      .   31-60 Days·        6la90Davs
     Federal P/R Tax                                                                   44,701                                                                                            44,701
     State P/R Tax                                                                     13,377                                                                                            13,377
     Sales Tax                                                                             31                     21                      13                                                  65
     91+ days old                                                                                                                                                                              0
     Total Taxes Payable                                                                                                                                                                       0
     Total Accounts Payable                                                             58,109                     21                     13                     (                         58,143




                                                                                                                                                                                         FORM MOR-5
                                                                                                                                                                                              2/2008
                                                                                                                                                                                         PAGE90F11
                          Case 8-19-76260-ast                            Doc 628             Filed 06/29/20                             Entered 06/29/20 15:07:49
                                                                                                                                                                                                       i


In re Absolut Care for Nursing and Rehabilitation at Westfield, LLC                                        Case No._1-'9_-7_6'-2_7_2_-a_s_t_ _ _ _ _ _ _ __
      Debtor                                                                                      Reporting Period: -'1-'1'-/1"-/-'-19'---'1-'-1'-'/3'-'0'-/1'-9~------


                                                               PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-]) list the amount paid to insiders (as defined in
      Section l OI(3 ! ) (A)-(F) of tlrn U,S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Al!owancc, Etc.). Attach additional sheets ifnecessmy.



                                                 .
                                                                       INSIDERS                           -                       .




                   NAME                                 TYPE OF PAYMENT               ..             AMOUNT PAID                      TOTAL PAID TO DATE




                                     .    . .    ..     TOTAL PAYMENTS TO 1NSIDERS




                                                                                                                                                                        .
                                                                                           PROFESSIONALS
                                                                                                                                                                                    JOTALl
                   NAME
                                            vtun vr     L.UUi'I.I   ORDER AU 1
                                                               PAYMENT                            AMOUNT APPROVED                        AMOUNT PAID          TOTAL PAID TO DATE        UNPA1D"'   "
      US Trustee                                                                                                                                 4,875                      4,875




fALPAYMENTS TO PROFESSIONALS     ·              ...
                                                ••
                                                    ·.· .·.· .. ..··                         ..                               0                  4,875                      4,875                  0
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


                         POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                  AND ADEQUATE PROTECTION PAYMENTS

                                                                                                     r\J.VlVUi>/T   P"""luD   ~ 1,v uu... u1~r AID    POST-
           NAME OF CREDITOR                 SCHEDULED MONTID.,YPA\'MENTDUE                          DURING MONTH                           PETITION




                                                           .             1'0TAL PAYMENTS




                                                                                                                                                                               FORM MOR6
                                                                                                                                                                                     2/2008
                                                                                                                                                                                PAGE 1 OF 1
                        ---1 ,J'---~_-cc-~---
            Case 8-19-76260-ast               Doc 628    Filed 06/29/20           Entered 06/29/20 15:07:49




In re Absolut Care for Nursing and Rehabilitation at Westfield, LLC                        Case No. 19-76272-ast
      Debtor                                                                      Reporting Period: 11/1/19 - 11/30/19



                                           DEBTOR QUESTIONNAIRE

     must be completed each month. If' me answer to any of the                           Yes                No
     questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been soia or transferred outside the normal course of                                  X

     business this reporting period?
     ttave any tunds been msbursed ti"om any account other than a ctentor m                                 X
   2 possession account this reporting period?
      s the Debtor delmquent m the timely fihng of any post-pet1t10n tax                                    X
   3 returns?
     1-\fe worlcers compensat10n, general 1Iab1!1ty or other necessary msurance                             X

   4 coverages   expired or cancelled, or has the debtor received notice of
     expiration or cancellation of such policies?
                                                                                                            X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-pet1t10n llahJ11t1es this reportmg                                      X
   6 period?
     /\re any post pet1!Jon receivables (accounts, notes or Joans) due from                                 X
   7 related parties?
   8 Are any post pet1t1on payroll taxes past due?                                                          X

   9    Are any post petition State or Federal income taxes past due?                                       X

  10    Are any post petition real estate taxes past due?                                                   X

  11    Are any other post petition taxes past due?                                                             X

  12    Have any pre-petition taxes been paid during this reportmg period?                                  X

  13    Are any amounts owed to post petition creditors delinquent?                                         X

  14    Are any wage payments past due?                                                                     X
        Have any post pet1t10n loans been been received by the Debtor from any                              X
  15    party?
  16    Is the Debtor delinquent in paying any U.S. Trustee fees?                                           X
        ls the Debtor delmquent with any court ordered payments to attorneys or                             X
   17   other professionals?
        Have the owners or shareholders received any compensat10n outsiae Of                                X
  18    the normal course of business?




                                                                                                                    FORM MOR-7
                                                                                                                          2/2008
                                                                                                                     PAGE 1 OF 1
